Exhibit 10.6

 

[g27551kl01i001.gif]

 

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

 

 

Dated as of January 12, 2012

 

by and among

 

ROUSE PROPERTIES, INC.,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

RBC CAPITAL MARKETS, LLC,

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and

Joint Bookrunners,

 

ROYAL BANK OF CANADA,

as Syndication Agent,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Central time

34

 

 

Article II. Credit Facility

35

 

 

Section 2.1. Revolving Loans

35

Section 2.2. Term Loans

36

Section 2.3. Letters of Credit

36

Section 2.4. Swingline Loans

41

Section 2.5. Rates and Payment of Interest on Loans

43

Section 2.6. Number of Interest Periods

44

Section 2.7. Repayment of Loans

44

Section 2.8. Prepayments

44

Section 2.9. Continuation

46

Section 2.10. Conversion

47

Section 2.11. Notes

47

Section 2.12. Voluntary Reductions of the Revolving Commitment

48

Section 2.13. Expiration Date of Letters of Credit Past Revolving Commitment
Termination

48

Section 2.14. Amount Limitations

48

Section 2.15. Release of a Mortgaged Property

48

Section 2.16. Certain Permitted Releases in Respect of Mortgaged Properties

50

Section 2.17. Funds Transfer Disbursements

57

Section 2.18. Additional Borrower

58

 

 

Article III. Payments, Fees and Other General Provisions

59

 

 

Section 3.1. Payments

59

Section 3.2. Pro Rata Treatment

59

Section 3.3. Sharing of Payments, Etc.

60

Section 3.4. Several Obligations

61

Section 3.5. Fees

61

Section 3.6. Computations

62

Section 3.7. Usury

62

Section 3.8. Statements of Account

62

Section 3.9. Defaulting Lenders

63

Section 3.10. Taxes

66

 

 

Article IV. Yield Protection, Etc.

70

 

 

Section 4.1. Additional Costs; Capital Adequacy

70

Section 4.2. Suspension of LIBOR Loans

72

Section 4.3. Illegality

72

Section 4.4. Compensation

72

Section 4.5. Treatment of Affected Loans

73

Section 4.6. Affected Lenders

73

Section 4.7. Change of Lending Office

74

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

74

Section 4.9. No Plan Assets

74

 

i

--------------------------------------------------------------------------------


 

Article V. Conditions Precedent

75

 

 

Section 5.1. Initial Conditions Precedent

75

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

75

 

 

Article VI. Representations and Warranties

76

 

 

Section 6.1. Representations and Warranties

76

Section 6.2. Survival of Representations and Warranties, Etc.

82

 

 

Article VII. Affirmative Covenants

83

 

 

Section 7.1. Preservation of Existence and Similar Matters

83

Section 7.2. Compliance with Applicable Law and Material Contracts

83

Section 7.3. Maintenance of Property

83

Section 7.4. Conduct of Business

84

Section 7.5. Insurance

84

Section 7.6. Payment of Taxes and Claims

85

Section 7.7. Books and Records; Inspections

85

Section 7.8. Use of Proceeds

86

Section 7.9. Environmental Matters

86

Section 7.10. REIT Status

86

Section 7.11. Further Assurances

87

Section 7.12. Exchange Listing

87

Section 7.13. SNDAs

87

Section 7.14. Pledges of Equity Interests in Additional Portfolio Owners

87

Section 7.15. Interest Rate Protection

89

 

 

Article VIII. Information

89

 

 

Section 8.1. Quarterly Financial Statements

89

Section 8.2. Year-End Statements

89

Section 8.3. Compliance Certificate

90

Section 8.4. Other Information

90

Section 8.5. Electronic Delivery of Certain Information

91

Section 8.6. Public/Private Information

91

Section 8.7. USA Patriot Act Notice; Compliance

91

 

 

Article IX. Negative Covenants

92

 

 

Section 9.1. Financial Covenants

92

Section 9.2. Indebtedness

95

Section 9.3. Liens

97

Section 9.4. Further Negative Pledges

99

Section 9.5. Restrictions on Intercompany Transfers

99

Section 9.6. Merger, Consolidation, Dispositions and Other Arrangements

99

Section 9.7. Plan Assets

101

Section 9.8. Fiscal Year

101

Section 9.9. Amendments or Waivers of Organizational Documents and Certain
Related Agreements

101

Section 9.10. Modifications to Subordinated Debt

101

Section 9.11. Transactions with Affiliates

102

Section 9.12. Intermediate Subsidiaries

102

Section 9.13. Derivatives Contracts

102

Section 9.14. Leasing Matters

102

 

ii

--------------------------------------------------------------------------------


 

Section 9.15. Management of Mortgaged Properties

102

Section 9.16. Alterations to Mortgaged Properties

103

 

 

Article X. Default

103

 

 

Section 10.1. Events of Default

103

Section 10.2. Remedies Upon Event of Default

107

Section 10.3. Remedies Upon Default

108

Section 10.4. Marshaling; Payments Set Aside

108

Section 10.5. Allocation of Proceeds

109

Section 10.6. Letter of Credit Collateral Account

109

Section 10.7. Performance by Administrative Agent

110

Section 10.8. Rights Cumulative

111

Section 10.9. Release Cure Right

111

 

 

Article XI. The Administrative Agent

112

 

 

Section 11.1. Appointment and Authorization

112

Section 11.2. Wells Fargo as Lender

113

Section 11.3. Collateral Matters; Protective Advances; Specified Derivatives
Providers

113

Section 11.4. Post-Foreclosure Plans

114

Section 11.5. Approvals of Lenders

115

Section 11.6. Notice of Events of Default

115

Section 11.7. Administrative Agent’s Reliance

116

Section 11.8. Indemnification of Administrative Agent

116

Section 11.9. Lender Credit Decision, Etc.

117

Section 11.10. Successor Administrative Agent

118

Section 11.11. Titled Agents

118

 

 

Article XII. Miscellaneous

119

 

 

Section 12.1. Notices

119

Section 12.2. Expenses

120

Section 12.3. Setoff

121

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

121

Section 12.5. Successors and Assigns

122

Section 12.6. Amendments and Waivers

127

Section 12.7. Nonliability of Administrative Agent and Lenders

129

Section 12.8. Confidentiality

130

Section 12.9. Indemnification

130

Section 12.10. Termination; Survival

133

Section 12.11. Severability of Provisions

133

Section 12.12. GOVERNING LAW

133

Section 12.13. Counterparts

133

Section 12.14. Obligations with Respect to Loan Parties

133

Section 12.15. Independence of Covenants

134

Section 12.16. Limitation of Liability

134

Section 12.17. Entire Agreement

134

Section 12.18. Construction

134

Section 12.19. Headings

134

 

SCHEDULE I

Commitments

SCHEDULE 1.1.(A)

Mortgaged Properties

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 1.1.(B)

Additional Portfolio

SCHEDULE 1.1.(C)

Subordinated Guaranties

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(g)

Existing Indebtedness

SCHEDULE 6.1.(h)

Litigation

SCHEDULE 6.1.(o)

Environmental Reports

SCHEDULE 6.1.(s)

Affiliate Transactions

SCHEDULE 9.1.(e)

Excluded Parcels

SCHEDULE 9.6.

Existing Options, Etc.

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Environmental Indemnity Agreement

EXHIBIT D

Form of Notice of Borrowing

EXHIBIT E

Form of Notice of Continuation

EXHIBIT F

Form of Notice of Conversion

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT H

Form of Conditional Assignment of Management Agreement

EXHIBIT I

Form of Revolving Note

EXHIBIT J

Form of Cash Management Agreement

EXHIBIT K

Form of Swingline Note

EXHIBIT L

Form of Term Note

EXHIBIT M

Form of Transfer Authorizer Designation Form

EXHIBITS N

Forms of U.S. Tax Compliance Certificates

EXHIBIT O

Form of Compliance Certificate

EXHIBIT P

Form of Pledge Agreement

EXHIBIT Q

Form of SNDA

 

iv

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of January 12, 2012 by and
among ROUSE PROPERTIES, INC., a corporation formed under the laws of the State
of Delaware (the “Borrower”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under Section
12.5. (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), with WELLS FARGO SECURITIES,
LLC, RBC CAPITAL MARKETS, LLC and U.S. BANK NATIONAL ASSOCIATION, as Joint Lead
Arrangers and Joint Bookrunners (the “Arrangers”), ROYAL BANK OF CANADA, as
Syndication Agent, and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent.

 

WHEREAS, the Borrower has requested that the Administrative Agent, the Issuing
Banks and the Lenders make available to the Borrower, and the Administrative
Agent, the Issuing Banks and the Lenders are willing to make available to the
Borrower, a credit facility in the aggregate amount of $483,500,000, consisting
of a $50,000,000 revolving credit facility and a $433,500,000 term loan
facility, on and subject to the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquired Expansion Parcel” means one or more Expansion Parcels acquired by a
Property Owner after the Agreement Date in accordance with the terms and
conditions of 2.16.(d).

 

“Acquired Parcel” has the meaning given that term in Section 2.16.(c)(v).

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Additional Portfolio” means each of the Properties set forth on Schedule
1.1.(B).

 

“Additional Portfolio Property Owner” means any Subsidiary of the Borrower which
owns or leases any Property in the Additional Portfolio.

 

“Adjusted EBITDA” means EBITDA less Capital Reserves.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.10.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Affiliate Office Lease” means a Tenant Lease pursuant to which an Affiliate of
the Borrower leases not more than 20,000 square feet of rentable space at a
Mortgaged Property for use by such Affiliate as office and management
facilities.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Allocated Balance” means, with respect to a given Mortgaged Property, the
amount set forth as the “Allocated Balance” for such Mortgaged Property on
Schedule 1.1.(A), as such amounts shall be reduced pursuant to Section 2.8.(d).

 

“Alteration Impact Zone” means the portion of any Mortgaged Property undergoing
an Alteration pursuant to either an Approved Alteration or a Permitted
Alteration, in each case with such portion and the tenants impacted thereby
being subject to the prior approval of the Administrative Agent, such approval
not to be unreasonably withheld, conditioned or delayed.

 

“Alterations” or “Alteration Assets” means demolitions, alterations,
installations, improvements, acquisitions of adjacent land or expansions at a
Mortgaged Property or other Properties of the Borrower or any of its
Subsidiaries.

 

“Anticipated Debt Service” means, as of the last day of any fiscal quarter of
the Borrower, the aggregate amount of Fixed Charges to be paid by the Borrower
and its Subsidiaries for the immediately following period of two fiscal quarters
as reasonably estimated by the Borrower and confirmed by the Administrative
Agent.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means five percent (5.0%).

 

“Appraisal” means, with respect to any Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining the “as is” market value of such Property as between a willing buyer
and a willing seller.

 

“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the Appraisal of such Property delivered
pursuant to Section 5.1.(a), as the same may have been reasonably adjusted by
the Administrative Agent based upon its internal review of such Appraisal which
is based on criteria and factors then generally used and considered by the
Administrative

 

2

--------------------------------------------------------------------------------


 

Agent in determining the value of similar real estate properties, which review
shall be conducted prior to acceptance of such Appraisal by the Administrative
Agent.

 

“Approved Alterations” means, with respect to a Mortgaged Property, any and all
Alterations being made to a Mortgaged Property which require the approval of the
Administrative Agent under Section 9.16. and which approval the Administrative
Agent has provided.

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

“Arrangers” has the meaning set forth in the introductory paragraph hereof and
shall include each Arranger’s respective successors and permitted assigns.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower or any
Subsidiary.

 

“Border Zone Property” means any property designated as “border zone property”
under the provisions of California Health and Safety Code, Sections 25220 et.
seq., or any regulation adopted in accordance therewith.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Minneapolis,
Minnesota are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by a Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person; provided, however, that notwithstanding the foregoing, in no event will
any lease that would have been categorized as an operating lease in accordance
with GAAP as of the Agreement Date be considered to be a Capital Lease for any
purpose under this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to $0.15 per square foot of in-line gross leasable area at such
Property.  If the term Capital Reserves is used without reference to any
specific Property, then the amount shall be determined on an aggregate basis
with respect to all Properties of the Borrower and its Subsidiaries and a
proportionate share of all Properties of all Joint Ventures.

 

“Capitalization Rate” means 9.0%.

 

“Capitalized Lease Obligation” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as Capital Leases on a balance sheet of such Person under GAAP. 
For the purposes of the Loan Documents, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account (as defined in the UCC).

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing Bank
shall agree in their sole discretion, other credit support (which may take the
form of a backstop letter of credit), in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the applicable
Issuing Bank.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits, bankers’ acceptances or overnight bank deposits having
maturities of one year or less from the date of acquisition issued by any Lender
or by any commercial bank organized under the laws of the United States of
America, any state thereof, the District of Columbia, any foreign bank, or its
branches or agencies (fully protected against currency fluctuations) having
combined capital and surplus of not less than $500,000,000; (c) commercial paper
of an issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing one year or less from the date of acquisition; (d)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of no more than 30
days with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition, issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of one
year or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition; and (h) the equivalents of the foregoing in
any jurisdiction in which any Subsidiary or Joint Venture of the Borrower is
organized or doing business.

 

4

--------------------------------------------------------------------------------


 

“Cash Management Agreement” means the Cash Management Agreement executed by the
Borrower and the other Loan Parties in favor of the Administrative Agent for the
benefit of the Secured Parties, and substantially in the form of Exhibit J.

 

“Change of Control” means the occurrence of any of the following: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than
Permitted Holders, is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person will be deemed to
have “beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50.0% of the total voting power
of the then outstanding voting stock of the Borrower; (b) Brookfield Asset
Management, Inc. shall cease to be the “beneficial owner”, directly or
indirectly, of at least 20.0% of the total voting power of the then outstanding
voting stock of the Borrower; or (c) during any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Directors of the Borrower (together
with any new directors whose election by such Board or whose nomination for
election by the shareholders of the Borrower was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved but excluding any director whose initial nomination for,
or assumption of office as, a director occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the Board of Directors)
cease for any reason to constitute a majority of the Board of Directors of the
Borrower then in office.

 

“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations, and includes, without limitation, all “Property” under
and as defined in any Security Instrument, all “Management Agreements” as
defined in any Property Management Agreement Assignment, all “Pledged
Collateral” as defined in the Pledge Agreement and all other property subject to
a Lien created by a Security Document.

 

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as applicable.

 

“Commitment Letter” means that certain commitment letter dated December 14, 2011
by and among the Borrower, the Arrangers, Wells Fargo and Royal Bank of Canada.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, provided
that a Person shall not be deemed to lack Control of another Person solely
because such other Person’s management is subject to the approval or consents of
another Person (e.g., major decision voting rights).  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

5

--------------------------------------------------------------------------------


 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan and (b) the issuance of a Letter of Credit or the amendment of a Letter
of Credit that extends the maturity, or increases the Stated Amount, of such
Letter of Credit.  An automatic extension of the maturity date of an Evergreen
Letter of Credit in accordance with the terms thereof shall not constitute a
Credit Event.

 

“Debt Yield” means, at any time of determination and for a specified group of
Mortgaged Properties, the ratio (expressed as a percentage) of (a) the aggregate
Net Operating Income of such Mortgaged Properties for the period of 4
consecutive fiscal quarters most recently ended for which financial statements
are available, divided by (b) the sum of (i) the aggregate amount of the
Revolving Commitments at such time (or, if at such time all Revolving
Commitments have been terminated or reduced to zero, the aggregate outstanding
principal amount of Revolving Loans, Swingline Loans and Letter of Credit
Liabilities at such time less the aggregate amount of Cash Collateral then held
by the Administrative Agent) allocable to such specified group of Mortgaged
Properties plus (ii) the aggregate outstanding principal amount of the Term
Loans allocable to such specified group of Mortgaged Properties at such time. 
For purposes of this definition, to the extent the amount of Pre-Alteration NOI
included in Net Operating Income under clause (a) above would exceed 10.0% of
such Net Operating Income, such excess shall be excluded.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans on the date such Loans were
required to be funded hereunder (or solely in the case of a Loan to be made
after the Agreement Date, within 2 Business Days of the date such Loan was
required to be funded hereunder so long as such Lender has not previously failed
to fund all or any portion of a Loan on the date such Loan was required to be
funded hereunder), or (ii) pay to the Administrative Agent, any Issuing Bank,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including, in the case of a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) on the date when due,
(b) has notified the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect, (c) in the
case of a Revolving Lender, has failed, within 3 Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination

 

6

--------------------------------------------------------------------------------


 

by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Banks, the Swingline Lender and each
Lender.  Upon the Borrower’s written request, the Administrative Agent shall
provide such a written notice that a Lender is a Defaulting Lender so long as
the Administrative Agent has itself determined that such Lender is a Defaulting
Lender.

 

“Derivatives Contracts” means all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Loan Parties or any of their Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.

 

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement, other than a Security Document, pursuant to which cash,
deposit accounts, securities accounts or similar financial asset collateral are
pledged to or made available for set-off by, a Specified Derivatives Provider,
including any banker’s lien or similar right, securing or supporting Specified
Derivatives Obligation.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider, Chatham
Financial  or any Affiliate of any of them).

 

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and any sale or issuance of Equity
Interests in a Subsidiary) of any property by any Person other than a lease of
property in the ordinary course of business.  “Dispose” shall have a meaning
correlative thereto.

 

“Disqualified Institutions” means (a) competitors of the Borrower or its
Subsidiaries and Affiliates of such competitors, in each case identified by the
Borrower to the Administrative Agent in writing prior to the date of the
Commitment Letter and as may otherwise be identified by the Borrower to the
Administrative Agent in writing from time to time (but no such identification
shall apply retroactively to Persons that already acquired and continue to hold
(or have and remain committed to acquire) an assignment or participation
interest) and (b) other Persons identified by the Borrower to the Administrative
Agent in writing prior to the date of the Commitment Letter.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period (without duplication),
net income (loss) of such Person (which shall include proceeds of business
interruption insurance to the extent constituting income under GAAP) for such
period determined on a consolidated basis in accordance with GAAP, exclusive of
the following (but only to the extent included in determination of such net
income (loss) for such period): (a) depreciation and amortization expense;
(b) interest expense; (c)  provisions for taxes based on income, profits or
capital, including, without limitation, federal, foreign, state, franchise,

 

7

--------------------------------------------------------------------------------


 

excise and similar taxes and foreign withholding taxes; (d) extraordinary,
unusual or non-recurring gains, losses, expenses or charges; (e) impairment
expenses; (f) the costs and expenses of legal settlements, fines, judgments or
orders to the extent reimbursed by insurance; (g) costs and expenses incurred in
connection with any restructurings or reorganizations of Properties directly or
indirectly owned by the Borrower or any of its Subsidiaries, including, but not
limited to, restructuring, consolidation or discontinuance of any portion of
operations, severance, recruiting, retention, relocation and other expenses of
management and contract for lease termination expenses, provided that the
aggregate amount of cash restructuring charges added back to net income shall
not exceed (i) $15,000,000 for any period of four consecutive fiscal quarters or
(ii) $35,000,000 during the term of this Agreement, (h) costs and expenses
incurred by the Borrower and its Subsidiaries in connection with the Spin-Off,
and (i) all non-cash losses, charges, expenses or other items (including the
effects of purchase accounting, stock compensation expense and other stock
related charges) and items related to FAS 107 adjustments, FAS 141 adjustments,
the straight lining of rents, tax stabilization adjustments, the amortization of
non-cash interest expense and the amortization of market rate adjustments on any
Indebtedness permitted under the Loan Documents (but excluding non-cash charges,
expenses or other items that constitute an accrual of or reserve for future cash
payments); provided that EBITDA attributable to any non-Wholly Owned Subsidiary
or Joint Venture shall equal such Person’s Ownership Share of EBITDA of its
non-Wholly Owned Subsidiaries or Joint Ventures.  If a Property is undergoing an
Approved Alteration which in the Borrower’s reasonable determination would
result in the amount of EBITDA attributable to such Property declining by more
than 10% from the amount of EBITDA attributable to such Property for the period
of four consecutive fiscal quarters most recently ending prior to the planned
commencement of such Approved Alteration (the “Pre-Alteration EBITDA”), then
EBITDA attributable to such Property will be calculated during the Alteration
period approved by the Administrative Agent (or in the case of a Permitted
Alteration, a period not to exceed 12 months or such longer period as may be
approved by the Administrative Agent) as the greater of (i) the Pre-Alteration
EBITDA, and (ii) the actual EBITDA attributable to such Property for the
applicable period.  If a Property is undergoing an Approved Alteration which in
the Borrower’s reasonable determination would result in the amount of EBITDA
attributable to such Property declining by 10% or less from the Pre-Alteration
Period, then EBITDA attributable to such Property will be calculated during the
Alteration period approved by the Administrative Agent (or in the case of a
Permitted Alteration, a period not to exceed 12 months or such longer period as
may be approved by the Administrative Agent) as the sum of (a) actual EBITDA for
any portion of the respective Property that is not subject to such Approved
Alteration, plus (b) the Pre-Alteration EBITDA for the portions of such Property
that are subject to such Approved Alteration.  EBITDA will be further adjusted
to account for tenants outside the Alteration Impact Zone that are no longer
paying rent as well as tenants that have begun paying rent during the Alteration
period in a manner acceptable to the Administrative Agent.  Lease Termination
Income shall be excluded from EBITDA except that Lease Termination Income may be
included for any period following the cancellation or termination of the
applicable lease but only to the extent of the amount of rent the Borrower or a
Subsidiary would have received during such period under the applicable lease had
it not been cancelled or terminated and only so long as the space subject to
such lease has not been leased to another Person.

 

“Effective Date Event of Default” means any Default or Event of Default
resulting from a Loan Party failing to materially comply with the covenants in
the following Sections of this Agreement as of the Agreement Date: Section 9.2.,
Section 9.3. (but only with respect to Liens that have been imposed with the
consent of a Loan Party), Section 9.4., Section 9.5., Section 9.6.,
Section 9.7., Section 9.11., Section 9.12. and Section 9.13.

 

“Effective Date Material Adverse Effect” means an event, development, change or
occurrence that is materially adverse to the financial condition, assets,
business or results of operations of the Borrower and its Subsidiaries, taken as
a whole; provided, however, that an Effective Date Material Adverse Effect shall
not include any event, development, change or occurrence arising out of,
relating to

 

8

--------------------------------------------------------------------------------


 

or resulting from: (a) changes generally affecting the economy, financial or
securities markets or political or regulatory conditions; (b) changes generally
affecting the commercial retail real estate sector or changes generally
affecting owners, operators or developers of commercial retail real estate;
(c) any change after the date of the Commitment Letter in law or the
interpretation thereof or GAAP or the interpretation thereof; (d) acts of war,
armed hostility or terrorism or any worsening thereof; (e) earthquakes,
hurricanes, tornados or other natural disasters or calamities; (f) any change to
the extent attributable to the negotiation, execution or announcement of the
Spin-Off, including any litigation resulting therefrom, and any adverse change
in customer, tenant, distributor, employee, supplier, financing source,
licensor, licensee, sub-licensee, stockholder, joint venture partner or similar
relationships attributable to the negotiation, execution or announcement of the
Spin-Off; (g) any failure by the Borrower to meet any internal or published
industry analyst projections or forecasts or estimates of revenues or earnings
for any period (it being understood and agreed that the facts and circumstances
giving rise to such failure that are not otherwise excluded from this definition
of Effective Date Material Adverse Effect may be taken into account in
determining whether there has been an Effective Date Material Adverse Effect);
(h) any decline in the price or change in the trading volume of Equity Interests
of GGP or the Borrower (it being understood and agreed that the facts and
circumstances giving rise to such decline or change that are not otherwise
excluded from this definition of Effective Date Material Adverse Effect may be
taken into account in determining whether there has been an Effective Date
Material Adverse Effect); (i) compliance with the terms of, or the taking of any
action required by, the Loan Documents; and (j) the outcome of any litigation,
claim or other proceeding described in a schedule to this Agreement or
specifically disclosed in the Form 10 filed by the Borrower with the SEC before
the Escrow Date in connection with the Spin-Off; and provided, further, that
(x) if any event, development, change or occurrence described in any of clauses
(a), (b), (c), (d) or (e) has had a materially disproportionate effect on the
financial condition, assets, business or results of operations of the Borrower
and its Subsidiaries relative to other similarly situated owners, operators and
developers of commercial retail real estate, then the incremental impact of such
event on the Borrower and its Subsidiaries relative to other similarly situated
owners, operators and developers of commercial retail real estate may be taken
into account for purposes of determining whether an Effective Date Material
Adverse Effect has occurred, and (y) if any event, development, change or
occurrence has caused or is reasonably likely to cause the Borrower to fail to
qualify as a REIT for federal tax purposes, such event, development, change or
occurrence shall be considered an Effective Date Material Adverse Effect, unless
such failure has been, or is able to be, cured on commercially reasonable terms
under the applicable provisions of the Internal Revenue Code.

 

“Effective Date Representations” means those representations and warranties made
by the Borrower in subsections (a), (b), (c), (d)(but only
clause (ii)(x) thereof), (l)(but only the second sentence thereof), (q), (r),
(y), (cc) and (dd) of Section 6.1.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent  (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, (ii) any Defaulting Lender or any of its Subsidiaries, or any
Person who upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), or (iii) any Disqualified
Institution.

 

“Eligible Institution” means (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, (i) the short term
unsecured debt obligations or commercial paper of which are rated at least “A-2”
by S&P, “P-2” by Moody’s, or “F-2” by Fitch (or their equivalents) in the case
of accounts in which funds are held for 30 days or less and (ii) the senior
unsecured debt obligations of which are rated at least “A” by S&P, “A2” by
Moody’s, or “A+” by Fitch (or their equivalents) in the

 

9

--------------------------------------------------------------------------------


 

case of Letters of Credit or accounts in which funds are held for more than 30
days or (b) such other depository institution otherwise approved by the
Administrative Agent from time-to-time.

 

“Endorsement” has the meaning given that term in Section 2.16.(c)(xiii).

 

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
executed by the Loan Parties in favor of the Administrative Agent for the
benefit of the Secured Parties and substantially in the form of Exhibit C.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“Equity Value” means, with respect to a Property or Subsidiary, (a) the quotient
of (i) the Net Operating Income of such Property (or in the case of a Subsidiary
of all Properties of such Subsidiary) for the trailing twelve month period
divided by (ii) 0.09 less (b) all Indebtedness secured by a Lien on such
Property (or in the case of a Subsidiary, all Indebtedness of such Subsidiary).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer

 

10

--------------------------------------------------------------------------------


 

Plan; (e) the institution of proceedings to terminate a Plan or Multiemployer
Plan by the PBGC; (f) the failure by any member of the ERISA Group to make when
due required contributions to a Multiemployer Plan or Plan unless such failure
is cured within 30 days or the filing pursuant to Section 412(c) of the Internal
Revenue Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard; (g) any other event or condition that might reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Escrow Date” means December 19, 2011.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Evergreen Letter of Credit” has the meaning given that term in Section 2.3.(b).

 

“Exchange Parcel” has the meaning given that term in Section 2.16.(c).

 

“Excluded Subsidiary” means any Additional Portfolio Property Owner, or any
Subsidiary of the Borrower that directly, or indirectly through a Subsidiary,
owns any Equity Interests of an Additional Portfolio Property Owner (for
purposes of this definition, a “Parent”), in each case that is prohibited from
Guarantying the Obligations, or the Equity Interests of which may not be pledged
as security to any Person, pursuant to restrictions contained in (a) any
document, instrument or agreement evidencing Indebtedness or other material
agreement (i) of such Additional Portfolio Property Owner, (ii) in the case of a
Parent, of any Subsidiary of such Parent that is an Additional Portfolio
Property Owner or (iii) of the Borrower relating to such Additional Portfolio
Property Owner or any such Subsidiary or (b) the organizational documents of any
such Person (other than the Borrower), which restriction was included as a
condition or anticipated condition to the assignment to, assumption by or
extension of such Indebtedness to, or entering into such material agreement
with, any such Person.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with

 

11

--------------------------------------------------------------------------------


 

respect to an applicable interest in a Loan or Commitment pursuant to an
Applicable Law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 4.6.) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.10.,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10.(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Expansion” has the meaning given that term in Section 2.16.(d).

 

“Expansion Date” has the meaning given that term in Section 2.16.(d)(i).

 

“Expansion Parcel” means, with respect to a Mortgaged Property, any parcel of
land, together with any improvements thereon located, that (a) constitutes an
integral part of, or adjoins, such Mortgaged Property, (b) is not owned by a
Property Owner on the Agreement Date and (c) is not an Acquired Parcel.

 

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of December 14, 2011, by and
among the Borrower, Wells Fargo Securities, LLC and the other parties thereto.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

12

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means the ratio, determined as of the last day of
any fiscal quarter of the Borrower for the four-fiscal quarter period ending on
such date, of (a) Adjusted EBITDA of the Borrower and its Subsidiaries to
(b) Fixed Charges.

 

“Fixed Charge Reserve Account” means a special deposit account established by
the Borrower with the Administrative Agent, for the benefit of the Secured
Parties and under the sole dominion and control of the Administrative Agent,
into which amounts may be deposited as contemplated by Section 9.1.(b)(ii).

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) the
cash portion of Interest Expense for such period, (b) all regularly scheduled
principal payments made with respect to Indebtedness of the Borrower and its
Subsidiaries during such period, other than any balloon, bullet or similar
principal payment which (i) repays such Indebtedness in full or (ii) is not
otherwise required by the applicable loan agreement, and (c) all Preferred
Dividends paid by the Borrower or and its Subsidiaries during such period.  The
Borrower’s Ownership Share of the Fixed Charges of Joint Ventures of the
Borrower shall be included in determinations of Fixed Charges.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Form 10” means the Form 10 filed by the Borrower with the SEC on August 29,
2011 in connection with the Spin-Off.

 

“Fronting Exposure” means, at any time there is a Revolving Lender that is a
Defaulting Lender, (a) with respect to an Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
in respect of Letters of Credit issued by such Issuing Bank other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person, excluding gains (or losses) from debt
restructuring and sales of property, plus (b) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs), and after adjustments for unconsolidated partnerships
and Joint Ventures.  Adjustments for unconsolidated partnership and Joint
Ventures will be calculated to reflect funds from operations on the same basis. 
For purposes of this Agreement, Funds From Operations shall be calculated
consistent with the White Paper on Funds from Operations dated April 2002 issued
by National Association of Real Estate Investment Trusts, Inc., but without
giving effect to any supplements, amendments or other modifications promulgated
after the Agreement Date without the prior written consent of the Administrative
Agent.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards

 

13

--------------------------------------------------------------------------------


 

Board (including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“GGP” means General Growth Properties, Inc. and its successors and permitted
assigns.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include each Subsidiary that owns or leases a Mortgaged
Property and each Pledgor.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. and substantially in the form of
Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Indebtedness” means, with respect to any Person at any date, without
duplication: (a) all indebtedness of such Person for borrowed money, excluding
in the case of the Borrower and its

 

14

--------------------------------------------------------------------------------


 

Subsidiaries, Indebtedness under the Subordinated Facility, (b) all obligations
of such Person for the deferred purchase price of property or services (other
than trade payables and accrued expenses incurred in the ordinary course of such
Person’s business) and only to the extent such obligations constitute
indebtedness for purposes of GAAP, (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capitalized Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Mandatorily Redeemable Stock of such Person (other than (i) obligations existing
on the Agreement Date that any direct or indirect parent of such Person has the
right to satisfy by delivery of its Equity Interests, and (ii) obligations that
any direct or indirect parent of such Person is given the right to satisfy by
delivery of its Equity Interests), (h) all Guarantees of such Person in respect
of the foregoing items (a) through (g), (i) all obligations of the kind referred
to in clause (a) through (h) above secured by any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) the net obligations of such Person in respect of Derivatives
Contracts not entered into as a hedge against interest rate risk in respect of
the Obligations or other existing Indebtedness, in an amount equal to the
termination value thereof at such time (but in no event less than zero).  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.  The amount of any Indebtedness under clause (i) above shall be
limited to lesser of the amount of such Indebtedness or the Fair Market Value of
the assets securing such Indebtedness, as reasonably determined by the Loan
Parties. The amount of Indebtedness of any Person shall be calculated at the
outstanding principal balance of the contract and not reflecting purchase
accounting or other adjustments pursuant to GAAP.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) the Borrower’s Ownership Share of Interest Expense of Joint Ventures for
such period.  Interest Expense shall not include any interest in respect of the
Subordinated Facility except to the extent  paid in cash.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing: (i) if
any

 

15

--------------------------------------------------------------------------------


 

Interest Period for a Revolving Loan would otherwise end after the Revolving
Termination Date, such Interest Period shall end on the Revolving Termination
Date; (ii) if any Interest Period for a Term Loan would otherwise end after the
Term Loan Maturity Date, such Interest Period shall end on the Term Loan
Maturity Date; and (iii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day
(or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

 

“Intermediate Subsidiary” means any Subsidiary of the Borrower that directly, or
indirectly through a Subsidiary, owns any Equity Interests of a Property Owner.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Issuing Bank” means (a) Wells Fargo and (b) any other Lender with a Revolving
Commitment that hereafter becomes an Issuing Bank with the approval of the
Administrative Agent and the Borrower by agreeing pursuant to an agreement with,
and in form and substance satisfactory to, the Administrative Agent and the
Borrower to be bound by the terms hereof applicable to Issuing Banks.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lease Termination Income” means rents and other amounts received upon the
cancellation or other termination of a lease.

 

“Leasing Guidelines” means, with respect to a Tenant Lease, each of the
following criteria: (a) there exists no Event of Default as a result of which
the Obligations have been accelerated; (b) except for Tenant Leases existing as
of the Agreement Date and for which SNDAs are not required to be obtained
pursuant to Section 7.13., such Tenant Lease is subordinate to the Security
Instrument encumbering the applicable Mortgaged Property, and the tenant
thereunder has agreed, subject to appropriate provisions for non-disturbance to
the extent such tenant is not in default under such Tenant Lease, to attorn to
the Administrative Agent or any purchaser of such Mortgaged Property at a sale
by foreclosure or power of sale and such tenant will provide an estoppel
certificate at least one (1) time per calendar year; (c) such Tenant Lease does
not materially conflict with any restrictive covenant affecting the applicable
Mortgaged Property or any other lease for space in such Mortgaged Property;
(d) such Tenant Lease is with a bona fide third-party and not an Affiliate of
the Borrower; (e) such Tenant Lease provides for the

 

16

--------------------------------------------------------------------------------


 

payment of rents (including rents during extension periods), and contained lease
term and concessions, that are either (i) consistent with then-market rates for
comparable retail assets of similar quality and caliber to such Mortgaged
Property in its market as reasonably determined by the relevant Loan Party or
(ii) reasonably necessary to effectuate a strategic initiative at the Mortgaged
Property; (f) such Tenant Lease does not contain any right for such tenant to
offset any sum against rent unless such offset is as a result of the failure of
the applicable Loan Party to (i) pay such tenant any tenant improvement
allowance or (ii) perform tenant improvement obligations, in each case expressly
contained in such Tenant Lease (unless with respect to any Tenant Lease with a
national tenant, such offset right is consistent with the rights contained in
other leases with such national tenant); (g) such Tenant Lease shall be to a
tenant which the Loan Parties, in their commercially reasonable judgment, have
determined is appropriately creditworthy; (h) such Tenant Lease contains no
purchase option or right of first refusal to purchase and (i) such Tenant Lease
is otherwise on commercially reasonable terms that are consistent with leases
for comparable retail assets of similar quality and caliber to such Mortgaged
Property in its market as reasonably determined by the relevant Loan Party.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its successors and permitted assigns, and, as the
context requires, includes the Swingline Lender; provided, however, that the
term “Lender” except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, with
respect to any Letter of Credit issued by an Issuing Bank, a Lender (other than
the Lender that is such Issuing Bank) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest under Section 2.3. in
such Letter of Credit, and the Lender that is such Issuing Bank shall be deemed
to hold a Letter of Credit Liability in an amount equal to its retained interest
in such Letter of Credit after giving effect to the acquisition by the Lenders
(other than such Lender) of their participation interests under such Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

17

--------------------------------------------------------------------------------


 

“LIBOR” means, for the Interest Period for any LIBOR Loan, the greater of
(x) the rate of interest obtained by dividing (i) the rate of interest, rounded
upward to the nearest whole multiple of one-hundredth of one percent (0.01%),
referred to as the BBA (British Bankers’ Association) LIBOR rate as set forth by
any service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rate for deposits in Dollars at approximately 9:00 a.m.
Pacific time, two (2) Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, for an amount approximately equal
to the applicable LIBOR Loan and for a period of time approximately equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America) and (y) 1.0% per annum.  Any change in such maximum rate shall result
in a change in LIBOR on the date on which such change in such maximum rate
becomes effective.

 

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement in respect of
the property of a Person, in each case, in the nature of security (including,
without limitation, any conditional sale or other title retention agreement and
any Capital Lease having substantially the same economic effect as any of the
foregoing).

 

“Liquidity” means, on any date of determination, (a) the aggregate amount of
Cash and Cash Equivalents of the Borrower and its Subsidiaries (excluding tenant
deposits and other Cash and Cash Equivalents the disposition of which is
restricted in any way but including amounts then available to the Borrower under
lines of credit in respect of which the applicable lender is required to fund
subject only to satisfaction of identified conditions precedent (other than
amounts available under this Agreement)) minus (b) an amount equal to the
positive difference between (i) an amount equal to $10,000,000 in respect of
unspent deferred maintenance as of the Agreement Date to be reduced by amounts
expended by the Borrower and its Subsidiaries for which the Administrative Agent
has been provided satisfactory evidence of expenditure and (ii) Reserved
Maintenance Amounts.

 

“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, the Guaranty, each other
Security Document, each Letter of Credit Document and each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement (other than the Fee Letter and
any Specified Derivatives Contract).

 

“Loan Party” means each of the Borrower and the Guarantors.

 

18

--------------------------------------------------------------------------------


 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for Equity Interests which are not Mandatorily Redeemable Stock), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for Equity Interests which are not Mandatorily Redeemable Stock); in
each case, on or prior to either the Revolving Termination Date or the Term Loan
Maturity Date and other than solely as a result of a change of control or asset
sale; provided, however, that if such Equity Interest is issued to any plan for
the benefit of employees of the Borrower or its direct or indirect Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Mandatorily Redeemable Stock solely because it may be required to be repurchased
in order to satisfy applicable statutory or regulatory obligations.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its material obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, or (d) the material rights and remedies of the Lenders, the
Issuing Banks and the Administrative Agent under the Loan Documents taken as a
whole.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), to which the Borrower, any other
Loan Party or any other Subsidiary is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

 

“Material Lease” means, with respect to a Mortgaged Property, any Tenant Lease
which if entered into, amended, restated, supplemented or otherwise modified, or
terminated, could reasonably be expected to have a materially adverse effect on
the condition (financial or otherwise), results of operations or business
prospects of such Mortgaged Property.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgaged Properties” means each of the Properties set forth on Schedule
1.1.(A) but excluding any such Properties that are subsequently released
pursuant to Section 2.15.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Municipal Financing” means any tax increment financings, sales or real estate
tax rebates, payment in lieu of taxes (PILOTs), special improvement districts,
financings funded by the issuance of bonds or other negotiable instruments
sponsored or issued by a Governmental Authority or quasi-Governmental Authority,
financings related to on-site or off-site infrastructure or public works or any
other financing arrangements for which the Borrower or any of its Subsidiaries
is an obligor and a Governmental Authority or quasi-Governmental Authority is
the obligee.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or

 

19

--------------------------------------------------------------------------------


 

purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Cash Proceeds” means, with respect to a Person, in the case of:

 

(a)                                  a Disposition or Recovery Event, the
aggregate amount of all Cash and Cash Equivalents received (including without
limitation, all payments of Cash and Cash Equivalents received by way of
deferred payment of principal or interest pursuant to a note or installment
receivable or otherwise, but only as and when received) by such Person in
connection with such Disposition or Recovery Event net of (i) the amount of any
customary transaction expenses (and in the case of a Recovery Event, customary
administration expenses) including without limitation out-of-pocket legal fees,
title and recording tax expenses, commissions and other customary fees and
expenses, actually incurred by or on behalf of such Person in connection
therewith and paid or payable to a Person other than an Affiliate of such
Person, (ii) any income taxes reasonably estimated in good faith by such Person
to be payable by such Person in connection with such Disposition or Recovery
Event (after taking into account any available tax credits or deductions and any
tax sharing arrangements) and other taxes thereon to the extent such other taxes
are actually paid by such Person, (iii) any repayments by such Person of Secured
Indebtedness (other than Indebtedness under any of the Loan Documents but in the
case of a Mortgaged Property, net of the Release Price paid under Section 2.15.)
to the extent that such Secured Indebtedness is secured by a Lien on the
Property that is the subject of such Disposition or Recovery Event and is
required to be repaid as a result of such Disposition or Recovery Event and (iv)
in the case of a Recovery Event only, any amounts applied to repair or restore
the Property that is the subject of such Recovery Event and proceeds of business
interruption insurance to the extent made available to a Loan Party as
contemplated by Section 7.5.;

 

(b)                                 an incurrence of Indebtedness (including a
Refinancing of Indebtedness), the aggregate amount of all Cash and Cash
Equivalents received by such Person from such incurrence, net of (i) in the case
of a Refinancing, any repayments by such Person of the Indebtedness being
Refinanced (other than Indebtedness under any of the Loan Documents but in the
case of a Mortgaged Property, net of the Release Price paid under Section 2.15.)
and (ii) the amount of any out-of-pocket legal fees, title and recording tax
expenses, investment banking fees, underwriting discounts, amounts required to
be deposited into escrows or reserves, commissions and other customary fees and
expenses actually incurred by or on behalf of such Person in connection
therewith and paid or payable to a Person other than an Affiliate of such
Person; and

 

(c)                                  an Equity Issuance, the aggregate amount of
all Cash and Cash Equivalents received (including without limitation, all
payments of Cash and Cash Equivalents received by way of deferred payment of
principal or interest pursuant to a note or installment receivable or otherwise,
but only as and when received), directly or indirectly, by such Person in
respect of such Equity Issuance net of investment banking fees, legal fees,
accountants fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred by or on behalf of such Person in connection
with such Equity Issuance and paid or payable to a Person other than an
Affiliate of such Person.

 

“Net Indebtedness to Value Ratio” means the ratio, determined as of the last day
of any fiscal quarter of the Borrower, of (a) Total Liabilities as of such day
to (b) Total Asset Value for the four-fiscal quarter period ending on such day;
provided that, at the Borrower’s election, (i) Indebtedness of the Borrower in
respect of letters of credit permitted under Section 9.2.(r), and all cash
collateral securing such Indebtedness, may be excluded from the calculation of
the Net Indebtedness to Value Ratio and

 

20

--------------------------------------------------------------------------------


 

(ii) Total Liabilities and Total Asset Value attributable to The Boulevard Mall
and/or Steeplegate Mall may be excluded from the calculation of the Net
Indebtedness to Value Ratio.

 

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds of rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid (excluding interest, and to the extent properly deducted
as an expense, payments in respect of principal, but including an appropriate
accrual for property taxes and insurance) related to the ownership, operation or
maintenance (excluding, however, amounts spent in respect of capital
improvements or repairs) of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower or any Subsidiary and any property management fees) minus (c) the
greater of (i) the actual property management fee paid during such period and
(ii) an imputed management fee in the amount of 3% of the gross revenues for
such Property for such period.  If a Mortgaged Property is undergoing an
Approved Alteration which in the Borrower’s reasonable determination would
result in the amount of Net Operating Income for such Mortgaged Property
declining by more than 10% from the amount of Net Operating Income for such
Mortgaged Property for the period of four consecutive fiscal quarters most
recently ending prior to the planned commencement of such Approved Alteration
(the “Pre-Alteration NOI”), then Net Operating Income for such Mortgaged
Property will be calculated during the Alteration period approved by the
Administrative Agent (or in the case of a Permitted Alteration, a period not to
exceed 12 months or such longer period as may be approved by the Administrative
Agent) as the greater of (i) the Pre-Alteration NOI, and (ii) the actual Net
Operating Income for such Mortgaged Property for the applicable period.  If a
Mortgaged Property is undergoing an Approved Alteration which in the Borrower’s
reasonable determination would result in the amount of Net Operating Income for
such Mortgaged Property declining by 10% or less from the Pre-Alteration NOI,
then Net Operating Income for such Mortgaged Property will be calculated during
the Alteration period approved by the Administrative Agent (or in the case of a
Permitted Alteration, a period not to exceed 12 months or such longer period as
may be approved by the Administrative Agent) as the sum of (a) actual Net
Operating Income for any portion of the respective Mortgaged Property that is
not subject to such Approved Alteration, plus (b) the Pre-Alteration NOI for the
portions of such Mortgaged Property that are subject to such Approved
Alteration.  Net Operating Income will be further adjusted to account for
tenants outside the Alteration Impact Zone that are no longer paying rent as
well as tenants that have begun paying rent during the Alteration period in a
manner acceptable to the Administrative Agent.  Lease Termination Income shall
be excluded from Net Operating Income except that Lease Termination Income may
be included for any period following such cancellation or termination of the
applicable lease but only to the extent of the amount of rent the Borrower or a
Subsidiary would have received during such period under the applicable lease had
it not been cancelled or terminated and only so long as the space subject to
such lease has not been leased to another Person.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 12.5.(b) and (b) has been approved by the
Requisite Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

21

--------------------------------------------------------------------------------


 

“Non-Recourse Guaranty” means a completion guaranty, a guaranty of performance
of a cash management agreement or a guaranty of customary exceptions for fraud,
misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar exceptions to Non-Recourse
Indebtedness.

 

“Non-Recourse Indebtedness” means any Indebtedness, to the extent that recourse
of the applicable lender for non-payment is limited to such lender’s Liens on a
particular asset or group of assets.

 

“Note” means a Revolving Note, Term Note or a Swingline Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

 

“OFAC” has the meaning given that term in Section 6.1.(y).

 

“Ordinary Course Guaranties” means payment Guarantees provided by the Borrower
in the ordinary course for its Subsidiaries with respect to Alterations, tenant
allowances and the like.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in

 

22

--------------------------------------------------------------------------------


 

any other transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

 

“Ownership Share” means, with respect to any Subsidiary (other than a Wholly
Owned Subsidiary) or any Joint Venture of a Person, the greater of (a) such
Person’s relative nominal direct and indirect ownership interest (expressed as a
percentage) in such Subsidiary or Joint Venture or (b) such Person’s relative
direct and indirect economic interest (calculated as a percentage) in such
Subsidiary or Joint Venture determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Joint Venture.

 

“Parent” has the meaning given that term in the definition of the term “Excluded
Subsidiary”.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Alterations” means, with respect to a Mortgaged Property, all
Alterations being made to a Mortgaged Property which do not require the approval
of the Administrative Agent under Section 9.16.

 

“Permitted Holders” means one or more of (a) Brookfield Asset Management, Inc.,
(b) Pershing Square Capital Management, L.P., (c) any of their respective
Affiliates (for so long as Brookfield Asset Management, Inc. or Pershing Square
Capital Management, L.P., as applicable, retains control of the voting power
thereof) and (d) funds managed or advised by any of the foregoing, but not
including, however, any portfolio company of any of the foregoing.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, reciprocal easement agreements, rights-of-way, encroachments,
outstanding mineral and royalty interests, minor defects or irregularities in
title and rights or restrictions of record on the use of real property, which do
not, in the case of any of the foregoing, materially detract from the value of
such property or materially impair the intended use thereof in the business of
such Person; (d) the rights of tenants under leases or subleases; (e) Liens in
favor of the Administrative Agent for the benefit of the Secured Parties; (f)
with respect to any Collateral, Liens permitted under the Security Documents
creating Liens encumbering such Collateral; and (g) Liens incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations,

 

23

--------------------------------------------------------------------------------


 

surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations constituting Indebtedness), so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Pledge Agreement” means the Pledge Agreement executed by the Pledgors in favor
of the Administrative Agent for the benefit of the Secured Parties substantially
in the form of Exhibit P.

 

“Pledgor” means the Borrower or any Subsidiary, in either case, that owns,
directly or indirectly, any Equity Interest in an Additional Portfolio Property
Owner which Equity Interests are required to be subject to the Pledge Agreement
pursuant to Section 5.1.(a)(xv) or Section 7.14.(a).

 

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin plus two percent (2.0%).

 

“Post-Spin Equity Offering” means a rights offering (or other Equity Issuance by
the Borrower other than an issuance of Mandatorily Redeemable Stock) effected on
or before the date 120 days following the Agreement Date as a result of which
the Borrower shall have received at least $200,000,000 of gross cash proceeds.

 

“Pre-Alteration NOI” has the meaning given that term in the definition of Net
Operating Income.

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or (c)
constituting or resulting in the redemption of Preferred Equity Interests, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

24

--------------------------------------------------------------------------------


 

“Prepayment Percentage” means, at any time of determination, the percentage set
forth below corresponding to the Net Indebtedness to Value Ratio for the
Borrower’s fiscal quarter most recently ended for which financial statements are
available:

 

Net Indebtedness to
Value Ratio

 

Prepayment
Percentage

 

Greater than or equal to 0.60 to 1.00

 

50.0

%

Greater than or equal to 0.55 to 1.00 but less than 0.60 to 1.00

 

40.0

%

Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00

 

30.0

%

Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00

 

20.0

%

Greater than or equal to 0.40 to 1.00 but less than 0.45 to 1.00

 

10.0

%

Less than 0.40 to 1.00

 

0.0

%

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the sum of (i) the amount of such Lender’s Revolving Commitment plus (ii)
the amount of such Lender’s outstanding Term Loans to (b) the sum of (i) the
aggregate amount of the Revolving Commitments of all Lenders plus (ii) the
aggregate amount of all outstanding Term Loans; provided, however, that if at
the time of determination the Revolving Commitments have terminated or been
reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Swingline Loans and Letter of Credit
Liabilities owing to such Lender as of such date to (B) the sum of the aggregate
unpaid principal amount of all outstanding Revolving Loans, Term Loans,
Swingline Loans and Letter of Credit Liabilities of all Lenders as of such
date.  For purposes of this definition, a Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

 

“Projections” has the meaning given that term in Section 6.1.(k).

 

“Property” means a parcel (or group of related parcels) of real property owned
or leased by the Borrower, any Subsidiary or any Joint Venture.

 

“Property Documents” has the meaning given that term in Section 2.16.(a).

 

“Property Management Agreement” means any agreement entered into by a Loan Party
pursuant to which such Loan Party engages a Person to advise it with respect to
the management of, and/or to manage, a Mortgaged Property.

 

“Property Management Agreement Assignment” means a Conditional Assignment of
Management Agreement executed by any Loan Party in favor of the Administrative
Agent for the benefit of the Secured Parties substantially in the form of
Exhibit H or otherwise in form and substance reasonably satisfactory to the
Administrative Agent.  Such document may, at the Administrative Agent’s
election, constitute a subordination of Property Management Agreement, rather
than an assignment thereof.

 

25

--------------------------------------------------------------------------------


 

“Property Owner” means any Subsidiary of the Borrower which owns or leases a
Mortgaged Property.

 

“Property Release” has the meaning given that term in Section 2.15.

 

“Property Specific Event of Default” has the meaning given that term in Section
10.9.

 

“Protective Advance” means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after any Loan Party fails to do so when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Collateral and the instruments evidencing the
Obligations; (b) to prevent the value of any Collateral from being materially
diminished (assuming the lack of such a payment within the necessary time frame
could potentially cause such Collateral to lose value); or (c) to protect any of
the Collateral from being materially damaged, impaired, mismanaged or taken,
including, without limitation, any amounts expended in connection therewith in
accordance with Section 12.2.

 

“Qualified Manager” means (a) any Subsidiary of the Borrower or (b) a reputable
and experienced professional management organization reasonably acceptable to
the Administrative Agent.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any
Property, and in each case, any interest therein, of the Borrower, any other
Loan Party or any other Subsidiary.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, purchase, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness.  “Refinanced”
and “Refinancing” shall have correlative meanings.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

26

--------------------------------------------------------------------------------


 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by it.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“REIT Subsidiary” means a Subsidiary of the Borrower that is a REIT.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release Parcel” has the meaning given that term in Section 2.16.(b).

 

“Release Price” means, on any date of determination with respect to a Mortgaged
Property, an amount equal to 120% of the Allocated Balance for such Mortgaged
Property.

 

“Remaining Property” has the meaning given that term in Section 2.16.(b)(i).

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Revolving Commitments and the outstanding Term Loans
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding more than 50.0% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that (i)
in determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.  For purposes
of this definition, a Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having more than 50.0% of the aggregate amount of the Revolving Commitments, or
(b) if the Revolving Commitments have been terminated or reduced to zero, the
Revolving Lenders holding more than 50.0% of the principal amount of the
aggregate outstanding Revolving Loans and Swingline Loans and Letter of Credit
Liabilities; provided that (i) in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded, and (ii)
at all times when two or more Revolving Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Requisite Revolving Lenders” shall in no
event mean less than two Revolving Lenders.  For purposes of this definition, a
Revolving Lender (other than the Swingline Lender) shall be deemed to hold a
Swingline Loan and a Revolving Lender (other than the applicable Issuing Bank)
shall be deemed to hold a Letter of Credit Liability, in each case, to the
extent such Revolving Lender has acquired a participation therein under the
terms of this Agreement and has not failed to perform its obligations in respect
of such participation.

 

“Requisite Term Loan Lenders” means, as of any date (a) Term Loan Lenders having
more than 50.0% of the Term Loan Commitments, or (b) if the Term Loan
Commitments have terminated, holding more than 50.0% of the aggregate
outstanding principal amount of the Term Loans; provided that (i) in determining
such percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Term Loan
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Term Loan Lenders” shall in no event mean less than two Term Loan
Lenders.

 

27

--------------------------------------------------------------------------------


 

“Reserved Maintenance Amounts” means the sum of (a) amounts held in reserve
accounts by lenders and/or servicers under loans encumbering Properties in the
Additional Portfolio that can be used to fund capital expenses, plus (b) amounts
due the Borrower or any Subsidiary for unspent deferred maintenance that are to
be paid by an insurance company.

 

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer and the chief operating
officer of the Borrower or such Subsidiary.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Debt; and (d)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding.

 

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to Section
2.1., to issue (in the case of an Issuing Bank) and to participate (in the case
of the Lenders other than the Lender that is such Issuing Bank) in Letters of
Credit pursuant to Section 2.3.(i), and to participate in Swingline Loans
pursuant to Section 2.4.(e), in an amount up to, but not exceeding the amount
set forth for such Lender on Schedule I as such Lender’s “Revolving Commitment
Amount” or as set forth in any applicable Assignment and Assumption, as the same
may be reduced from time to time pursuant to Section 2.12. or increased or
reduced as appropriate to reflect any assignments to or by such Lender effected
in accordance with Section 12.5.

 

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders; provided, however, that if at the time of determination the
Revolving Commitments have been terminated or been reduced to zero, the
“Revolving Commitment Percentage” of each Lender with a Revolving Commitment
shall be the “Revolving Commitment Percentage” of such Lender in effect
immediately prior to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

 

28

--------------------------------------------------------------------------------


 

“Revolving Termination Date” means the date three years after the Agreement
Date, or the date 120 days following the Agreement Date if the Post-Spin Equity
Offering shall not have occurred on or before such date.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means Indebtedness of a Person that is secured in any
manner by any Lien on any property, including Equity Interests.

 

“Secured Parties” means the Administrative Agent, each Issuing Bank, each Lender
and each Specified Derivatives Provider.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Security Document” means the Guaranty, any Security Instrument, the Pledge
Agreement, any Property Management Agreement Assignments, the Cash Management
Agreement and any security agreement, pledge agreement, financing statement, or
other document, instrument or agreement creating, evidencing or perfecting Liens
of the Administrative Agent granted under any of the Loan Documents in any of
the Collateral.  For the avoidance of doubt, “Security Document” shall not
include any Derivatives Support Document.

 

“Security Instrument” means a mortgage, deed to secure debt, deed of trust or
other similar security instrument executed by a Property Owner in favor of the
Administrative Agent for the benefit of the Secured Parties purporting to create
a Lien on a Mortgaged Property of such Property Owner, such instrument to be in
form and substance satisfactory to the Administrative Agent.

 

“Seventy-Five Percent Lenders” means, as of any date, (a) Lenders having 75.0%
or more of the aggregate amount of the Revolving Commitments and the outstanding
Term Loans of all Lenders, or (b) if the Revolving Commitments have been
terminated or reduced to zero, Lenders holding 75.0% or more of the principal
amount of the aggregate outstanding Loans and Letter of Credit Liabilities;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Seventy-Five Percent Lenders” shall in no event mean less
than two Lenders.  For purposes of this definition, a Lender shall be deemed to
hold a Swingline Loan or a Letter of Credit Liability to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation.

 

“SNDA” means a subordination, non-disturbance and attornment agreement in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
of its assets is in excess of the fair valuation of its total liabilities
(including all contingent liabilities computed at the amount which, in light of
all facts and circumstances existing at such time, represents the amount that
could reasonably be expected to become an actual and matured liability); (b)
such Person is able to pay its debts or other obligations in the ordinary course
as they mature; and (c) such Person has capital not unreasonably small to carry
on its business and all business in which it proposes to be engaged.  For
purposes of the representation contained in the second sentence of Section
6.1.(l) being made on the Agreement Date, the fair value of a Property shall be
the Appraised Value of such Property based on the Appraisal of such Property
delivered to the Administrative Agent prior to the Escrow Date.

 

29

--------------------------------------------------------------------------------


 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any other Loan
Party and any Specified Derivatives Provider and which was not prohibited by the
Loan Documents when entered into.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or any other Loan Party under
or in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means each Lender and each of their respective
Affiliates counterparty to a Specified Derivatives Contract (including any
Person who is a Lender (and any Affiliate thereof) as of the Agreement Date but
subsequently, whether before or after entering into a Specified Derivatives
Contract, ceases to be a Lender (or an Affiliate of a Lender)).

 

“Spin-Off” means the distribution by GGP to its stockholders of substantially
all of the outstanding shares of common stock of the Borrower as described in
the Form 10.

 

“Spin-Off Amounts” means (a) the amount required to retire the Indebtedness set
forth on Part I of Schedule 6.1.(g), which Indebtedness is secured by Liens on
one or more Mortgaged Properties as of the Agreement Date, together with the
amount of Indebtedness on Part II of Schedule 6.1.(g) required to be prepaid on
or before the Agreement Date as a result of the Spin-Off, plus (b) fees and
expenses of the Borrower and its Subsidiaries associated with the Spin-Off,
including without limitation the fees and expenses associated with the Loans,
and the assumption by Subsidiaries of the Borrower (other than Loan Parties) of
existing Indebtedness secured by the Additional Portfolio or the consent to the
Spin-Off of lenders under Indebtedness secured by Liens on any Additional
Portfolio Property.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower, any
other Loan Party or any Intermediate Subsidiary that is either (a) subordinated
in right of payment and otherwise to the Loans, the other Obligations and the
Specified Derivatives Obligations, if any, on terms substantially the same as,
or more favorable to the Secured Parties than, those set forth in the
Subordinated Facility, in each case as determined by the Administrative Agent in
its sole and absolute discretion or (b) subordinated in right of payment and
otherwise to the Loans, the other Obligations and the Specified Derivatives
Obligations, if any, in a manner satisfactory to the Administrative Agent in its
sole and absolute discretion.

 

“Subordinated Facility” means that certain Subordinated Credit Agreement dated
as of the date hereof by and between the Borrower and Trilon (Luxembourg)
S.A.R.L., an Affiliate of Brookfield Asset Management, Inc., as the same may be
amended, restated, modified, supplemented, extended, renewed, refunded, replaced
or refinanced from time to time pursuant to one or more agreements under which
Brookfield Asset Management, Inc. and/or any of its Affiliates are the only
lenders, in each case as and to the extent permitted by the Loan Documents.

 

30

--------------------------------------------------------------------------------


 

“Subordinated Guaranties” means the guaranty agreements described on
Schedule 1.1.(C).

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company, trust, estate or other entity of which shares of stock or
other Equity Interests having ordinary voting power (other than stock or such
other Equity Interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned, directly or indirectly through one or more intermediaries, or
both, by such Person.

 

“Substitute Loan Documents” means, with respect to a Mortgaged Property, an
executed and acknowledged mortgage, deed of trust or similar security instrument
(or a spreader agreement which spreads the Lien of the Security Instrument
encumbering such Mortgaged Property to the applicable Acquired Parcel or
Acquired Expansion Parcel) (the “Substitute Security Instrument”), and UCC-1
fixture filing with respect to the applicable Acquired Parcel or Acquired
Expansion Parcel, together with a letter from the Borrower countersigned by a
title insurance company acknowledging receipt of such Substitute Security
Instrument and UCC-1 fixture filing and agreeing to record or file, as
applicable, such Substitute Security Instrument, and, with regard to the UCC-1
financing statements, if recordation or a system of filing is accepted or
established in the applicable jurisdiction, the UCC-1 financing statements in
the real estate records for the county in which the applicable Acquired Parcel
or Acquired Expansion Parcel is located so as to effectively create upon such
recording or filing valid and enforceable first-priority Liens upon the
applicable Acquired Parcel or Acquired Expansion Parcel, in favor of the
Administrative Agent, for its benefit and the benefit of the other Secured
Partues, subject only to the Permitted Liens.  The Substitute Security
Instrument and such UCC-1 fixture filing shall be the same in form and substance
as the counterparts of such documents executed and delivered on the Agreement
Date with respect to such Mortgaged Property (including the related Exchange
Parcel) subject to modifications reflecting the applicable Acquired Parcel or
Acquired Expansion Parcel, as a portion of the Property that is the subject of
such documents.  The Substitute Security Instrument encumbering such Mortgaged
Property (including the applicable Acquired Parcel or Acquired Expansion Parcel)
shall constitute one of the Loan Documents and secure all Obligations and
Specified Derivatives Obligations.

 

“Substitute Security Instrument” has the meaning given that term in the
definition of “Substitute Loan Documents”.

 

“Substitution” has the meaning given that term in Section 2.16.(c).

 

“Substitution Date” has the meaning given that term in Section 2.16.(c)(i).

 

“Supermajority Lenders” means, as of any date, (a) Lenders having 66-2/3% or
more of the aggregate amount of the Revolving Commitments and the outstanding
Term Loans of all Lenders, or (b) if the Revolving Commitments have been
terminated or reduced to zero, Lenders holding 66-2/3% or more of the principal
amount of the aggregate outstanding Loans and Letter of Credit Liabilities;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Supermajority Lenders” shall in no event mean less than two
Lenders.  For purposes of this definition, a Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

 

“Sweep Event” means (a) that on the last day of any fiscal quarter of the
Borrower, the Net Operating Income attributable to the Mortgaged Properties
determined as of the last day of such fiscal

 

31

--------------------------------------------------------------------------------


 

quarter is less than or equal to 90.0% of the Net Operating Income attributable
to such Mortgaged Properties determined as of the Agreement Date or (b) the
occurrence of an Event of Default.  A Sweep Event shall cease to exist if,
(x) in the case of the immediately preceding clause (a), (i) the Net Operating
Income attributable to the Mortgaged Properties determined as of the last day of
a fiscal quarter (tested on the last day of each such fiscal quarter) shall
equal or exceed the Net Operating Income attributable to such Mortgaged
Properties determined as of the Agreement Date and (ii) no Default or Event of
Default shall then exist or (y) in the case of the immediately preceding
clause (b), such Event of Default shall cease to exist.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.

 

“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit K, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Borrower and its Subsidiaries determined on a consolidated basis plus
accumulated depreciation and amortization, minus (to the extent included when
determining the stockholders’ equity of the Borrower and its Subsidiaries and
without duplication): (a) the amount of any write-up in the book value of any
assets reflected in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired (but excluding any such
write-up for purchase price adjustments of properties acquired after the
Agreement Date, based on GAAP), and (b) the aggregate of all amounts appearing
on the assets side of any such balance sheet for franchises, licenses, permits,
patents, patent applications, copyrights, trademarks, service marks, trade
names, goodwill, treasury stock, experimental or organizational expenses,
unamortized debt discount and expense and other like assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant Lease” means any lease agreement entered into by a Property Owner with
respect to all or any portion of any Mortgaged Property owned or leased by such
Property Owner.

 

“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.2.

 

“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make a Term Loan on the Agreement Date pursuant to Section 2.2.,
in an amount equal to the amount set forth for such Lender on Schedule I as such
Lender’s “Term Loan Commitment Amount”.

 

32

--------------------------------------------------------------------------------


 

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

 

“Term Loan Maturity Date” means the date three years after the Agreement Date,
or the date 120 days following the Agreement Date if the Post-Spin Equity
Offering shall not have occurred on or before such date.

 

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit L, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.

 

“Total Asset Value” means the sum, without duplication, of all of the following
of the Borrower, its Subsidiaries and Joint Ventures (but in the case of any
non-Wholly Owned Subsidiaries or Joint Ventures, based on the Ownership Share of
the same) except as noted with respect to non-Wholly Owned Subsidiaries and
Joint Ventures: (a) the quotient of (i) Net Operating Income from all Properties
of the Borrower and its Subsidiaries for the trailing twelve month period less
Capital Reserves, divided by (ii) the Capitalization Rate, plus (b) the cost
basis of any properties acquired during the twelve month period following such
acquisition, plus (c) the GAAP book value of Vacant Land, plus (d) aggregate
sums spent on the construction of improvements (including land acquisition
costs) until 6 months after substantial completion of such improvements has been
achieved.  For purposes of this definition (x) the property described in
clause (c) above shall not, in the aggregate, constitute more than 10% of the
calculation of Total Asset Value, and any excess over such amount shall not be
included in the calculation of Total Asset Value and (y) to the extent the
amount of Pre-Alteration NOI included in Net Operating Income under clause
(a) above would exceed 7.5% of such Net Operating Income, such excess shall be
excluded.

 

“Total Budgeted Cost” means, with respect to an Alteration Asset, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower or a Subsidiary with respect to
such Alteration Asset to complete the applicable Alteration.

 

“Total Liabilities” means, as of any date of determination, the difference of
(a) all Indebtedness of the Borrower and its Wholly Owned Subsidiaries and the
Borrower’s Ownership Share of all Indebtedness of all non-Wholly Owned
Subsidiaries and Joint Ventures of the Borrower (each calculated at the
outstanding principal amount based on the contract and not reflecting purchase
accounting adjustments pursuant to GAAP), minus (b)(i) unrestricted Cash and
Cash Equivalents (and restricted Cash and Cash Equivalents securing Indebtedness
(x) which are held in a lockbox or cash management account and are to be applied
toward the next installment of regularly scheduled debt service payments under
any Indebtedness of such Person so long as no event of default has occurred and
is continuing with respect to such Indebtedness or (y) the application of which
is to be made against the principal of such Indebtedness) of the Borrower and
its Wholly Owned Subsidiaries and all non-Wholly Owned Subsidiaries and Joint
Ventures of the Borrower (to the extent of the Borrower’s Ownership Share of the
same), less (ii) an amount equal to the positive difference between (A) an
amount equal to $10,000,000 in respect of unspent deferred maintenance as of the
Agreement Date to be reduced by amounts expended by the Borrower and its
Subsidiaries for which the Administrative Agent has been provided satisfactory
evidence of expenditure and (B) Reserved Maintenance Amounts, in each case as
determined in accordance with GAAP (each as noted with respect to non-Wholly
Owned Subsidiaries and Joint Ventures), and without duplication.

 

33

--------------------------------------------------------------------------------


 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit M to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan (or portion thereof) is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Vacant Land” means non-income (or de minimis income, provided that the same is
not included in EBITDA) producing land which has no current occupants.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means, as to any Person or Persons, any Subsidiary of
any of such Person or Persons all of the Equity Interests of which (other than
directors’ qualifying shares and, in the case of any Subsidiary that is a REIT,
non-participating Preferred Equity Interest with a base liquidation preference
of no more than $180,000) is owned by such Person or Persons directly or
indirectly.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

Section 1.2.  General; References to Central time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders through the
Administrative Agent shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the appropriate Lenders pursuant to Section 12.6.); provided further that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. 
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities. 
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any

 

34

--------------------------------------------------------------------------------


 

document, instrument or agreement (a) shall include all exhibits, schedules and
other attachments thereto, (b) except as otherwise provided in any Loan
Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent permitted by the Loan Documents
and (c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Central time.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.14., each
Revolving Lender severally and not jointly agrees to make Revolving Loans to the
Borrower during the period from and including the Agreement Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, such Lender’s Revolving
Commitment.  Each borrowing of Base Rate Loans shall be in an aggregate minimum
amount of $500,000 and integral multiples of $100,000 in excess thereof.  Each
borrowing of LIBOR Loans shall be in an aggregate minimum amount of $3,000,000
and integral multiples of $500,000 in excess thereof.  Notwithstanding the
immediately preceding two sentences but subject to Section 2.14., a borrowing of
Revolving Loans may be in the aggregate amount of the unused Revolving
Commitments.  Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.

 

(b)           Requests for Revolving Loans. Not later than 12:00 p.m. Central
time at least 1 Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Central time at least 3
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing or telephonic notice to the Administrative Agent of a borrowing of
Revolving Loans.  Any such telephonic notice shall include all information
required to be included in a Notice of Borrowing and shall be promptly confirmed
in writing by the Borrower pursuant to a Notice of Borrowing sent to the
Administrative Agent on the same day of the giving of any such telephonic
notice.  Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day),  the Type of the requested Revolving
Loans, and if such Revolving Loans are to be LIBOR Loans, the initial Interest
Period for such Revolving Loans.  Each Notice of Borrowing shall be irrevocable
once given and binding on the Borrower.  Prior to delivering a Notice of
Borrowing, the Borrower may (without specifying whether a Revolving Loan will be
a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR available to the Administrative Agent. 
The Administrative Agent shall provide such quoted rate to the Borrower on the
date of such request or as soon as possible thereafter (but in any event no
later than 1 Business Day thereafter).

 

(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing.  Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to

 

35

--------------------------------------------------------------------------------


 

be made by such Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds not later than 11:00 a.m.
Central time on the date of such proposed borrowing of Revolving Loans.  Subject
to fulfillment of all applicable conditions set forth in Article V., the
Administrative Agent shall make available to the Borrower in the account
specified in the Transfer Authorizer Designation Form, not later than 2:00 p.m.
Central time on the date of the requested borrowing of Revolving Loans, the
proceeds of such amounts received by the Administrative Agent.

 

(d)           Assumptions Regarding Funding by Revolving Lenders.  With respect
to Revolving Loans to be made after the Agreement Date, unless the
Administrative Agent shall have been notified by any Revolving Lender that such
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Lender in connection with any borrowing, the Administrative
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay the amount of such
interest to the Administrative Agent for the same or overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included in the borrowing.  Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Revolving Lender that shall have failed to make available the proceeds
of a Revolving Loan to be made by such Lender.

 

Section 2.2.  Term Loans.

 

(a)           Making of Term Loans.  Subject to the terms and conditions hereof,
on the Agreement Date, each Term Loan Lender severally and not jointly agrees to
make a Term Loan to the Borrower in the principal amount equal to the amount of
such Lender’s Term Loan Commitment.  Upon a Lender’s funding of its Term Loan,
such Lender’s Term Loan Commitment shall terminate.

 

(b)           Funding of Term Loans.  Each Term Loan Lender shall deposit an
amount equal to the Term Loan to be made by such Term Loan Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds, not later than 8:00 a.m. Central time on the Agreement Date. 
Subject to fulfillment of all applicable conditions set forth in Article V., the
Administrative Agent shall make available to the Borrower in the account
specified by the Borrower in the Transfer Authorizer Designation Form, not later
than 9:00 a.m. Central time on the Agreement Date, the proceeds of such amounts
received by the Administrative Agent.  The Borrower may not reborrow any portion
of the Term Loans once repaid.

 

Section 2.3.  Letters of Credit.

 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.14., each Issuing Bank, on
behalf of the Lenders, agrees to issue for the account of the Borrower during
the period from and including the Agreement Date to, but excluding, the

 

36

--------------------------------------------------------------------------------


 

date 5 Business Days prior to the Revolving Termination Date, one or more
standby letters of credit (each a “Letter of Credit”) up to a maximum aggregate
Stated Amount for all Letters of Credit at any one time outstanding not to
exceed $50,000,000 as such amount may be reduced from time to time in accordance
with the terms hereof (the “L/C Commitment Amount”).

 

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the applicable Issuing
Bank and the Borrower.  Notwithstanding the foregoing, in no event may (i) the
expiration date of any Letter of Credit extend beyond the date that is 5
Business Days prior to the Revolving Termination Date or (ii) any Letter of
Credit have an initial duration in excess of one year; provided, however, a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the
applicable Issuing Bank (an “Evergreen Letter of Credit”) but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the date that is 5 Business Days prior to the Revolving
Termination Date.  Notwithstanding the foregoing, a Letter of Credit may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (in which case, such Letter of Credit shall be an
“Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit, the benefit of the Issuing Bank that
issued such Letter of Credit and the Lenders no later than 5 Business Days prior
to the Revolving Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account, or otherwise to be held by
the Administrative Agent, in each case, in an amount equal to the Stated Amount
of such Letter of Credit; provided, that the obligations of the Borrower under
this Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding.  If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 5 Business
Days prior to the Revolving Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Letter of Credit), which shall be reimbursed (or
participations therein funded) in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Letter of Credit.  The initial Stated Amount of each Letter
of Credit shall be at least $5,000 (or such lesser amount as may be acceptable
to the applicable Issuing Bank, the Administrative Agent and the Borrower).

 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the applicable Issuing Bank and the Administrative Agent written notice at
least 5 Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as are customarily or otherwise reasonably requested
from time to time by the applicable Issuing Bank.  Provided the Borrower has
given the notice prescribed by the first sentence of this subsection and
delivered such applications and agreements referred to in the preceding
sentence, subject to fulfillment of all applicable conditions set forth in
Article V., the applicable Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date 5 Business Days following the date
after which such Issuing Bank has received all of the items required to be
delivered to it under this subsection.  An Issuing Bank shall not at any time be
obligated to issue any Letter of Credit if such issuance would conflict with, or
cause such Issuing Bank to exceed any limits imposed by, any Applicable Law. 
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires.  Upon the written request of
the Borrower, an Issuing

 

37

--------------------------------------------------------------------------------


 

Bank shall deliver to the Borrower a copy of each Letter of Credit issued by
such Issuing Bank within a reasonable time after the date of issuance thereof. 
To the extent any term of a Letter of Credit Document is inconsistent with a
term of any Loan Document, the term of such Loan Document shall control.

 

(d)           Reimbursement Obligations.  Upon receipt by an Issuing Bank from
the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, such Issuing Bank shall promptly notify the Borrower and the
Administrative Agent in writing (or by telephone, promptly confirmed in writing)
of the amount to be paid by such Issuing Bank as a result of such demand and the
date on which payment is to be made by such Issuing Bank to such beneficiary in
respect of such demand; provided, however, that an Issuing Bank’s failure to
give, or delay in giving, such notice shall not discharge the Borrower in any
respect from the applicable Reimbursement Obligation.  The Borrower hereby
absolutely, unconditionally and irrevocably agrees to pay and reimburse an
Issuing Bank for the amount of each demand for payment under each Letter of
Credit issued by such Issuing Bank at or prior to the date on which payment is
to be made by such Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind.  Upon receipt by
an Issuing Bank of any payment in respect of any Reimbursement Obligation, such
Issuing Bank shall promptly pay to each Revolving Lender that has acquired a
participation therein under the second sentence of the immediately following
subsection (i) such Lender’s Revolving Commitment Percentage of such payment.

 

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and such Issuing Bank, or if the Borrower fails to
reimburse such Issuing Bank for a demand for payment under a Letter of Credit by
the date of such payment, the failure of which such Issuing Bank shall promptly
notify the Administrative Agent, then (i) if the applicable conditions contained
in Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice (which may
include telephonic notice) of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 12:00 p.m. Central time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.  The limitations set
forth in the second sentence of Section 2.1.(a) shall not apply to any borrowing
of Base Rate Loans under this subsection.

 

(f)            Effect of Letters of Credit on Revolving Commitments.  Upon the
issuance by an Issuing Bank of any Letter of Credit and until such Letter of
Credit shall have expired or been cancelled, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Lender’s Revolving
Commitment Percentage and (ii) the sum of (A) the Stated Amount of such Letter
of Credit plus (B) any related Reimbursement Obligations then outstanding.

 

(g)           Issuing Bank’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, an Issuing Bank shall only be required
to use the same standard of care as it uses in connection with examining
documents presented in connection with drawings under letters of credit in which
it has not sold participations and making payments under such letters of
credit.  The Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, none of the
Issuing Banks, Administrative

 

38

--------------------------------------------------------------------------------


 

Agent or any of the Lenders shall be responsible for, and the Borrower’s
obligations in respect of Letters of Credit shall not be affected in any manner
by, (i) the form, validity, sufficiency, accuracy, genuineness or legal effects
of any document submitted by any party in connection with the application for
and issuance of or any drawing honored under any Letter of Credit even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, facsimile, electronic mail, telecopy or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit, or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any Letter of
Credit, or of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of any Issuing
Bank, Administrative Agent or the Lenders.  None of the above shall affect,
impair or prevent the vesting of any of any Issuing Bank’s or the Administrative
Agent’s rights or powers hereunder.  Any action taken or omitted to be taken by
an Issuing Bank under or in connection with any Letter of Credit issued by it,
if taken or omitted in the absence of gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment), shall not create against such Issuing Bank any liability to the
Borrower, the Administrative Agent or any Lender.  In this connection, the
obligation of the Borrower to reimburse an Issuing Bank for any drawing made
under any Letter of Credit issued by it, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against any
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, any Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by any Issuing Bank under any Letter of
Credit issued by it against presentation of a draft or certificate which does
not strictly comply with the terms of such Letter of Credit; and (H) any other
act, omission to act, delay or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable defense to or
discharge of the Borrower’s Reimbursement Obligations.  Notwithstanding anything
to the contrary contained in this Section or Section 12.9., but not in
limitation of the Borrower’s unconditional obligation to reimburse an Issuing
Bank for any drawing made under a Letter of Credit issued by it as provided in
this Section and to repay any Revolving Loan made pursuant to the second
sentence of the immediately preceding subsection (e), the Borrower shall have no
obligation to indemnify the Administrative Agent, any Issuing Bank or any Lender
in respect of any liability incurred by the Administrative Agent, such Issuing
Bank or such Lender arising solely out of the gross negligence or willful
misconduct of the Administrative Agent, such Issuing Bank or such Lender in
respect of a Letter of Credit as determined by a court of competent jurisdiction
in a final, non-appealable judgment.  Except as otherwise provided in this
Section, nothing in this Section shall affect any rights the Borrower may

 

39

--------------------------------------------------------------------------------


 

have with respect to the gross negligence or willful misconduct of the
Administrative Agent, any Issuing Bank or any Lender with respect to any Letter
of Credit.

 

(h)           Amendments, Etc.  The issuance by an Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through such Issuing Bank), and no such amendment, supplement
or other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and the Revolving Lenders required by
Section 12.6. shall have consented thereto.  In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).

 

(i)            Revolving Lenders’ Participation in Letters of Credit. 
Immediately upon the issuance by an Issuing Bank of a Letter of Credit each
Revolving Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Revolving Commitment Percentage of the liability of such Issuing Bank
with respect to such Letter of Credit and each Revolving Lender thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to such Issuing Bank to pay
and discharge when due, such Lender’s Revolving Commitment Percentage of such
Issuing Bank’s liability under such Letter of Credit.  In addition, upon the
making of each payment by a Revolving Lender to the Administrative Agent for the
account of an Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of such Issuing Bank, the Administrative
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to such Issuing Bank by the
Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Revolving Commitment Percentage in any
interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to an Issuing Bank
pursuant to the second and the last sentences of Section 3.5.(c)).

 

(j)            Payment Obligation of Revolving Lenders.  Each Revolving Lender
severally agrees to pay to the Administrative Agent, for the account of an
Issuing Bank, on demand in immediately available funds in Dollars the amount of
such Lender’s Revolving Commitment Percentage of each drawing paid by such
Issuing Bank under each Letter of Credit issued by it to the extent such amount
is not reimbursed by the Borrower pursuant to the immediately preceding
subsection (d); provided, however, that in respect of any drawing under any
Letter of Credit, the maximum amount that any Revolving Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Lender’s Revolving Commitment Percentage of such drawing except as
otherwise provided in Section 3.9.(d).  If the notice referenced in the second
sentence of Section 2.3.(e) is received by a Revolving Lender not later than
12:00 p.m. Central time, then such Lender shall make such payment available to
the Administrative Agent not later than 2:00 p.m. Central time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 12:00 p.m. Central time on the next
succeeding Business Day.  Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of an Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Revolving Lender to make its payment under this subsection,
(ii) the financial condition of the Borrower or any other Loan Party, (iii) the
existence of any Default or Event of Default, including any Event of Default
described in Section 10.1.(e) or (f), (iv) the termination of the Revolving
Commitments, or (v) the providing of Cash Collateral in respect of any Extended
Letter of Credit.  Each such payment to the

 

40

--------------------------------------------------------------------------------


 

Administrative Agent for the account of an Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.

 

(k)           Information to Lenders.  Promptly following any change in Letters
of Credit outstanding issued by an Issuing Bank, such Issuing Bank shall deliver
to the Administrative Agent, who shall promptly deliver the same to each
Revolving Lender and the Borrower, a notice describing the aggregate amount of
all Letters of Credit issued by such Issuing Bank outstanding at such time. 
Upon the request of any Revolving Lender (through the Administrative Agent) from
time to time, an Issuing Bank shall deliver any other information reasonably
requested by such Lender with respect to each Letter of Credit issued by such
Issuing Bank then outstanding.  Other than as set forth in this subsection, an
Issuing Bank shall have no duty to notify the Lenders regarding the issuance or
other matters regarding Letters of Credit issued hereunder.  The failure of an
Issuing Bank to perform its requirements under this subsection shall not relieve
any Revolving Lender from its obligations under the immediately preceding
subsection (j).

 

(l)            Extended Letters of Credit.  Each Revolving Lender confirms that
its obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

 

Section 2.4.  Swingline Loans.

 

(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.14., the Swingline Lender agrees to make
Swingline Loans to the Borrower, during the period from the Agreement Date to
but excluding the Swingline Maturity Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, $10,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof.  If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.

 

(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan. 
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 12:00 p.m. Central time on the proposed date of such borrowing.  Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  Not
later than 2:00 p.m. Central time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Section 5.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.

 

(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable
Margin.  Interest on Swingline Loans is solely for the account of the Swingline
Lender (except to the extent a Revolving Lender acquires a participating
interest in a Swingline Loan pursuant to the immediately following subsection
(e)).  All accrued and unpaid interest on Swingline Loans shall be payable on
the dates and in the manner provided in Section 2.5. with

 

41

--------------------------------------------------------------------------------


 

respect to interest on Base Rate Loans (except as the Swingline Lender and the
Borrower may otherwise agree in writing in connection with any particular
Swingline Loan).

 

(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $100,000 and integral multiples of $100,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender and the Administrative Agent prior
written notice thereof no later than 12:00 p.m. Central time on the day prior to
the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and, in any event, within 5 Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to pay a Swingline Loan.  Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing).  In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Revolving Lenders
in an amount equal to the principal balance of such Swingline Loan.  The amount
limitations contained in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of such Revolving Loans made pursuant to this subsection.  The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 11:00 a.m. Central time at least one
Business Day prior to the proposed date of such borrowing.  Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing.  Not later than 11:00 a.m.
Central time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender.  The Administrative Agent shall
pay the proceeds of such Revolving Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan.  If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of any of
the Defaults or Events of Default described in Sections 10.1.(e) or (f), each
Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds.  A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the existence of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f)), or the termination of any Revolving Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available

 

42

--------------------------------------------------------------------------------


 

to the Swingline Lender by any Revolving Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Revolving Lenders to purchase a participation therein). 
Further, such Lender shall be deemed to have assigned any and all payments made
of principal and interest on its Revolving Loans, and any other amounts due it
hereunder, to the Swingline Lender to fund Swingline Loans in the amount of the
participation in Swingline Loans that such Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise).

 

Section 2.5.  Rates and Payment of Interest on Loans.

 

(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin.

 

Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents (x) the Borrower shall have no right to Continue, or
Convert Base Rate Loans into, LIBOR Loans if an Event of Default specified in
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist, or if the
Requisite Lenders (or the Administrative Agent at the direction of the Requisite
Lenders) have notified the Borrower that it no longer has the right to Continue,
or Convert Base Rate Loans into, LIBOR Loans because any other Event of Default
exists and (y) while an Event of Default specified in Section 10.1.(a),
Section 10.1.(e) or Section 10.1.(f) shall exist, the Borrower shall pay to the
Administrative Agent for the account of each Lender and each Issuing Bank, as
the case may be, interest at the Post-Default Rate on any overdue amount payable
by the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

 

(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) as to any Base
Rate Loan, monthly in arrears on the first day of each month, commencing with
the first full calendar month occurring after the Agreement Date, (ii) as to any
LIBOR Loan having an Interest Period of one month, on the last Business Day of
the applicable Interest Period, (iii) as to any LIBOR Loan having an Interest
Period longer than one month, on each day that is one month, or a whole multiple
thereof, after the first day of such Interest Period and on the last day of such
Interest Period and (iv) on any date on which the principal balance of such Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise).  Interest payable at the Post-Default Rate shall be payable from
time to time on demand.  All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

 

43

--------------------------------------------------------------------------------


 

Section 2.6.  Number of Interest Periods.

 

There may be no more than 8 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.7.  Repayment of Loans.

 

(a)           Revolving Loans.  The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.

 

(b)           Term Loans.  The Borrower shall repay (i) an aggregate principal
amount of the Term Loans equal to $2,890,000 (which payments shall be reduced as
a result of the application of prepayments as provided in the third and fourth
sentences of Section 2.8.(d)) on the last Business Day of each March, June,
September and December, commencing with the last Business Day of June, 2012, and
(ii) the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Term Loans on the Term Loan Maturity Date.

 

(c)           Failure of Post-Spin Equity Offering to Occur.  Notwithstanding
anything to the contrary contained in this Agreement or in any other Loan
Document, if the Post-Spin Equity Offering shall not have occurred by the date
120 days following the Agreement Date, (i)(A) the principal of, and all accrued
interest on, the Loans at the time outstanding, (B) an amount for deposit into
the Letter of Credit Collateral Account equal to (x) the Stated Amount of all
Letters of Credit outstanding as of such date minus (y) the amount of any Cash
Collateral then held by the Administrative Agent in respect of Letters of
Credit, and (C) all of the other Obligations, shall all become immediately and
automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties and (ii) the Revolving Commitments, the
Swingline Commitment and the obligation of the Issuing Banks to issue Letters of
Credit shall all immediately and automatically terminate.

 

Section 2.8.  Prepayments.

 

(a)           Optional.  Subject to Section 4.4. for all Loans, and in the case
of the Term Loans subject to the immediately following subsection (b), the
Borrower may prepay Revolving Loans and Term Loans at any time without premium
or penalty.  The Borrower shall give the Administrative Agent at least 1
Business Day’s prior written notice of the prepayment of any Base Rate Loan and
at least 3 Business Days’ prior written notice of the prepayment of any LIBOR
Loan.  Each voluntary prepayment of (i) Revolving Loans shall be in an aggregate
minimum amount of $250,000 and integral multiples of $100,000 in excess thereof
and (ii) Term Loans shall be in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess thereof.

 

(b)           Prepayment Premium for Term Loans.  During the periods set forth
below, the Borrower may only prepay the Term Loans, in whole or in part,
pursuant to the immediately preceding subsection (a) at the prices (expressed as
percentages of the principal amount of the Term Loans to be prepaid) set forth
below, plus accrued and unpaid interest, if any, to (but not including) the date
of prepayment:

 

44

--------------------------------------------------------------------------------


 

Period

 

Percentage

 

From the Agreement Date to and including the date one year after the Agreement
Date

 

102.00

%

After the date one year after the Agreement Date to and including the date two
years after the Agreement Date

 

101.00

%

All times after the date two years after the Agreement Date

 

100.00

%

 

The Borrower acknowledges and agrees that the amount payable by it in connection
with the prepayment of the Term Loans is a reasonable calculation of the Term
Loan Lenders’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from the prepayment of the Term Loans. 
Notwithstanding anything to the contrary in this subsection, any prepayment of
the Term Loans required under Section 2.7.(c) or under the immediately following
subsection (c) or resulting from a Property Release, shall not be subject to
this subsection.

 

(c)           Mandatory.

 

(i)            Revolving Commitment Overadvance.  If at any time the aggregate
principal amount of all outstanding Revolving Loans and Swingline Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Lenders then holding Revolving Commitments (or if the Revolving Commitments have
been terminated, then holding outstanding Revolving Loans, Swingline Loans
and/or Letter of Credit Liabilities), the amount of such excess.

 

(ii)           Events Relating to Mortgaged Properties.  If, in connection with
a Property Release, a Recovery Event or a Refinancing of any of the Obligations
with respect to a Mortgaged Property, the Borrower, any other Loan Party or any
other Subsidiary shall receive Net Cash Proceeds, the Borrower shall repay the
Term Loans by an amount equal to the amount of such Net Cash Proceeds; provided,
however, the provisions of this subsection shall not apply unless and until the
aggregate amount of such Net Cash Proceeds attributable to events subject to
this subsection (ii) exceeds $50,000,000 and then shall only apply to the amount
of Net Cash Proceeds in excess of $50,000,000.

 

(iii)          Other Events.  Within 2 Business Days of the receipt by the
Borrower, any other Loan Party or any other Subsidiary of Net Cash Proceeds from
(w) a Disposition of a Property other than a Mortgaged Property, (x) a Recovery
Event with respect to Property other than a Mortgaged Property, (y) the
incurrence by the Borrower, any other Loan Party or any other Subsidiary of any
Indebtedness that Refinances any Indebtedness secured by any Property of the
Borrower or any Subsidiary other than a Mortgaged Property or (z) an Equity
Issuance (other than Net Cash Proceeds from (A) the Post-Spin Equity Offering
and (B) an Equity Issuance to the extent the Requisite Lenders have consented in
writing (which consent shall not be unreasonably withheld, conditioned or
delayed) that the proceeds of such Equity Issuance are not subject to the
provisions of this subsection) by the Borrower, any Property Owner or any other
Subsidiary, the Borrower shall repay the Term Loans by an amount equal to the
Prepayment Percentage of the amount of such Net Cash Proceeds; provided,
however, the provisions of this subsection shall not apply unless and until the
aggregate amount of such Net Cash Proceeds attributable to events subject to
this subsection (iii) exceeds $100,000,000 and then shall only apply to the
amount of Net Cash Proceeds in excess of $100,000,000.

 

45

--------------------------------------------------------------------------------


 

(d)           Application of Prepayments.  Amounts paid under the immediately
preceding subsection (c)(i) shall first be applied to pay all amounts of
principal outstanding on the Swingline Loans, and then to all outstanding
Revolving Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2. and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations.  Amounts payable in
respect of the Term Loans under the immediately preceding subsections (c)(ii)
(other than Net Cash Proceeds from a Property Release) and (c)(iii) and under
Section 2.15.(a) shall be applied to the outstanding principal amount of the
Term Loans without reduction of any of the scheduled installments of principal
thereof payable under Section 2.7.(b).  Voluntary prepayments of the Term Loans
pursuant to the immediately preceding subsection (a) shall be applied to the
remaining scheduled installments of principal thereof payable under Section
2.7.(b) in a manner determined at the discretion of the Borrower and specified
in the applicable notice of prepayment (and absent such direction, in direct
order of maturity) and the Allocated Balances for all Mortgaged Properties at
such time shall be reduced pro rata by the amount of such voluntary
prepayments.  Prepayments of the Term Loans resulting from a Property Release
under Section 2.15. and attributable to the amount of the Release Price of the
applicable Mortgaged Property in excess of the Allocated Balance for such
Mortgaged Property and any additional amounts which constitute Net Cash Proceeds
resulting from a Property Release shall be applied to the remaining scheduled
installments of principal thereof payable under Section 2.7.(b) in a manner
determined at the discretion of the Borrower and specified in the Borrower’s
notice of such Property Release provided pursuant to Section 2.15. (and absent
such direction, in direct order of maturity).  If the Borrower is required to
pay any outstanding LIBOR Loans by reason of this Section prior to the end of
the applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 4.4.

 

Section 2.9.  Continuation.

 

Subject to Section 2.5.(a), the Borrower may on any Business Day, with respect
to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion thereof as a
LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.  Each
Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount, and each
new Interest Period selected under this Section shall commence on the last day
of the immediately preceding Interest Period.  Each selection of a new Interest
Period shall be made by the Borrower giving to the Administrative Agent a Notice
of Continuation or telephonic notice of the Continuation of a LIBOR Loan not
later than 12:00 p.m. Central time on the third Business Day prior to the date
of any such Continuation.  Any such telephonic notice shall include all
information required to be included in a Notice of Continuation and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of
Continuation sent to the Administrative Agent on the same day of the giving of
any such telephonic notice.  Any such written notice by the Borrower of a
Continuation shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Administrative Agent
shall notify each Lender of the proposed Continuation.  If the Borrower shall
fail to select in a timely manner a new Interest Period for any LIBOR Loan in
accordance with this Section, such Loan will automatically, on the last day of
the current Interest Period therefor, continue as a LIBOR Loan with an Interest
Period of one month; provided, however, if pursuant to Section 2.5.(a) the
Borrower does not have the right to Continue LIBOR Loans, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.10. or the
Borrower’s failure to comply with any of the terms of such Section.

 

46

--------------------------------------------------------------------------------


 

Section 2.10.  Conversion.

 

Subject to Section 2.5.(a), the Borrower may on any Business Day, upon the
Borrower’s giving of a Notice of Conversion to the Administrative Agent by
telecopy, electronic mail or other similar form of communication or telephonic
notice of any proposed Conversion, Convert all or a portion of a Loan of one
Type into a Loan of another Type.  Any such telephonic notice shall include all
information required to be included in a Notice of Conversion and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of Conversion
sent to the Administrative Agent on the same day of the giving of any such
telephonic notice.  Each Conversion of Base Rate Loans into LIBOR Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $250,000
in excess of that amount.  Each such Notice of Conversion shall be given not
later than 12:00 p.m. Central time 3 Business Days prior to the date of any
proposed Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan; provided that if the Borrower does not specify a duration,
then the Borrower will be deemed to have requested an Interest Period of one
month.  Each Notice of Conversion shall be irrevocable by and binding on the
Borrower once given.

 

Section 2.11.  Notes.

 

(a)           Notes.  Except in the case of a Revolving Lender that has notified
the Administrative Agent that it elects not to receive a Revolving Note, the
Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed.  The Swingline
Loans made by the Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by the Swingline Note. Except in the case of a Term
Loan Lender that has notified the Administrative Agent that it elects not to
receive a Term Note, the Term Loan made by a Term Loan Lender shall, in addition
to this Agreement, also be evidenced by a Term Note, payable to the order of
such Term Loan Lender in a principal amount equal to the amount of its Term Loan
and otherwise duly completed.

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own
reasonable expense execute and deliver to such Lender a new Note dated the date
of such lost, stolen, destroyed or mutilated Note.

 

47

--------------------------------------------------------------------------------


 

Section 2.12.  Voluntary Reductions of the Revolving Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than 3 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$5,000,000 and integral multiples of $1,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”); provided that if
such Commitment Reduction Notice indicates that such termination or reduction of
Revolving Commitments is in connection with a refinancing of Indebtedness or a
sale of the Borrower, such Commitment Reduction Notice may be revoked if such
refinancing or such sale is not consummated.  Promptly after receipt of a
Commitment Reduction Notice the Administrative Agent shall notify each Lender of
the proposed termination or Revolving Commitment reduction.  The Revolving
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated.  The Borrower shall pay all interest and fees on the
Revolving Loans accrued to the date of such reduction or termination of the
Revolving Commitments to the Administrative Agent for the account of the
Revolving Lenders, including but not limited to any applicable compensation due
to each Revolving Lender in accordance with Section 4.4.

 

Section 2.13.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the existence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, deliver to the Administrative Agent, for its benefit and
the benefit of the Lenders and the applicable Issuing Banks, cash for deposit
into the Letter of Credit Collateral Account, or other Cash Collateral, so that
the balance of available funds on deposit in the Letter of Credit Collateral
Account, together with the amount of other Cash Collateral then held by the
Administrative Agent in respect of Letters of Credit, equals the aggregate
Stated Amount of all Letters of Credit.

 

Section 2.14.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Revolving Loan, no Issuing Bank shall be
required to issue a Letter of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.

 

Section 2.15.  Release of a Mortgaged Property.

 

From time to time upon not less than 15 Business Days’ prior written notice to
the Administrative Agent (or such shorter period of time as may be acceptable to
the Administrative Agent in its sole discretion), the Borrower may request that
a Mortgaged Property and any related Collateral be released from all Liens
created by the Security Documents applicable thereto, which release (a “Property

 

48

--------------------------------------------------------------------------------


 

Release”) shall be effected by the Administrative Agent if the following
conditions are satisfied as of the date of such Property Release:

 

(a)           the Borrower shall have paid to the Administrative Agent an amount
equal to the Release Price of such Mortgaged Property which shall be applied to
payment of the outstanding principal balance of the Term Loans in accordance
with Section 2.8.(d);

 

(b)           after giving pro forma effect to such Property Release (including
the repayment of any Obligations to be made in connection with such Property
Release), the Debt Yield for the remaining Mortgaged Properties will be equal to
or greater than the Debt Yield of such Mortgaged Properties determined as of the
Agreement Date;

 

(c)           the Borrower will be in compliance with the financial covenants
set forth in Section 9.1. on a pro forma basis after giving effect to such
Property Release as of the last day of the Borrower’s fiscal quarter most
recently ended for which financial statements are available;

 

(d)           the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such Property Release with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date), except for changes in
factual circumstances specifically and expressly permitted under the Loan
Documents and, solely in the case of a Property Release being effected as
contemplated by Section 10.9., except any representation or warranty to the
effect that no Default or Event of Default exists shall be deemed to exclude the
applicable Property Specific Event of Default;

 

(e)           no Event of Default exists or would exist immediately after giving
effect to such Property Release (except, solely in the case of a Property
Release being effected as contemplated by Section 10.9., a Property Specific
Event of Default);

 

(f)            after giving effect to such Property Release, there shall be at
least 12 Mortgaged Properties remaining;

 

(g)           the Borrower shall have delivered to the Administrative Agent a
certificate from the chief financial officer of the Borrower (i) certifying the
matters referred to in the immediately preceding clauses (b) through (d), and
(ii) providing reasonably detailed calculations establishing satisfaction of the
condition set forth in the immediately preceding clauses (b) and (c); and

 

(h)           the Borrower shall have delivered to the Administrative Agent all
documents and instruments reasonably requested by the Administrative Agent in
connection with such Property Release including, without limitation, all
documents being requested by the Borrower to effect such Property Release,
including releases of applicable Security Documents.

 

In connection with any Property Release, the Property Owner of the Mortgaged
Property being released shall be released as a Guarantor so long as such
Property Owner does not own or lease any other Mortgaged Property.  The
Administrative Agent shall execute and deliver, at the sole cost and expense of
the Borrower, such documents as Borrower may reasonably request to evidence such
release.

 

49

--------------------------------------------------------------------------------


 

Section 2.16.  Certain Permitted Releases in Respect of Mortgaged Properties.

 

(a)           Property Documents.  Notwithstanding anything herein to the
contrary or in any other Loan Document, any Property Owner may, without the
consent of the Administrative Agent or any Lender, in the ordinary course of
business (i) record lot line adjustments, (ii) subdivide such Property Owner’s
Mortgaged Property, or (iii) enter into any reciprocal easement agreements or
utility easements or other similar agreements relating to the use or development
of such Mortgaged Property (collectively, “Property Documents”), provided that
in each case (x) the Borrower shall have given the Administrative Agent at least
10 Business Days’ prior written notice thereof accompanied by the applicable
Property Documents, and (y) such action shall not result in a material adverse
effect on the utility, use, ownership, operation or value of the subject
Property or otherwise have a Material Adverse Effect. In connection with any
action permitted pursuant to this subsection, the Administrative Agent shall
execute and deliver any instrument reasonably necessary or appropriate in order
to subordinate the Lien of the Security Instrument and other Security Documents
encumbering the applicable Mortgaged Property to the related Property Documents
upon receipt by the Administrative Agent of: (A) at least 10 Business Days’
prior written notice thereof; (B) a copy of the applicable Property Documents;
(C) a certificate signed by an authorized officer of the Borrower stating that
such action and related Property Documents will not result in a material adverse
effect on the utility, use, ownership, operation or value of the subject
Property or otherwise have a Material Adverse Effect; and (D) reimbursement of
all of the Administrative Agent’s documented out-of-pocket costs and expenses
incurred in connection with the Administrative Agent’s review of such action and
related Property Documents and any other documents and/or information related
thereto.

 

(b)           Release of Release Parcels.  The Administrative Agent agrees to
release from the Lien of the Security Instrument and other Security Documents
encumbering a Mortgaged Property one or more parcels or outlots or one or more
Acquired Expansion Parcels (each a “Release Parcel”) proposed to be transferred
to a Person other than a Person owned directly or indirectly by the Borrower in
connection with the expansion or other development of such Mortgaged Property
upon satisfaction of the following conditions by the Borrower or the applicable
Property Owner:

 

(i)            not less than 30 days prior to the date of the proposed release,
the Borrower or the applicable Property Owner delivers to the Administrative
Agent a notice setting forth (w) the date of the release, (x) the name of the
proposed transferee, (y) a metes and bounds description of each of the Release
Parcel and the applicable Mortgaged Property after giving effect to the release
of the Release Parcel (the “Remaining Property”) and (z) an ALTA survey of each
of the Release Parcel and the Remaining Property, each reasonably acceptable to
the Administrative Agent;

 

(ii)           the Borrower or the applicable Property Owner delivers to the
Administrative Agent evidence which would be satisfactory to a prudent lender
acting reasonably that the Release Parcel is not necessary for such Property
Owner’s operation or use of such Mortgaged Property for its then current use and
may be readily separated from the such Mortgaged Property without a material
diminution in the value of such Mortgaged Property;

 

(iii)          on the date the Borrower or the applicable Property Owner
delivers to the Administrative Agent notice of the proposed release and on the
date of the release, no Event of Default exists;

 

(iv)          the Borrower or the applicable Property Owner delivers to the
Administrative Agent evidence which would be satisfactory to a prudent lender
acting reasonably that (x) the

 

50

--------------------------------------------------------------------------------


 

Release Parcel has been legally subdivided from the remainder of the applicable
Mortgaged Property (in which subdivision the Administrative Agent shall
reasonably cooperate by executing the customary required consents); (y) after
giving effect to such transfer, each of the Release Parcel and the Remaining
Property conforms to and is in compliance in all material respects with
Applicable Law and constitutes a separate tax lot (or, if not a separate tax
lot, the Borrower has taken all action necessary under Applicable Law in order
for the Release Parcel to be designated a separate tax parcel other than
recordation of the deed to the applicable transferee); and (z) the Release
Parcel is not necessary for the applicable Mortgaged Property to comply with any
zoning, building, land use or parking or other Applicable Law or for the
then-current use of such Mortgaged Property, including without limitation for
access, driveways, parking, utilities or drainage or, to the extent that the
Release Parcel is necessary for any such purpose, a reciprocal easement
agreement or other agreement has been executed and recorded that would allow the
Property Owner of such Mortgaged Property to continue to use the Release Parcel
to the extent necessary for such purpose at no cost to such Property Owner
(other than reimbursement of reasonable actual out-of-pocket costs and expenses
to maintain the portions the Release Parcel so used that are allocable to use by
such Property Owner), in which case the Administrative Agent shall reasonably
cooperate by executing customarily required consents and subordinations, and the
intended use of the Release Parcel shall not a material adverse effect on the
utility, use, ownership, operation or value of the applicable Mortgaged Property
or otherwise have a Material Adverse Effect;

 

(v)           if the release would reasonably be expected to adversely affect
the Administrative Agent’s rights under the title insurance policy previously
delivered to the Administrative Agent as to any portion of the applicable
Mortgaged Property other than as to the Release Parcel, the Borrower or the
applicable Property Owner shall deliver to the Administrative Agent an
endorsement to such title insurance policy (x) extending the effective date of
such policy to the effective date of the release, (y) confirming no change in
the priority of the applicable Security Instrument on the balance of such
Mortgaged Property (exclusive of the Release Parcel) or in the amount of the
insurance or the coverage of such Mortgaged Property (exclusive of the Release
Parcel) under such policy, and (z) insuring the rights and benefits under any
new or amended reciprocal easement agreement or such other agreement required
pursuant to clause (iv)(z) of this subection that has been executed and
recorded, if any;

 

(vi)          the applicable Property Owner has complied in all material
respects with any requirements applicable to the release in any Material Leases
and reciprocal easement agreements relating to such Mortgaged Property and the
release does not violate any of the provisions of such documents in any respect
that would result in a termination (or give any other party thereto the right to
terminate), extinguishment or other loss of material rights of such Property
Owner, as, and to the extent necessary to comply with such documents, the
transferee of the Release Parcel has assumed such Property Owner’s obligations,
if any, relating to the Release Parcel under such documents;

 

(vii)         the Borrower delivers to the Administrative Agent any other
information, approvals and documents which would be required by a prudent lender
acting reasonably relating to the release;

 

(viii)        the Borrower shall have paid all documented out-of-pocket costs
and expenses incurred by the Administrative Agent (including, without
limitation, reasonable attorneys’ fees and disbursements) in connection with the
release of the Release Parcel;

 

51

--------------------------------------------------------------------------------


 

(ix)           ingress to and egress from the Remaining Property shall be over
(x) physically open and fully dedicated public roads or (y) vehicle and
pedestrian easements which (A) provide vehicular and pedestrian access to a
physically open and fully dedicated public road, (B) are recorded in the chain
of title to both the property which is encumbered thereby and the Remaining
Property, and (C) are non-terminable without the consent of the applicable
Property Owner; and provided, further, that, if lawfully obtainable, the
Borrower shall deliver to the Administrative Agent an endorsement to the title
insurance policy previously delivered to the Administrative Agent as to any
portion of the applicable Mortgaged Property, which endorsement shall insure
that (1) the benefit of each such easement inures and runs to the benefit of
such Property Owner, (2) the lien of the Security Instrument encumbering such
Mortgaged Property is a first lien on the Borrower’s beneficial interest in such
easement, subject to no exceptions other than Permitted Lien and such other
Liens approved by the Administrative Agent in its reasonable discretion and (3)
no then-existing mortgages, liens, security interests or other encumbrances
(other than Permitted Liens and such other Liens approved by the Administrative
Agent in its reasonable discretion) on the Release Parcel burdened by such
easement are superior to, or under any circumstances could terminate, impair or
limit the terms of such easement; and

 

(x)            the Release Parcel shall be vacant, non-income producing and
unimproved (or improved only by landscaping, utility facilities that are readily
relocatable or surface parking areas).

 

(c)           Substitution of Portions of a Mortgaged Property.  Notwithstanding
anything to the contrary herein contained, any Property Owner may, at such
Property Owner’s option and sole cost and expense, obtain a release of the Lien
of the Security Instrument and the other Security Documents encumbering such
Property Owner’s Mortgaged Property from one or more portions of such Mortgaged
Property (each such portion, an “Exchange Parcel”) on one or more occasions
provided that the conditions set forth in this subsection (c) are satisfied in
connection with each Substitution.  For the purposes of this Agreement, each
such release of the Lien of such Security Instrument and other Security
Documents from a portion of a Mortgaged Property and the corresponding
acquisition and encumbrance of the Acquired Parcel and satisfaction of the
requirements of this Section are herein referred to as a “Substitution”.  Each
Substitution shall be subject to the satisfaction of the following conditions:

 

(i)            Not less than 30 days prior to the proposed date of Substitution,
the Borrower or the applicable Property Owner delivers to the Administrative
Agent a notice setting forth (x) the date of the proposed Substitution (the
“Substitution Date”), (y) a metes and bounds description and a survey of each of
the Exchange Parcel and the Acquired Parcel, each reasonably acceptable to the
Administrative Agent, and (z) a metes and bounds description and an ALTA survey
of the applicable Mortgaged Property (after giving effect to such Substitution),
reasonably acceptable to the Administrative Agent;

 

(ii)           no Event of Default shall exist on the Substitution Date;

 

(iii)          the Release Parcel shall be vacant, non-income producing and
unimproved (or improved only by landscaping, utility facilities that are readily
relocatable or surface parking areas);

 

(iv)          simultaneously with the Substitution, the applicable Property
Owner shall convey all of such Property Owner’s right, title and interest in, to
and under the Exchange Parcel to a Person other than the Borrower or a Person
owned directly or indirectly by the Borrower;

 

52

--------------------------------------------------------------------------------


 

(v)           simultaneously with the Substitution, the applicable Property
Owner shall acquire fee simple or leasehold interest to a parcel of real
property (the “Acquired Parcel”) at the shopping center of which the Exchange
Parcel is a part reasonably equivalent in use, value and condition to the
Exchange Parcel (taking into account any rights reserved by the applicable
Property Owner including, but not limited to, cross-easements for parking,
access and similar rights) as established by a letter of value provided by the
Borrower or the applicable Property Owner from an appraiser selected by the
Borrower and acceptable to the Administrative Agent;

 

(vi)          such Property Owner shall have executed and delivered the
Substitute Loan Documents;

 

(vii)         the applicable Property Owner shall deliver to the Administrative
Agent evidence that it has the organizational authority to undertake and
complete the Substitution and that the Substitute Loan Documents have been duly
authorized and validly executed by or on behalf of such Property Owner;

 

(viii)        such Property Owner shall deliver or cause to be delivered to the
Administrative Agent an opinion of counsel opining as to the enforceability of
the Substitute Loan Documents (but no opinion will be required in connection
with any Substitute Loan Documents which are amendments of any existing Loan
Documents) with respect to the Acquired Parcel in substantially the same form
and substance as the opinion of counsel originally delivered at the Agreement
Date in connection with the Loans and the Property (including the Exchange
Parcel);

 

(ix)           the applicable Property Owner shall deliver or cause to be
delivered to the Administrative Agent a copy of the deed or ground lease
conveying to such Property Owner all right, title and fee or leasehold (as
applicable) interest, as applicable, in and to the Acquired Parcel;

 

(x)            such Property Owner shall deliver or cause to be delivered to the
Administrative Agent (x) a Phase I environmental report acceptable to the
Administrative Agent in its reasonable discretion issued by a recognized
environmental consultant at such Property Owner’s expense, and, if recommended
under the Phase I environmental report, a Phase II environmental report or (y)
an addendum or supplement acceptable to the Administrative Agent in its
reasonable discretion to the environmental report previously delivered to the
Administrative Agent as to the applicable Mortgaged Property covering the
Acquired Parcel, which in each case either (A) concludes that the Acquired
Parcel does not contain any Hazardous Materials except for nominal amounts of
such substances commonly incorporated in or used in the operation of properties
similar to the Property (in either case in compliance with all Environmental
Laws) and is not subject to any risk of contamination from any off-site
Hazardous Materials, or (B) in the event the same discloses the presence of any
Hazardous Materials or the risk of contamination from any off-site Hazardous
Materials, includes an estimate of the cost of any related remediation, and in
such event, such Property Owner shall (1) obtain the Administrative Agent’s
consent in writing to the Substitution (such consent not to be unreasonably
withheld or delayed), and (2) promptly commence and diligently prosecute to
completion (subject to force majeure) by no later than such date as the
Administrative Agent shall notify to such Property Owner on or before the
Substitution Date;

 

(xi)           if the Acquired Parcel is in situated in any area which an
appropriate Governmental Authority designates as a special flood hazard area,
the Borrower shall deliver on the date of Substitution evidence of flood
insurance meeting the requirements of Section 7.5.(e);

 

53

--------------------------------------------------------------------------------


 

(xii)          if the Acquired Parcel is improved, a physical conditions report
acceptable to the Administrative Agent in its reasonable discretion with respect
to the Acquired Parcel which (x) indicates that the Acquired Parcel is in good
condition and repair and free of damage or waste or (y) in the event the same
recommends that any repairs be made with respect to the Acquired Parcel,
includes an estimate acceptable to the Administrative Agent in its reasonable
discretion of the cost of such recommended repairs, and in such event the
Borrower shall promptly commence and diligently prosecute to completion (subject
to force majeure) by no later than such date as the Administrative Agent shall
notify to the Borrower on or before the Substitution Date;

 

(xiii)         the Administrative Agent shall have received either a title
insurance policy or an endorsement (the “Endorsement”) to the title policy for
the applicable Mortgaged Property issued to the Administrative Agent on the
Agreement Date (or a marked, signed and redated commitment to issue such policy
or Endorsement) insuring the Lien of the Substitute Security Instrument as a
first mortgage lien on the Acquired Parcel dated as of the date of the
Substitution, providing coverage in the amount of the Allocated Balance for such
Mortgaged Property, free and clear of all exceptions (including past due and
unpaid real estate taxes) from coverage other than Permitted Liens and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements) reasonably acceptable to the Administrative Agent, and containing
such legally available endorsements and affirmative coverages as are legally
available with respect to the Acquired Parcel similar to such endorsements and
affirmative coverages provided in the title policy for the subject Property
issued to the Administrative Agent on the Agreement Date.  The Administrative
Agent also shall have received copies of paid receipts showing that all costs of
or premiums for such endorsements and title insurance policies have been paid;

 

(xiv)        the Administrative Agent shall have received evidence that the
Exchange Parcel and the Acquired Parcel each constitute one or more separate tax
lots;

 

(xv)         if the Acquired Parcel is acquired by the applicable Property Owner
pursuant to a ground lease, such ground lease shall contain leasehold mortgagee
protections and otherwise be a financeable ground lease reasonably acceptable to
the Administrative Agent and the applicable Property Owner shall deliver to the
Administrative Agent an estoppel letter from the ground lessor thereunder in a
form which shall be reasonably acceptable to the Administrative Agent;

 

(xvi)        the Borrower or the applicable Property Owner shall have paid all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
(including, without limitation, reasonable attorneys’ fees and disbursements) in
connection with the Substitution, and the Borrower or the applicable Property
Owner shall have paid all recording charges, filing fees, taxes or other similar
expenses (including, without limitation, mortgage and intangibles taxes and
documentary stamp taxes) payable in connection with the Substitution;

 

(xvii)       the Borrower or the applicable Property Owner shall have delivered
to the Administrative Agent a release of Lien (and related Loan Documents) for
the Exchange Parcel for execution by the Administrative Agent.  Such release
shall be in a form appropriate in the jurisdiction in which the Exchange Parcel
is located and that would be satisfactory to a prudent lender and contains
standard provisions, if any, protecting the rights of the Administrative Agent;

 

(xviii)      the applicable Property Owner, if applicable, shall have delivered
to the Administrative Agent a reaffirmation, in form and substance reasonably
satisfactory to the Administrative Agent, of its obligations under the Guaranty
and the Environmental Indemnity with respect to the applicable Mortgaged
Property (after giving effect to such Substitution); and

 

54

--------------------------------------------------------------------------------


 

(xix)         the Property Owner shall have complied with any requirements
applicable to the Substitution (if any) in the Material Leases, any reciprocal
easement agreements and any other material agreement affecting the applicable
Mortgaged Property and the Substitution does not violate any of the provisions
of such documents in any respect that would result in a termination (or give any
other party thereto the right to terminate), extinguishment or other loss of
material rights of the Borrower or the applicable Property Owners.

 

(d)           Acquired Expansion Parcels.  Notwithstanding anything to the
contrary herein contained, from time to time, any Property Owner may, at such
Property Owner’s option and sole cost and expense, acquire one or more Expansion
Parcels (each such acquisition, an “Expansion”) provided that such Property
Owner complies with the following terms and conditions:

 

(i)            not less than thirty 30 days prior to the date that the
applicable Expansion Parcel will become an Acquired Expansion Parcel, the
Borrower or the applicable Property Owner delivers to the Administrative Agent a
notice setting forth (x) the date of the proposed acquisition (the “Expansion
Date”), (y) a metes and bounds description and an ALTA survey reasonably
acceptable to the Administrative Agent of the Acquired Expansion Parcel and (z)
a metes and bounds description and an ALTA survey of the Property (after giving
effect to the acquisition of the applicable Expansion Parcel), reasonably
acceptable to the Administrative Agent;

 

(ii)           no Event of Default shall exist on the Expansion Date;

 

(iii)          on the Expansion Date, the applicable Property Owner shall
acquire fee simple or leasehold interest to the applicable Expansion Parcel;

 

(iv)          the applicable Property Owner shall have executed and delivered
the Substitute Loan Documents;

 

(v)           the applicable Property Owner shall deliver to the Administrative
Agent evidence that it has the organizational authority to undertake and
complete the acquisition and that the Substitute Loan Documents have been duly
authorized and validly executed by or on behalf of such Property Owner;

 

(vi)          such Property Owner shall deliver or cause to be delivered to the
Administrative Agent an opinion of counsel opining as to the enforceability of
the Substitute Loan Documents (but no opinion will be required in connection
with any Substitute Loan Documents which are amendments of any existing Loan
Documents) with respect to the applicable Expansion Parcel in substantially the
same form and substance as the opinion of counsel originally delivered on the
Agreement Date in connection with the applicable Mortgaged Property;

 

(vii)         the Borrower shall deliver or cause to be delivered to the
Administrative Agent a copy of the deed or ground lease conveying to the
applicable Property Owner all right, title and fee or leasehold (as applicable)
interest, as applicable, in and to the applicable Expansion Parcel;

 

(viii)        such Property Owner shall deliver or cause to be delivered to the
Administrative Agent a Phase I environmental report acceptable to the
Administrative Agent in its reasonable discretion issued by a recognized
environmental consultant at such Property Owner’s expense, and, if recommended
under the Phase I environmental report, a Phase II environmental report which
concludes that (x) the Acquired Parcel does not contain any Hazardous Materials
except for nominal amounts of such substances commonly incorporated in or used
in the operation of properties similar to such Mortgaged Property (in either
case in compliance with all

 

55

--------------------------------------------------------------------------------


 

Environmental Laws) and is not subject to any risk of contamination from any
off-site Hazardous Materials, or (y) in the event the same discloses the
presence of any Hazardous Materials or the risk of contamination from any
off-site Hazardous Materials, includes an estimate of the cost of any related
remediation, and in such event, such Property Owner shall (1) obtain the
Administrative Agent’s consent in writing to the Expansion (such consent not to
be unreasonably withheld or delayed), and (2) promptly commence and diligently
prosecute to completion (subject to force majeure) by no later than such date as
the Administrative Agent shall notify to such Property Owner on or before the
Substitution Date;

 

(ix)           in the event that the Expansion Parcel is improved, a physical
conditions report acceptable to the Administrative Agent in its reasonable
discretion with respect to the Expansion Parcel which (x) indicates that the
Expansion Parcel is in good condition and repair or (y) in the event the same
recommends that any repairs be made with respect to the Expansion Parcel, such
report shall include an estimate acceptable to the Administrative Agent in its
reasonable discretion of the cost of such recommended repairs, and in such event
the applicable Property Owner shall promptly commence and diligently prosecute
to completion (subject to force majeure) by no later than such date as the
Administrative Agent shall notify to the Borrower or such Property Owner on or
before the Substitution Date;

 

(x)            the Administrative Agent shall have received either a title
insurance policy or an Endorsement (or a marked, signed and redated commitment
to issue such policy or Endorsement) insuring the Lien of the Substitute
Security Instrument as a first mortgage lien on the applicable Acquired
Expansion Parcel dated as of the Expansion Date, providing coverage in the
amount of the Allocated Balance for the applicable Mortgaged Property, free and
clear of exceptions from coverage other than Permitted Liens and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements) reasonably acceptable to the Administrative Agent, and containing
such legally available endorsements and affirmative coverages as are legally
available with respect to the applicable Acquired Expansion Parcel similar to
such endorsements and affirmative coverages issued with respect to the original
loan policy of title insurance for the applicable Mortgaged Property;

 

(xi)           the Administrative Agent shall have received evidence that the
applicable Acquired Expansion Parcel constitutes one or more separate tax lots
(or, if not a separate tax lot, the applicable Property Owner has taken all
action necessary under Applicable Law in order for the Acquired Expansion Parcel
to be designated a separate tax parcel other than recordation of the deed to the
applicable transferee);

 

(xii)          the applicable Property Owner shall have paid all documented
out-of-pocket costs and expenses incurred by the Administrative Agent
(including, without limitation, reasonable attorneys’ fees and disbursements) in
connection with the acquisition of the applicable Acquired Expansion Parcel, and
the applicable Property Owner shall have paid all recording charges, filing
fees, taxes or other similar expenses (including, without limitation, mortgage
and intangibles taxes and documentary stamp taxes) payable in connection with
such acquisition;

 

(xiii)         the applicable Property Owner, if applicable, shall have
delivered to the Administrative Agent a reaffirmation, in form and substance
reasonably satisfactory to the Administrative Agent, of its obligations under
the Guaranty and the Environmental Indemnity with respect to the applicable
Mortgaged Property (after giving effect to such Expansion); and

 

(xiv)        the applicable Property Owner shall have complied in all material
respects with any requirements applicable to the Expansion (if any) in the
Material Leases, any reciprocal

 

56

--------------------------------------------------------------------------------


 

easement agreements and any other material agreement affecting the applicable
Mortgaged Property and the Expansion does not violate any of the provisions of
such documents in any respect that would result in a termination (or give any
other party thereto the right to terminate), extinguishment or other loss of
material rights of the Borrower or such Property Owner.

 

Section 2.17.  Funds Transfer Disbursements.

 

(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders pursuant to the
Loan Documents as requested by an authorized representative of the Borrower to
any of the accounts designated in the Transfer Authorizer Designation Form.  The
Borrower agrees to be bound by any transfer request: (i) authorized or
transmitted by the Borrower; or (ii) made in the Borrower’s name and accepted by
the Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by the Borrower.  The Borrower
further agrees and acknowledges that the Administrative Agent may rely solely on
any bank routing number or identifying bank account number or name provided by
the Borrower to effect a wire or funds transfer even if the information provided
by the Borrower identifies a different bank or account holder than named by the
Borrower.  The Administrative Agent is not obligated or required in any way to
take any actions to detect errors in information provided by the Borrower.  If
the Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer requests or takes any actions in an attempt
to detect unauthorized funds transfer requests, the Borrower agrees that no
matter how many times the Administrative Agent takes these actions the
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between the Administrative Agent
and the Borrower.  The Borrower agrees to notify the Administrative Agent of any
errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after the Administrative
Agent’s confirmation to the Borrower of such transfer.

 

(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization, (ii) require use of a bank unacceptable to the Administrative
Agent or any Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

 

(c)           Limitation of Liability.  None of the Administrative Agent, any
Issuing Bank or any Lender shall be liable to the Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, any Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond the Administrative Agent’s, any Issuing Bank’s or any Lender’s control,
or (iii) any special, consequential, indirect or punitive damages, whether or
not (x) any claim for these damages is based on tort or contract or (y) the
Administrative Agent, any Issuing Bank, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation.  None of the
Administrative Agent, any Issuing Bank or any Lender makes any representations
or warranties other than those expressly made in this Agreement.

 

57

--------------------------------------------------------------------------------


 

Section 2.18.  Additional Borrower.

 

The Borrower may at any time, upon not less than 30 Business Days’ (or such
shorter period as may be reasonably acceptable to the Administrative Agent but
in no event less than 10 Business Days’) prior written notice to the
Administrative Agent and the Lenders, request that a newly formed Subsidiary of
the Borrower (the “Additional Borrower”) which (i) is formed under the laws of
any state of the United States of America or the District of Columbia and
(ii) upon becoming a Borrower hereunder will own and Control, directly or
indirectly through one or more Intermediate Subsidiaries, a majority of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of each of the Guarantors, be permitted to become a co-borrower
hereunder with authority to borrow Loans and request Letters of Credit.  The
Additional Borrower shall not be permitted to become a Borrower hereunder or to
borrow Loans or request Letters of Credit until the following conditions
precedent have been satisfied:

 

(a)                                  the Administrative Agent shall have
received a joinder agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the Additional Borrower joins this
Agreement as a Borrower and becomes a party to any other applicable Loan
Document;

 

(b)                                 the Administrative Agent shall have received
on behalf of the Lenders, the Issuing Banks and the other Secured Parties such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, substantially similar in form to the same delivered in
connection with the closing of this Agreement or otherwise in form and substance
satisfactory to the Administrative Agent, as may be reasonably required by the
Administrative Agent or the Required Lenders in connection with the Additional
Borrower becoming a Borrower hereunder, and Notes executed by the Additional
Borrower (except in the case of any Lender that has notified the Administrative
Agent that it elects not to receive any Notes);

 

(c)                                  no Default or Event of Default shall exist
as of the date the Additional Borrower is to become a Borrower, or would exist
immediately after giving effect thereto;

 

(d)                                 the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall, assuming the Additional Borrower has become
a Borrower, be true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date the Additional Borrower is to become a Borrower with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents;

 

(e)                                  the Administrative Agent shall have
received an officer’s certificate from an appropriate officer of the Borrower
certifying the matters referred to in the immediately preceding clauses (c) and
(d); and

 

(f)                                    the Administrative Agent and each Lender
shall have received all information requested by them in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) in connection with the Additional Borrower becoming a
Borrower hereunder.

 

58

--------------------------------------------------------------------------------


 

Subject to the limitations of subsections (b), (d) and (e) of Section 12.6., the
Lenders and the Issuing Banks hereby consent to the Administrative Agent, on
behalf of the Lenders and the Issuing Banks, entering into any amendments to
this Agreement and the other Loan Documents necessary or deemed appropriate by
the Administrative Agent and the Borrower to effectuate making the Additional
Borrower a Borrower under this Agreement and the other Loan Documents.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)                                  Payments by Borrower.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by the Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim (excluding Taxes required to be withheld
pursuant to Section 3.10.), to the Administrative Agent at the Principal Office,
not later than 2:00 p.m. Central time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day).  Subject to
Section 10.5., the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied.  Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender.  Each payment received by the Administrative Agent for the account of an
Issuing Bank under this Agreement shall be paid to such Issuing Bank by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Issuing Bank to the Administrative Agent from time
to time, for the account of such Issuing Bank.  In the event the Administrative
Agent fails to pay such amounts to such Lender or such Issuing Bank, as the case
may be, within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may
(but shall not be obligated to), in reliance upon such assumption, distribute to
the Lenders or the applicable Issuing Banks, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders and the applicable Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the

 

59

--------------------------------------------------------------------------------


 

fees under Sections 3.5.(b) and the first sentence of 3.5.(c) shall be made for
the account of the Revolving Lenders, and each termination or reduction of the
amount of the Revolving Commitments under Section 2.12. shall be applied to the
respective Revolving Commitments of the Revolving Lenders, pro rata according to
the amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9., if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) the making
of Term Loans under Section 2.2.(a) shall be made from the Term Loan Lenders,
pro rata according to the amounts of their respective Term Loan Commitments;
(d) each payment or prepayment of principal of Term Loans shall be made for the
account of the Term Loan Lenders pro rata in accordance with the respective
unpaid principal amounts of the Term Loans held by them; (e) each payment of
interest on Revolving Loans or Term Loans shall be made for the account of the
Revolving Lenders or Term Loan Lenders, as applicable, pro rata in accordance
with the amounts of interest on such Revolving Loans or Term Loans, as
applicable, then due and payable to the respective Lenders; (f) the making,
Conversion and Continuation of Revolving Loans or Term Loans of a particular
Type (other than Conversions provided for by Sections 4.1.(c) and 4.5.) shall be
made pro rata among the Revolving Lenders or Term Loan Lenders, as applicable,
according to the amounts of their respective Revolving Loans or Term Loans, as
applicable, and the then current Interest Period for each Lender’s portion of
each such Loan of such Type shall be coterminous; (g) the Revolving Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.4., shall be in accordance with their respective Revolving Commitment
Percentages; and (h) the Revolving Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.3., shall be in
accordance with their respective Revolving Commitment Percentages.  All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.4.(e), in which case such payments shall be pro rata in
accordance with such participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of  this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable.  To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such

 

60

--------------------------------------------------------------------------------


 

other Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation.  Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                                  Closing Fee.  On the Agreement Date, the
Borrower agrees to pay to the Administrative Agent and each Lender all loan fees
as have been agreed to in writing by the Borrower and the Administrative Agent.

 

(b)                                 Unused Fees. During the period from the
Agreement Date to but excluding the Revolving Termination Date, the Borrower
agrees to pay to the Administrative Agent for the account of the Revolving
Lenders an unused facility fee equal to the sum of the daily amount (the “Unused
Amount”) by which the aggregate amount of the Revolving Commitments exceeds the
aggregate outstanding principal balance of Revolving Loans and Letter of Credit
Liabilities set forth in the table below multiplied by the corresponding per
annum rate:

 

Unused Amount

 

Unused Fee
(percent per annum)

 

Greater than or equal to 50.0% of the aggregate amount of Revolving Commitments

 

0.30

%

Less than 50.0% of the aggregate amount of Revolving Commitments

 

0.25

%

 

Such fees shall be computed on a daily basis and payable quarterly in arrears on
the last day of each March, June, September and December during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.  For the avoidance of doubt, for purposes of calculating
such unused facility fees, the outstanding principal balance of Swingline Loans
shall not be factored into the computation.

 

(c)                                  Letter of Credit Fees.  The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender a
letter of credit fee at a rate per annum equal to the Applicable Margin times
the daily average Stated Amount of each Letter of Credit for the period from and
including the date of issuance of such Letter of Credit (x) to and including the
date such Letter of Credit expires or is cancelled or (y) to but excluding the
date such Letter of Credit is drawn in full, expires or is terminated.  In
addition to such fees, the Borrower shall pay to each Issuing Bank solely for
its own account, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank equal to one-eighth of one percent (0.125%) of the initial
Stated Amount of such Letter of Credit; provided, however, in no event shall the
aggregate amount of such fee in respect of any Letter of Credit be less than
$500.  The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in

 

61

--------------------------------------------------------------------------------


 

the first sentence, in arrears (i) quarterly on the last day of March, June,
September and December, (ii) on the Revolving Termination Date, (iii) on the
date the Revolving Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Administrative Agent, and in
the case of the fee provided for in the second sentence, at the time of issuance
of such Letter of Credit.  The Borrower shall pay directly to each Issuing Bank
from time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged or incurred by such Issuing Bank from time to time
in like circumstances with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or any other transaction relating thereto.

 

(d)                                 Administrative and Other Fees.  The Borrower
agrees to pay the administrative and other fees of the Administrative Agent as
provided in the Fee Letter and as may be otherwise agreed to in writing from
time to time by the Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
any accrued interest on any Base Rate Loan shall be computed on the basis of a
year of 365 or 366 days, as applicable, and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.4.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, unused fees, closing fees, letter of credit fees, prepayment premiums,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder except to the extent otherwise mutually agreed in
writing.

 

62

--------------------------------------------------------------------------------


 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                  Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders, Requisite Revolving Lenders, Requisite Term Loan Lenders and
Seventy-Five Percent Lenders, as applicable.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X. or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 12.3. shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, if such Defaulting Lender is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks or the Swingline Lender hereunder; third,
if such Defaulting Lender is a Revolving Lender, to Cash Collateralize the
Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with subsection (e) below (which amounts shall, for avoidance of
doubt, reduce on a dollar-for-dollar basis any Fronting Exposure which has been
Cash Collateralized by the Borrower pursuant to the immediately following
subsection (e)); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if such Defaulting
Lender is a Revolving Lender, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement and (y) Cash Collateralize the
Issuing Banks’ future Fronting Exposures with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with subsection (e) below; sixth, to the payment of any amounts owing
to the Lenders, the Issuing Banks or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or the Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or amounts owing by such Defaulting Lender
under Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as (A) all Term
Loans are held by the Term Loan Lenders pro rata in accordance with their
respective Term Loan Commitments and (B) all Revolving Loans and funded and
unfunded participations in Letter of Credit Liabilities and Swingline Loans are
held by the Revolving Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or

 

63

--------------------------------------------------------------------------------


 

held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this subsection shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender that is a Revolving
Lender shall be entitled to receive any Fee payable under Section 3.5.(b) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(ii)                                  Each Defaulting Lender that is a Revolving
Lender shall be entitled to receive the Fee payable under Section 3.5.(c) for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to the immediately
following subsection (e).

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender pursuant to the immediately preceding
clauses (i) or (ii), the Borrower shall (x) pay to each Non-Defaulting Lender
that is a Revolving Lender that portion of any such Fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank and Swingline Lender, as applicable, the amount of
any such Fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of the participation of a Revolving Lender
that is a Defaulting Lender in Letter of Credit Liabilities and Swingline Loans
shall be reallocated among the Revolving Lenders that are Non-Defaulting Lenders
in accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Article V. are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Revolving Lender that is a Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Revolving Lender having become a Defaulting
Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, with respect
only to Letter of Credit Liabilities, Cash Collateralize each Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in this
subsection.

 

64

--------------------------------------------------------------------------------


 

(ii)                                  At any time that there shall exist a
Revolving Lender that is a Defaulting Lender, within 1 Business Day following
the written request of the Administrative Agent or any Issuing Bank (with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of all Issuing Banks with respect to such Defaulting Lender (determined
after giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time.

 

(iii)                               The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Banks, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to the
immediately following clause (iv).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Banks as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of the Issuing Banks with respect to Letters of Credit issued
and outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Banks shall no
longer be required to be held as Cash Collateral pursuant to this subsection
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Revolving Lender),
or (y) the determination by the Administrative Agent that there exists excess
Cash Collateral; provided that, subject to the immediately preceding
subsection (b), the Person providing Cash Collateral and the Issuing Banks may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(f)                                    Defaulting Lender Cure.  If the Borrower
and the Administrative Agent (and in the case of any Defaulting Lender that is a
Revolving Lender, the Swingline Lender and the Issuing Banks) agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Revolving Lenders in accordance with their respective Revolving Commitment
Percentages and the Term Loan to be held by the Term Loan Lenders pro rata in
accordance with the amount of their respective Term Loan Commitments (each case,
determined without giving effect to the immediately preceding subsection (d)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no

 

65

--------------------------------------------------------------------------------


 

adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(g)                                 New Swingline Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(h)                                 Purchase of Defaulting Lender’s Commitment
and Loans.  During any period that a Lender is a Defaulting Lender, the Borrower
may, by the Borrower giving written notice thereof to the Administrative Agent,
such Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its Commitments and Loans to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(b).  No party hereto shall have
any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Commitments and
Loans via an assignment subject to and in accordance with the provisions of
Section 12.5.(b).  In connection with any such assignment, such Defaulting
Lender shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 12.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500.  The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.

 

Section 3.10.  Taxes.

 

(a)                                  Issuing Bank.  For purposes of this
Section, the term “Lender” includes an Issuing Bank.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from

 

66

--------------------------------------------------------------------------------


 

a payment to such Recipient and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that if the Borrower or another Loan Party reasonably believes that such
Indemnified Taxes were not correctly or legally asserted, such Recipient will
use reasonable efforts to cooperate with the Borrower or other Loan Party to
obtain a refund of such Indemnified Taxes.  A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)                                    Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.  As soon as practicable
after any payment of Indemnified Taxes by the Administrative Agent to a
Governmental Authority, the Administrative Agent shall deliver to the Borrower
the original or certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Borrower.

 

(g)                                 Status of Lenders.

 

(i)                                     At any time reasonably requested by the
Borrower or at any time a Lender becomes aware that it is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document such Lender shall promptly deliver to the Borrower and
the Administrative Agent, such properly completed and executed documentation as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.  Upon the
reasonable request of the Borrower or the

 

67

--------------------------------------------------------------------------------


 

Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this subsection (g).  If any form or
certification previously delivered pursuant to this subsection expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 30 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                              any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two executed originals of IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                                any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                    in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                                executed originals of IRS Form W-8ECI;

 

(III)                            in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit N-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                            to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of

 

68

--------------------------------------------------------------------------------


 

such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N-4 on behalf of each such direct and indirect partner;

 

(C)                                any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This subsection shall not be construed to require any
indemnified party to make

 

69

--------------------------------------------------------------------------------


 

available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(j)                                     Limitation of Claims.  Notwithstanding
anything in this Section to the contrary, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amount incurred or
reductions suffered more than 18 months prior to the date that such Lender
obtains actual knowledge of the event that gives rise to such claim (except
that, if the change giving rise to such claim is retroactive, then the 18-month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)                                  Capital Adequacy.  If any Lender or any
Participant determines that, as a result of a Regulatory Change, compliance with
any law or regulation or with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Lender or such Participant, or any corporation controlling such Lender or such
Participant, as a consequence of, or with reference to, such Lender’s
Commitments or its making or maintaining Loans or participating in Letters of
Credit below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then the Borrower shall, from time
to time, within 30 days after written demand by such Lender or such Participant,
pay to such Lender or such Participant additional amounts sufficient to
compensate such Lender or such Participant or such corporation controlling such
Lender or such Participant to the extent that such Lender or such Participant
determines such increase in capital is allocable to such Lender’s or such
Participant’s obligations hereunder.

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection, the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:  (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (except for Indemnified Taxes indemnified under Section 3.10.(d) and
the imposition of, or any change in the rate of, any Excluded Taxes payable by
such Lender), or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other similar reserve requirement applicable to any
other category of liabilities or category of extensions of credit or other
assets by reference to which the interest rate on LIBOR Loans is determined to
the extent utilized when determining LIBOR for such Loans) relating to any
extensions of credit or other assets of,

 

70

--------------------------------------------------------------------------------


 

or any deposits with or other liabilities of, or other credit extended by, or
any other acquisition of funds by such Lender (or its parent corporation), or
any commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsection (a) and (b), if by reason of any Regulatory Change, any Lender either
(i) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such
Lender that includes deposits by reference to which the interest rate on LIBOR
Loans is determined as provided in this Agreement or a category of extensions of
credit or other assets of such Lender that includes LIBOR Loans or (ii) becomes
subject to restrictions on the amount of such a category of liabilities or
assets that it may hold, then, if such Lender so elects by notice to the
Borrower (with a copy to the Administrative Agent), the obligation of such
Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 4.5. shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any tax, reserve, special deposit,
capital adequacy or similar requirement against or with respect to or measured
by reference to Letters of Credit and the result shall be to increase the cost
to an Issuing Bank of issuing (or any Lender of purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by an Issuing Bank or any
Lender hereunder in respect of any Letter of Credit, then, upon demand by such
Issuing Bank or such Lender, the Borrower shall pay immediately to such Issuing
Bank or, in the case of such Lender, to the Administrative Agent for the account
of such Lender, from time to time as specified by such Issuing Bank or such
Lender, such additional amounts as shall be sufficient to compensate such
Issuing Bank or such Lender for such increased costs or reductions in amount.

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, each Issuing Bank, each
Lender, and each Participant, as the case may be, agrees to notify the Borrower
of any event occurring after the Agreement Date entitling the Administrative
Agent, such Issuing Bank, such Lender or such Participant to compensation under
any of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of the Administrative Agent, any Issuing
Bank, any Lender or any Participant to give such notice shall not release the
Borrower from any of its obligations hereunder (and in the case of a Lender, to
the Administrative Agent); provided, further, however, that the Borrower shall
not be required to compensate the Administrative Agent, a Lender, an Issuing
Bank or a Participant pursuant to this Section for any increased costs incurred
or reductions suffered more than 180 days prior to the date that the
Administrative Agent, such Lender, such Issuing Bank or such Participant, as the
case may be, notifies the Borrower of the event entitling such Person to
compensation under this Section, and of such Person’s intention to claim
compensation therefor (except that, if the Regulatory Change giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect
thereof).  The Administrative Agent, each Issuing Bank, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of an Issuing Bank, a Lender or a Participant to the Administrative Agent
as well) a certificate setting forth the basis and amount of each request for
compensation under this Section.  Determinations by the Administrative Agent,
such Issuing Bank, such

 

71

--------------------------------------------------------------------------------


 

Lender, or such Participant, as the case may be, of the effect of any Regulatory
Change shall be conclusive and binding for all purposes, absent manifest error.

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein or is otherwise unable to determine LIBOR; or

 

(b)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive) that the relevant rates of
interest referred to in the definition of LIBOR upon the basis of which the rate
of interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to the Lenders of making or maintaining
LIBOR Loans for such Interest Period and the Lenders are not entitled to
compensation in respect of such costs under Section 4.1.(b);

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.5. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)                                  any payment or prepayment (whether
mandatory or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by
such Lender for any reason (including, without limitation, acceleration) on a
date other than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 5.2. to be satisfied) to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

72

--------------------------------------------------------------------------------


 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1., Section 4.2. or Section 4.3. that gave
rise to such Conversion no longer exist:

 

(a)                                  to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., (b) the
obligation of any Lender to make LIBOR Loans or to Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or
4.3. or (c) a Lender is a Defaulting Lender or a Non-Consenting Lender, then, so
long as there does not then exist any Event of Default, the Borrower may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Commitment to an Eligible Assignee subject to
and in accordance with the provisions of Section 12.5.(b) for a purchase price
equal to (x) the aggregate principal balance of all Loans then owing to the
Affected Lender, plus (y) the aggregate amount of payments previously made by
the Affected

 

73

--------------------------------------------------------------------------------


 

Lender under Section 2.3.(j) that have not been repaid, plus (z) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee.  Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to (a) designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not materially disadvantageous to such Lender as determined
by such Lender in its sole discretion and (b) take such other measures as such
Lender may deem reasonable, if as a result thereof the additional amounts which
would otherwise be required to be paid to such Lender pursuant to Section 3.10.,
4.1. or 4.3. would be materially reduced and if, as determined by such Lender in
its sole discretion, the making, issuing, funding or maintaining of such
Lender’s Commitments, Loans or Letters of Credit, as applicable, in accordance
with such other measures would not otherwise adversely affect such Commitments,
Loans or Letters of Credit or the interests of such Lender; provided, if as a
result of utilizing another Lending Office as described above, a Lender shall
incur incremental expenses which such Lender reasonably deems material in
amount, then such Lender will not be obligated to utilize such other Lending
Office pursuant to this Section unless the Borrower agrees to pay all such
incremental expenses incurred by such Lender as a result of utilizing such other
Lending Office as described above.  A certificate as to the amount of any such
expenses payable by the Borrower pursuant to this Section (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to the Borrower (with a copy to the Administrative Agent) shall be conclusive
absent manifest error.  In no event shall a Lender be required to establish a
Lending Office located in the United States of America to comply with the
requirements of this Section.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

Section 4.9.  No Plan Assets.

 

No Lender shall fund any portion of any Loan hereunder with “plan assets” as
defined by § 3(42) of ERISA.

 

74

--------------------------------------------------------------------------------


 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)                                  receipt by the Administrative Agent of
evidence, in form and substance satisfactory to the Administrative Agent, that
(i) the Form 10 has become effective, no stop order suspending the effectiveness
of the Form 10 is in effect, and no proceedings for such purpose are pending
before or threatened by the SEC, (ii) the Spin-Off has occurred and (iii) the
New York Stock Exchange shall have approved the Borrower’s common stock for
listing on the New York Stock Exchange, subject only to official notice of
issuance from the Borrower; and

 

(b)                                 no later than 2 Business Days prior to the
Agreement Date the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in writing no
later than 5 Business Days prior to the Agreement Date in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Banks to issue Letters of Credit, are each subject to the further
conditions precedent that: (a) no Default or Event of Default (limited to the
Effective Date Events of Default in the case of the Credit Events occurring on
the Agreement Date) shall exist as of the date of the making of such Loan or
date of issuance of such Letter of Credit or would exist immediately after
giving effect thereto, and in the case of Revolving Loans, Swingline Loans and
Letters of Credit, no violation of the limits described in Section 2.14. would
occur after giving effect thereto; (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party (limited to the Effective Date Representations
in the case of the Credit Events occurring on the Agreement Date), shall be true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of the making
of such Loan or date of issuance of such Letter of Credit with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents and (c) in the case of the borrowing of Revolving Loans, the
Administrative Agent shall have received a timely Notice of Borrowing, in the
case of a Swingline Loan, the Swingline Lender shall have received a timely
Notice of Swingline Borrowing, and in the case of the issuance of a Letter of
Credit the applicable Issuing Bank and the Administrative Agent shall have
received a timely request for the issuance of such Letter of Credit.  Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event).  In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made or any Letter of Credit is issued that all conditions to the making
of such Loan or issuing of such Letter of

 

75

--------------------------------------------------------------------------------


 

Credit contained in this Article V. have been satisfied.  Unless set forth in
writing to the contrary, the making of its initial Loan by a Lender shall
constitute a certification by such Lender to the Administrative Agent and the
other Lenders that the conditions precedent for such initial Loans that have not
previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:

 

(a)                                  Organization; Power; Qualification.  Each
of the Borrower, the other Loan Parties and the other Subsidiaries is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
nature of its business requires such qualification or authorization and where
the failure to be in good standing, so qualified or authorized could reasonably
be expected to have, in each instance, a Material Adverse Effect.

 

(b)                                 Ownership Structure.  Part I of Schedule
6.1.(b) is, as of the Agreement Date, a complete and correct list of all
Subsidiaries of the Borrower setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding more
than 5.0% of the outstanding Equity Interests in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Person, (iv) the percentage of
ownership of such Subsidiary represented by such Equity Interests and (v) in the
case of any Subsidiary that is an Additional Portfolio Property Owner or owns
any Equity Interest in an Additional Portfolio Property Owner, whether such
Subsidiary is an Excluded Subsidiary.  As of the Agreement Date, each Guarantor
is a Wholly Owned Subsidiary of the Borrower.  As of the Agreement Date, except
as disclosed in such Schedule, (A) each of the Borrower and its Subsidiaries
owns, free and clear of all Liens (other than Permitted Liens of the types
described in clause (a)(i) of the definition of the term “Permitted Liens”), and
has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (C) other than Equity Interests
of the Borrower subject to the Post-Spin Equity Offering, there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.  As of the Agreement Date, Part II of Schedule 6.1.(b) correctly
sets forth all Joint Ventures of the Borrower, including the correct legal name
of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held by the Borrower or any Subsidiary.  The
Administrative Agent, the Issuing Banks and the Lenders agree that during the
period from the Escrow Date to the Agreement Date, the Borrower may form
Subsidiaries (x) to own Equity Interests in its other Subsidiaries and (y) for
other purposes and the Administrative Agent, the Issuing Banks and the Lenders
confirm that, in the case of Subsidiaries referred to in clause (x), the
representation set forth in the first sentence of this subsection (b) shall not
be deemed to be untrue or incorrect in any material respect solely as a result
thereof and also confirm that, in the case of Subsidiaries referred to in clause
(y), the omission of such Subsidiaries from such Schedule shall not result in
the representation set forth in the first sentence

 

76

--------------------------------------------------------------------------------


 

of this subsection (b) to be deemed to be untrue or incorrect so long as such
omission could not reasonably be expect to have any material adverse impact on
the Secured Parties.

 

(c)                                  Authorization of Loan Documents and
Extensions of Credit; Binding Obligations.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow Loans and
obtain Letters of Credit hereunder.  Each of the Loan Parties has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents to which it is a party and, in the case
of the Borrower, the Fee Letter, in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby.  The Loan
Documents and the Fee Letter to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and enforceable obligation of such
Person, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

(d)                                 No Conflicts.  The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both:  (i) require any material
Governmental Approval or violate in any material respect any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
(x) the organizational documents of any Loan Party, or (y) any indenture,
agreement or other instrument to which the Borrower or any other Loan Party is a
party or by which it or any of its respective properties may be bound; or (iii)
result in or require the creation or imposition of any Lien upon or with respect
to any property of any Loan Party other than Liens created under the Loan
Documents in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

(e)                                  Compliance with Laws.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

 

(f)                                    Title to Properties.  Each of the
Borrower, each other Loan Party and each other Subsidiary has good, marketable
and legal title to, or a valid leasehold interest in, its respective Properties
and other assets.

 

(g)                                 Existing Indebtedness.  Except for
Indebtedness having an outstanding principal amount of not more than $10,000,000
in the aggregate: (i) Part I of Schedule 6.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness (including all Guarantees other
than Non-Recourse Guaranties and Ordinary Course Guaranties) of the Borrower and
the other Loan Parties, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien and (ii) Part II of
Schedule 6.1.(g) is, as of the Agreement Date, a complete and correct listing of
all Indebtedness (including all Guarantees other than Non-Recourse Guaranties
and Ordinary Course Guaranties) of the Subsidiaries of the Borrower that are not
Loan Parties, and if such Indebtedness is secured by any Lien, a description of
all of the property subject to such Lien, and also sets forth the amount of such
Indebtedness required to be prepaid on the Agreement Date as a result of the
Spin-Off.

 

(h)                                 Litigation.  Except as set forth on Schedule
6.1.(h), there are no actions, suits or proceedings pending (nor, to the
knowledge of the Borrower, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against the Borrower, any other
Loan Party, any other

 

77

--------------------------------------------------------------------------------


 

Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect.

 

(i)                                     Taxes.  All federal and other material
tax returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed, and all federal and
other material taxes, assessments and other governmental charges or levies upon,
each Loan Party, each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid prior to
delinquency, except any such nonpayment or non-filing which is at the time
permitted under Section 7.6.

 

(j)                                     Financial Statements.  The Borrower has
furnished to each Lender copies of (i) the audited combined balance sheets of
the RPI Businesses (as defined in the financial statements attached to the Form
10) as of December 31, 2010 and as of December 31, 2009, and the related
combined statements of operations, equity, and cash flows for the period from
November 10, 2010 through December 31, 2010 and for the period from January 1,
2010 through November 9, 2010, and for each of the prior two years in the period
ended December 31, 2009 and (ii) the unaudited combined balance sheet of such
RPI Businesses for the fiscal quarters ended September 30, 2011 and December 31,
2010, the related unaudited combined statements of operations for the fiscal
quarter ended on such date and for the period from January 1, 2011 through
September 30, 2011, and the unaudited statements of equity and cash flows for
the period from January 1, 2011 through September 30, 2011.  Such financial
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of such RPI Businesses as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).

 

(k)                                  Projections. On and as of the Agreement
Date, the projections of the Borrower and its Subsidiaries for the period of the
Borrower’s fiscal year 2012 through and including its fiscal year 2015 (the
“Projections”) were prepared in good faith and are based on assumptions made by
the management of the Borrower believed reasonable at the time prepared;
provided, the Projections are not to be viewed as facts and are subject to a
variety of factors beyond the control of the Borrower and its Subsidiaries and
that actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material and/or
adverse.

 

(l)                                     No Material Adverse Change; Solvency. 
Since September 30, 2011 there has been no event, change, circumstance or
occurrence that could reasonably be expected to have a Material Adverse Effect. 
Each of (i) the Borrower, (ii) the other Loan Parties and (iii) the Borrower and
its Subsidiaries taken as a whole, is Solvent.

 

(m)                               ERISA.

 

(i)                                     Except as to any noncompliance which
could not reasonably be expected to have a Material Adverse Effect, each Benefit
Arrangement is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other Applicable Laws in all material respects. 
Except with respect to Multiemployer Plans, each Qualified Plan (A) has received
a favorable determination from the Internal Revenue Service applicable to such
Qualified Plan’s current remedial amendment cycle (as defined in Revenue
Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a favorable
determination letter from the Internal Revenue Service during its staggered
remedial amendment cycle (as defined in 2007-44) and such application is
currently being processed by the Internal Revenue Service, (C) had filed for a
determination letter

 

78

--------------------------------------------------------------------------------


 

prior to its “GUST remedial amendment period” (as defined in 2007-44) and
received such determination letter and the staggered remedial amendment cycle
first following the GUST remedial amendment period for such Qualified Plan has
not yet expired, or (D) is maintained under a prototype plan and may rely upon a
favorable opinion letter issued by the Internal Revenue Service with respect to
such prototype plan.  To the best knowledge of the Borrower, nothing has
occurred which would cause the loss of its reliance on each Qualified Plan’s
favorable determination letter or opinion letter.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715.  The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $10,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
ERISA Event has occurred or is expected to occur; (ii) there are no pending, or
to the best knowledge of the Borrower, threatened, claims, actions or lawsuits
or other action by any Governmental Authority, plan participant or beneficiary
with respect to a Benefit Arrangement; (iii) there are no violations of the
fiduciary responsibility rules with respect to any Benefit Arrangement; and (iv)
no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by Section
502(i) of ERISA or Section 4975 of the Internal Revenue Code.

 

(n)                                 No Defaults.  Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance, in all material
respects, with all of the terms of each contract to which it is a party, and no
event of default exists with respect to any such contract, in each case, where
such failure to be in compliance or event of default could reasonably be
expected to have a Material Adverse Effect.  The Borrower is in compliance, in
all material respects, with its certificate of incorporation and bylaws.

 

(o)                                 Environmental Laws.  Each of the Borrower,
each other Loan Party and each other Subsidiary (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may:  (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common-law or
legal claim or other liability, or (z) cause any of the Properties to become
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or require the filing or recording of any notice,
approval or disclosure document under any Environmental Law and, with respect to
the immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.  There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand

 

79

--------------------------------------------------------------------------------


 

letter, mandate, order, lien, request, investigation, or proceeding pending or,
to the Borrower’s knowledge after due inquiry, threatened, against the Borrower,
any other Loan Party or any other Subsidiary relating in any way to
Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect.  As of the Agreement Date, to the Borrower’s knowledge, based
solely on the environmental reports listed on Schedule 6.1.(o), and except as
set forth in such environmental reports, (1) none of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law and (2) no Mortgaged
Property located in the State of California has been designated as Border Zone
Property under the provisions of California Health and Safety Code, Sections
25220 et seq. and there has been no occurrence or condition on any real property
adjoining or in the vicinity of any Mortgaged Properties that could cause any
such Mortgaged Property or any part thereof to be designated as Border Zone
Property.  To the Borrower’s knowledge, no Hazardous Materials generated at or
transported from the Properties are or have been transported to, or disposed of
at, any location that is listed or proposed for listing on the National Priority
List or any analogous state or local priority list, or any other location that
is or has been the subject of a clean-up, removal or remedial action pursuant to
any Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.

 

(p)                                 Employee Matters.  Neither the Borrower nor
any of its Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect. There is (i) no unfair
labor practice complaint pending against the Borrower or any of its
Subsidiaries, or to the knowledge of the Borrower, threatened against any of
them before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against the Borrower or any of its Subsidiaries or to the knowledge
of the Borrower, threatened in writing against any of them or (ii) no strike or
work stoppage in existence or threatened in writing involving the Borrower or
any of its Subsidiaries, except (with respect to any matter specified in clause
(i) or (ii) above, either individually or in the aggregate) such as could not
reasonably be expected to have a Material Adverse Effect.

 

(q)                                 Investment Company and Similar Laws.  None
of the Borrower, any other Loan Party or any other Subsidiary is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended or (ii) subject to
any other Applicable Law which purports to regulate or restrict its ability to
borrow money or obtain other extensions of credit or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

 

(r)                                    Margin Stock.  None of the Borrower, any
other Loan Party or any other Subsidiary is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(s)                                  Affiliate Transactions.  Except as
permitted by Section 9.11. or as otherwise set forth on Schedule 6.1.(s), none
of the Borrower, any other Loan Party or any other Subsidiary is a party to or
bound by any written agreement with any Affiliate.

 

(t)                                    Intellectual Property.  Each of the Loan
Parties and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses, without known conflict with any
patent, license, franchise, trademark, trademark right, service mark, service
mark

 

80

--------------------------------------------------------------------------------


 

right, trade secret, trade name, copyright, or other proprietary right of any
other Person, except where such failure to own or have the right to use, and
except for conflicts, in each case, that could not reasonably be expected to
have a Material Adverse Effect.

 

(u)                                 Business.  As of the Agreement Date, the
Borrower, the other Loan Parties and the Additional Portfolio Property Owners
are engaged in the business of owning and operating regional malls and similar
retail properties, together with other business activities incidental thereto.

 

(v)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.

 

(w)                               Accuracy and Completeness of Information.  All
written information, reports and other papers and data (other than the
Projections, other projections and other forward looking statements) furnished
to the Administrative Agent or any Lender by, on behalf of, or at the direction
of, the Borrower, any other Loan Party or any other Subsidiary were, at the time
the same were so furnished, complete and correct in all material respects, so as
not to be materially misleading as to the subject matter, or, in the case of
financial statements, present fairly, in all material respects, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure).  All financial projections and other forward looking statements
prepared by or on behalf of the Borrower, any other Loan Party or any other
Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith and
were or will be based on assumptions made by the management of the Borrower
believed reasonable at the time prepared; provided, financial projections and
other forward looking statements are not to be viewed as facts and are subject
to a variety of factors beyond the control of the Borrower and its Subsidiaries
and that actual results during the period or periods covered by financial
projections and other forward looking statements may differ from such financial
projections and other forward looking statements and that the differences may be
material and/or adverse.  No document furnished or written statement made by any
Loan Party to the Administrative Agent, any Issuing Bank or any Lender in
connection with the negotiation, preparation or execution of, or pursuant to,
this Agreement or any of the other Loan Documents contains or will contain when
taken as a whole with all such documents and statements, contained at the time
furnished any untrue statement of a material fact or omits or will omit to state
a material fact necessary in order to make the statements contained herein or
therein not materially misleading in light of the circumstances in which the
same were made.

 

(x)                                   Not Plan Assets; No Prohibited
Transactions.  None of the assets of the Borrower, any other Loan Party or any
other Subsidiary constitutes “plan assets” within the meaning of § 3(42) of
ERISA.  Assuming that no Lender funds any amount payable by it hereunder with
“plan assets,” as that term is defined in § 3(42) of ERISA, the execution,
delivery and performance of this Agreement and the other Loan Documents, and the
extensions of credit and repayment of amounts hereunder, do not and will not
constitute non-exempt “prohibited transactions” under ERISA or the Internal
Revenue Code.

 

(y)                                 OFAC; USA Patriot Act; FCPA.  None of the
Borrower, any of the other Loan Parties, any of the other Subsidiaries, or to
the knowledge of the Borrower, any other Affiliate of the Borrower: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise

 

81

--------------------------------------------------------------------------------


 

published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.  To the extent
applicable, each Loan Party is in compliance, in all material respects, with the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended

 

(z)                                   REIT Status.  For all dates prior to the
first date upon which the Borrower files a tax return under the Internal Revenue
Code, the Borrower has been organized and operated in a manner such that upon
its election of REIT status, it shall be treated as a REIT for purposes of the
Internal Revenue Code.  For all dates thereafter, the Borrower is qualified as a
REIT.

 

(aa)                            Security Interests.  Each of the Security
Documents creates, as security for the Obligations and the Specified Derivatives
Obligations, a valid and enforceable Lien in favor of the Administrative Agent
for the benefit of the Secured Parties on all of the Collateral purported to be
encumbered by such Security Documents and having the priority required by such
Security Documents or any other applicable Loan Document, except to the extent
such loss of validity, perfection or priority of any such Lien is the result of
an inadvertent error in the form or filing of a Security Document or is not the
result of any act or omission of any Loan Party, and solely in a case where the
cooperation of a Loan Party is necessary to correct such loss, the applicable
Loan Party has failed to cooperate with the Administrative Agent to correct such
loss within 10 Business Days after written request by the Administrative Agent.

 

(bb)                          Border Zone Properties.  None of the Mortgaged
Properties have been designated as Border Zone Property under the provisions of
California Health and Safety Code, Sections 25220 et seq. and there has been no
occurrence or condition on any real property adjoining or in the vicinity of any
of the Mortgaged Properties that could cause any Mortgaged Property or any part
thereof to be designated as Border Zone Property.

 

(cc)                            Senior Debt.  All Obligations and all Specified
Derivatives Obligations constitute (i) “Senior Debt” as defined in the
Subordinated Guaranties and are entitled to the benefits of the subordination
provisions contained therein and (ii) “Senior Debt” as defined in the
Subordinated Facility and are entitled to the benefits of the subordination
provisions contained therein.

 

(dd)                          No Effective Date Material Adverse Effect.  Since
the Escrow Date there has been no event, change, circumstance or occurrence that
constitutes an Effective Date Material Adverse Effect.  This representation
shall only be made as of the Agreement Date and shall not be deemed made on any
date after the Agreement Date.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party

 

82

--------------------------------------------------------------------------------


 

prior to the Agreement Date and delivered to the Administrative Agent or any
Lender in connection with the underwriting or closing the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower under this Agreement.  All representations and warranties made under
this Agreement and the other Loan Documents shall be deemed to be made at and as
of the Agreement Date and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances expressly
and specifically permitted under the Loan Documents; provided, however, in the
case of the Credit Events occurring on the Agreement Date, notwithstanding
anything to the contrary contained in any Loan Document, the only
representations and warranties contained in the Loan Documents which the Loan
Parties shall be deemed to have made on the Agreement Date are the Effective
Date Representations.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.6., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary and use commercially reasonable efforts to cause all Persons, if any,
on or occupying any Property to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.  The Borrower shall,
and shall cause each other Loan Party and each other Subsidiary to, duly and
punctually perform and comply, in all material respects, with all of the terms
of each contract to which it is a party, in each case, with which the failure to
be in compliance could reasonably be expected to have a Material Adverse Effect.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties, including, but
not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted.

 

83

--------------------------------------------------------------------------------


 

Section 7.4.  Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section
6.1.(u).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list (and copies of applicable
policies if requested by the Administrative Agent), of all insurance then in
effect with respect to the Mortgaged Properties, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby and/or insurance
certificates, in form acceptable to the Administrative Agent, providing that the
insurance coverage required under this Section (including without limitation,
both property and liability insurance) is in full force and effect and stating
that the Administrative Agent shall be notified as soon as practicable of any
material change, of any cancelation for nonpayment or premiums, and of any other
cancellation or any modification (including a reduction in coverage), together
with appropriate evidence that the Administrative Agent, for the benefit of the
Secured Parties, is named as lender’s loss payee and additional insured, as
appropriate, on all insurance policies that the Borrower, any Loan Party or any
other Subsidiary actually maintains with respect to any Mortgaged Property and
improvements on such Property.  Such insurance shall, in any event, include all
of the following:

 

(a)                                  Insurance against loss to such Mortgaged
Properties on an “all risk” policy form, covering insurance risks no less broad
than those covered under a Special Multi Peril (SMP) policy form, which contains
a Commercial ISO “Causes of Loss-Special Form,” in the then current form, and
such other risks as the Administrative Agent may reasonably require, in amounts
equal to the full replacement cost of the applicable Mortgaged Properties
including fixtures and equipment, any applicable Loan Party’s interest in
leasehold improvements, and the cost of debris removal, with, if required by the
Administrative Agent, an agreed amount endorsement, and with deductibles of not
more than $100,000, except that any deductibles for any insurance covering
damage by windstorm and any earthquake in California may be in amounts up to 5%
of the value of the Mortgaged Property insured;

 

(b)                                 terrorism coverage so long as terrorism
coverage is available on commercially reasonably terms; provided, however, no
Loan Party shall be required to pay annual premiums for terrorism coverage for a
Mortgaged Property in excess of an amount (the “Terrorism Cap”) equal to 2 times
the premium payable for a separate “Special Form” or “All Risk” policy or
equivalent policy insuring only such Mortgaged Property on a stand-alone basis
but Loan Parties shall be required to purchase such amount of terrorism coverage
as is obtainable by payment of annual premiums equal to the applicable Terrorism
Cap;

 

(c)                                  Business interruption insurance in amounts
sufficient to pay during any period in which a Mortgaged Property may be damaged
or destroyed, for a period of at least 6 months: (i) at least 100% of all rents
and (ii) all amounts (including, but not limited to, all taxes, assessments,
utility charges and insurance premiums) required to be paid by tenants of such
Mortgaged Property; provided, that proceeds of such business interruption
insurance (“Proceeds”) shall be deposited into the Cash Management Account (as
defined in the Cash Management Agreement), and shall be held by the
Administrative Agent, and disbursed to the applicable Loan Parties, in
accordance with the terms of the Cash Management Agreement; provided, further,
that if such Proceeds are paid in a lump sum in advance and the Loan

 

84

--------------------------------------------------------------------------------


 

Parties are entitled to disbursement of such Proceeds in accordance with the
terms of the Cash Management Agreement, the Administrative Agent shall hold such
Proceeds in a segregated interest-bearing deposit account and shall estimate the
number of months required for the applicable Loan Party to restore the damage
caused by the casualty resulting in the payment of such Proceeds, shall divide
the applicable aggregate Proceeds by such number of months and shall disburse
such monthly installment of Proceeds from such deposit account into the Cash
Management Account;

 

(d)                                 During the making of any alterations or
improvements to a Mortgaged Property, carry or cause to be carried builder’s
completed value risk insurance against “all risks of physical loss” for the full
replacement cost of the construction on such Mortgaged Property;

 

(e)                                  Insurance against loss or damage by flood
or mud slide in compliance with the Flood Disaster Protection Act of 1973, as
amended from time to time, if a Mortgaged Property is now, or at any time while
the Obligations or Specified Derivatives Obligations or any portion thereof
remains unpaid shall be, situated in any area which an appropriate Governmental
Authority designates as a special flood hazard area, in amounts equal to the
full replacement value of all above grade structures on such Mortgaged Property,
or at such lesser amounts as may be available under Federal flood insurance
programs;

 

(f)                                    Commercial general public liability
insurance, with the location of the applicable Mortgaged Properties designated
thereon, against death, bodily injury and property damage arising on, about or
in connection with such Mortgaged Properties, with the applicable Loan Party
listed as the named insured, with such limits as the applicable Loan Party may
reasonably require (but in no event less than $1,000,000) and excess or umbrella
insurance with a limit of $50,000,000 per occurrence;

 

(g)                                 For any Mortgaged Property located in
seismic zone 3 or 4, earthquake insurance with coverage amounts of not less than
the product of the “Probable Maximum Loss” (expressed as a percentage)
applicable to the Mortgaged Property, as set forth in the seismic report
delivered to the Administrative Agent pursuant to Section 5.1.(a), multiplied by
the replacement cost of the improvements on such Mortgaged Property as such
replacement cost may be reasonably estimated by the Administrative Agent, and
with a deductible in an amount satisfactory to the Administrative Agent; and

 

(h)                                 If applicable, workers’ compensation
(subject to the statutory limits of the state in which the applicable Mortgaged
Property is located) and professional liability insurance.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge prior to delinquency (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, would become a Lien (other
than a Permitted Lien) on any properties of such Person; provided, however, that
this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof or for
which adequate reserves have been established on the books of such Person in
accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record which accurately reflect the
financial affairs of such Persons.  The Borrower shall,

 

85

--------------------------------------------------------------------------------


 

and shall cause each other Loan Party and each other Subsidiary to, permit, not
more often than one time per calendar year unless an Event of Default exists,
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Borrower if an Event of
Default does not then exist), all at such reasonable times during business hours
and, so long as no Event of Default exists, with reasonable prior notice.  The
Borrower shall be obligated to reimburse the Administrative Agent and the
Lenders for their costs and expenses incurred in connection with the exercise of
their rights under this Section only if such exercise occurs while an Event of
Default exists.

 

Section 7.8.  Use of Proceeds.

 

The Borrower shall use the proceeds of (a) the Term Loans solely to pay the
Spin-Off Amounts (or to reimburse GGP for Spin-Off Amounts previously paid by
GGP) and (b) Revolving Loans and Swingline Loans to finance tenant improvements,
leasing commissions, capital expenditures (ordinary and development), working
capital, redevelopment funds and other general corporate purposes of the
Borrower and its Subsidiaries.  The Borrower shall only use Letters of Credit
for the same purposes for which it may use the proceeds of Revolving Loans.  The
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of any Loan or any Letter of Credit
to purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.

 

Section 7.9.  Environmental Matters.

 

The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.  The Borrower shall, and shall cause
each other Loan Party and each other Subsidiary to, promptly take all actions
and pay or arrange to pay all costs necessary for it and for the Properties to
comply in all material respects with all Environmental Laws and all Governmental
Approvals, including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions necessary to prevent the imposition of any Liens
on any of their respective properties arising out of or related to any
Environmental Laws.  Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

 

Section 7.10.  REIT Status.

 

The Borrower will (a) for all dates prior to the first date upon which the
Borrower files a tax return under the Internal Revenue Code, continue to be
organized and operated in a manner such that upon its election of REIT status,
it shall be treated as a REIT for purposes of the Internal Revenue Code, (b)
elect to be treated as a REIT for purposes of the Internal Revenue Code
effective not later than December 31, 2012, and (c) for all dates thereafter,
maintain its status, and election to be treated, as a REIT.

 

86

--------------------------------------------------------------------------------


 

Section 7.11.  Further Assurances.

 

At the Borrower’s reasonable cost and expense and upon the written request of
the Administrative Agent, the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, duly execute and deliver or cause to be duly
executed and delivered, to the Administrative Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.12.  Exchange Listing.

 

No later than the first Business Day immediately following the Agreement Date
and at all times thereafter, the Borrower shall maintain at least one class of
common shares of the Borrower having trading privileges on the New York Stock
Exchange or the American Stock Exchange or which is subject to price quotations
on The NASDAQ Stock Market’s National Market System.

 

Section 7.13.  SNDAs.

 

With respect to any Tenant Lease that (a) contains a purchase option or a right
of first refusal or (b) the Administrative Agent determines that the casualty
and/or condemnation provisions of such Tenant Lease present unacceptable issues
which need to be addressed with the applicable tenant, the Borrower shall, and
shall cause the other Loan Parties to, use commercially reasonable efforts to
provide an SNDA executed by the applicable tenant (to the extent not provided by
the Agreement Date), by no later than the date 30 days following the Agreement
Date (or such later date as may be acceptable to the Administrative Agent).  For
purposes of this Section, no Loan Party shall be required to institute
litigation, pay any fee, or grant any waivers or concessions to any Person in
order to have satisfied the obligation to use commercially reasonable efforts as
set forth in this Section.

 

Section 7.14.  Pledges of Equity Interests in Additional Portfolio Owners.

 

(a)                                  Requirement to Guaranty and Pledge.  Within
10 Business Days of (i) the Borrower or any Subsidiary acquiring, forming or
otherwise receiving after the Agreement Date any Equity Interest in an
Additional Portfolio Property Owner or (ii) any Excluded Subsidiary ceasing to
be subject to the restriction which prevented it from becoming a Guarantor or
its Equity Interest from being subject to the Lien of the Pledge Agreement, the
Borrower shall cause to be delivered to the Administrative Agent each of the
following in form and substance satisfactory to the Administrative Agent: (x)
the Pledge Agreement (or if the Pledge Agreement is already in effect, a
supplement to the Pledge Agreement) executed by the Borrower or such Subsidiary,
as applicable, subjecting such Equity Interests to the Lien of the Pledge
Agreement, (y) each of the following items:

 

(i)                                     customary written opinions of counsel to
the Borrower or such Subsidiary, as applicable, addressed to the Administrative
Agent and the Lenders;

 

(ii)                                  all original certificates, if any,
representing any such Equity Interests, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer or agent of
the Loan Party with rights in any such Equity Interests, together with an
Acknowledgment and Consent, substantially in the form of Schedule 2 to the
Pledge Agreement, duly executed by the issuer of such Equity Interest;

 

87

--------------------------------------------------------------------------------


 

(iii)          recent UCC, tax lien, bankruptcy, litigation and judgment
searches with respect to each such Loan Party in each jurisdiction reasonably
requested by the Administrative Agent; and

 

(iv)          such other documents, agreements and instruments as the
Administrative Agent may reasonably request; and

 

(z) if such Equity Interests are owned by a Subsidiary that is not already a
Guarantor, an Accession Agreement executed by such Subsidiary and each of the
following items:

 

(i)            the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of such Subsidiary
certified as of a recent date by the Secretary of State of the state of
formation of such Subsidiary;

 

(ii)           a certificate of good standing (or certificate of similar
meaning) with respect to such Subsidiary (and in the case of a Loan Party that
is a limited partnership, the general partner of such Subsidiary) issued as of a
recent date by the Secretary of State of the state of formation of each such
Person and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which
such Subsidiary is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

 

(iii)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of such Subsidiary
with respect to each of the officers of such Subsidiary authorized to execute
and deliver the Loan Documents to which such Subsidiary is a party;

 

(iv)          copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Subsidiary of (A) the by-laws
of such Subsidiary, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Subsidiary to authorize the execution, delivery and performance of
the Loan Documents to which it is a party; and

 

(v)           such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request.

 

Notwithstanding anything to the contrary contained in the Agreement or any other
Loan Documents, the requirements of this subsection shall not apply to any
Excluded Subsidiary.  For the avoidance of doubt, to the extent an Excluded
Subsidiary Refinances Indebtedness, and the terms of any new financing will
result in such Excluded Subsidiary continuing to be an Excluded Subsidiary, such
Excluded Subsidiary shall, notwithstanding any de minimis lapse of time between
repayment of such Indebtedness and the consummation of such refinancing, be
deemed to be an Excluded Subsidiary.

 

(b)           Release of Guaranty and Pledge.  The Borrower may request in
writing that the Administrative Agent release, and upon receipt of such request
the Administrative Agent shall release (i) a Guarantor (other than a Property
Owner) from the Guaranty and the Pledge Agreement and (ii) the Equity Interests
of an Additional Portfolio Property Owner from the Lien of the Pledge Agreement,
so long as: (w) in the case of a release of a Guarantor, such Guarantor
qualifies, or will qualify

 

88

--------------------------------------------------------------------------------


 

simultaneously with its release from the Guaranty, as an Excluded Subsidiary or
has ceased to be, or simultaneously with its release from the Guaranty will
cease to be, a Subsidiary as a result of a transaction not prohibited by the
Loan Documents or has sold all if its assets pursuant to a transaction not
prohibited by the Loan Documents; (x) in the case of a release of Equity
Interest of an Additional Portfolio Property Owner, such Additional Portfolio
Property Owner qualifies, or will qualify simultaneously with the release of its
Equity Interests from the Pledge Agreement, as an Excluded Subsidiary or has
ceased to be, or simultaneously with the release of its Equity Interests from
the Pledge Agreement will cease to be, a Subsidiary as a result of a transaction
not prohibited by the Loan Documents or has sold all if its assets pursuant to a
transaction not prohibited by the Loan Documents; (y) no Event of Default shall
then be in existence or would occur as a result of such release; and (z) the
Administrative Agent shall have received such written request at least 10
Business Days prior to the requested date of release (or such shorter period as
may be acceptable to the Administrative Agent in its sole discretion).  Delivery
by the Borrower to the Administrative Agent of any such request shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

Section 7.15.  Interest Rate Protection.

 

The Borrower shall enter into and maintain in effect interest rate protection
agreements (a) with respect to at least 25.0% of the principal balance of the
Term Loans outstanding as of the Agreement Date and (b) that have a term of no
less than 12 months.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 45 days after the end of
each of the first, second and third fiscal quarters of the Borrower), the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations and cash flows of the Borrower and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief executive officer or chief financial officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP and
in all material respects, the consolidated financial position of the Borrower
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year-end audit adjustments).  Such financial
statements shall be accompanied by reasonably detailed supporting property and
mortgage debt schedules for the Loan Parties.

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 90 days after the end of
each fiscal year of the Borrower), the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations and cash flows of the Borrower and
its Subsidiaries for such fiscal year, setting forth in comparative form the
figures as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief executive officer or chief financial officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP and
in all material respects, the financial position of the Borrower and its
Subsidiaries as at the date thereof and the result of

 

89

--------------------------------------------------------------------------------


 

operations for such period and (b) accompanied by the report thereon of
independent certified public accountants of recognized national standing
acceptable to the Administrative Agent (it being agreed that each of Deloitte &
Touche LLP, Ernst & Young LLP, PriceWaterhouseCoopers LLC and KPMG LLP is
acceptable to the Administrative Agent), whose report shall be unqualified as to
going concern and scope of audit.  Such financial statements shall be
accompanied by reasonably detailed supporting property and mortgage debt
schedules for the Loan Parties.

 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to Sections 8.1. and
8.2., a certificate substantially in the form of Exhibit O (a “Compliance
Certificate”) executed on behalf of the Borrower by the chief financial officer
of the Borrower (a) setting forth in reasonable detail as of the end of such
fiscal quarter or fiscal year, as the case may be (i) the calculations required
to establish whether the Borrower was in compliance with the covenants contained
in Section 9.1. and (ii) the Debt Yield for all Mortgaged Properties; and
(b) stating that, to the actual knowledge of the chief financial officer of the
Borrower after reasonable inquiry, no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure.

 

Section 8.4.  Other Information.

 

(a)           Leasing Reports, Etc.  Within 45 days after the end of the first,
second and third fiscal quarters of the Borrower, and within 90 days after the
end of each fiscal year of the Borrower, an operating summary with respect to
each Property of the Borrower or any Subsidiary, a quarterly and year-to-date
statement of Net Operating Income (but only if reasonably detailed calculations
of Net Operating Income are not included in the Compliance Certificate furnished
pursuant to Section 8.3. with respect to such fiscal quarter or fiscal year,
applicable) and a leasing/occupancy status report together with a current rent
roll for such Property;

 

(b)           Annual Budget.  Within 45 days after the end of each fiscal year
of the Borrower, annual informational projected balance sheets, operating
statements, profit and loss projections and cash flow budgets of the Borrower
and its Subsidiaries on a consolidated basis for the next succeeding fiscal
year, all itemized in reasonable detail;

 

(c)           Loan Party Financial Information.  Promptly upon the
Administrative Agent’s written request, all financial information maintained by
the Borrower on the Loan Parties, including, but not limited to, property cash
flow projections, property budgets, operating statements, leasing status
reports, a contingent liability summary, a note receivable summary, a summary of
Cash and Cash Equivalents and overhead budgets;

 

(d)           Reports on Alteration Assets.  Within 45 days after the end of the
first, second and third fiscal quarters of the Borrower, and within 90 days
after the end of each fiscal year of the Borrower, a report setting for the
status of the Alterations of each Alteration Asset, such report to be in form
and detail reasonably satisfactory to the Administrative Agent;

 

(e)           Defaults.  Prompt notice of the occurrence of any Default or Event
of Default; and

 

(f)            Other Information.  From time to time and promptly upon each
written request, such data, or other further information regarding any Property
or the business, assets, liabilities, financial condition, results of operations
or business prospects of the Borrower, any other Loan Party or any other
Subsidiary

 

90

--------------------------------------------------------------------------------


 

 

as the Administrative Agent (or any Lender acting through the Administrative
Agent) may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
may delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender (or any Issuing Bank) pursuant to Article II. and (ii)
any Lender that has notified the Administrative Agent and the Borrower that it
cannot or does not want to receive electronic communications.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications. 
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have occurred as of 9:00 a.m. local time on the next business day for
the recipient.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of each Compliance
Certificate to the Administrative Agent and shall deliver paper copies of any
documents to the Administrative Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.  Except for the certificates required by
Section 8.3., the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and (a) the Borrower shall designate Information
Materials that are either available to the public or not material with respect
to the Borrower and its Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (b) all other Information Materials shall be deemed to be
“Private Information”.

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time

 

91

--------------------------------------------------------------------------------


 

request, and the Borrower shall, and shall cause the other Loan Parties to,
provide promptly upon any such request to such Lender, such Loan Party’s name,
address, tax identification number and/or such other identification information
as shall be necessary for such Lender to comply with federal law.  An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1.  Financial Covenants.

 

(a)           Net Indebtedness to Value Ratio.  The Borrower shall not permit
the Net Indebtedness to Value Ratio as of the last day of any fiscal quarter of
the Borrower, beginning with the fiscal quarter ending June 30, 2012, to exceed
the correlative ratio indicated below:

 

Fiscal Quarter Ending

 

Maximum Net Indebtedness to Value Ratio

Prior to June 30, 2013

 

0.725 to 1.00

On or after June 30, 2013 but before June 30, 2014

 

0.70 to 1.00

On and after June 30, 2014

 

0.65 to 1.00

 

(b)           Fixed Charge Coverage Ratio.

 

(i)            The Borrower shall not permit the Fixed Charge Coverage Ratio as
of the last day of any fiscal quarter of the Borrower, beginning with the fiscal
quarter ending June 30, 2012, to be less than the correlative ratio indicated
below:

 

Fiscal Quarter Ending

 

Minimum Fixed Charge Coverage Ratio

On or before December 31, 2012

 

1.10 to 1.00

After December 31, 2012 but on or before December 31, 2013

 

1.15 to 1.00

After December 31, 2013

 

1.20 to 1.00

 

(ii)           If as of the end of a fiscal quarter, the Borrower has failed to
maintain the Fixed Charge Coverage Ratio as required by this subsection, such
failure shall not in and of itself result in a Default or Event of Default so
long as the Borrower pays to the Administrative Agent no later than the date 30
days following the end of such fiscal quarter, for deposit into the Fixed Charge
Reserve Account, an amount of money sufficient to cause the balance of available
funds then on deposit in the Fixed Charge Reserve Account to equal or exceed the
amount of interest payable with respect to the Loans for the period of two
consecutive fiscal quarters immediately following the end of such fiscal quarter
as reasonably estimated by the Borrower and confirmed by the Administrative
Agent.  If, following the Borrower’s deposit of funds into the Fixed Charge
Reserve Account pursuant to this subsection, the Borrower shall deliver a
Compliance Certificate as required by Section 8.3. establishing that the
Borrower is in compliance with the Fixed Charge Coverage Ratio as required by
this subsection for a subsequent fiscal quarter, then so long as no Event of
Default exists, the Administrative Agent shall at the written request of the
Borrower deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request, against receipt but without any
recourse, warranty or representation whatsoever, the

 

92

--------------------------------------------------------------------------------


 

amount of available funds then on deposit in the Fixed Charge Reserve Account. 
For purposes of determining the Borrower’s compliance with any provision of this
Agreement, the amount of available funds then on deposit in the Fixed Charge
Reserve Account shall be considered to be available to the Borrower upon the
Administrative Agent’s receipt of such request.

 

(iii)          The Borrower hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all of its right, title
and interest in and to the Fixed Charge Reserve Account and the balances from
time to time in the Fixed Charge Reserve Account (including the investments and
reinvestments therein provided for below) as security for the Obligations and
Specified Derivatives Obligations.  Amounts on deposit in the Fixed Charge
Reserve Account shall be invested and reinvested by the Administrative Agent in
such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Secured Parties; provided, that all earnings on such
investments will be credited to and retained in the Fixed Charge Reserve
Account.  The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Fixed Charge Reserve Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords other
funds deposited with the Administrative Agent, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any funds held in
the Fixed Charge Reserve Account.

 

(c)           Minimum Liquidity.  The Borrower shall not permit the amount of
Liquidity as of the last day of any fiscal quarter of the Borrower, beginning
with the fiscal quarter ending June 30, 2012, to be less than Anticipated Debt
Service.

 

(d)           Minimum Tangible Net Worth.  The Borrower shall not permit
Tangible Net Worth as of the last day of any fiscal quarter of the Borrower,
beginning with the fiscal quarter ending June 30, 2012, to be less than (i) an
amount equal to 85.0% of Tangible Net Worth on the Agreement Date plus
(ii) 50.0% of the Net Cash Proceeds of all Equity Issuances effected at any time
after the Agreement Date by the Borrower or any of its Subsidiaries to any
Person other than the Borrower or any of its Subsidiaries.

 

(e)           Permitted Investments. The Borrower shall not, and shall not
permit any Loan Party or other Subsidiary to, make an Investment in or otherwise
own the following items which would cause the aggregate value of such holdings
of such Persons to exceed the following percentages of Total Asset Value as of
the last day of any fiscal quarter of the Borrower, beginning with the fiscal
quarter ending June 30, 2012:

 

(i)            Investments in Joint Ventures, such that the aggregate value of
such Investments (determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
determined in accordance with GAAP) exceeds 30.0% of Total Asset Value;

 

(ii)           the aggregate amount of Total Budgeted Costs for Alteration
Assets such that the aggregate amount thereof exceeds 30.0% of Total Asset
Value;

 

(iii)          Vacant Land acquired after the Agreement Date (other than the
parcels described on Schedule 9.1.(e)) such that the aggregate book value
thereof exceeds 2.5% of Total Asset Value; and

 

93

--------------------------------------------------------------------------------


 

(iv)          Equity Interests in Persons (other than Subsidiaries and Joint
Ventures), such that the aggregate value of such interests calculated on the
basis of the lower of cost or market, exceeds 5.0% of Total Asset Value.

 

In addition to the foregoing limitations, the aggregate value of the items
subject to the immediately preceding clauses (i) through (iv) shall not exceed
40.0% of Total Asset Value as of the last day of any fiscal quarter of the
Borrower, beginning with the fiscal quarter ending June 30, 2012.

 

(f)            Restricted Payments.  The Borrower shall not, and shall not
permit any other Loan Party or any Intermediate Subsidiary to, declare or make
any Restricted Payment; provided, however, that the Borrower, the other Loan
Parties and Intermediate Subsidiaries may declare and make the following
Restricted Payments so long as no Default or Event of Default would result
therefrom:

 

(i)            the Borrower may declare or make Cash distributions to its
shareholders with respect to any period of four consecutive fiscal quarters most
recently ending in an aggregate amount not to exceed the greater of (x) 95.0% of
Funds From Operations of the Borrower for such period or (y) the amount required
to be distributed for the Borrower to remain in compliance with Section 7.10.;

 

(ii)           the Borrower may make Cash distributions to its shareholders of
capital gains resulting from gains from asset sales to the extent necessary to
avoid payment of taxes on such asset sales imposed under Sections 857(b)(3) and
4981 of the Internal Revenue Code;

 

(iii)          Loan Parties may make payments of (x) accrued interest in respect
of the Subordinated Facility so long as such payments (A) are not made in Cash
or Cash Equivalents (unless the Seventy-Five Percent Lenders have consented
otherwise in writing), (B) take the form of Subordinated Debt or Equity Interest
(other than Mandatorily Redeemable Stock that does not constitute Subordinated
Debt) and (C) are payable on a non-accelerated basis at the rate and in
accordance with the terms of the Subordinated Facility and (y) principal in
respect of the Subordinated Facility so long as the Seventy-Five Percent Lenders
have consented thereto in writing in their sole discretion;

 

(iv)          a Loan Party (other than the Borrower) and an Intermediate
Subsidiary may make Restricted Payments (other than Restricted Payments referred
to in clause (c) of the definition of such term) to any Loan Party, any
Intermediate Subsidiary and any other Person that owns a direct Equity Interest
in such Person, ratably according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payment is being made;

 

(v)           a Loan Party or any Intermediate Subsidiary may make Restricted
Payments to permit such Loan Party or Intermediate Subsidiary to purchase,
redeem, retire or acquire Equity Interests of the Borrower held by any present
(at the time of such transaction) or former director, officer or employee of the
Borrower or any of its Subsidiaries or Joint Ventures (or the heirs, estate,
family members, spouse or former spouse of any of the foregoing) so long as the
aggregate amount of such Restricted Payments does not exceed $20,000,000 during
the term of this Agreement;

 

(vi)          subject to the subordination terms of the Subordinated Facility
and so long as no Default or Event of Default exists, the Borrower may pay
amounts payable under Section 3.5, Section 3.9, Section 3.10(c) and
Section 4.1(b) of the Subordinated Facility; and

 

94

--------------------------------------------------------------------------------


 

(vii)         in satisfaction of the Borrower’s obligation to redeem any of its
non-voting Class B common stock issued by the Borrower in connection with the
Spin-Off, the Borrower may (x) issue common stock or (y) so long as no Default
or Event of Default exists, pay Cash or Cash Equivalents in an aggregate amount
not in excess of $10,000,000 during the term of this Agreement.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare or make cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 7.10.  If a Default or Event of Default specified in
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
has been accelerated pursuant to Section 10.2.(a), the Borrower shall not, and
shall not permit any Subsidiary to, make any Restricted Payments to any Person
other than to a Loan Party or an Intermediate Subsidiary that is a Wholly Owned
Subsidiary.

 

(g)           Certain Calculations.  With respect to any period during which a
Property has been sold or any other Disposition of all or substantially all of a
Subsidiary’s assets has occurred or during which a Property has been acquired or
any other Investment in all or substantially all of the Equity Interests in a
Person has occurred, in each case including the incurrence or repayment of any
Indebtedness in connection therewith (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section as well as for calculating Debt Yield for purposes of
Section 10.1.(r), such tests and the components thereof shall be calculated with
respect to such period on a pro forma basis (including pro forma adjustments
arising out of events which are directly attributable to a specific transaction,
are factually supportable and are expected to have a continuing impact, in each
case determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the SEC,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by an officer of the Borrower) using the historical audited
financial statements of any business or Property so sold or to be sold, or
acquired or to be acquired, as the case may be, and the consolidated financial
statements of the Borrower and its Subsidiaries which shall be reformulated as
if such Subject Transaction, and any Indebtedness incurred or repaid in
connection therewith, had been consummated, incurred or repaid at the beginning
of such period.

 

Section 9.2.  Indebtedness.

 

The Borrower shall not, and shall not permit any other Loan Party or any
Intermediate Subsidiary to, directly or indirectly, create, incur, assume or
Guarantee, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

 

(a)           the Obligations and Specified Derivatives Obligations;

 

(b)           intercompany Indebtedness incurred in the ordinary course of
business owing (i) among the Loan Parties, (ii) among the Borrower and the
Intermediate Subsidiaries so long as such Indebtedness is Subordinated Debt and
(iii) among the Borrower and its Subsidiaries incurred in accordance with the
cash management system of the Borrower and its Subsidiaries substantially as in
effect on the Agreement Date;

 

(c)           Guarantees by any Loan Party of Indebtedness of another Loan Party
permitted under this Section (other than Indebtedness referred to in the
immediately preceding subsection (b)(iii) and the immediately following
subsections (l), (q) and (r)); provided, that if the Indebtedness that is being

 

95

--------------------------------------------------------------------------------


 

Guaranteed is unsecured and/or Subordinated Debt, the Guarantee shall also be
unsecured and/or Subordinated Debt;

 

(d)           Indebtedness of the Loan Parties with respect to Capital Leases
and purchase money Indebtedness incurred in the ordinary course of business;

 

(e)           Indebtedness resulting from the financing of insurance premiums in
the ordinary course of business;

 

(f)            cash management obligations (subject to clause (b) above as
applicable) and other Indebtedness in respect of endorsements for collection or
deposit, netting services, overdraft protections and similar arrangements in
each case in connection with deposit accounts and in the ordinary course of
business; provided that such Indebtedness is extinguished within 5 Business Days
after its incurrence;

 

(g)           Indebtedness consisting of (i) take-or-pay obligations contained
in utility supply arrangements and (ii) customary indemnification obligations,
in each case, incurred in the ordinary course of business and not in connection
with Indebtedness for money borrowed;

 

(h)           letters of credit, bank guaranties or similar instruments in
support of obligations in respect of workers’ compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money or Capital Leases);

 

(i)            Indebtedness arising from agreements of a Loan Party or an
Intermediate Subsidiary providing for indemnification, adjustment of purchase or
acquisition price, earn-out or similar obligations, in each case, incurred or
assumed in connection with the acquisition or Disposition of any business or
assets (including Equity Interests) of a Loan Party or Intermediate Subsidiary
not prohibited by Section 9.1.(e) or Section 9.6.;

 

(j)            Indebtedness incurred by a Loan Party or an Intermediate
Subsidiary representing deferred compensation to directors, officers, employees,
members of management and consultants of such Person in the ordinary course of
business;

 

(k)           Indebtedness in respect of bankers’ acceptances supporting trade
payables, warehouse receipts or similar facilities entered into in the ordinary
course of business;

 

(l)            Indebtedness of the Borrower in respect of (i) the Subordinated
Facility and (ii) prior to the occurrence of the Post-Spin Equity Offering (but
at no time thereafter), the Subordinated Guaranties;

 

(m)          to the extent constituting Indebtedness, Investments in repurchase
agreements constituting Cash Equivalents;

 

(n)           to the extent constituting Indebtedness, obligations in respect of
Derivatives Contracts permitted under Section 9.13.;

 

(o)           Indebtedness constituting a Municipal Financing incurred in the
ordinary course of business in connection with a new development or
redevelopment of real property;

 

96

--------------------------------------------------------------------------------


 

(p)           Indebtedness incurred by a Property Owner to finance the
acquisition of a parcel of land, together with any improvements located thereon,
that is adjacent to the Mortgaged Property of such Property Owner and was not
owned by such Property Owner on the Agreement Date;

 

(q)           Indebtedness that is not Secured Indebtedness, including without
limitation Indebtedness in respect of Ordinary Course Guaranties and Guaranties
of Secured Indebtedness, in an aggregate principal amount at any time
outstanding not to exceed $100,000,000;

 

(r)            Indebtedness of the Borrower in respect of letters of credit for
which the Borrower’s reimbursement obligations have been cash collateralized in
full;

 

(s)           to the extent constituting Indebtedness, all premiums (if any),
interest, fees, expenses, charges and additional or contingent interest on
Indebtedness described in clauses (a) through (m) and (o) and (r) above; and

 

(t)            obligations in respect of Non-Recourse Guaranties to the extent
not constituting Indebtedness.

 

Section 9.3.  Liens.

 

The Borrower shall not, and shall not permit any other Loan Party or any
Intermediate Subsidiary to, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
of such Person (including without limitation, Equity Interests owned by such
Person), whether now owned or hereafter acquired or licensed, or any income,
profits or royalties therefrom, or file or authorize the filing of, or permit to
remain in effect, any financing statement or other similar notice of any Lien
with respect to any Collateral under the UCC or under any similar recording or
notice statute, except:

 

(a)           Liens in favor of Administrative Agent for the benefit of Secured
Parties granted pursuant to any Loan Document;

 

(b)           other Permitted Liens;

 

(c)           any interest or title of a lessor or sublessor under any lease not
prohibited hereunder;

 

(d)           any zoning, land use, building or similar law or right reserved to
or vested in any Governmental Authority office or agency to control or regulate
the use of any real property;

 

(e)           licenses of patents, copyrights, trademarks and other Intellectual
Property rights granted by a Loan Party or an Intermediate Subsidiary in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of, or materially detracting from the value of, the business of
such Loan Party or Intermediate Subsidiary;

 

(f)            Liens securing Indebtedness permitted pursuant to
Section 9.2.(d); provided, any such Lien shall encumber only the asset acquired
with the proceeds of such Indebtedness;

 

(g)           Liens on Equity Interests of any non-Wholly Owned Subsidiary or
Joint Venture of a Loan Party or any Intermediate Subsidiary securing
obligations (other than Indebtedness for borrowed money) arising in favor of
other holders of Equity Interests of such Person pursuant to agreements
governing such Person;

 

97

--------------------------------------------------------------------------------


 

(h)           Liens securing judgments that do not constitute an Event of
Default under Section 10.1.(h);

 

(i)            Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks in the ordinary course of
business not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Loan Parties and
Intermediate Subsidiaries (but not any other Subsidiary of the Borrower) to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of a Loan Party or any Intermediate Subsidiary,
(iii) relating to purchase orders and other agreements entered into with
customers of a Loan Party or any Intermediate Subsidiary in the ordinary course
of business and (iv) attaching to brokerage accounts incurred in the ordinary
course of business;

 

(j)            Liens in respect of leases, subleases, licenses, sublicenses or
other occupancy agreements of property in the ordinary course of business;

 

(k)           deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(l)            (i) Liens on advances of Cash or Cash Equivalents in favor of the
seller of any property to be acquired in a transaction not prohibited hereunder
to be applied against the purchase price for such transaction, (ii) Liens
consisting of an agreement in respect of any Disposition not prohibited
hereunder and (iii) earnest money deposits of Cash or Cash Equivalents by a Loan
Party or any Intermediate Subsidiary in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(m)          Liens deemed to exist in connection with repurchase agreements
constituting Cash Equivalents; provided, that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement;

 

(n)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(o)           Liens evidencing and/or securing any Municipal Financing;
provided, that (i) to the extent such Municipal Financing constitutes
Indebtedness, such Indebtedness is permitted under Section 9.2. and (ii) such
Liens do not encumber (or purport to encumber) any Collateral; and

 

(p)           any Lien granted by the Borrower on the Equity Interests of
(i) any Additional Portfolio Property Owner that is an Excluded Subsidiary or
(ii) any Parent of any such Additional Portfolio Property Owner so long as such
Parent is not an Intermediate Subsidiary.

 

In addition, the Borrower shall not, and shall not permit any other Subsidiary
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any Equity Interests in any Property Owner, any Intermediate
Subsidiary or any Additional Portfolio Property Owner (other than Permitted
Liens of the types described in any of clauses (a)(i), (e) and (f) of the
definition of the term “Permitted Liens” and, solely in the case of any Equity
Interests in any Additional Portfolio Property Owner or Parent of any Additional
Portfolio Property Owner, Liens permitted under the immediately preceding
subsection (p)).

 

98

--------------------------------------------------------------------------------


 

Section 9.4.  Further Negative Pledges.

 

The Borrower shall not, and shall not permit any other Loan Party or any
Intermediate Subsidiary to, enter into, assume or otherwise be bound by any
Negative Pledge except for a Negative Pledge contained in (i) an agreement
(x) evidencing Indebtedness which the Borrower, such Loan Party or such
Intermediate Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 9.2.(d), (y) which Indebtedness is secured by a Lien permitted to
exist under Section 9.3.(f), and (z) which prohibits the creation of any other
Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; (ii) an agreement relating to the sale of a
Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale; or (iii) customary limitations on the transfer of Equity
Interests of a Subsidiary contained in leases or other agreements entered into
in the ordinary course of business.

 

Section 9.5.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Intermediate Subsidiary to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Loan Party (other than the Borrower) or any Intermediate
Subsidiary to: (a) pay dividends or make any other distribution on any of such
owned by any Loan Party or Intermediate Subsidiary; (b) pay any Indebtedness
owed to any Loan Party or Intermediate Subsidiary; (c) make loans or advances to
any Loan Party or Intermediate Subsidiary; or (d) transfer any of its property
or assets to any Loan Party or Intermediate Subsidiary; other than: (i) with
respect to clauses (a) through (d), those encumbrances or restrictions contained
in any Loan Document; (ii) with respect to clause (d), customary provisions
restricting assignment of any agreement entered into by any Loan Party or any
Intermediate Subsidiary in the ordinary course of business; (iii) with respect
to the clauses (a), (c) and (d), which are customary provisions in Joint Venture
agreements and other similar agreements applicable to Joint Ventures permitted
hereunder, so long as such restrictions relate sole to the applicable Joint
Venture; and (iv) with respect to clause (d), customary restrictions contained
in leases, subleases, licenses or asset sale agreements otherwise permitted
hereby so long as such restrictions relate solely to the assets subject thereto
or the buyer or seller thereunder.

 

Section 9.6.  Merger, Consolidation, Dispositions and Other Arrangements.

 

The Borrower shall not, and shall not permit any other Loan Party or any
Intermediate Subsidiary to, (a) enter into any transaction of merger or
consolidation, (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution) or (c) effect any Disposition, except:

 

(i)            any Intermediate Subsidiary may merge with (x) any other
Intermediate Subsidiary or the Borrower (in which case, the Borrower shall be
the survivor of such merger) and (y) a Property Owner that is the only
Subsidiary of such Intermediate Subsidiary (in which case, such Property Owner
shall be the survivor of such merger), so long as (A) in the case of both (x)
and (y), immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence and
(B) and in the case of a merger of an Intermediate Subsidiary into a Property
Owner, the Administrative Agent shall have confirmed to its satisfaction that
such merger shall have no effect on the validity, perfection or priority of its
Lien in the Mortgaged Property of such Property Owner;

 

(ii)           the Borrower and any Intermediate Subsidiary may Dispose of
Equity Interests in a Property Owner or an Intermediate Subsidiary so long as
immediately prior thereto, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;

 

99

--------------------------------------------------------------------------------


 

(iii)          Dispositions of portions of a Mortgaged Property expressly
permitted by the Security Instrument encumbering such Mortgaged Property;

 

(iv)          the Borrower, the other Loan Parties and the Intermediate
Subsidiaries may lease, license and sublease their respective assets, as lessor
or sublessor (as the case may be), in the ordinary course of their business;

 

(v)           Dispositions of obsolete or worn out personal property and
fixtures;

 

(vi)          Dispositions of assets other than Collateral (x) for Fair Market
Value or (y) in the case of an asset subject to a Lien securing Indebtedness, if
the Fair Market Value of such asset is less than the aggregate outstanding
principal amount of such Indebtedness;

 

(vii)         Dispositions or discounts of accounts receivable or notes in
connection with the collection or compromise thereof;

 

(viii)        Dispositions in the ordinary course of business consisting of the
abandonment of Intellectual Property which, in the reasonable good faith
determination of the Borrower are not material to the conduct of the business of
the Borrower and its Subsidiaries;

 

(ix)           the expiration of any option agreement in respect of real or
personal property;

 

(x)            to the extent constituting a Disposition, the granting of any
Lien permitted by Section 9.3., and the making of any Restricted Payment
permitted by Section 9.1.(f);

 

(xi)           any lease, license, easement or other occupancy agreement entered
into in the ordinary course of business;

 

(xii)          Dispositions of Equity Interests in the Borrower so long as no
Change of Control occurs;

 

(xiii)         Dispositions of Mortgaged Properties in accordance with
Section 2.15. and Dispositions with respect to Mortgaged Properties permitted
under Section 2.16.;

 

(xiv)        Dispositions of property as a result of (x) any condemnation
proceeding (or credible threat thereof) or a Disposition in lieu thereof or (y)
a casualty (subject, in each case, to compliance with Section 2.8.(c)(ii) to the
extent applicable);

 

(xv)         mergers, consolidations, liquidations and dissolutions (other than
any of the foregoing involving the Borrower), the purpose of which is to effect
a Disposition otherwise expressly permitted under the Loan Documents;

 

(xvi)        Dispositions by any REIT Subsidiary to individuals of Preferred
Equity Interests with a base liquidation preference of no more than $180,000 in
the aggregate for any such REIT Subsidiary;

 

(xvii)       So long as no Event of Default will result therefrom, Dispositions
as a result of the exercise of (x) a buy/sell provision with respect to any
Property Owner or Intermediate Subsidiary that is not a Wholly Owned Subsidiary
and (y) any options to purchase or lease, rights of first offer, rights of first
refusal and executed agreements with respect to pending Dispositions

 

100

--------------------------------------------------------------------------------


 

existing as of the Agreement Date and either set forth on Schedule 9.6. or in
the title insurance policies and estoppel certificates relating to the Mortgaged
Properties delivered to the Administrative Agent on the Agreement Date; and

 

(xviii)      Dispositions by the Borrower of Equity Interests of any Additional
Portfolio Property Owner or any Parent of any such Additional Portfolio Property
Owner so long as such Parent is not an Intermediate Subsidiary.

 

Section 9.7.  Plan Assets.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of § 3(42) of ERISA.  The Borrower shall not
cause or permit to occur, and shall not permit any other member of the ERISA
Group to cause or permit to occur, any ERISA Event if such ERISA Event could
reasonably be expected to have a Material Adverse Effect.

 

Section 9.8.  Fiscal Year.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

Section 9.9.  Amendments or Waivers of Organizational Documents and Certain
Related Agreements.

 

The Borrower shall not, and shall not permit any other Loan Party or any
Intermediate Subsidiary to, amend, restate, supplement or otherwise modify, or
waive, any provision of, (a) its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document or (b) any Material
Contract (except as could not reasonably be expected to have a Material Adverse
Effect), in each case, other than such amendments, restatements, supplements or
other modifications or waivers that are not materially adverse to the
Administrative Agent or any of the other Secured Parties or their respective
interests in and under the Loans, the Collateral or the Loan Documents.

 

Section 9.10.  Modifications to Subordinated Debt.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, waive the application of or otherwise modify
the terms of any document, agreement or instrument evidencing, or governing the
terms of the Subordinated Facility or any other Subordinated Debt where such
amendment, supplement, waiver or other modification:

 

(a)           amends, supplements, waives or otherwise modifies the
subordination provisions applicable to such Subordinated Debt;

 

(b)           shortens the fixed maturity of such Subordinated Debt; or

 

(c)           otherwise adversely affects the interests of the Secured Parties
under this Agreement or any other Loan Document in any material respect.

 

Subject to compliance with the limitations of this Section, the Lenders confirm
that a restatement or refinancing of the Subordinated Facility with Brookfield
Asset Management, Inc. and/or any of its Affiliates shall not be prohibited by
this Section.

 

101

--------------------------------------------------------------------------------


 

Section 9.11.  Transactions with Affiliates.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit to exist or enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) for transactions in existence as of the
Agreement Date and set forth on Schedule 6.1.(s), (b) transactions solely among
the Loan Parties and (c) transactions in the ordinary course of, and pursuant to
the reasonable requirements of, the business of the Borrower, such other Loan
Party or such other Subsidiary and upon fair and reasonable terms which are no
less favorable to the Borrower, such other Loan Party or such other Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.

 

Section 9.12.  Intermediate Subsidiaries.

 

The Borrower shall not permit any Intermediate Subsidiary to own any assets
other than (a) Equity Interests in Subsidiaries of the Borrower and (b) cash and
other assets of nominal value incidental to the ownership of such Equity
Interests.

 

Section 9.13.  Derivatives Contracts.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary, to, enter into any Derivatives Contracts other than Derivatives
Contracts entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates so long as
such Derivatives Contracts shall only provide for floating-to-fixed rates.

 

Section 9.14.  Leasing Matters.

 

The Borrower shall not, and shall not permit any other Loan Party to, be bound
by or enter into any Tenant Lease (other than an Affiliate Office Lease) if such
Tenant Lease does not satisfy the Leasing Guidelines, unless, in the case of a
Tenant Lease that is not a Material Lease, the Administrative Agent has
consented otherwise, such consent not to be unreasonably withheld or delayed. 
The Borrower shall not, and shall not permit any other Loan Party to, amend,
restate, supplement or otherwise modify, or waive, any provision of (a) any
Tenant Lease (other than Affiliate Office Lease) if, after giving effect to such
amendment, restatement, supplement, other modification or waiver, such Tenant
Lease would fail to satisfy the Leasing Guidelines or (b) any Material Lease, or
terminate any Material Lease, without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).  Attached hereto as Exhibit Q is the form of
subordination, non-disturbance and attornment agreement referred to in Section
5.10(c) of the Security Instrument

 

Section 9.15.  Management of Mortgaged Properties.

 

The Borrower shall not, and shall not permit any other Loan Party to, (a) permit
a Mortgaged Property to be managed by any Person other than a Loan Party,
another Subsidiary of the Borrower or a Qualified Manager (a “Property Manager”)
or (b) pay any Property Manager a fee that exceeds current market rates for
similarly situated properties which, in no event shall exceed 3.0% of gross
revenues of a Mortgaged Property the Property Manager of which is a Loan Party
or another Subsidiary of the Borrower.

 

102

--------------------------------------------------------------------------------


 

Section 9.16.  Alterations to Mortgaged Properties.

 

Without the Administrative Agent’s prior written approval (which approval shall
not be unreasonably withheld, conditioned or delayed), the Borrower shall not,
and shall not permit any other Loan Party to, make any Alterations to any
Mortgaged Property if the aggregate Total Budgeted Cost of such Alterations
(including any other Alterations then being made with respect to such Mortgaged
Property) would exceed the greater of (a) 10.0% of the Appraised Value of such
Mortgaged Property or (b) $5,000,000.  Any such approval by the Administrative
Agent shall include, without limitation, its approval of the planned duration of
such Alterations and the applicable Alteration Impact Zone, if any.  In
addition, the Borrower shall not, and shall not permit any other Loan Party to,
make Alterations to the Mortgaged Properties during any fiscal year of the
Borrower if the aggregate Total Budgeted Cost of all Alterations then being made
with respect to all of the Mortgaged Property would exceed $75,000,000 for such
fiscal year. If the Administrative Agent has not responded to the Borrower in
any way within 10 days following receipt by the Administrative Agent of a
written request by the Borrower for approval of an Alteration to a Mortgaged
Property requiring the Administrative Agent’s approval under this Section and
following such failure to respond, the Administrative Agent has also not
responded to the Borrower in any way within 10 days following receipt by the
Administrative Agent of a second written request by the Borrower for approval of
such Alteration, then the Administrative Agent shall be deemed to have approved
of such Alteration.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment.  Any Loan Party shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) (i) the principal of any of
the Loans (other than the first and second payments required in respect of the
Term Loans under Section 2.7.(b)) or any Reimbursement Obligation, (ii) any
interest on any of the Loans or any Reimbursement Obligation or the first or
second payment required in respect of the Term Loans under Section 2.7.(b), and
in the case of this clause (ii) only, such failure shall continue for a period
of 5 days, or (iii) any other payment Obligation owing by any Loan Party under
this Agreement, any other Loan Document or the Fee Letter, and in the case of
this clause (iii) only, such failure shall continue for a period of 5 days
following the date upon which the Borrower has received written notice of such
failure from the Administrative Agent.

 

(b)           Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 7.12. (but only with respect to the period of 2 consecutive
Business Days commencing on the Agreement Date), Section 7.14.(a),
Section 7.15., Section 8.1., Section 8.2., Section 8.3., Section 8.4.(e) or
Article IX.;

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.4. (other than subsection (e) thereof), Section 8.6. or
Section 8.7., and in the case of this subsection (b)(ii) only,

 

103

--------------------------------------------------------------------------------


 

such failure shall continue for a period of 10 days after the date upon which
the Borrower has received written notice of such failure from the Administrative
Agent; or

 

(iii)          Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(iii) only, such failure shall continue for a
period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent; provided that if such default is not
reasonably capable of being cured within such 30-day period, such failure shall
not constitute an Event of Default so long as a Loan Party commences the cure of
such default within such 30-day period, diligently prosecutes such cure to
completion and such failure ceases to exist within 60 days after the earlier of
(x) the date upon which a Responsible Officer of the Borrower or such other Loan
Party obtained knowledge of such failure or (y) the date upon which the Borrower
received written notice of such failure from the Administrative Agent.

 

(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or written statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, any Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.

 

(d)           Indebtedness Cross-Default.  The occurrence of an event of default
or equivalent condition (which has not been permanently waived) with respect to
one or more items of Indebtedness (other than the Obligations) (i) Guaranteed by
the Borrower pursuant to any of the Subordinated Guaranties, but in the case of
this clause (i) only so long as the Post-Spin Equity Offering shall not have
occurred or (ii) secured by Properties or other assets of Loan Parties or
Subsidiaries having an aggregate Equity Value in an amount in excess of
$50,000,000 beyond the applicable grace period, if any, provided therefor, if
the effect of such event of default or equivalent condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee on behalf of
such holder or holders), to cause, such Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) prior to
its stated maturity.

 

(e)           Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any other Subsidiary shall:  (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.  Notwithstanding the foregoing, it
shall not be an Event of Default under this subsection (e) if one or more
Subsidiaries that are not Loan Parties or Intermediate Subsidiaries and that
have Equity Values in an aggregate amount less than $50,000,000 takes or is
subject to any of the actions described in any of clauses (i) through (viii) of
this subsection (e) so long as the applicable action

 

104

--------------------------------------------------------------------------------


 

described in any of such clauses (i) through (viii) has not and will not result
in any liability to the Borrower, any other Loan Party or any Intermediate
Subsidiary.

 

(f)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any other
Subsidiary in any court of competent jurisdiction seeking:  (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.  Notwithstanding the foregoing, it shall not be an Event of Default
under this subsection (f) if one or more Subsidiaries that are not Loan Parties
or Intermediate Subsidiaries and that have Equity Values in an aggregate amount
less than $50,000,000 takes or is subject to any of the actions described in any
of clauses (i) or (ii) of this subsection (f) so long as the applicable action
described in either of such clauses (i) or (ii) has not and will not result in
any liability to the Borrower, any other Loan Party or any Intermediate
Subsidiary.

 

(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or the Fee Letter to
which it is a party in writing or shall otherwise challenge or contest in any
action, suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or the Fee Letter or any Loan
Document or the Fee Letter shall cease to be in full force and effect (except as
a result of the express terms thereof).

 

(h)           Judgment.   A judgment or order for the payment of money (other
than a judgment in respect of Non-Recourse Indebtedness to the extent that
recourse of the holder of such judgment is limited to the particular asset or
group of assets that secured such Non-Recourse Indebtedness) or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 60 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such judgments or orders entered against the Borrower, the other
Loan Parties and the other Subsidiaries, $25,000,000 or (B) in the case of an
injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.  Notwithstanding
the foregoing, it shall not be an Event of Default under this subsection (h) if
one or more Subsidiaries that are not Loan Parties or Intermediate Subsidiaries
and that have Equity Values in an aggregate amount less than $50,000,000 is
subject to any of the events described in clauses (i) and (ii)(A) of this
subsection (h) so long as the applicable orders and judgments described in such
clauses have not and will not result in liability to the Borrower, the other
Loan Parties and the Intermediate Subsidiaries in excess of $25,000,000 in the
aggregate.

 

(i)            Attachment.  A warrant, writ of attachment, execution or similar
process (other than a warrant, writ of attachment, execution or similar process
in respect of Non-Recourse Indebtedness to the extent that recourse of the
holder thereof is limited to the particular asset or group of assets that
secured such Non-Recourse Indebtedness) shall be issued against, or any
third-party seizure occurs with respect to, any property of the Borrower, any
other Loan Party or any other Subsidiary, which exceeds, individually or
together with all other such warrants, writs, executions, processes and
seizures, $25,000,000 in amount and such warrant, writ, execution, process or
seizure shall not be paid, discharged,

 

105

--------------------------------------------------------------------------------


 

vacated, stayed or bonded for a period of 60 days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process or effecting such seizure, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and the Specified Derivatives Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower or any
other Loan Party.  Notwithstanding the foregoing, it shall not be an Event of
Default under this subsection (i) if one or more Subsidiaries that are not Loan
Parties or Intermediate Subsidiaries and that have Equity Values in an aggregate
amount less than $50,000,000 is subject to any of the processes described in
this subsection (i) so long as the applicable processes have not and will not
result in liability to the Borrower, the other Loan Parties and the Intermediate
Subsidiaries in excess of $25,000,000 in the aggregate.

 

(j)            ERISA.  Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $25,000,000.

 

(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(l)            Change of Control.

 

(i)            A Change of Control shall occur; or

 

(ii)           The Borrower shall cease to own and Control, directly or
indirectly through one or more Intermediate Subsidiaries, a majority of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of each of the Guarantors.

 

(m)          Damage; Strike; Casualty.  Any material damage to, or loss, theft
or destruction of, any Collateral, whether or not insured, or any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy, or
other casualty which causes, for more than 30 consecutive days beyond the
coverage period of any applicable business interruption insurance, the cessation
or substantial curtailment of revenue producing activities of the Borrower, any
other Loan Party, or any other Subsidiary taken as a whole and only if any such
event or circumstance could reasonably be expected to have a Material Adverse
Effect.

 

(n)           Subordinated Facility.  The occurrence of an event of default
under the Subordinated Facility (i) that has not been cured or waived and is not
subject to a forbearance agreement and (ii) as a result of such event of default
the Indebtedness evidenced thereby has become due and payable or as a result of
such event of default the Subordinated Facility has been terminated at a time
when the commitments of the lenders thereunder have not been fully drawn.

 

(o)           Subordination of Subordinated Facility.  (i) The Borrower or any
Subsidiary shall fail to comply with the terms of any subordination provisions
of the Subordinated Facility; (ii) any of the subordination provisions of the
Subordinated Facility becomes null and void or unenforceable against any lender
under the Subordinated Facility other than solely as a result of the actions of
the Lenders; (iii) the Borrower or any Subsidiary shall assert in writing that
any of the subordination provisions of the Subordinated Facility shall (x) not
be, in whole or in part, legally valid, binding and enforceable against any
party thereto (or against any Person on whose behalf any such party makes any
covenants or agreements therein), or (y) otherwise not be effective to create
the rights and obligations purported to be created thereunder; or (iv) as a
result of legal action of the Borrower or any Subsidiary, the Obligations shall
not have the priority contemplated by the subordination provisions of the
Subordinated Facility.

 

106

--------------------------------------------------------------------------------


 

(p)           Subordinated Guaranties.  (i) The Borrower or any Subsidiary shall
fail to comply with the terms of any subordination provisions of a Subordinated
Guaranty; (ii) any of the subordination provisions of a Subordinated Guaranty
becomes null and void or unenforceable against any beneficiary of such
Subordinated Guaranty; (iii) the Borrower or any Subsidiary shall assert in
writing that any of the subordination provisions of a Subordinated Guaranty
shall (x) not be, in whole or in part, legally valid, binding and enforceable
against any party thereto (or against any Person on whose behalf any such party
makes any covenants or agreements therein), or (y) otherwise not be effective to
create the rights and obligations purported to be created thereunder; or (iv) as
a result of legal action of the Borrower or any Subsidiary, the Obligations
shall not have the priority contemplated by the subordination provisions of a
Subordinated Guaranty.

 

(q)           Security Documents.  Any provision of any Security Documents shall
for any reason cease to be valid and binding on, or enforceable against, any
Loan Party, or any Lien created under any Security Document ceases to be a valid
and perfected Lien in any of the Collateral purported to be covered thereby
having the priority required by such Security Document or any other applicable
Loan Document, except to the extent such loss of validity, perfection or
priority of any such Lien is the result of an inadvertent error in the form or
filing of a Security Document or is not the result of any act or omission of any
Loan Party, and solely in a case where the cooperation of a Loan Party is
necessary to correct such loss, the applicable Loan Party has failed to
cooperate with the Administrative Agent to correct such loss within 10 Business
Days after written request by the Administrative Agent.

 

(r)            Debt Yield.  The Debt Yield for the Mortgaged Properties shall be
less than 9.5% as of the last day of any fiscal quarter of the Borrower.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly

 

107

--------------------------------------------------------------------------------


 

waived by the Borrower on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Banks to issue Letters of Credit hereunder.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and the
other Loan Parties, without notice of any kind whatsoever and without regard to
the adequacy of any security for the Obligations or the solvency of any party
bound for its payment, to take possession of all or any portion of the
Collateral, the property and/or the business operations of the Borrower and the
other Loan Parties and to exercise such power as the court shall confer upon
such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, any other Loan Party or any other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.

 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
and the Swingline Commitment shall immediately and automatically terminate.

 

Section 10.4.  Marshaling; Payments Set Aside.

 

No Secured Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations.  To the extent that any
Loan Party makes a payment or payments to a Secured Party or the Secured Parties
enforce their security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations or Specified Derivatives
Obligations, or part thereof originally

 

108

--------------------------------------------------------------------------------


 

intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:

 

(a)           amounts due to the Administrative Agent, the Issuing Banks and the
Lenders in respect of expenses due under Section 12.2. until paid in full, and
then Fees;

 

(b)           amounts due to the Administrative Agent and the Lenders in respect
of Protective Advances;

 

(c)           payments of interest on Swingline Loans;

 

(d)           payments of interest and other amounts constituting Obligations
(other than principal of Loans, Reimbursement Obligations and other Letter of
Credit Liabilities) and any fees, premiums and scheduled periodic payments due
Specified Derivatives Providers under Specified Derivatives Contracts and any
interest accrued thereon, in each case equally and ratably in accordance with
the respective amounts thereof then due and owing;

 

(e)           payments of principal of Swingline Loans;

 

(f)            payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities and payments of the
Derivatives Termination Value in respect of, and any other breakage, termination
or other payments due under, any and all Specified Derivatives Contracts, to be
applied in each case equally and ratably in accordance with the respective
amounts thereof then due and owing to such Secured Parties; provided, however,
to the extent that any amounts available for distribution pursuant to this
subsection are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Administrative Agent for
deposit into the Letter of Credit Collateral Account;

 

(g)           amounts due to the Administrative Agent and the Lenders pursuant
to Sections 11.8. and 12.9.;

 

(h)           payments of all other Obligations and all other Specified
Derivatives Obligations, to be applied for the ratable benefit of the Lenders
and the applicable Specified Derivatives Providers; and

 

(i)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 10.6.  Letter of Credit Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the

 

109

--------------------------------------------------------------------------------


 

investments and reinvestments therein provided for below).  The balances from
time to time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the applicable
Issuing Bank as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section.

 

(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion. 
All such investments and reinvestments shall be held in the name of and be under
the sole dominion and control of the Administrative Agent for the ratable
benefit of the Administrative Agent, the Issuing Banks and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Bank that issued such Letter
of Credit for the payment made by such Issuing Bank to the beneficiary with
respect to such drawing or the payee with respect to such presentment.

 

(d)           If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Lenders, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such of
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.

 

(f)            The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

Section 10.7.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other

 

110

--------------------------------------------------------------------------------


 

Loan Party after the expiration of any cure or grace periods set forth herein. 
In such event, the Borrower shall, at the request of the Administrative Agent,
promptly pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.

 

Section 10.8.  Rights Cumulative.

 

(a)           Generally.  The rights and remedies of the Administrative Agent
and the other Secured Parties under this Agreement, each of the other Loan
Documents, the Fee Letter and Specified Derivatives Contracts shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law.  In exercising their respective rights and
remedies the Administrative Agent and the other Secured Parties may be selective
and no failure or delay by the Administrative Agent or any other Secured Party
in exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

(b)           Enforcement by Administrative Agent.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of the Secured Parties; provided that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Bank, the Swingline Lender or any Specified Derivatives Provider from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank, the Swingline Lender or a Specified Derivatives
Provider, as the case may be) hereunder, under the other Loan Documents or under
any Specified Derivatives Contract, as applicable, (c) any Lender from
exercising setoff rights in accordance with Section 12.3. (subject to the terms
of Section 3.3.), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article X. and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 3.3., any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

 

Section 10.9.  Release Cure Right.

 

If an Event of Default exists as a result of a circumstance, event, act or
omission relating solely to one or more Mortgaged Properties or one or more
Property Owners and such Event of Default would not exist if such Mortgaged
Properties were not Mortgaged Properties or such Property Owners were not
Property Owners (any such Event of Default being a “Property Specific Event of
Default”), then so long as (a) the Borrower has notified the Administrative
Agent in writing that it is exercising its rights under this Section to effect a
Property Release for each such Mortgaged Property and (b) within 30 days after
the occurrence of the applicable Property Specific Event of Default the
applicable Property Owner(s) have effected a Property Release for each such
Mortgaged Property subject to and in accordance with

 

111

--------------------------------------------------------------------------------


 

Section 2.15., such Property Specific Event of Default shall not result in or
constitute an Event of Default hereunder but a Default shall exist until the
applicable Property Releases are effected.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document.  As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 

112

--------------------------------------------------------------------------------


 

Section 11.2.  Wells Fargo as Lender.

 

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to any Secured Party.  Further, the Administrative Agent and
any Affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement or any Specified Derivatives
Contract, or otherwise without having to account for the same to the Issuing
Banks, the other Lenders or any other Specified Derivatives Providers.  The
Issuing Bank and the Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding the Borrower,
other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

 

Section 11.3.  Collateral Matters; Protective Advances; Specified Derivatives
Providers.

 

(a)           Each Lender hereby authorizes the Administrative Agent, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to any of the Loan
Documents.

 

(b)           The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and indefeasible payment and satisfaction in full of all of the Obligations and
Specified Derivatives Obligations; (ii) as expressly permitted by, but only in
accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Requisite Lenders (or such
greater number of Lenders as this Agreement or any other Loan Document may
expressly provide).  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section.

 

(c)           Upon the release of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least 5 Business Days’
prior written request by the Borrower, the Administrative Agent shall (and is
hereby irrevocably authorized by the other Secured Parties to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was released; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s reasonable opinion, would expose
the Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or Specified Derivatives Obligations or any Liens upon (or
obligations of the Borrower or any other Loan Party in respect of) all interests
retained by the Borrower or any other Loan Party, including (without limitation)
the proceeds of such sale or transfer, all of which shall continue to constitute
part of the Collateral.  In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, the Administrative Agent
shall be authorized to deduct all of the expenses

 

113

--------------------------------------------------------------------------------


 

reasonably incurred by the Administrative Agent from the proceeds of any such
sale, transfer or foreclosure.

 

(d)           The Administrative Agent shall have no obligation whatsoever to
the other Secured Parties or to any other Person to assure that the Collateral
exists or is owned by the Borrower, any other Loan Party or any other Subsidiary
or is cared for, protected or insured or that the Liens granted to the
Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section or in any of the Loan Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Administrative Agent may act in any manner it may deem appropriate,
in its sole discretion, and that the Administrative Agent shall have no duty or
liability whatsoever to the Lenders, except to the extent resulting from its
gross negligence or willful misconduct.

 

(e)           The Administrative Agent may make, and shall be reimbursed by the
Lenders (in accordance with their Pro Rata Shares) to the extent not reimbursed
by the Borrower for, Protective Advances during any one calendar year up to the
sum of (i) amounts expended to pay real estate taxes, assessments and
governmental charges or levies imposed upon any Property that is Collateral;
(ii) amounts expended to pay insurance premiums for policies of insurance
related to any such Property; and (iii) $2,500,000.  Protective Advances in
excess of said sum during any calendar year for any Property that is Collateral
shall require the consent of the Requisite Lenders.  The Borrower agrees to pay
on demand all Protective Advances.

 

(f)            By their acceptance of the benefits of the Security Documents,
each Lender that is at any time itself a Specified Derivatives Provider, or
having an Affiliate that is a Specified Derivatives Provider, hereby, for
itself, and on behalf of any such Affiliate, in its capacity as a Specified
Derivatives Provider, irrevocably appoints and authorizes the Administrative
Agent as its collateral agent, to take such action as contractual representative
on such Specified Derivatives Provider’s behalf and to exercise such powers
under the Security Documents as are specifically delegated to the Administrative
Agent by the terms of this Section 11.3., Section 11.4. and any Security
Document, together with such powers as are reasonably incidental thereto;
provided, that this subsection (f) shall not affect any of the terms of a
Specified Derivatives Contract or restrict a Specified Derivatives Provider from
taking any action permitted by a Specified Derivatives Contract.  For the
avoidance of doubt, all references in this Section 11.3. to “Lender” or
“Lenders” shall be deemed to include each Lender (and Affiliate thereof) in its
capacity as a Specified Derivatives Provider.

 

Section 11.4.  Post-Foreclosure Plans.

 

If all or any portion of the Collateral is acquired by the Administrative Agent
as a result of a foreclosure or the acceptance of a deed or assignment in lieu
of foreclosure, or is retained in satisfaction of all or any part of the
Obligations and/or Specified Derivatives Obligations, the title to any such
Collateral, or any portion thereof, shall be held in the name of the
Administrative Agent or a nominee or Subsidiary of the Administrative Agent, as
administrative agent, for the ratable benefit of the Secured Parties.  The
Administrative Agent shall prepare a recommended course of action for such
Collateral (a “Post-Foreclosure Plan”), which shall be subject to the approval
of the Requisite Lenders.  In accordance with the approved Post-Foreclosure
Plan, the Administrative Agent shall manage, operate, repair, administer,
complete, construct, restore or otherwise deal with the Collateral acquired, and
shall administer all transactions relating thereto, including, without
limitation, employing a management agent, leasing agent and other agents,
contractors and employees, including agents for the sale of such Collateral, and
the collecting of rents and other sums from such Collateral and paying the
expenses of

 

114

--------------------------------------------------------------------------------


 

such Collateral.  Actions taken by the Administrative Agent with respect to the
Collateral, which are not specifically provided for in the approved
Post-Foreclosure Plan or reasonably incidental thereto, shall require the
written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan.  Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral.  In addition, the
Administrative Agent shall render or cause to be rendered to the other Secured
Parties, on a monthly basis, an income and expense statement for such
Collateral, and each Lender shall promptly contribute its Pro Rata Share of any
operating loss for such Collateral, and such other expenses and operating
reserves as the Administrative Agent shall deem reasonably necessary pursuant to
and in accordance with the approved Post-Foreclosure Plan.  To the extent there
is Net Operating Income from such Collateral, the Administrative Agent shall, in
accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Secured Parties.  All such distributions shall be
made to the Lenders in accordance with their respective Pro Rata Shares.  The
Secured Parties acknowledge and agree that if title to any Collateral is
obtained by the Administrative Agent or its nominee, such Collateral will not be
held as a permanent investment but will be liquidated and the proceeds of such
liquidation will be distributed in accordance with Section 10.5. as soon as
practicable.  The Administrative Agent shall undertake to sell such Collateral,
at such price and upon such terms and conditions as the Requisite Lenders
reasonably shall determine to be most advantageous to the Secured Parties.  Any
purchase money mortgage or deed of trust taken in connection with the
disposition of such Collateral in accordance with the immediately preceding
sentence shall name the Administrative Agent, as Administrative Agent for the
Lenders, as the beneficiary or mortgagee.  In such case, the Administrative
Agent and the Lenders shall enter into an agreement with respect to such
purchase money mortgage or deed of trust defining the rights of the Lenders in
the same Pro Rata Shares as provided hereunder, which agreement shall be in all
material respects similar to this Article insofar as the same is appropriate or
applicable.

 

Section 11.5.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. 
Unless a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.

 

Section 11.6.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is

 

115

--------------------------------------------------------------------------------


 

also serving as the Administrative Agent) becomes aware of any Default or Event
of Default, it shall promptly send to the Administrative Agent such a “notice of
default”.  Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.

 

Section 11.7.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own bad faith, gross negligence or willful misconduct in
connection with its duties expressly set forth herein or therein as determined
by a court of competent jurisdiction in a final non-appealable judgment. 
Without limiting the generality of the foregoing, the Administrative Agent may
consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts.  Neither the Administrative Agent nor any of its
directors, officers, agents, employees or counsel: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person, or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons, or to inspect the property, books or records of the Borrower
or any other Person; (c) shall be responsible to any Lender or any Issuing Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any Collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Secured Parties in any such Collateral; (d) shall have
any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

Section 11.8.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided,

 

116

--------------------------------------------------------------------------------


 

however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, further, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.9.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender.  Each of the Lenders
and the Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees, agents or counsel, and based on the
financial statements of the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the other
Loan Parties, the other Subsidiaries and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate.  Each of the Lenders and the Issuing Banks also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents.  The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation

 

117

--------------------------------------------------------------------------------


 

of, the Borrower, any other Loan Party or any other Subsidiary.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders and the Issuing Banks by the Administrative Agent under
this Agreement or any of the other Loan Documents, the Administrative Agent
shall have no duty or responsibility to provide any Lender or any Issuing Bank
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or other Affiliates.  Each of the Lenders and the
Issuing Banks acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or any Issuing Bank.

 

Section 11.10.  Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Event of Default specified in Section 10.1.(a), or Section 10.1.(e) or
Section 10.1.(f) with respect to any Loan Party exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender as a successor Administrative Agent).  If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  Any resignation by an Administrative
Agent shall also constitute the resignation as an Issuing Bank and as Swingline
Lender by the Lender then acting as Administrative Agent (the “Resigning
Lender”).  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder (i) the Resigning Lender shall be discharged from all duties and
obligations of an Issuing Bank and the Swingline Lender hereunder or under the
other Loan Documents and (ii) the successor Administrative Agent shall issue
letters of credit in substitution for all Letters of Credit issued by the
Resigning Lender as Issuing Bank outstanding at the time of such succession or
make other arrangements satisfactory to the Resigning Lender to effectively
assume the obligations of the Resigning Lender with respect to such Letters of
Credit.  After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

 

Section 11.11.  Titled Agents.

 

Each of the Arrangers, the Syndication Agent and the Documentation Agent (each a
“Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, any Lender, any

 

118

--------------------------------------------------------------------------------


 

Issuing Bank, the Borrower or any other Loan Party and the use of such titles
does not impose on the Titled Agents any duties or obligations greater than
those of any other Lender or entitle the Titled Agents to any rights other than
those to which any other Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

Rouse Properties, Inc.

 

1114 Avenue of the Americas

 

Suite 2800

 

New York, New York 10110

 

Attention:  Chief Financial Officer

 

Telecopy Number:

(212) 417-7272

 

Telephone Number:

(212) 608-5108

 

 

 

With a copy to:

 

 

 

Rouse Properties, Inc.

 

1114 Avenue of the Americas

 

Suite 2800

 

New York, New York 10110

 

Attention:  General Counsel

 

Telecopy Number:

(212) 417-7272

 

Telephone Number:

(212) 608-5108

 

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

 

123 North Wacker Drive, Suite 1900

 

Chicago, Illinois 60626

 

Attention:  Scott S. Solis

 

Telecopy Number:

(312) 345-7664

 

Telephone Number:

(312) 269-4818

 

 

 

If to the Administrative Agent under Article II.:

 

 

 

Wells Fargo Bank, National Association

 

Minneapolis Loan Center

 

608 Second Avenue S., 11th Floor

 

Minneapolis, Minnesota 55402-1916

 

Attention:  Teresa Mager

 

Telecopy Number:

(877) 410-5027

 

Telephone Number:

(612) 667-4507

 

 

119

--------------------------------------------------------------------------------


 

If to an Issuing Bank or any other Lender:

 

To such Issuing Bank or Lender’s address or telecopy number as set forth in the
applicable Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
receipt; (ii) if telecopied, when transmitted (except that, if not transmitted
during normal business hours for the recipient, such notice shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient); (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 8.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.  None of the Administrative Agent, any Issuing Bank or any Lender
shall incur any liability to any Loan Party (nor shall the Administrative Agent
incur any liability to the Issuing Banks or the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder.  Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to another Person.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Arrangers for all of their respective reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation,
execution, delivery and administration of, and any amendment, supplement or
modification to, any of the Loan Documents and the consummation of the
transactions contemplated hereby and thereby, including without limitation,
(i) all costs and expenses of the Administrative Agent in connection with the
use of IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents, (ii) costs of Appraisals and all other costs
and expenses with respect to due diligence and (iii) reasonable fees and
expenses of counsel to the Administrative Agent, limited to one primary outside
counsel to the Administrative Agent and one local counsel to the Administrative
Agent in each jurisdiction where a Mortgaged Property is located and in any
other material relevant jurisdiction, (b) to pay or reimburse the Administrative
Agent, the Issuing Banks and the Lenders for all their reasonable documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents and the Fee Letter,
including the reasonable fees and disbursements of their respective counsel
limited to one primary outside counsel to the Administrative Agent and the
Lenders and one local counsel to the Administrative Agent and the Lenders in
each jurisdiction where a Mortgaged Property is located and in any other
material relevant jurisdiction, and, in the event of any conflict of interest,
one additional counsel in each relevant jurisdiction to each group of affected
Lenders similarly situated taken as a whole, and (c) to the extent not already
covered by any of the preceding subsections, to pay or reimburse the fees and
disbursements of counsel to the Administrative Agent, any Issuing Bank and any
Lender incurred in connection with the representation of the Administrative
Agent, such Issuing Bank or such Lender in any matter relating to or arising out
of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan

 

120

--------------------------------------------------------------------------------


 

Party, the Lenders or any other Person, and whether such fees and expenses are
incurred prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT
AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANKS AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION
WITH ANY COLLATERAL OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

 

(b)           THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING

 

121

--------------------------------------------------------------------------------


 

HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED
FOR HEREIN.  SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING
THEREOF, THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT
MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS.

 

(d)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and all of the
Lenders, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of

 

122

--------------------------------------------------------------------------------


 

the immediately following subsection (d) or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of the immediately following
subsection (f) (and, subject to the last sentence of the immediately following
subsection (b), any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in the immediately following subsection (d) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in the immediately following clause (B) in the
aggregate, in the case of an assignment of the entire remaining amount of an
assigning Term Loan Lender’s Term Loans at the time owing to it, or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Revolving Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the
Revolving Loans of the assigning Lender subject to each such assignment, and the
principal outstanding balance of the Term Loan subject to such assignment (in
each case, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default specified in Section 10.1.(a), or Section 10.1.(e) or
Section 10.1.(f) with respect to any Loan Party shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000, then such assigning Lender shall assign the entire amount
of its Commitment and the Loans at the time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations in respect of its Revolving Commitment and its Term Loan
on a non-rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

123

--------------------------------------------------------------------------------


 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed (it being agreed, however, that if assignment to a proposed
assignee would, in the Borrower’s reasonable discretion, be reasonably likely to
result in such proposed assignee qualifying as an Affected Lender, the
Borrower’s withholding of consent to such assignment shall be deemed
reasonable)) shall be required unless (x) an Event of Default specified in
Section 10.1.(a), or Section 10.1.(e) or Section 10.1.(f) with respect to any
Loan Party, shall exist at the time of such assignment or (y) such assignment is
(i) by a Revolving Lender to a Revolving Lender or by a Term Loan Lender to
another Lender, (ii) to an Affiliate of a Lender or (iii) by a Term Loan Lender
to an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; provided, further, that notwithstanding the foregoing, the
Borrower’s consent (which the Borrower may withhold in its sole discretion)
shall be required for any assignment to a hedge fund.

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment if such assignment is to a Person that is not
already a Lender with a Commitment, an Affiliate of such a Lender or an Approved
Fund with respect to such a Lender or (y) a Term Loan to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)           the consent of each Issuing Bank and the Swingline Lender shall be
required for any assignment in respect of a Revolving Commitment.

 

(iv)          Assignment and Acceptance; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to any Disqualified Institution.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

(vii)         Assignments by Specified Derivatives Provider.  If the assigning
Lender (or its Affiliate) is a Specified Derivatives Provider and if after
giving effect to such assignment such Lender will hold no further Loans or
Revolving Commitments under this Agreement, such Lender shall undertake such
assignment only contemporaneously with an assignment by such Lender (or its
Affiliate, as the case may be) of all of its Specified Derivatives Contracts to
the assignee or another Lender (or Affiliate thereof).

 

(viii)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and

 

124

--------------------------------------------------------------------------------


 

until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) if such Lender will be a Revolving Lender, acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, or any Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the

 

125

--------------------------------------------------------------------------------


 

Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (w) if such
Lender is a Revolving Lender, increase such Lender’s Revolving Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty or
release any Collateral, except, in each case, as expressly permitted under the
Loan Documents.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 4.1., 4.4. (subject to the requirements,
obligations and limitations therein, including the requirements under
Section 3.10.(g) (it being understood that the documentation required under
Section 3.10.(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.6. as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to receive
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed (it
being agreed, however, that if the sale of a participation to a proposed
Participant would, in the Borrower’s reasonable discretion, be reasonably likely
to result in such proposed Participant qualifying as an Affected Lender if such
proposed Participant were a Lender, the Borrower’s withholding of consent to
such participation shall be deemed reasonable)).  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.6. with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.3. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  Upon the Borrower’s written request, a Lender shall certify to the
Borrower that the Lender has not sold a participation to any Person that is a
Disqualified Institution.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)            No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or

 

126

--------------------------------------------------------------------------------


 

under any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

 

(g)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

(h)           Assignments by Issuing Banks.  Notwithstanding anything to the
contrary contained herein, if at any time an Issuing Bank assigns all of its
Revolving Commitment and Revolving Loans pursuant to subsection (b) above, such
Issuing Bank may, upon at least 10-days’ notice to the Borrower, the
Administrative Agent and the Lenders, resign as an Issuing Bank.  If an Issuing
Bank resigns, it shall retain all the rights, powers, privileges and duties of
an Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Issuing Bank and all Letter of
Credit Obligations with respect thereto.

 

Section 12.6.  Amendments and Waivers.

 

(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, (ii) any
term of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.  Subject to the immediately following
subsection (b), any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Revolving Lenders, and not any
other Lenders, may be amended, and the performance or observance by the Borrower
or any other Loan Party or any Subsidiary of any such terms may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite
Revolving Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party a party thereto).  Subject to the immediately
following subsection (b), any term of this Agreement or of any other Loan
Document relating to the rights or obligations of the Term Loan Lenders, and not
any other Lenders, may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Term
Loan Lenders (and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party a party thereto).

 

(b)           Consent of Lenders Directly Affected.  In addition to the
foregoing requirements, no amendment, waiver or consent of or with respect to
any Loan Document shall, unless in writing, and signed by each of the Lenders
directly and adversely affected thereby, or in the case of clauses (v), (vii),
(viii) and (xi), all of the Lenders (or in any such case, the Administrative
Agent at the written direction of such Lenders), do any of the following:

 

127

--------------------------------------------------------------------------------


 

(i)            increase the Commitments of the Lenders (excluding any increase
as a result of an assignment of Commitments permitted under Section 12.5.) or
subject the Lenders to any additional obligations;

 

(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations (other than the waiver of interest payable at the
Post-Default Rate or retraction of the imposition of interest at the
Post-Default Rate);

 

(iii)          reduce the amount of any Fees payable to the Lenders hereunder;

 

(iv)          modify the definition of “Revolving Termination Date” or “Term
Loan Maturity Date”, postpone any date fixed for any payment of principal of, or
interest on, any Loans or for the payment of Fees or any other Obligations, or
extend the expiration date of any Letter of Credit (other than an Extended
Letter of Credit) beyond the Revolving Termination Date;

 

(v)           modify the definitions of “Revolving Commitment Percentage” or
“Pro Rata Share” or amend or otherwise modify the provisions of Section 3.2.;

 

(vi)          amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;

 

(vii)         modify the definition of the term “Requisite Lenders”, “Requisite
Revolving Lenders”, “Requisite Term Loan Lenders”, “Seventy-Five Percent
Lenders” or “Supermajority Lenders”, or modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof;

 

(viii)        release any Guarantor from its obligations under the Guaranty
except in connection with a Property Release as contemplated by Section 2.15. or
as required by Section 7.14.(b) or as otherwise expressly permitted under the
Loan Documents;

 

(ix)           waive a Default or Event of Default under Section 10.1.(a);

 

(x)            amend, or waive the Borrower’s compliance with, Section 2.14.; or

 

(xi)           release or dispose of any Collateral unless released or disposed
of as permitted by, and in accordance with, Section 2.15., Section 2.16.,
Section 7.14.(b) or Section 11.3. or as otherwise expressly permitted under the
Loan Documents.

 

(c)           Waivers of Certain Conditions to Property Releases. 
Notwithstanding the immediately preceding subsections (a) and (b), the
Supermajority Lenders may waive the applicability of the conditions set forth in
subsections (b) and (f) of Section 2.15. to a Property Release (including
without limitation, a Property Release effected as contemplated by
Section 10.9.).

 

(d)           Conditions to Revolving Loans.  Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, no amendment,
waiver or consent of or with respect to any Loan Document shall, unless in
writing, and signed by the Requisite Revolving Lenders, amend, modify or waive
Section 5.2. or any other provision of this Agreement or any other Loan
Documents if the effect of such amendment, waiver or consent is to require the
Revolving Lenders to make Revolving Loans when such Lenders would not otherwise
be required to do so.

 

128

--------------------------------------------------------------------------------


 

(e)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to
Section 2.4. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.  Any
amendment, waiver or consent relating to Section 2.3. or the obligations of an
Issuing Bank under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of such Issuing Bank.  Any amendment, waiver or consent with respect to
any Loan Document that (i) diminishes the rights of a Specified Derivatives
Provider in a manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider.  No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein.  No course of dealing
or delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

(f)            Replacement Facilities.  Notwithstanding the immediately
preceding subsections (a) and (b), this Agreement may be amended with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Loans (as defined below) to permit the
refinancing of all outstanding Term Loans or all outstanding Revolving Loans
(“Refinanced Loans”) with a replacement loan tranche hereunder (“Replacement
Loans”), provided that (i) the aggregate principal amount of such Replacement
Loans shall not exceed the aggregate principal amount of such Refinanced Loans,
(ii) the Applicable Margin for such Replacement Loans shall not be higher than
the Applicable Margin for such Refinanced Loans, (iii) the weighted average life
to maturity of such Replacement Loans shall not be shorter than the weighted
average life to maturity of such Refinanced Loans at the time of such
refinancing, (iv) all other terms applicable to such Replacement Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Loans than, those applicable to such Refinanced Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Loans in effect immediately prior
to such refinancing and (v) the proceeds of the Replacement Loans are in fact
used to refinance the applicable Refinanced Loans.

 

Section 12.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. 
None of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

129

--------------------------------------------------------------------------------


 

Section 12.8.  Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent, each
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein as permitted hereunder, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings, or as
otherwise required by Applicable Law; (d) to the Administrative Agent’s, such
Issuing Bank’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) in connection with the exercise of any remedies under any Loan
Document (or any Specified Derivatives Contract) or any action or proceeding
relating to any Loan Document (or any such Specified Derivatives Contract) or
the enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, any Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower.  Notwithstanding the
foregoing, the Administrative Agent, each Issuing Bank and each Lender may
disclose any such confidential information, without notice to the Borrower or
any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Administrative Agent, such Issuing Bank or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, such Issuing Bank or such Lender.  As used in this
Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate, provided that, in the
case of any such information received from the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.9.  Indemnification.

 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Arrangers, the Issuing Banks, the
Lenders, all of the Affiliates of each of the Administrative Agent, any Issuing
Bank or any of the Lenders, and their respective directors, officers,

 

130

--------------------------------------------------------------------------------


 

shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement, any other
Loan Document, the Fee Letter or any other agreement, letter or instrument
delivered in connection with the transactions contemplated hereby or thereby
(but excluding in respect of debt facilities encumbering any of the Additional
Portfolio); (ii) the making of any Loans or issuance of Letters of Credit
hereunder; (iii) any actual or proposed use by the Borrower of the proceeds of
the Loans or Letters of Credit; (iv) the Administrative Agent’s, any Issuing
Bank’s or any Lender’s entering into this Agreement; (v) the fact that the
Administrative Agent, the Issuing Banks and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent, the Issuing Banks and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing Banks
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Administrative Agent, the Issuing Banks or the
Lenders may have under this Agreement or the other Loan Documents including, but
not limited to, the foreclosure upon, or seizure of, any Collateral or the
exercise of any other rights of a secured party; (ix) any civil penalty or fine
assessed by the OFAC against, and all costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by, the
Administrative Agent, any Issuing Bank or any Lender as a result of conduct of
the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by the OFAC; or (x) any violation or
non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Banks as successors
to the Borrower) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party (I) for any Indemnified Costs of such Indemnified Party in connection with
matters described in this subsection to the extent arising from the (1) bad
faith, gross negligence or willful misconduct of such Indemnified Party, or
(2) material breach by such Indemnified Party of a Loan Document to which it is
a party, in the case of each of (1) and (2), as determined by a court of
competent jurisdiction in a final, non-appealable judgment.

 

(b)           The Borrower’s indemnification obligations under this
Section shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this connection, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively

 

131

--------------------------------------------------------------------------------


 

on behalf of the Borrower), any account debtor of the Borrower or any Subsidiary
or by any Governmental Authority.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).  Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(e)           If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(f)            The Borrower will reimburse each Indemnified Party for all
out-of-pocket expenses (including reasonable attorneys’ fees, expenses and
charges) within thirty (30) days following a written demand (together with
invoices or other customary backup documentation supporting such reimbursement
request) as they are incurred in connection with any of the foregoing.  The
Indemnified Parties shall use their reasonable efforts to use a single outside
counsel for all Indemnified Parties taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction), with
exceptions in the case of conflicts of interest and in all cases the total legal
fees for all counsel representing the Indemnified Parties must be reasonable
taken as a whole, taking into account the nature of the investigative,
administrative or judicial proceeding or hearing involved and, in the case of
multiple counsel, the necessity of the same.  Notwithstanding the foregoing,
each Indemnified Party shall be obligated to refund or return any and all
amounts paid by the Borrower under this Section to such Indemnified Party for
any such fees, expenses or damages to the extent such Indemnified Party is not
entitled to payment of such amounts in accordance with the terms hereof as
determined by final non-appealable judgment of a court of competent
jurisdiction.

 

(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

132

--------------------------------------------------------------------------------


 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit and in respect of Cash
Collateral has been provided as required in Section 2.3.(b)), (c) none of the
Lenders is obligated any longer under this Agreement to make any Loans and the
Issuing Banks are no longer obligated under this Agreement to issue Letters of
Credit and (d) all Obligations (other than obligations which survive as provided
in the following sentence) have been paid and satisfied in full. The indemnities
to which the Administrative Agent, the Issuing Banks and the Lenders are
entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.8., 12.2. and
12.9. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 12.4., shall continue in full force and effect and
shall protect the Administrative Agent, the Issuing Banks and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 12.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 12.14.  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

133

--------------------------------------------------------------------------------


 

Section 12.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.  Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, any Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, consequential or punitive
damages suffered or incurred by the Borrower in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents or the
Fee Letter, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents.

 

Section 12.17.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.

 

Section 12.18.  Construction.

 

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

 

Section 12.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

[Signatures on Following Pages]

 

134

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

 

ROUSE PROPERTIES, INC., a Delaware corporation

 

 

 

By:

/s/ Hugh K. Zwieg

 

Name:

Hugh K. Zwieg

 

Title:

Authorized Signatory

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Credit Agreement- Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, an Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ Winita V. Lau

 

Name:

Winita V. Lau

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Credit Agreement- Signature Page

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Rouse Properties, Inc.]

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ G. David Cole

 

 

Name:

G. David Cole

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Rouse Properties, Inc.]

 

 

 

U. S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Dennis Redpath

 

 

Name:

Dennis Redpath

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Rouse Properties, Inc.]

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Rouse Properties, Inc.]

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

By:

/s/ James Rolison

 

 

Name:

James Rolison

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Perry Forman

 

 

Name:

Perry Forman

 

 

Title:

Director

 

 

 

Credit Agreement for Rouse Properties, Inc.

 

December 2011

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Rouse Properties, Inc.]

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Diane Rolfe

 

 

Name:

Diane Rolfe

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Rouse Properties, Inc.]

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Christopher Reo Day

 

 

Name:

Christopher Reo Day

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Sanja Gazahi

 

 

Name:

Sanja Gazahi

 

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Revolving Commitment
Amount

 

Term Loan Commitment
Amount

 

Wells Fargo Bank, National Association

 

$

15,750,000

 

$

163,500,000

 

Royal Bank of Canada

 

$

9,000,000

 

$

80,000,000

 

U.S. Bank National Association

 

$

9,000,000

 

$

66,000,000

 

Goldman Sachs Bank USA

 

$

6,250,000

 

$

40,000,000

 

Deutsche Bank Trust Company Americas

 

$

5,000,000

 

$

40,000,000

 

Barclays Bank PLC

 

$

2,500,000

 

$

22,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

2,500,000

 

$

22,000,000

 

TOTAL

 

$

50,000,000

 

$

433,500,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1.(A).

 

Mortgaged Properties

 

Mortgaged Property

 

Guarantor Owner/Lessor

 

Allocated Balance

 

Animas Valley Mall

 

Animas Valley Mall, LLC

 

$

30,940,000

 

Birchwood Mall

 

Birchwood Mall, LLC

 

$

37,050,000

 

Cache Valley Mall & Marketplace

 

Cache Valley, LLC

 

$

21,125,000

 

Chula Vista Center

 

Chula Vista Center, LP

 

$

58,500,000

 

Colony Square

 

Colony Square Mall L.L.C.

 

$

22,750,000

 

Gateway Mall

 

GGP-Gateway Mall L.L.C.

 

$

31,200,000

 

Lansing Mall

 

Lansing Mall, LLC

 

$

44,850,000

 

Mall St. Vincent

 

Mall St. Vincent, LLC

 

$

26,130,000

 

North Plains Mall

 

North Plains Mall, LLC

 

$

11,115,000

 

Pierre Bossier Mall

 

Pierre Bossier Mall, LLC

 

$

31,850,000

 

Sierra Vista Mall

 

Sierra Vista Mall, LLC

 

$

21,040,000

 

Silver Lake Mall

 

Silver Lake Mall, LLC

 

$

9,100,000

 

Southland Center (MI)

 

Southland Center, LLC

 

$

58,505,000

 

Spring Hill Mall

 

Spring Hill Mall L.L.C.

 

$

39,630,000

 

Three Rivers Mall

 

Three Rivers Mall L.L.C.

 

$

9,100,000

 

Westwood Mall

 

Westwood Mall, LLC

 

$

18,525,000

 

White Mountain Mall

 

White Mountain Mall, LLC

 

$

12,090,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1.(B).

 

Additional Portfolio

 

Mortgaged Property

 

Guarantor Owner/Lessor

Bayshore Mall

 

Bay Shore Mall, LP

Collin Creek Mall

 

Collin Creek Mall, LLC

Knollwood Mall

 

Knollwood Mall, LLC

Lakeland Square Mall

 

Lakeland Square Mall, LLC

Newpark Mall

 

NewPark Mall, LP

Sikes Senter

 

Sikes Senter, LLC

Southland Mall (CA)

 

Southland Mall, L.P.

Steeplegate Mall

 

Steeplegate Mall, LLC

The Boulevard Mall

 

Boulevard Mall, LLC

Valley Hills Mall

 

Valley Hills Mall L.L.C.

Vista Ridge Mall

 

Vista Ridge Mall, LLC

Washington Park Mall

 

Washington Park Mall, LLC

West Valley

 

Tracy Mall Partners, L.P.

 

--------------------------------------------------------------------------------


 

Schedule 1.1.(C)

 

Subordinated Guaranties

 

1.                                       Knollwood Mall, LLC — Limited Guaranty
made by Borrower for the benefit of U.S. Bank National Association, as successor
Trustee to Bank of America, N.A., National Association, as Trustee for the
Registered Holders of Wachovia Bank Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates, Series 2005-C22, dated as of December 19,
2011.

 

2.                                       Lakeland Square Mall, LLC — Limited
Guaranty made by Borrower for the benefit of U.S. Bank National Association,
successor to Bank of America, N.A. (successor by merger to LaSalle Bank National
Association), as Trustee for Morgan Stanley Capital I Inc., Commercial Mortgage
Pass-Through Certificates, Series 2004-TOP13, dated as of December 19, 2011.

 

3.                                       NewPark Mall, LP — Limited Guaranty
made by Borrower for the benefit of U.S. Bank, N.A., as successor to Bank of
America, N.A., successor by merger to LaSalle Bank National Association, as
Trustee for the benefit of the Certificate Holders of LB-UBS Commercial Mortgage
Trust 2001-C2, Commercial Mortgage Pass-Through Certificates, Series LB-UBS
2001-C2, dated as of December 19, 2011.

 

4.                                       Southland Mall, L.P. — Limited Guaranty
made by Borrower for the benefit of U.S. Bank National Association, as successor
Trustee to Bank of America, National Association, as Trustee, successor by
merger to LaSalle Bank National Association, as Trustee for the Registered
Holders of Greenwich Capital Commercial Funding Corp., Commercial Mortgage Trust
2004-GG1, Commercial Mortgage Pass-Through Certificates, Series 2004-GG1, dated
as of December 19, 2011.

 

5.                                       Vista Ridge Mall, LLC — Limited
Guaranty made by Borrower for the benefit of U.S. Bank National Association, as
successor Trustee to Bank of America, National Association, as Trustee,
successor by merger to LaSalle Bank National Association, as Trustee for the
Registered Holders LB-UBS Commercial Mortgage Trust 2001-C3, Commercial Mortgage
Pass-Through Certificates, Series 2001-C3, dated as of December 19, 2011.

 

6.                                       Washington Park Mall, LLC — Guaranty
made by Borrower for the benefit of U.S. Bank National Association, as Successor
Trustee to Bank of America, National Association, successor-by-merger to LaSalle
Bank National Association, as Trustee under the Pooling and Servicing Agreement
dated as of July 1, 2004, for the Certificateholders of Wachovia Bank Commercial
Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2004-C12,
dated as of December 19, 2011.

 

7.                                       Tracy Mall Partners, L.P. —
Non-Recourse Carve-out Guaranty made by Borrower for the benefit of U.S. Bank
National Association, successor to Bank of America, N.A. (successor by merger to
LaSalle Bank National Association), as Trustee for the Bear Stearns Commercial
Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates,
Series 2003-TOP12, dated as of December 19, 2011.

 

8.                                       Valley Hills Mall, L.L.C. — Limited
Guaranty (Non-Recourse Carveout) made by Borrower for the benefit of Wells Fargo
Bank, N.A., as Trustee for the Registered Holders of Credit Suisse First Boston
Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates,
Series 2004-C2, dated as of December 19, 2011.

 

--------------------------------------------------------------------------------


[g27551kl27i001.gif]

PART I (SCHEDULE 6.1(b) ANIMAS VALLEY MALL Rouse Properties, Inc. EIN#
90-0750824 (REIT) Shares LLC Interests Rouse Properties TRS, Inc. EIN#
45-2410053 (TRS) Animas Valley Mall, LLC Animas Valley Mall (Farmington, NM) See
Chart 1 for Top Company structure detail Disregarded Entity Non-related Entity
Owns interest in other entities Files Federal Tax Return Non-related Entity 100%
ownership interest unless otherwise indicated Post-Spin 1 State of Formation for
the Entities is Delaware unless otherwise indicated.

 


[g27551kl27i002.gif]

BAYSHORE MALL Excluded Subsidiary Rouse Properties, Inc. EIN# 90-0750824 (REIT)
Shares Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) LLC Interests Limited
Partnership Interests Bay Shore GP, LLC 1%GP 99% LP Limited Partnership
Interests Bay Shore Mall LP BayShore Mall (Eureka, CA) See Chart 1 for Top
Company structure detail Disregarded Entity Owns interest in other entities
Files Federal Tax Return Non-related Entity 100% ownership interest unless
otherwise indicated Post-Spin 2 State of Formation for the Entities is Delaware
unless otherwise indicated.

 


[g27551kl27i003.gif]

BIRCHWOOD MALL Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares LLC
Interests Rouse Properties TRS, Inc. El N# 45-2410053 (TRS) Birchwood Mall, LLC
Birchwood Mall (Port Huron, MI) See Chart 1 for Top Company structure detail
Disregarded Entity Owns interest in other entities Files Federal Tax Return
Non-related Entity 100% ownership interest unless otherwise indicated Post-Spin
3 State of Formation for the Entities is Delaware unless otherwise indicated.

 


[g27551kl27i004.gif]

THE BOULEVARD Excluded Subsidiary Rouse Properties, Inc. EIN# 90-0750824 (REIT)
Shares Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) Shares LLC Interests LLC
Interests 120 Preferred Stockholders Rouse Holding, Inc. EIN# 80-0769731 (REIT)
LLC Interests 99.5% 0.5% Boulevard Mall, LLC EIN# 88-0147916 The Boulevard Mall
(Las Vegas, NV) Boulevard Anchor Acquisition, LLC Dillard’s Parcel @ The
Boulevard Mall (Las Vegas, NV) See Chart 1 for Top Company structure detail
Disregarded Entity Owns interest in other entities Files Federal Tax Return
Non-related Entity 100% ownership interest unless otherwise indicated Post-Spin
4 State of Formation for the Entities is Delaware unless otherwise indicated.

 


[g27551kl27i005.gif]

CACHE VALLEY MALL & MARKETPLACE Rouse Properties, Inc. EIN# 90-0750824 (REIT)
Shares Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) LLC Interests Cache
Valley, LLC Cache Valley Mall & Cache Valley Marketplace (Logan, UT) See Chart 1
for Top Company structure detail Disregarded Entity Owns interest in other
entities Files Federal Tax Return Non-related Entity 100% ownership interest
unless otherwise indicated Post-Spin 5 State of Formation for the Entities is
Delaware unless otherwise indicated.

 


[g27551kl27i006.gif]

CHULA VISTA CENTER Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares Rouse
Properties TRS, Inc. EIN# 45-2410053 (TRS) LLC Interests Limited Partnership
Interests Chula Vista GP, LLC 99%LP Limited Partnership Interests 1%GP Chula
Vista Center, LP Chula Vista Center (Chula Vista, CA) See Chart 1 for Top
Company structure detail Disregarded Entity Owns interest in other entities
Files Federal Tax Return Non-related Entity 100% ownership interest unless
otherwise indicated Post-Spin 6 State of Formation for the Entities is Delaware
unless otherwise indicated.

 


[g27551kl27i007.gif]

COLLIN CREEK MALL Excluded Subsidiary Shares Rouse Properties TRS, Inc. EIN#
45-2410053 (TRS) Rouse Properties, Inc. EIN# 90-0750824 (REIT) LLC Interests LLC
Interests Collin Creek Mall, LLC Collin Creek Anchor Acquisition, LLC Anchor
Parcel @ Collin Creek Mall (Plano, TX) Collin Creek Mall (Plano, TX) See Chart 1
for Top Company structure detail Disregarded Entity Owns interest in other
entities Files Federal Tax Return Non-related Entity 100% ownership interest
unless otherwise indicated Post-Spin 7 State of Formation for the Entities is
Delaware unless otherwise indicated.

 


[g27551kl27i008.gif]

COLONY SQUARE Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares L.L.C.
Interests Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) Colony Square Mall L
L C Colony Square (Zanesville, OH) See Chart 1 for Top Company structure detail
Disregarded Entity Owns interest in other entities Files Federal Tax Return
Non-related Entity 100% ownership interest unless otherwise indicated Post-Spin
8 State of Formation for the Entities is Delaware unless otherwise indicated.

 


[g27551kl27i009.gif]

GATEWAY MALL Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares Rouse
Properties TRS, Inc. EIN# 45-2410053 (TRS) LLC Interests GGP- Gateway Mall
L.L.C. Gateway Mall (Springfield, OR) See Chart 1 for Top Company structure
detail Disregarded Entity Owns interest in other entities Files Federal Tax
Return Non-related Entity 100% ownership interest unless otherwise indicated
Post-Spin 9 State of Formation for the Entities is Delaware unless otherwise
indicated.

 


[g27551kl27i010.gif]

KNOLLWOOD MALL Excluded Subsidiary Rouse Properties, Inc. EIN# 90-0750824 (REIT)
Shares Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) LLC Interests Knollwood
Mall, LLC Knollwood Mall (St. Louis Park, MN) See Chart 1 for Top Company
structure detail Disregarded Entity Owns interest in other entities Files
Federal Tax Return Non-related Entity 100% ownership interest unless otherwise
indicated State of Formation for the Entities is Delaware unless otherwise
indicated. Post-Spin 10

 


[g27551kl27i011.gif]

LAKELAND SQUARE MALL Excluded Subsidiary Rouse Properties, Inc. EIN# 90-0750824
(REIT) Shares LLC Interests LLC Interests Rouse Properties TRS, Inc. EIN#
45-2410053 (TRS) Lakeland Square Mall (Lakeland, FL) Lakeland Square Mall, LLC
Lakeland Square Anchor Acquisition, LLC To Acquire Dillard’s Parcel @ Lakeland
Square Mall (Lakeland, FL) See Chart 1 for Top Company structure detail
Disregarded Entity Owns interest in other entities Files Federal Tax Return
Non-related Entity 100% ownership interest unless otherwise indicated State of
Formation for the Entities is Delaware unless otherwise indicated. Post-Spin 11

 


[g27551kl27i012.gif]

LANSING MALL Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares LLC Interests
Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) Lansing Mall, LLC Lansing Mall
(Lansing, MI) See Chart 1 for Top Company structure detail Disregarded Entity
Owns interest in other entities Files Federal Tax Return Non-related Entity 100%
ownership interest unless otherwise indicated State of Formation for the
Entities is Delaware unless otherwise indicated. Post-Spin 12

 


[g27551kl27i013.gif]

MALL ST. VINCENT Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares LLC
Interests Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) LLC Interests Mall
St. GGP Loan Vincent, LLC Acquisition, LLC Mall St. Vincent Assumed Mortgage
Loans for Mall St. Vincent & Southland Center Properties (Shreveport, LA) See
Chart 1 for Top Company structure detail (SC) = Special Consideration Property
Disregarded Entity Owns interest in other entities Files Federal Tax Return 100%
ownership interest unless otherwise indicated State of Formation for the
Entities is Delaware unless otherwise indicated As of 06/30/2011 13

 


[g27551kl27i014.gif]

NEWPARK MALL Excluded Subsidiary Rouse Properties TRS, Inc. EIN# 45-2410053
(TRS) Shares GP, LLC NewPark 120 Preferred, Stockholders Rouse Holding, Inc.
EIN# 80-0769731 (REIT) Shares Rouse Properties, Inc. EIN# 90-0750824 (REIT)
Limited Partnership Interests GP 50% LP LLC Interests NewPark Mall, LP NewPark
Mall (Newark, CA) NewPark Anchor Acquisition, LLC Land Parcel @ NewPark Mall
(Newark, CA) Files Federal Tax Return See Chart 1 for Top Company structure
detail Disregarded Entity Owns interest in other entities Files Federal Tax
Return Non-related Entity 100% ownership interest unless otherwise indicated
State of Formation for the Entities is Delaware unless otherwise indicated.
Post-Spin 14

 


[g27551kl27i015.gif]

NORTH PLAINS MALL Shares LLC Interests Rouse Properties, Inc. EIN# 90-0750824
(REIT) Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) North Plains Mall, LLC
North Plains Mall (Clovis, NM) See Chart 1 for Top Company structure detail
Disregarded Entity Owns interest in other entities Files Federal Tax Return
Non-related Entity 100% ownership interest unless otherwise indicated State of
Formation for the Entities is Delaware unless otherwise indicated. Post-Spin 15

 


[g27551kl27i016.gif]

PIERRE BOSSIER Shares LLC Interests Rouse Properties, Inc. EIN# 90-0750824
(REIT) Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) Pierre Bossier Mall, LLC
Pierre Bossier Mall (Bossier City, LA) See Chart 1 for Top Company structure
detail Disregarded Entity Owns interest in other entities Files Federal Tax
Return Non-related Entity 100% ownership interest unless otherwise indicated
State of Formation for the Entities is Delaware unless otherwise indicated.
Post-Spin 16

 


[g27551kl27i017.gif]

THE MALL AT SIERRA VISTA Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares
Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) LLC Interests Sierra Vista
Mall, LLC The Mall at Sierra Vista (Sierra Vista, AZ) See Chart 1 for Top
Company structure detail Disregarded Entity Owns interest in other entities
Files Federal Tax Return Non-related Entity 100% ownership interest unless
otherwise indicated State of Formation for the Entities is Delaware unless
otherwise indicated. Post-Spin 17

 


[g27551kl27i018.gif]

SIKES SENTER Excluded Subsidiary Rouse Properties, Inc. EIN# 90-0750824 (REIT)
Shares LLC Interests Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) Sikes
Senter, LLC Sikes Senter Mall (Wichita Falls, TX) See Chart 1 for Top Company
structure detail Disregarded Entity Owns interest in other entities Files
Federal Tax Return Non-related Entity 100% ownership interest unless otherwise
indicated State of Formation for the Entities is Delaware unless otherwise
indicated. Post-Spin18

 


[g27551kl27i019.gif]

SILVER LAKE MALL Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares LLC
Interests Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) Silver Lake Mall, LLC
Silver Lake Mall (Coeur d’Alene, ID) See Chart 1 for Top Company structure
detail Disregarded Entity Owns interest in other entities Files Federal Tax
Return Non-related Entity 100% ownership interest unless otherwise indicated
State of Formation for the Entities is Delaware unless otherwise indicated.
Post-Spin19

 


[g27551kl27i020.gif]

SOUTHLAND CENTER (MI) Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares Rouse
Properties TRS, Inc. EIN# 45-2410053 (TRS) GGP Loan Acquisition, LLC Assumed
Mortgage Loans for Mall St. Vincent & Southland Center Properties Southland
Center, LLC Southland Center (Taylor, Ml) LLC Interests LLC Interests See Chart
1 for Top Company structure detail (SC) = Special Consideration Property
Disregarded Entity Owns interest in other entities Files Federal Tax Return
Non-related Entity 100% ownership interest unless otherwise indicated State of
Formation for the Entities is Delaware unless otherwise indicated. Post-Spin As
of 06/30/2011 20

 


[g27551kl27i021.gif]

SOUTHLAND MALL (CA) Rouse Properties, Inc. EIN# 90-0750824 (REIT) Excluded
Subsidiary Shares LLC Interests Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS)
LLC Interests Southland GP, LLC Limited Partnership Interests Limited
Partnership Interests Southland Mall Anchor GP, LLC Limited Partnership
Interests Southland Mall (Hayward, CA) Kohl’s (formerly Mervyn’s) @ Southland
Mall (Hayward, CA) / Southland Mall, L.P. 99.5% LP .5% GP Limited Partnership
Interests Southland GP, Anchor LLC Acquisition, LP 99.5% LP .5% GP See Chart 1
for Top Company structure detail Disregarded Entity Owns interest in other
entities Files Federal Tax Return Non-related Entity 100% ownership interest
unless otherwise indicated State of Formation for the Entities is Delaware
unless otherwise indicated. Post-Spin 21

 


[g27551kl27i022.gif]

SPRING HILL MALL Rouse Properties TRS, Inc EIN# 45-2410053 (TRS) See Chart 1 for
Top Company structure detail Disregarded Entity LLC Interests LLC Interests
Shares EIN# 90-0750824 (REIT) Rouse Properties, Inc. To Acquire JC Penney Parcel
@ Spring Hill Mall (West Dundee, IL) Acquisition, LLC Hill Anchor Spring Spring
Hill Mall (West Dundee, IL) Mall L.L.C. Spring Hill Owns interest in other
entities Files Federal Tax Return Non-related Entity 100% ownership interest
unless otherwise indicated State of Formation for the Entities is Delaware
unless otherwise indicated. Post-Spin 22

 


[g27551kl27i023.gif]

STEEPLEGATE MALL Shares Shares I Rouse Properties, Inc. EIN# 90-0750824 (REIT)
Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) LLC Interests Rouse Holding,
Inc. EIN# 80-0769731 (REIT) Steeplegate Mall, LLC Steeplegate Mall (Concord, NH)
120 Preferred Stockholders See Chart 1 for Top Company structure detail
Disregarded Entity Owns interest in other entities Files Federal Tax Return
Non-related Entity 100% ownership interest unless otherwise indicated State of
Formation for the Entities is Delaware unless otherwise indicated. Post-Spin 23

 


[g27551kl27i024.gif]

THREE RIVERS MALL Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares LLC
Interests Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) Three Rivers Mall
L.L.C. Three Rivers Mall (Kelso, WA) See Chart 1 for Top Company structure
detail Disregarded Entity Owns interest in other entities Files Federal Tax
Return Non-related Entity 100% ownership interest unless otherwise indicated
State of Formation for the Entities is Delaware unless otherwise indicated.
Post-Spin 24

 


[g27551kl27i025.gif]

VALLEY HILLS MALL Excluded Subsidiary Valley Hills Mall L.L.C. Rouse Properties,
Inc. EIN# 90-0750824 (REIT) Shares LLC Interests Rouse Properties TRS, Inc. EIN#
45-2410053 (TRS) Valley Hills Mall L.L.C. Valley Hills Mall (Hickory, NC) See
Chart 1 for Top Company structure detail Disregarded Entity Owns interest in
other entities Files Federal Tax Return Non-related Entity 100% ownership
interest unless otherwise indicated State of Formation for the Entities is
Delaware unless otherwise indicated. Post-Spin 25

 


[g27551kl27i026.gif]

VISTA RIDGE MALL Excluded Subsidiary Rouse Properties, Inc. EIN# 90-0750824
(REIT) Shares Vista Ridge Mall, LLC Rouse Properties TRS, Inc. EIN# 45-2410053
(TRS) LLC Interests Vista Ridge Mall (Lewisville, TX) See Chart 1 for Top
Company structure detail Disregarded Entity Non-related Entity 100% ownership
interest unless otherwise indicated Post-Spin State of Formation for the
Entities is Delaware unless otherwise indicated:) Owns interest in other
entities Files Federal Tax Return 26

 


[g27551kl27i027.gif]

WASHINGTON PARK MALL Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares Shares
LLC Interests Rouse Holding, Inc. EIN# 80-0769731 (REIT) 120 Preferred
Stockholders Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) Washington Park
Mall, LLC See Chart 1 for Top Company structure detail Disregarded Entity Owns
interest in other entities Washington Park Mall +3 Parcels of Peripheral Land
(Bartlesville, OK) Files Federal Tax Return Non-related Entity 100% ownership
interest unless otherwise indicated State of Formation for the Entities is
Delaware unless otherwise indicated. Post-Spin 27

 


[g27551kl27i028.gif]

Rouse Properties, Inc. EIN# 90-0750824 (REIT) Excluded Subsidiary WEST VALLEY
99.50% LP Limited Partnership Interests Tracy Mall Partners I L.L.C LLC
Interests Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) Shares Limited
Partnership Interests 0.50%GP Tracy Mall Partners, L.P. West Valley Mall (Tracy,
CA) See Chart 1 for Top Company structure detail Disregarded Entity Owns
interest in other entities Files Federal Tax Return Non-related Entity 100%
ownership interest unless otherwise indicated State of Formation for the
Entities is Delaware unless otherwise indicated. Post-Spin 28

 


[g27551kl27i029.gif]

LWESTWOOD MALL Rouse Properties, Inc. EIN# 90-0750824 (REIT) (Shares LLC
Interests Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) Westwood Mall, LLC
Westwood Mall (Jacksonville, Ml) See Chart 1 for Top Company structure detail
Disregarded Entity Owns interest in other entities Files Federal Tax Return
Non-related Entity 100% ownership interest unless otherwise indicated State of
Formation for the Entities is Delaware unless otherwise indicated. Post-Spin 29

 


[g27551kl27i030.gif]

WHITE MOUNTAIN MALL Rouse Properties, Inc. EIN# 90-0750824 (REIT) Shares LLC
Interests Rouse Properties TRS, Inc. EIN# 45-2410053 (TRS) State of Formation
for the Entities is Delaware unless otherwise indicated. Post-Spin 30 White
Mountain Mall LLC White Mountain Mall (Rock Spring, WY) See Chart 1 for Top
Company structure detail Disregarded Entity Owns interest in other entities
Files Federal Tax Return Non-related Entity 100% ownership interest unless
otherwise indicated State of Formation for the Entities is Delaware unless
otherwise indicated. Post-Spin 30

 

 


 

PART II

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.1(g) (1)

 

Part I — Indebtedness of Borrower and Loan Parties:

 

The following Indebtedness will be in place on the Agreement Date, but retired
in full with Indebtedness advanced by the Lenders to the Borrower on the
Agreement Date.

 

Loan Party

 

Mortgage Indebtedness

 

Property

 

 

 

 

 

 

 

Animas Valley Mall, LLC

 

$

43,369,945.61

 

Animas Valley Mall

 

 

 

 

 

 

 

 

Birchwood Mall, LLC

 

$

46,835,986.90

 

Birchwood Mall

 

 

 

 

 

 

 

 

Cache Valley Mall, LLC

 

$

28,569,541.53

 

Cache Valley Mall

 

 

 

 

 

 

 

 

Colony Square Mall L.L.C

 

$

28,159,059.61

 

Colony Square Mall

 

 

 

 

 

 

 

 

Lansing Mall, LLC

 

$

20,796,152.00

 

Lansing Mall

 

 

 

 

 

 

 

 

North Plains Mall, LLC

 

$

13,135,421.39

 

North Plains Mall

 

 

 

 

 

 

 

 

Pierre Bossier Mall, LLC

 

$

41,362,077.76

 

Pierre Bossier Mall

 

 

 

 

 

 

 

 

Sierra Vista Mall, LLC

 

$

23,291,267.09

 

Sierra Vista Mall

 

 

 

 

 

 

 

 

Silver Lake Mall, LLC

 

$

13,053,325.01

 

Silver Lake Mall

 

 

 

 

 

 

 

 

Spring Hill Mall L.L.C.

 

$

52,512,710.37

 

Spring Hill Mall

 

 

 

 

 

 

 

 

Three Rivers Mall L.L.C.

 

$

20,357,477.00

 

Three Rivers Mall

 

 

 

 

 

 

 

 

Westwood Mall, LLC

 

$

26,968,662.04

 

Westwood Mall

 

 

 

 

 

 

 

 

White Mountain Mall, LLC

 

$

10,576,119.95

 

White Mountain Mall

 

 

--------------------------------------------------------------------------------

(1) Notwithstanding the amount of Indebtedness set forth in this Schedule
6.1(g), the information set forth herein is subject to the terms of the
penultimate sentence of the definition of “Indebtedness” contained in this
Credit Agreement.

 

--------------------------------------------------------------------------------


 

Part II — Indebtedness of Subsidiaries that are Not Loan Parties:

 

Subsidiary

 

Mortgage Indebtedness

 

Property

 

 

 

 

 

 

 

Bay Shore Mall, LP

 

$

29,297,900

 

Bay Shore Mall

 

 

 

 

 

 

 

Collin Creek Mall, LLC

 

$

63,476,203

 

Collin Creek Mall

 

 

 

 

 

 

 

Knollwood Mall, LLC

 

$

38,033,546

 

Knollwood mall

 

Subordinated Guaranty made by Borrower with respect to this Mortgage
Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

Lakeland Square Mall, LLC

 

$

51,779,178

 

Lakeland Square Mall

 

Subordinated Guaranty made by Borrower with respect to this Mortgage
Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

NewPark Mall, LLC

 

$

64,837,308

 

NewPark Mall

 

Subordinated Guaranty made by Borrower with respect to this Mortgage
Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

Sikes Center, LLC

 

$

58,301,095

 

Sikes Center

 

 

 

 

 

 

 

Southland Mall, L.P.

 

$

75,532,250

 

Southland Mall

 

Subordinated Guaranty made by Borrower with respect to this Mortgage
Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

Steeplegate Mall, LLC

 

$

51,064,790

 

Steeplegate Mall

 

 

 

 

 

 

 

Boulevard Mall, LLC

 

$

100,532,328

 

Boulevard Mall

 

 

 

 

 

 

 

Valley Hills Mall, L.L.C.

 

$

53,498,871

 

Valley Hills Mall

 

Subordinated Guaranty made by Borrower with respect to this Mortgage
Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

Vista Ridge Mall, LLC

 

$

75,610,675

 

Vista Ridge Mall

 

Subordinated Guaranty made by Borrower with respect to this Mortgage
Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

Washington Park Mall, LLC

 

$

11,455,925

 

Washington Park Mall

 

Subordinated Guaranty made by Borrower with respect to this Mortgage
Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

Tracy Mall Partners, L.P.

 

$

50,586,788

 

West Valley Mall

 

Subordinated Guaranty made by Borrower with respect to this Mortgage
Indebtedness.

 

 

 

 

 

 

Indebtedness of Subsidiary that is Not a Loan Party required to be prepaid on
the Agreement Date as a result of the Spin Off:

 

Subsidiary

 

Mortgage Indebtedness

 

Property

 

 

 

 

 

 

 

Steeplegate Mall, LLC

 

$22,500,000(Recourse Paydown)

 

Steeplegate Mall

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1(h)

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.1(o)

 

Property

 

Documents

Animas Valley Mall

 

Draft Phase I_Environmental Site Assessment_Dated 4-20-08

 

 

O & M_Operation Maintenance Program_Dated 4-9-08

 

 

PCA_Property Condition Report_Dated 4-20-08

 

 

PCA_ Property Condition Report_Dated 6-18-03

 

 

Phase I_Environmental Site Characterization_Dated 6-18-03

 

 

Phase I Final_Environmental Site Assessment_Dated 11-9-11

 

 

PCA_Property Condition Assessment_Dated 11-10-11

 

 

 

Bayshore Mall

 

Phase I_Enviromental Site Assessment_Dated 12-03-01

 

 

Phase I Final_Environmental Site Assessment_Dated 11-10-11

 

 

Phase I Summary Letter_Dated 11-10-11

 

 

PCA_Property Condition Assessment_Dated 11-2-11

 

 

PML_Seismic Probable Maximum Loss_Dated 11-7-11

 

 

 

Birchwood Mall

 

Draft Phase I_Environmental Site Assessment_Dated 1-18-08

 

 

O & M_Operation Maintenance Program_Dated 4-9-08

 

 

PCA_ Property Condition Report_Dated 1-21-08

 

 

Phase I_Environmental Site Assessment_Dated 8-10-98

 

 

Phase I Final_Environmental Site Assessment_Dated 11-04-11

 

 

Phase I Summary Letter_Dated 11-04-11

 

 

PCA_Property Condition Report_Dated 11-2-11

 

 

 

Cache Valley Mall

 

O & M_Operations & Maintenance Program_Dated 4-9-08

 

 

Palmer Motor Closure Paperwork_Dated 8-3-92

 

 

PCA_ Property Condition Report_Dated 10-1-97

 

 

PCA_Property Condition Report_Dated 9-2-93

 

 

Phase I_Palmer Auto Dealership_Environmental Site Assessment_Dated 6-4-99

 

 

Phase I_Environmental Site Assessment_Dated 4-17-91

 

 

Phase I_Environmental Audit_Dated 12-1989

 

 

Phase I_Environmental Site Assessment_Dated 8-6-93

 

 

Phase I_Environmental Site Assessment_Dated 10-16-98

 

 

Phase I_Environmental Site Assessment_Dated 10-21-02

 

 

Phase I_Environmental Site Assessment_Dated 10-22-07

 

 

Phase II_Palmer Auto Dealership_Subsurface Investigation_Dated 8-12-99

 

 

Phase II Proposal for Soil Sampling_Dated 11-16-98

 

 

Phase II_Results for Soil Sampling_Dated 12-10-98

 

--------------------------------------------------------------------------------


 

 

 

Phase II Summary of Final Inspection for Soil Sampling dated 4-22-99

 

 

Seismic Report_Dated 10-8-07

 

 

Phase I Final_Environmental Site Assessment_Dated 11-07-11

 

 

Phase I Summary Letter_Dated 11-07-11

 

 

Comprehensive Environmental Report_Dated 6-2-02

 

 

PCA_Property Condition Assessment_Dated 11-7-11

 

 

PML_Seisic_Probable Maximum Loss_Dated 11-7-11

 

 

 

Chula Vista Center

 

O & M_Operations & Maintenance Program_Dated 8-19-08

 

 

PCA_ Property Condition Assessment_Dated 6-26-08

 

 

PCA_ Property Condition Assessment_Dated 8-20-03

 

 

PCA_Property Condition Assessment_Dated 3-16-95

 

 

Phase I_Environmental Site Assessment_Dated 8-19-04

 

 

Phase I_Environmental Site Assessment_Dated 9-3-03

 

 

Phase I_Environmental Site Assessment_Dated 6-27-08

 

 

Phase I_Environmental Site Assessment_Dated 2-18-99

 

 

Phase I_Environmental Site Assessment_Dated 4-24-95

 

 

Phase I_Environmental Site Assessment_Dated 6-2-99

 

 

Phase I_Environmental Site Assessment_Dated 9-21-93

 

 

Phase I_Environmental Site Assessment_Dated 10-11-01

 

 

Phase II_Environmental Site Assessment_Dated 8-30-99

 

 

Seismic Report_Dated 6-26-08

 

 

Seismic Report_Dated 9-03-03

 

 

UST Summary_Dated 7-1995

 

 

Phase I Final_Environmental Site Assessment Dated 11-04-11

 

 

Phase I Summary Letter_Dated 11-04-11

 

 

Phase I Environmental Site Assessment_Dated 12-8-11

 

 

PML_Seismic Probable Maximum Loss_Dated 11-4-11

 

 

PCA_Property Condition Assessment_Dated 11-4-11

 

 

 

Collin Creek

 

Phase I_Environmental Site Assessment of 2 Undeveloped Parcels_Dated 3-19-98

 

 

Phase I_Environmental Site Assessment Parcel P-6_Dated 5-94

 

 

Phase I_Environmental Site Assessment_Dated 4-27-01

 

 

Phase I_Environmental Site Assessment_Dated 8-8-94

 

 

Phase I_Supplemental Information Parcel-P6_Dated 12-19-95

 

 

Phase I Final_Environmental Site Assessment_Dated 11-09-11

 

 

Phase I Summary Letter_Dated 11-09-11

 

3

--------------------------------------------------------------------------------


 

Colony Square Mall

 

O&M_Operations & Maintenance Program_Dated 4-9-08

 

 

PCA_Property Condition Assessment_Dated 9-20-04

 

 

PCA_Property Condition Assessment_Dated 10-11-07

 

 

Phase I_Environmental Site Assessment_Dated 9-20-04

 

 

Phase I_Environmental Site Assessment_Dated 8-23-05

 

 

Phase I_Environmental Site Assessment_Dated 10-23-07

 

 

Phase I Final_Environmental Site Assessment_Dated 11-04-11

 

 

Phase I Summary Letter_Dated 11-04-11

 

 

PCA_Property Condition Assessment_Dated 11-3-11

 

 

 

Gateway Mall

 

Phase I_Environmental Site Assessment_Dated 4-1-05

 

 

Phase I Final_Environmental Site Assessment_Dated 11-09-11

 

 

Phase I Summary Letter_Dated 11-09-11

 

 

PML_Seismic Probable Maximum Loss_Dated 11-4-11

 

 

PCA_Property Condition Assessment_Dated 11-3-11

 

 

 

Knollwood Mall

 

PCA_Property Condition Assessment_Dated 9-28-05

 

 

Phase I_Environmental Site Assessment_Dated 9-7-99

 

 

Phase I_Environmental Site Assessment_Dated 9-30-05

 

 

Phase II_Investigation Report_Former Pilgrim Cleaners_Dated 1-5-11

 

 

Phase I Final_Environmental Site Assessment_Dated 11-04-11

 

 

Phase I Summary Letter_Dated 11-04-11

 

 

Phase I Environmental Site Assessment_Dated 11-4-11

 

 

PCA_Property Condition Assessment_Dated 11-3-11

 

 

 

Lakeland Square

 

O&M Operations & Maintenance Program_Dated 2-6-06

 

 

PCA_Property Condition Assessment_Dated 9-9-03

 

 

Phase I_Environmental Site Assessment_Dated 1-26-00

 

 

Phase I_Environmental Site Assessment_Dated 9-9-03

 

 

Phase I Final_Environmental Site Assessment_Dated 11-04-11

 

 

Phase I Summary Letter_Dated 11-04-11

 

 

PCA Property Condition Assessment_Dated 11-3-11

 

 

 

Lansing Mall

 

O&M Operations & Maintenance Program_Dated 2-6-06

 

 

PCA_Property Condition Assessment_Dated 11-17-03

 

 

Phase I_Environmental Site Assessment_Dated 11-22-03

 

 

Phase I Final_Environmental Site Assessment_Dated 11-03-11

 

 

Phase I Summary Letter_Dated 11-03-11

 

 

PCA_Property Condition Assessment_Dated 11-2-11

 

4

--------------------------------------------------------------------------------


 

Mall St. Vincent

 

O&M Operations & Maintenance Program_Dated 8-7-07

 

 

PCA Property Condition Assessment_Dated 6-11-07

 

 

Phase I_Environmental Site Assessment_Dated 6-11-07

 

 

Phase I_Environmental Site Assessment_Dated 7-31-98

 

 

Semi Annual Monitoring Report_Sears Auto Center_)Dated 1-15-09

 

 

UST_Additional Investigation Work Plan_Dated 1-28-09

 

 

Phase I Final_Environmental Site Assessment_Dated 11-03-11

 

 

Phase I Summary Letter_Dated 11-03-11

 

 

PCA_Property Condition Assessment_Dated 11-8-11

 

 

 

NewPark Mall

 

Draft Phase I_Environmental Site Assessment_Dated 7-8-04

 

 

Phase I _Environmental Site Assessment_Mervyn’s Store_Dated 9-02-04

 

 

Phase I Final_Environmental Site Assessment_Dated 11-08-11

 

 

Phase I Summary Letter_Dated 11-08-11

 

 

PCA_Property Condition Assessment_Dated 11-8-11

 

 

PML_Seismic Probable Maximum Loss_Dated 11-9-11

 

 

 

North Plains Mall

 

O&M Operations & Maintenance Program_Dated 4-9-08

 

 

PCA_Property Condition Assessment_Dated 9-20-07

 

 

Phase I_Environmental Site Assessment_Dated 8-6-93

 

 

Phase I_Environmental Site Assessment_Dated 10-04-07

 

 

Phase I Final_Environmental Site Assessment_Dated 11-09-11

 

 

Phase I Summary Letter_Dated 11-09-11

 

 

PCA_Property Condition Assessment_Dated 11-10-11

 

 

 

Pierre Bossier

 

Draft Phase I_Environmental Site Assessment_Dated 12-11-07

 

 

O&M Operations & Maintenance Program_Dated 4-9-08

 

 

PCA_Property Condition Assessment_Dated 12-11-07

 

 

Phase I Final_Environmental Site Assessment_Dated 11-02-11

 

 

Phase I Summary Letter_Dated 11-02-11

 

 

PCA_Property Condition Assessment_Dated 11-4-11

 

 

 

Sikes Senter

 

O&M Operations & Maintenance Program_Dated 2-7-06

 

 

PCA_Property Condition Assessment_Dated 11-26-03

 

 

PCA_Property Condition Assessment_Dated 5-2-05

 

 

Phase I_Environmental Site Assessment_Dated 11-26-03

 

 

Phase I _Environmental Site Assessment_Dated 5-2-05

 

 

Phase I Final_Environmental Site Assessment_Dated 11-04-11

 

5

--------------------------------------------------------------------------------


 

 

 

Phase I Summary Letter_Dated 11-04-11

 

 

PCA_Property Condition Assessment_Dated 11-7-11

 

 

 

Silver Lake Mall

 

O&M Operations & Maintenance Program_Dated 4-9-08

 

 

PCA_Property Condition Assessment_Dated 9-25-07

 

 

Phase I_Environmental Site Assessment_Dated 10-23-07

 

 

Phase I Final_Environmental Site Assessment_Dated 11-08-11

 

 

Phase I Summary Letter_Dated 11-08-11

 

 

PCA_Property Condition Assessment_Dated 11-4-11

 

 

 

Southland Center

 

Certification Report Re Tanks_Dated 3-22-1991

 

 

Closure Report UST_Dated 3-13-2003

 

 

Closure Report UST_Dated 2-7-1992

 

 

Closure Report UST_Dated 3-24-92

 

 

Environmental Site Assessment of Vacant Movie Theater_Dated 4-2000

 

 

Environmental Site Assessment (Draft) Dated 10-1-02

 

 

Heating Oil UST Removal and Closure Report_Dated 12-6-91

 

 

PCA_Property Condition Assessment_Dated 2-14-05

 

 

Phase I_Environmental Site Assessment_Dated 2-14-05

 

 

UST Site Characterization Report_Dated 8-22-1991

 

 

Phase I Final_Environmental Site Assessment_Dated 11-07-11

 

 

Phase I Summary Letter_Dated 11-07-11

 

 

PCA_Property Condition Assessment_Dated 11-7-11

 

 

 

Southland Mall

 

Case Closure Report_Dated 4-12-04

 

 

O&M Operations & Maintenance Program_Dated 8-20-08

 

 

PCA_Property Condition Assessment_Dated 2-27-04

 

 

PCA_Property Condition Assessment_Dated 11-22-02

 

 

Phase I_Environmental Site Assessment_Dated 2-22-94

 

 

Phase I _Environmental Site Assessment_Dated 2-26-04

 

 

Phase I_Environmental Site Assessment_Dated 11-25-02

 

 

Phase I_Environmental Site Assessment_Dated 12-03-98

 

 

Phase I_Environmental Site Assessment_Dated 10-29-99

 

 

Seismic Report_Dated 2-23-04

 

 

Seismic Report_Dated 12-2-02

 

 

Phase I Final_Environmental Site Assessment_Dated 11-10-11

 

 

Phase I Summary Letter_Dated 11-10-11

 

 

2002 Second Quarter Soil, Gas and Groundwater Monitoring_Dated 8-16-2002

 

 

PML Seismic Probable Maximum LossDated 11-9-11

 

6

--------------------------------------------------------------------------------


 

 

 

PCA_Property Condition Assessment_Dated 11-9-11

 

 

 

Spring Hill

 

PCA_Property Condition Assessment_Dated 12-10-07

 

 

Phase I _Environmental Site Assessment_Dated 12-11-07

 

 

Phase I _Environmental Site Assessment_Dated 10-1-98

 

 

Phase I Final_Environmental Site Assessment_Dated 11-02-11

 

 

Phase I Summary Letter_Dated 11-02-11

 

 

PCA_Property Condition Assessment_Dated 11-9-11

 

 

 

Steeplegate

 

PCA_Property Condition Assessment_Dated 9-5-08

 

 

Draft Phase I_Environmental Site Assessment_Dated 9-9-08

 

 

O&M Operations & Maintenance Program_Dated 8-20-08

 

 

Phase I_Environmental Site Assessment_Dated 4-27-95

 

 

Phase I_Environmental Site Assessment_Dated 6-1-98

 

 

Phase I_Environmental Site Assessment_Dated 6-14-04

 

 

Phase I_Environmental Site Assessment_Dated 8-20-01

 

 

Phase I Final_Environmental Site Assessment_Dated 11-04-11

 

 

Phase I Summary Letter_Dated 11-04-11

 

 

PCA_Property Condition Assessment_Dated 11-1-11

 

 

 

The Boulevard Mall

 

PCE Report History

 

 

Phase I_Environmental Site Assessment_Dated 11-1-97

 

 

Phase I_Site Characterization_Dated 6-7-03

 

 

Phase I Final_Environmental Site Assessment_Dated 11-08-11

 

 

Phase I Summary Letter_Dated 11-08-11

 

 

PCA_Property Condition Assessment_Dated 11-4-11

 

 

PML_Seismic_Probable Maximum Loss_Dated 11-4-11

 

 

 

The Mall At Sierra Vista

 

PCA_Property Condition Assessment_Dated 10-10-07

 

 

Phase I_Environmental Site Assessment_Dated 10-10-07

 

 

Phase I Final_Environmental Site Assessment_Dated 11-03-11

 

 

Phase I Summary Letter_Dated 11-03-11

 

 

PCA_Property Condition Assessment_Dated 11-28-11

 

 

 

Three Rivers Mall

 

PCA_Property Condition Assessment_Dated 10-19-04

 

 

Phase I_Environmental Site Assessment_Dated 10-20-04

 

 

Phase I Final_Environmental Site Assessment_Dated 11-04-11

 

 

Phase I Summary Letter_Dated 11-04-11

 

 

PML_Seismic Probable Maximum Loss_Dated 11-4-11

 

 

PCA_Property Condition Assessment_Dated 11-3-11

 

7

--------------------------------------------------------------------------------


 

Valley Hills

 

PCA_Property Condition Assessment_Dated 2-4-04

 

 

Phase I_Environmental Site Assessment_Dated 2-4-04

 

 

Phase I Final_Environmental Site Assessment_Dated 11-04-11

 

 

Phase I Summary Letter_Dated 11-04-11

 

 

PCA_Property Condition Assessment_Dated 11-4-11

 

 

 

Vista Ridge

 

Phase I_Environmental Site Assessment_Dated 3-1-05

 

 

Phase I Final_Environmental Site Assessment_Dated 11-03-11

 

 

Phase I Summary Letter_Dated 11-03-11

 

 

PCA_Property Condition Assessment_Dated 11-2-11

 

 

 

Washington Park Mall

 

PCA_Property Condition Assessment_Dated 2-23-04

 

 

Phase I_Environmental Site Assessment_Dated 2-23-04

 

 

Phase I Final_Environmental Site Assessment_Dated 11-02-11

 

 

Phase I Summary Letter_Dated 11-02-11

 

 

 

West Valley

 

PCA_Property Condition Assessment_Dated 6-09-03

 

 

Phase I_Environmental Site Assessment_Dated 6-10-03

 

 

Phase I Final_Environmental Site Assessment_Dated 11-10-11

 

 

Phase I Summary Letter_Dated 11-10-11

 

 

PCA_Property Condition Assessment_Dated 11-2-11

 

 

 

Westwood Mall

 

PCA_Property Condition Assessment_Dated 10-22-07

 

 

Phase I_Environmental Site Assessment_Dated 10-25-07

 

 

Phase I Final_Environmental Site Assessment_Dated 11-03-11

 

 

Phase I Summary Letter_Dated 11-03-11

 

 

PCA_Property Condition Assessment_Dated 10-31-07

 

 

 

White Mountain Mall

 

PCA_Property Condition Assessment_Dated 10-22-07

 

 

Phase I _Environmental Site Assessment_Dated 11-8-07

 

 

Phase II_Environmental Site Assessment_Dated 5-19-08

 

 

Phase I Final_Environmental Site Assessment_Dated 11-07-11

 

 

Phase I Summary Letter_Dated 11-07-11

 

 

Phase I Environmental Site Assessment_Dated 11-7-11

 

 

GGP 30 Site Portfolio Client Env Summary (Excel spreadsheet)

 

 

GGP 30 Site Rouse Mall Portfolio_Client PCR Change Summary (Excel spreadsheet)

 

8

--------------------------------------------------------------------------------


 

Schedule 6.1(s)

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 9.1(e)

 

1.                                  Lakeland Square — Purchase and Sale
Agreement dated November 14, 2011 to acquire Dillard’s Men’s and Home parcel and
building for purchase price equal to $2,500,000.

 

2.                                  NewPark Mall — Purchase and Sale Agreement
dated October 25, 2011 to acquire the Target parcel and building for a purchase
price equal to $5,300,000.

 

3.                                  Spring Hill Mall — pending Purchase and Sale
Agreement to acquire the JCPenney parcel and building for $2,400,000.

 

--------------------------------------------------------------------------------


 

Schedule 9.6

 

1.                                  Cache Valley Marketplace — WPK Investment
LLC (d//b/a Midas) right to purchase pursuant to Lease dated as of February 8,
1996.

 

2.                                  North Plains Mall — GMRI, Inc. (d/b/a Red
Lobster) right to purchase pursuant to Ground Lease dated as of June 2, 1994.

 

3.                                  Lansing Mall — Goodrich Quality
Theaters, Inc. right of first refusal pursuant to Lease dated August 23, 1983.

 

4.                                  Spring Hill Mall — Wal-Mart Real Estate
Business Trust right of first refusal pursuant to Ground Lease with effective
date of April 4, 2006.

 

5.                                  Spring Hill Mall — Macy’s Retail
Holdings, Inc. right to purchase pursuant to Supplement to Operating Agreement
dated as of April 21, 1981

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](l) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3) Select as appropriate.

 

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

2.

Assignee[s]:

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

3.

Borrower(s):

Rouse Properties, Inc.

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of January     , 2012 among Rouse
Properties, Inc., the Lenders parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other parties thereto]

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate Amount of
Commitment/Loans
for all Lenders(8)

 

Amount of
Commitment/Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

Trade Date:

                          ](10)

 

[Page break]

 

--------------------------------------------------------------------------------

(5) List each Assignor, as appropriate.

 

(6) List each Assignee, as appropriate.

 

(7) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Loan,” etc.)

 

(8) Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(9) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(10) To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                     , 20      [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](11)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE[S](12)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

--------------------------------------------------------------------------------

(11) Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

(12) Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](14)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(14) To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                     ](15)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                             Representations and Warranties.

 

1.1                       Assignor[s]. [The][Each] Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of [the][the relevant]
Assigned Interest, (ii) [the][such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                    Assignee[s]. [The][Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an Eligible Assignee
as defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(j) thereof
or of the most recent financial statements delivered pursuant to Section 8.1. or
Section 8.2. thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will

 

--------------------------------------------------------------------------------

(15) Describe Credit Agreement at option of Administrative Agent.

 

A-5

--------------------------------------------------------------------------------


 

perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

2.                             Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the] [each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the] [the relevant] Assignee whether such amounts have accrued prior to, on or
after the Effective Date specified for this Assignment and Assumption. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to such Effective Date or
with respect to the making of this assignment directly between themselves.

 

3.                             General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of January       , 2012 executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among ROUSE PROPERTIES, INC. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, for its benefit and the benefit of the other Secured Parties
(the Administrative Agent and the other Secured Parties, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks and the Lenders have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions set forth in the Credit
Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;

 

WHEREAS, each Guarantor is a Subsidiary of the Borrower;

 

WHEREAS, the Borrower and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Administrative Agent, the Lenders and the
Issuing Banks, and to enter into Specified Derivatives Contracts, through their
collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Lenders and the Issuing Banks making
such financial accommodations available to the Borrower under the Credit
Agreement, and from the Specified Derivatives Providers entering into Specified
Derivatives Contracts and, accordingly, each Guarantor is willing to guarantee
the Borrower’s obligations to the Administrative Agent, the Lenders and the
Issuing Banks and the Borrower’s and/or any Subsidiary’s obligations to the
Specified Derivatives Providers on the terms and conditions contained herein;
and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent’s and the other Guarantied Parties’ making, and
continuing to make, such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied

 

B-1

--------------------------------------------------------------------------------


 

Obligations”): (a) all indebtedness and obligations owing by the Borrower or any
other Loan Party to any Lender, any Issuing Bank or the Administrative Agent
under or in connection with the Credit Agreement and any other Loan Document to
which the Borrower or such other Loan Party is a party, including without
limitation, the repayment of all principal of the Revolving Loans, Term Loans
and Swingline Loans, and all Reimbursement Obligations, and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender, any Issuing Bank or the Administrative Agent thereunder or in
connection therewith; (b) all other Obligations; (c) all Specified Derivatives
Obligations; (d) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; and (e) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement, the other Loan Documents, any Specified Derivatives Contract or any
Fee Letter regardless of any Applicable Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Guarantied Parties
with respect thereto. The liability of each Guarantor under this Guaranty shall
be absolute, irrevocable and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract or any Fee Letter or (iv) any waiver, renewal, extension,
addition, or supplement to, or deletion from, or any other action or inaction
under or in respect of, the Credit Agreement, any of the other Loan Documents,
any Specified Derivatives Contract or any Fee Letter or any assignment or
transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, any Specified Derivatives Contracts or any Fee
Letter or any assignment or transfer of any of the foregoing;

 

(c)           any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

 

B-2

--------------------------------------------------------------------------------


 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any Collateral or any other property securing in any way any of the
Guarantied Obligations;

 

(h)           any application of sums paid by the Borrower, any Guarantor or any
other Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set off, claim or counterclaim (other than
indefeasible payment and performance in full of the Guarantied Obligations)
which any at any time be available to or be asserted by the Borrower, any other
Loan Party or any other Person against the Administrative Agent or any Lender;

 

(k)           any change in corporate existence, structure or ownership of the
Borrower or any other Loan Party;

 

(1)           any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, Specified Derivatives Contract or any Fee Letter or any amendment
hereto or thereto, proves to have been incorrect or misleading in any respect;
or

 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full of the Guarantied Obligations).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement, any other Loan Document, any
Specified Derivatives Contract or any Fee Letter, (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person

 

B-3

--------------------------------------------------------------------------------


 

liable in any manner for the payment or collection of any of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent, the Issuing Banks and the Lenders all of the
representations and warranties made by the Borrower with respect to or in any
way relating to such Guarantor in the Credit Agreement, any other Loan Document,
any Specified Derivatives Contract or any Fee Letter, as if the same were set
forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate.  If the Guarantied Parties or any of them
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, any Specified Derivatives
Contract, or any Fee Letter and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the

 

B-4

--------------------------------------------------------------------------------


 

Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All Guarantied Obligations payable by
each Guarantor hereunder shall be paid in full, without set-off or counterclaim
or any deduction or withholding whatsoever (including any Taxes), and if such
Guarantor is required by Applicable Law or by any Governmental Authority to make
any such deduction or withholding such Guarantor shall pay to the Administrative
Agent and the Lenders such additional amount as will result in the receipt by
the Administrative Agent and the Lenders of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the Credit Agreement, the other Loan Documents, any Specified Derivatives
Contract, any Fee Letter or Applicable Law and not by way of limitation of any
such rights, each Guarantor hereby authorizes each Guarantied Party, each
Affiliate of a Guarantied Party and each Participant, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender, an Issuing Bank, an Affiliate of a Lender or an Issuing Bank, or a
Participant, subject to receipt of the prior written consent of the Requisite
Lenders exercised in their sole discretion, to set-off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender or such Participant or any Affiliate of
the Administrative Agent, such Issuing Bank, or such Lender to or for the credit
or the account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.
Notwithstanding the foregoing, payments in respect of Indebtedness among the
Borrower and any Guarantors that is incurred in accordance with the cash
management system of the Borrower and its Subsidiaries substantially as in
effect on the Agreement Date shall not be subject to this Section.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such

 

B-5

--------------------------------------------------------------------------------


 

Guarantor to the Guarantied Parties) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”. Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of any
Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties), to be subject to avoidance under the Avoidance Provisions.
This Section is intended solely to preserve the rights of the Administrative
Agent and the other Guarantied Parties hereunder to the maximum extent that
would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Guarantied
Parties that would not otherwise be available to such Person under the Avoidance
Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither of the Administrative Agent nor any other Guarantied Party shall have
any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.     Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17. WAIVER OF JURY TRIAL.

 

(a)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF
LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS, AND THE
ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE BENEFITS
HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

 

(b)           EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN

 

B-6

--------------------------------------------------------------------------------


 

RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY
THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Credit Agreement, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the termination or cancellation of the Credit
Agreement and all Specified Derivatives Contracts in accordance with their
respective terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective permitted successors and assigns (including, but not
limited to, any holder of the Guarantied Obligations) in whose favor the

 

B-7

--------------------------------------------------------------------------------


 

provisions of this Guaranty also shall inure, and each reference herein to each
Guarantor shall be deemed to include such Guarantor’s successors and assigns,
upon whom this Guaranty also shall be binding. The Guarantied Parties may, in
accordance with the applicable provisions of the documents, instruments and
agreements evidencing the applicable Guarantied Obligations, assign, transfer or
sell any Guarantied Obligation, or grant or sell participations in any
Guarantied Obligations, to any Person without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Administrative Agent and any other Guarantied Party to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor that the
Administrative Agent and such other Guarantied party is permitted to deliver
pursuant to the terms of the Credit Agreement, any other Loan Document or any
Specified Derivatives Contract. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 2:00 p.m. Central
time, on the date one Business Day after demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Credit Agreement or Specified
Derivatives Contract, as applicable, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other parties.
Each such notice, request or other communication shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted (except that, if not
transmitted during normal business hours for the recipient, such notice shall be
deemed to have been given at the opening of business on the next Business Day of
such recipient); (iii) if hand delivered or sent by overnight courier, when
delivered or (iv) if delivered in accordance with Section 8.5. of the Credit
Agreement, to the extent applicable; provided, however, that, in the case of the
preceding clauses (i), (ii) and (iii), non-receipt of any communication as of
the result of any change of address of which the sending party was not notified
or as the result of a refusal to accept delivery shall be deemed receipt of such
communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

B-8

--------------------------------------------------------------------------------


 

Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Loan Documents, any Specified Derivatives Contract,
any Fee Letter or any of the transactions contemplated by this Guaranty, the
Credit Agreement, any of the other Loan Documents, any Specified Derivatives
Contract or any Fee Letter. Each Guarantor hereby waives, releases, and agrees
not to sue the Administrative Agent or any other Guarantied Party or any of the
Administrative Agent’s or any other Guarantied Party’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement, the other Loan Documents, any Specified
Derivatives Contract or any Fee Letter, or any of the transactions contemplated
by thereby.

 

Section 29.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information required to be delivered by the Loan
Documents, and that information delivered by the Borrower regarding the
Guarantor, may be delivered electronically in accordance with Section 8.5. of
the Credit Agreement.

 

Section 30.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated. Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against the Borrower in respect of any payment of Guarantied Obligations.
Notwithstanding the foregoing, all rights of contribution against any Guarantor
shall terminate from and after such time, if ever, that such Guarantor shall
cease to be a Guarantor in accordance with the applicable provisions of the Loan
Documents.

 

Section 31.  Definitions. (a) For the purposes of this Guaranty:

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,

 

B-9

--------------------------------------------------------------------------------


 

for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

B-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o Rouse Properties, Inc.

 

 

 

 

 

Attention:

 

 

Telecopier:

()

 

 

Telephone:

()

 

 

B-11

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                        , 20      , executed
and delivered by                          , a                  (the “New
Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity
as Administrative Agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of January        , 2012 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
ROUSE PROPERTIES, INC. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the other Secured Parties (the Administrative Agent and the other
Secured Parties, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks and the Lenders have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions set forth in the Credit
Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;

 

WHEREAS, the New Guarantor is a Subsidiary of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor and the other Guarantors of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Administrative Agent, the Lenders and the Issuing Banks, and to enter into
Specified Derivatives Contracts, through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Lenders and the Issuing Banks making
such financial accommodations available to the Borrower under the Credit
Agreement and from the Specified Derivatives Providers entering into Specified
Derivatives Contracts, and, accordingly, New Guarantor is willing to guarantee
the Borrower’s obligations to the Administrative Agent, the Lenders and the
Issuing Banks and the Borrower’s and/or any Subsidiary’s obligations to the
Specified Derivatives Providers on the terms and conditions contained herein;
and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the other Guarantied Parties
continuing to make such financial accommodations to the Borrower and to the
Specified Derivatives Providers continuing to enter into Specified Derivatives
Contracts.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of January        , 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all

 

B-12

--------------------------------------------------------------------------------


 

obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

(a)                                  irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations;

 

(b)                                 makes to the Administrative Agent and the
other Guarantied Parties as of the date hereof each of the representations and
warranties contained in Section 5 of the Guaranty and agrees to be bound by each
of the covenants contained in Section 6 of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

B-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

Address for Notices:

 

 

 

 

c/o Rouse Properties, Inc.

 

 

 

 

 

Attention:

 

 

Telecopier:

()

 

 

Telephone:

()

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

B-14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Loan No. 1005597

 

FORM OF ENVIRONMENTAL INDMENITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) made as of the     
day of        , 2011 by ROUSE PROPERTIES, INC., a Delaware corporation
(“Borrower”), each of the entities listed on Schedule I attached hereto
(collectively, “Guarantor”; Borrower and Guarantor are individually and/or
collectively (as the context may require) referred to herein as “Indemnitor”),
each Indemnitor having an address at c/o Rouse Properties, Inc., 1114 Avenue of
the Americas, Suite 2800, New York, New York 10110, in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, having an address at 123 North Wacker Drive,
Suite 1900, Chicago, Illinois 60606, as administrative agent for the benefit of
Secured Parties (as defined in the Credit Agreement (defined below)) (in such
capacity, together with its successors and/or assigns in such capacity,
“Administrative Agent”), each Secured Party and other Indemnified Parties
(hereinafter defined).

 

RECITALS:

 

A.                                   Lenders are prepared to make certain loans
and other financial accommodations to Borrower (collectively, the “Loan”), which
Loan is evidenced by certain notes given by Borrower to each Lender
(collectively, the “Note”) and guaranteed by Guarantor and affiliates of
Guarantor pursuant to that certain Guaranty, dated as of the date hereof,
executed by Guarantor and certain affiliates of Guarantor (the “Guaranty”),
which Guaranty and/or the Note will be secured by, among other things, those
certain mortgages, deeds of trust and/or similar security instruments, each
dated the date hereof (together with any and all extensions, renewals,
substitutions, replacements, amendments, modifications and/or restatements
thereof, individually and/or collectively, as the context may require, the
“Security Instrument”), which grants Administrative Agent, for its benefit and
the benefit of Lenders, Issuing Bank and each Specified Derivatives Provider, a
lien on the property encumbered thereby (individually and/or collectively, as
the context may require, the “Property”) and which Loan is made pursuant to that
certain Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by Borrower, the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), and Administrative Agent; the Security
Instrument, the Credit Agreement and any and all documents or instruments now or
hereafter executed in connection with the Loan are collectively herein referred
to as the “Loan Documents”). All capitalized terms not defined herein shall have
the meaning set forth in the Credit Agreement.

 

B.                                     Lenders are unwilling to make the Loan
and accept the Guaranty unless Indemnitor agrees to provide the indemnification,
representations, warranties, covenants and other matters described in this
Agreement for the benefit of the Indemnified Parties.

 

C.                                     Indemnitor is entering into this
Agreement to induce Lenders to make the Loan and accept the Guaranty.

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby
acknowledged, Indemnitor hereby represents, warrants, covenants and agrees for
the benefit of Administrative Agent and Lenders as follows:

 

C-1

--------------------------------------------------------------------------------


 

1.                                       ENVIRONMENTAL REPRESENTATIONS AND
WARRANTIES. Except (i) as disclosed by those certain Phase I environmental
reports (or Phase II environmental reports, if required) in respect of the
Property delivered to Administrative Agent (collectively referred to below as
the “Environmental Report”), copies of which have been provided to
Administrative Agent or otherwise disclosed by Indemnitors to Administrative
Agent in writing on or prior to the date hereof, or (ii) for such matters as
would not be reasonably expected to have a Material Adverse Effect: (a) there
are no Hazardous Materials (defined below) or underground storage tanks in, on,
or under the Property, except those that are in compliance in all material
respects with all Environmental Laws (defined below) and with permits issued
pursuant thereto; (b) there are no present or threatened or to Indemnitors’
knowledge, past, Releases (defined below) of Hazardous Materials in, on, under
or from the Property which have not been fully remediated substantially in
accordance with Environmental Laws; (c) to Indemnitor’s knowledge, there is no
threat of any Release of Hazardous Materials migrating to the Property;
(d) there is no present or to Indemnitors’ knowledge, past, non-compliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
the Property which has not been fully remediated substantially in accordance
with Environmental Laws; (e) Indemnitor has no knowledge of, and has not
received, any written notice or other written communication from any Person
(including but not limited to a governmental entity) relating to Hazardous
Materials or Remediation (defined below) thereof, of possible liability of any
Person pursuant to any Environmental Law, other environmental conditions in
connection with the Property, or any actual or potential administrative or
judicial proceedings in connection with any of the foregoing; (f) Indemnitor has
disclosed to Administrative Agent, in writing, any and all material or
potentially material environmental, health or safety conditions with respect to
the Property that are known to Indemnitor, including but not limited to
disclosure of any material reports in Indemnitor’s possession or under
Indemnitor’s reasonable control relating to Hazardous Materials in, on, under or
from the Property and/or to the environmental condition of the Property;
provided, however, for purposes of this subsection (f), Indemnitor is only
required to provide Administrative Agent with Indemnitors’ most recent
Environmental Report of the Property unless an earlier Environmental Report of
the Property discloses material Hazardous Materials contamination in, on or
under the Property that has not been fully remediated substantially in
accordance with Environmental Laws, in which case Indemnitors shall deliver any
such earlier Environmental Report to Administrative Agent; (g) except as set
forth in any property condition report of the Property delivered to
Administrative Agent, the Property currently displays no evidence of water
infiltration or water damage; (h) Indemnitor has no knowledge of, and has not
received any written complaints by any tenant at the Property regarding water
infiltration or water damage or leaks or odors related thereto that have not
been remedied by Indemnitors’ on or prior to the date hereof; and (i) except as
set forth in any property condition report of the Property delivered to
Administrative Agent, the Property currently displays no conspicuous evidence of
the growth of Microbial Matter.

 

2.                                       ENVIRONMENTAL COVENANTS. Indemnitor
covenants and agrees that, except for such matters as would not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
use, value or operation of the Property: (a) all uses and operations on or of
the Property, whether by Indemnitor or any other Person, shall be in compliance
with all Environmental Laws and permits issued pursuant thereto; (b) there shall
be no Releases of Hazardous Materials in, on, under or from the Property and
there shall be no Hazardous Materials in, on, or under the Property, in each
case except those that are in compliance with all Environmental Laws and with
permits issued pursuant thereto; (c) subject to its rights under Section 7.6 of
the Credit Agreement, Indemnitor shall keep the Property free and clear of all
liens and other encumbrances imposed pursuant to any Environmental Law, whether
due to any act or omission of Indemnitor or any other Person (the “Environmental
Liens”); (d) Indemnitor shall, at its sole cost and expense, fully and
expeditiously cooperate at reasonable times, upon reasonable notice, and so long
as the access does not violate any

 

C-2

--------------------------------------------------------------------------------


 

Tenant Leases or interfere with the use of the Property by Indemnitor or any
tenant under or pursuant to its applicable Tenant Lease, in all activities
required by Paragraph 3 of this Agreement; (e) subject to the provisions of
Paragraph 3 herein, from and after any Release (for the avoidance of doubt
subject to the materiality limitation set forth in the preamble to this
Paragraph 2) until such Release has been remediated substantially in accordance
with Environmental Laws, Indemnitor shall, at its sole cost and expense, subject
to rights of tenants of the Property, perform any environmental site assessment
or other investigation of environmental conditions in connection with the
Property on which such Release occurred, pursuant to any reasonable written
request of Administrative Agent (including but not limited to sampling, testing
and analysis of soil, water, air, building materials, and other materials and
substances whether solid, liquid or gas), and share with Administrative Agent
the reports and other results thereof, and Administrative Agent and the other
Indemnified Parties shall be entitled to rely on such reports and other results
thereof; provided, however, prior to any Release or after any Release has been
fully remediated substantially in accordance with Environmental Laws,
Administrative Agent shall, have the right to require Borrower to perform any
environmental site assessment or other investigation with respect to a Property,
reasonable in scope based upon the circumstances of the request, at
Administrative Agent’s sole cost and expense, upon the occurrence of any breach
of a representation or covenant herein or upon the occurrence or continuation of
an Event of Default under the Credit Agreement (and in no event more than once
during each calendar year of the term of the Loan) and subject to the rights of
tenants of the Property; (f) Indemnitor shall, at its sole cost and expense,
comply with all reasonable written requests of Administrative Agent to (for the
avoidance of doubt subject to the materiality limitation set forth in the
preamble to this Paragraph 2) (i) effectuate Remediation of any condition
(including but not limited to a Release of a Hazardous Material) in, on, under
or from the Property; (ii) comply with any Environmental Law; (iii) comply with
any directive from any governmental authority; and (iv) take any other
reasonable action necessary or appropriate for protection of human health or the
environment; (g) Indemnitor shall not do or knowingly allow any tenant or other
user of the Property to do any act on the Property with respect to environmental
matters that materially increases the dangers to human health or the
environment, poses an unreasonable risk of harm to any Person on the Property,
materially impairs or may materially impair the value of the Property, is
contrary to any requirement of any insurer of the Property, constitutes a public
or private nuisance on the Property, constitutes intentional physical waste of
the Property, or violates any material covenant, condition, agreement or
easement applicable to the Property; (h) Indemnitor shall promptly notify
Administrative Agent in writing of any of the following to the extent it could
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the use, value or operation of the Property: (A) any presence or
Releases or threatened Releases of Hazardous Materials in, on, under, from or
migrating towards the Property of which Indemnitor has knowledge; (B) any
non-compliance with any Environmental Laws related in any way to the Property
for which Indemnitor has received written notice; (C) any actual or potential
Environmental Lien of which Indemnitor has knowledge; (D) any required or
proposed Remediation of environmental conditions relating to the Property of
which Indemnitor has knowledge; and (E) any written notice or other written
communication of which any Indemnitor becomes aware from any source whatsoever
(including but not limited to a governmental entity) relating in any way to
Hazardous Materials in, on, under or from the Property or any Remediation
thereof, possible liability of any Person pursuant to any Environmental Law,
other environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Agreement; (i) Borrower shall promptly adopt a remediation
plan reasonably acceptable to Administrative Agent with respect to any material
water damage or Microbial Matter identified in any environmental report or
engineering report obtained with respect to the Property pursuant to subsection
(e) above; (j) Borrower shall undertake any course of action required by
Environmental Laws or directed by the Environmental Protection Agency to prevent
the growth of Microbial Matter; and (k) Borrower shall comply in all material
respects with any Applicable Law with respect to Microbial Matter.

 

C-3

--------------------------------------------------------------------------------


 

3.                                       INDEMNIFIED RIGHTS/COOPERATION AND
ACCESS. In the event the Indemnified Parties have reason to believe in good
faith that a material environmental hazard exists on the Property that
Indemnitor, after notice, has failed to address within a reasonable period of
time, and which would reasonably be expected to endanger, in any material
respect, any tenants or other occupants of the Property, their guests or the
general public, or reasonably be likely to cause a Material Adverse Effect or a
material adverse effect on the use, value or operation of the Property, upon
reasonable notice to Indemnitor, the Indemnified Parties and any other Person
designated by the Indemnified Parties, including but not limited to any
receiver, any representative of a governmental entity, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Property at all reasonable times, on reasonable notice, and so long as it does
not violate any Tenant Leases or interfere with the use of the Property by any
tenant under or pursuant to its applicable Tenant Lease or third party which is
a party to any REA (as defined in the Security Instrument), to assess any and
all aspects of the environmental condition of the Property and its use,
including but not limited to conducting an environmental assessment or audit and
taking samples of soil, groundwater or other water, air, or building materials,
and reasonably conducting other invasive testing. Indemnitor shall cooperate
with and provide the Indemnified Parties and any such Person designated by the
Indemnified Parties with access to the Property.

 

4.                                       INDEMNIFICATION. Indemnitor covenants
and agrees, at its sole cost and expense, to protect, defend, indemnify, release
and hold Indemnified Parties harmless from and against any and all Losses
(defined below) imposed upon or incurred by or asserted against any Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
one or more of the following: (a) any presence of any Hazardous Materials in,
on, above, or under the Property; (b) any past, present or threatened Release of
Hazardous Materials in, on, above, under or from the Property; (c) any activity
by Indemnitor, any Person affiliated with Indemnitor, and any tenant or other
user of the Property in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Materials at any time located in, under, on or
above the Property; (d) any activity by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Property in connection with any
actual or proposed Remediation of any Hazardous Materials at any time located
in, under, on or above the Property, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including but not
limited to any removal, remedial or corrective action; (e) any past, present or
threatened non-compliance or violations of any Environmental Laws (or permits
issued pursuant to any Environmental Law) in connection with the Property or
operations thereon, including but not limited to any failure by Indemnitor, any
Person affiliated with Indemnitor, and any tenant or other user of the Property
to comply with any order of any governmental authority in connection with any
Environmental Laws; (f) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering the
Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) any past, present or threatened injury to, destruction of or loss of natural
resources in any way connected with the Release of Hazardous Materials in, on,
under or from the Property, including but not limited to costs to investigate
and assess such injury, destruction or loss; (i) any acts of Indemnitor, any
Person affiliated with Indemnitor, and any tenant or other user of the Property
in arranging for disposal or treatment, or arranging with a transporter for
transport for disposal or treatment, of Hazardous Materials at any facility or
incineration vessel containing such or similar Hazardous Materials; (j) any acts
of Indemnitor, any Person affiliated with any Indemnitor, and any tenant or
other user of the Property in accepting any Hazardous Materials for transport to
disposal or treatment facilities,

 

C-4

--------------------------------------------------------------------------------


 

incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Material which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death, or property or other
damage arising under any statutory or common law or tort law theory in
connection with a Release of Hazardous Materials in, on, under or from the
Property, including but not limited to damages assessed for private or public
nuisance on the Property or for the conducting of an abnormally dangerous
activity on or near the Property; and (1) any material misrepresentation or
inaccuracy in any representation or warranty set forth in this Agreement, or any
material breach or failure to perform any material covenants or other
obligations pursuant to this Agreement or the Credit Agreement. Notwithstanding
the foregoing, Indemnitor shall not have any indemnification obligations or
liabilities to any Indemnified Party under this Indemnity with respect to any
claim, loss, damage, cost, expense or liability (A) to arise solely out of, or
that Indemnitor can prove arose solely out of, Hazardous Materials in, on, under
or about the Property that were not present prior to the date that any
Indemnified Party or its nominee acquired title to the Property (and in no event
resulting from or relating to a condition existing or which may have existed
prior to the date that any Indemnified Party or its nominee acquired title to
the Property), whether by foreclosure, exercise of power of sale, acceptance of
a deed-in-lieu of foreclosure, or otherwise, (B) arising from the bad faith,
gross negligence or willful misconduct of any Indemnified Party or (C) arising
from a material breach by any Indemnified Party of a Loan Document to which it
is a party, in the case of (A), (B) and (C), as determined by a court of
competent jurisdiction in a final, non- appealable judgment.

 

5.                                       DUTY TO DEFEND AND ATTORNEYS AND OTHER
FEES AND EXPENSES.  Upon written request by Administrative Agent (for itself
and/or on behalf of any other Indemnified Parties), Indemnitor shall defend same
(if requested by Administrative Agent, in the name of Administrative Agent
and/or any such Indemnified Parties) from any Losses for which Indemnitor has
agreed to indemnify Indemnified Parties pursuant to Section 4 of this Agreement
(the “Indemnified Losses”), by attorneys and other professionals reasonably
approved in writing by Administrative Agent. Notwithstanding the foregoing,
Administrative Agent may (for itself and/or on behalf of any other Indemnified
Parties), in its sole and absolute discretion, engage its own attorneys and
other professionals to defend or assist Administrative Agent and/or such
Indemnified Parties in connection with Indemnified Losses, and, at the option of
Administrative Agent, its attorneys shall control the resolution of any claim or
proceeding regarding the Indemnified Losses, providing that no compromise or
settlement shall be entered without Indemnitor’s consent, which consent shall
not be unreasonably withheld. The Indemnified Parties shall use their reasonable
efforts to use a single outside counsel for all Indemnified Parties taken as a
whole (and, if reasonably necessary, one local counsel in any relevant material
jurisdiction) with exceptions in the case of conflicts of interest and, in all
cases, the total legal fees for all counsel representing the Indemnified Parties
must be reasonable taken as a whole, taking into account the nature of the
investigative, administrative or judicial proceeding or hearing involved and, in
the case of multiple counsel, the necessity of the same. Within thirty (30) days
following Indemnitors’ receipt of a written demand (together with invoices or
other customary backup documentation supporting such reimbursement request) from
Administrative Agent, Indemnitor shall reimburse Administrative Agent for the
payment of all reasonable and out-of-pocket expenses (including reasonable
out-of-pocket fees, expenses and charges for attorneys, engineers, environmental
consultants, laboratories and other professionals) as they are incurred in
connection with any of the foregoing.

 

6.                                       DEFINITIONS.  As used in this
Agreement, the following terms shall have the following meanings:

 

C-5

--------------------------------------------------------------------------------


 

The term “Environmental Law” shall have the meaning ascribed to such term in the
Credit Agreement.

 

The term “Hazardous Materials” shall have the meaning ascribed to such term in
the Credit Agreement, but for purposes of this Agreement, shall exclude
substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purposes of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.

 

The term “Indemnified Parties” includes Administrative Agent, each Secured
Party, any Person who is or will have been involved in the origination of the
Loans, any Person in whose name the encumbrance created by any Security
Instrument is or will have been recorded, Persons who may hold or acquire or
will have held a full or partial interest in the Loans (including, but not
limited to, investors in the Loans, as well as, custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loans for
the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including but not limited to any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loans or the Property, whether during the term
of the Credit Agreement or as a part of or following a foreclosure of the Loans
and including, but not limited to, any successors by merger, consolidation or
acquisition of all or a substantial portion of the assets and business of
Administrative Agent or any other Secured Party).

 

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

 

The term “Losses” includes any losses, damages, reasonable, out-of-pocket costs,
fees, expenses, claims, suits, judgments, awards, liabilities (including but not
limited to strict liabilities), obligations, debts, diminutions in value, fines,
penalties, charges, reasonable costs of Remediation (whether or not performed
voluntarily), amounts paid in settlement, litigation costs, reasonable
attorneys’ fees, engineers’ fees, environmental consultants’ fees, and
investigation costs (including but not limited to reasonable costs for sampling,
testing and analysis of soil, water, air, building materials, and other
materials and substances whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

 

The term “Material Adverse Effect” shall have the meaning ascribed to such term
in the Credit Agreement.

 

The term “Microbial Matter” means fungi or bacterial matter which reproduces
through the release of spores or the splitting of cells, including, but not
limited to, mold, mildew, and viruses, whether or not such Microbial Matter is
living.

 

The term “Release” with respect to any Hazardous Materials means any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
movement of Hazardous Materials.

 

The term “Remediation” means any response, remedial, removal, or corrective
action with respect to any Hazardous Material; any activity to clean up,
detoxify, decontaminate, contain or otherwise remediate any Hazardous Material;
any actions to prevent, cure or mitigate any Release of any

 

C-6

--------------------------------------------------------------------------------


 

Hazardous Material; any action to comply with any Environmental Laws or with any
permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Materials or to any other
environmental matters referred to herein.

 

7.                                       UNIMPAIRED LIABILITY. The liability of
Indemnitor under this Agreement shall in no way be limited or impaired by, and
Indemnitor hereby consents to and agrees to be bound by, any amendment or
modification of the provisions of the Notes, the Credit Agreement, the Security
Instrument or any other Loan Document or any Specified Derivatives Contract to
or with Administrative Agent and/or Lenders by Indemnitor or any Person who
succeeds Indemnitor or any Person as owner of the Property. In addition, the
liability of Indemnitor under this Agreement shall in no way be limited or
impaired by (i) any extensions of time for performance required by the Notes,
the Credit Agreement, the Security Instrument or any of the other Loan Documents
or any Specified Derivatives Contract, (ii) any sale or transfer of all or part
of the Property, (iii) except as provided herein, any exculpatory provision in
the Notes, the Credit Agreement, the Security Instrument, or any of the other
Loan Documents or any Specified Derivatives Contract limiting Administrative
Agent’s recourse to the Property or to any other security for the Notes, or
limiting Administrative Agent’s rights to a deficiency judgment against
Indemnitor, (iv) the accuracy or inaccuracy of the representations and
warranties made by Indemnitor under the Notes, the Credit Agreement, the
Security Instrument or any of the other Loan Documents or any Specified
Derivatives Contract or herein, (v) the release of Indemnitor or any other
Person from performance or observance of any of the agreements, covenants, terms
or condition contained in any of the Loan Documents or any Specified Derivatives
Contracts by operation of law, Administrative Agent’s or any Lender’s voluntary
act, or otherwise, (vi) the release or substitution in whole or in part of any
security for the Notes, or (vii) Administrative Agent’s failure to record the
Security Instrument or file any UCC financing statements (or Administrative
Agent’s improper recording or filing of any thereof) or to otherwise perfect,
protect, secure or insure any security interest or lien given as security for
the Notes; and, in any such case, whether with or without notice to Indemnitor
and with or without consideration.

 

8.                                       ENFORCEMENT. Administrative Agent on
behalf of Indemnified Parties may, and at the direction of Requisite Lenders
shall, enforce the obligations of Indemnitor without first resorting to or
exhausting any security or collateral or without first having recourse to the
Notes, the Credit Agreement, the Security Instrument, or any other Loan
Documents or any of the Property, through foreclosure proceedings or otherwise,
provided, however, that nothing herein shall inhibit or prevent Administrative
Agent from suing on the Notes, foreclosing, or exercising any power of sale
under, the Security Instrument, or exercising any other rights and remedies
thereunder. This Agreement is not collateral or security for the debt of
Indemnitor pursuant to the Guaranty, unless Administrative Agent expressly
elects in writing to make this Agreement additional collateral or security for
the debt of Indemnitor pursuant to the Guaranty, which Administrative Agent (on
behalf of Secured Parties) is entitled to do in its sole and absolute
discretion. It is not necessary for an Event of Default to have occurred
pursuant to and as defined in the Security Instrument or the Credit Agreement
for Indemnified Parties to exercise their rights pursuant to this Agreement.
Notwithstanding any provision of the Credit Agreement, (a) the obligations
pursuant to this Agreement are exceptions to any non-recourse or exculpation
provision of the Credit Agreement; (b) Indemnitor is fully and personally liable
for such obligations; and (c) such liability is not limited to the original or
amortized principal balance of the Loan or the value of the Property.

 

9.                                       SURVIVAL. The obligations and
liabilities of Indemnitor under this Agreement shall fully survive indefinitely
notwithstanding any termination, satisfaction, assignment, entry of a judgment
of foreclosure, exercise of any power of sale, or delivery of a deed in lieu of
foreclosure of the

 

C-7

--------------------------------------------------------------------------------


 

Security Instrument. Notwithstanding the foregoing, in the event (i) the Loan is
paid in full in the ordinary course (i.e. not during the continuance of an Event
of Default and not pursuant to the exercise of any remedies by Administrative
Agent under the Loan Documents, including, without limitation, the exercise of
any power of sale, the foreclosure of the Security Instrument by Administrative
Agent or acceptance of a deed in lieu thereof), (ii) Indemnitor delivers to
Administrative Agent a current Phase I environmental site assessment with
respect to the Property (and a follow up Phase II environmental assessment
report if required by the Phase I) and such other information or investigations
as Administrative Agent may require in its reasonable discretion (collectively,
“Acceptable Information”), which concludes that there is no evidence that the
Property contains any Hazardous Materials and the Property is not subject to any
significant risk of contamination from any off site Hazardous Materials in
violation of Environmental Laws, and (iii) as of the date of determination (i.e.
the date upon which items (i)-(ii) above are satisfied), all of the
representations and warranties set forth in Section 1 of this Agreement are true
and correct, as reasonably determined by Administrative Agent, Indemnitor shall
be released from its obligations set forth herein on the second (2nd)
anniversary of the date on which items (i)-(iii) above are satisfied.

 

10.                                 INTEREST. Any amounts payable to any
Indemnified Parties under this Agreement shall become immediately due and
payable within ten (10) days following written demand therefor and, if not paid
within such ten (10) day period, shall bear interest at the Post-Default Rate.

 

11.                                 WAIVERS.

 

(a)                                  Indemnitor hereby waives (to the extent
permitted by Applicable Law): (i) any right or claim of right to cause a
marshaling of Indemnitor’s assets or to cause Administrative Agent, Lenders,
other Secured Parties or other Indemnified Parties to proceed against any of the
security for the Guaranty before proceeding under this Agreement against
Indemnitor; (ii) and relinquishes all rights and remedies accorded by applicable
law to indemnitors or guarantors, except any rights of subrogation which
Indemnitor may have, provided that the indemnity provided for hereunder shall
neither be contingent upon the existence of any such rights of subrogation nor
subject to any claims or defenses whatsoever which may be asserted in connection
with the enforcement or attempted enforcement of such subrogation rights
including, without limitation, any claim that such subrogation rights were
abrogated by any acts of Administrative Agent, any Secured Party, or other
Indemnified Parties; (iii) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Administrative Agent, any Lender, any Secured Party or other
Indemnified Parties; (iv) notice of acceptance hereof and of any action taken or
omitted in reliance hereon; (v) except as set forth in the Loan Documents to the
contrary, presentment for payment, demand of payment, protest or notice of
nonpayment or failure to perform or observe, or other proof, or notice or
demand; and (vi) all homestead exemption rights against the obligations
hereunder and the benefits of any statutes of limitations or repose.
Notwithstanding anything to the contrary contained herein, Indemnitor hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Guaranty until the Guaranty shall have been paid in
full.

 

(b)                                  INDEMNITOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE GUARANTY, THE SECURITY INSTRUMENT, THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR ANY SPECIFIED DERIVATIVES CONTRACT OR ANY ACTS OR OMISSIONS OF
ANY INDEMNIFIED PARTIES IN CONNECTION THEREWITH.

 

C-8

--------------------------------------------------------------------------------


 

12.                                 SUBROGATION. Indemnitor shall take any and
all reasonable actions, including institution of legal action against third
parties, necessary or appropriate to obtain reimbursement, payment or
compensation from such Persons responsible for the Release or presence of any
Hazardous Materials at, in, on, under or near the Property or otherwise
obligated by law to bear the cost. Indemnified Parties shall be and hereby are
subrogated to all of Indemnitor’s rights now or hereafter in such claims.

 

13.                                 INDEMNITOR’S REPRESENTATIONS AND WARRANTIES.
Borrower hereby makes each of the representations and warranties set forth in
Sections 6.1(c), (d) and (h) of the Credit Agreement as if the same were set
forth herein. Each Guarantor hereby makes each of the representations and
warranties made by the Borrower in Sections 6.1(c), (d) and (h) of the Credit
Agreement to the extent applicable to such Guarantor.

 

14.                                 NO WAIVER. No delay by any Indemnified Party
in exercising any right, power or privilege under this Agreement shall operate
as a waiver of any such privilege, power or right.

 

15.                                 NOTICE OF LEGAL ACTIONS. Each party hereto
shall, within five (5) business days of receipt thereof, give written notice to
the other parties hereto of (i) any notice, advice or other communication from
any governmental entity or any source whatsoever with respect to Hazardous
Materials on, from or affecting the Property, and (ii) any legal action brought
against such party or related to the Property, with respect to which Indemnitor
may have liability under this Agreement. Such notice shall comply with the
provisions of Section 16 hereof.

 

16.                                 NOTICES. All notices or other written
communications hereunder shall be made in accordance with Section 12.1 of the
Credit Agreement.

 

17.                                 DUPLICATE ORIGINALS; COUNTERPARTS. This
Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original. This Agreement may be
executed in several counterparts, each of which counterparts shall be deemed an
original instrument and all of which together shall constitute a single
Agreement. The failure of any party hereto to execute this Agreement, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

 

18.                                 NO ORAL CHANGE. This Agreement, and any
provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Indemnitor or any Indemnified Party, but only by an agreement in writing signed
by the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

 

19.                                 HEADINGS, ETC. The headings and captions of
various paragraphs of this Agreement are for convenience of reference only and
are not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof.

 

20.                                 NUMBER AND GENDER/SUCCESSORS AND ASSIGNS.
All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the Person or
Persons referred to may require. Without limiting the effect of specific
references in any provision of this Agreement, the term “Indemnitor” shall be
deemed to refer to each and every Person comprising an Indemnitor from time to
time, as the sense of a particular provision may

 

C-9

--------------------------------------------------------------------------------


 

require, and to include the successors and assigns of Indemnitor, all of whom
shall be bound by the provisions of this Agreement, provided that no obligation
of Indemnitor may be assigned except with the written consent of Administrative
Agent. Each reference herein to Administrative Agent, Lenders and other Secured
Parties shall be deemed to include their successors and assigns. This Agreement
shall inure to the benefit of Indemnified Parties and their respective
successors and assigns forever.

 

21.                                 RELEASE OF LIABILITY. Any one or more
parties liable upon or in respect of this Agreement may be released without
affecting the liability of any party not so released.

 

22.                                 RIGHTS CUMULATIVE. The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies which
Administrative Agent has under the Notes, the Security Instrument, the Credit
Agreement or the other Loan Documents or would otherwise have at law or in
equity.

 

23.                                 INAPPLICABLE PROVISIONS. If any term,
condition or covenant of this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision.

 

24.                                 GOVERNING LAW. THIS AGREEMENT WAS NEGOTIATED
IN THE STATE OF NEW YORK AND MADE BY INDEMNITOR AND ACCEPTED BY ADMINISTRATIVE
AGENT AND EACH LENDER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTES, AND THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

25.                                 MISCELLANEOUS.

 

(a)                                  Wherever pursuant to this Agreement
(i) Administrative Agent exercises any right given to it approve or disapprove,
(ii) any arrangement or term is to be satisfactory to Administrative Agent, or
(iii) any other decision or determination is to be made by Administrative Agent,
the decision of Administrative Agent to approve or disapprove, all decisions
that arrangements or terms are satisfactory or not satisfactory and all other
decisions and determinations made by Administrative Agent, shall be in the sole
and absolute discretion of Administrative Agent and shall be final and
conclusive, except as may be otherwise expressly and specifically provided
herein.

 

(b)                                 Wherever pursuant to this Agreement it is
provided that Indemnitor pay any costs and expenses, such costs and expenses
shall include, but not be limited to, reasonable out-of- pocket legal fees and
disbursements of Administrative Agent.

 

C-10

--------------------------------------------------------------------------------


 

(c)                                  Joint and Several Liability. If Indemnitor
consists of more than one person or party, the obligations and liabilities of
each such person or party hereunder shall be joint and several.

 

26.                                 CALIFORNIA STATE SPECIFIC PROVISIONS.

 

(a)                                  In the event of any inconsistencies between
the terms and conditions of this Section 26 and the other terms and conditions
of this Agreement, the terms and conditions of Section 26 shall control and be
binding.

 

(b)                                 WAIVERS. In connection with the enforcement
of Indemnitor’s obligations under this Agreement, Indemnitor hereby waives:

 

(i)                                     an election of remedies by any
Indemnified Party, even though that election of remedies, such as a non-judicial
foreclosure with respect to any security for the Loan (whether such security is
real property or personal property), for a guaranteed obligation, has destroyed
the guarantor’s rights of subrogation and reimbursement against the principal by
the operation of Section 580d of the California Code of Civil Procedure or
otherwise,

 

(ii)                                  any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal, or

 

(iii)                               without limiting the generality of the
foregoing, Indemnitor hereby expressly waives any and all benefits which might
otherwise be available to Indemnitor under California Civil Code Sections 2809,
2810, 2819, 2839, 2845 through 2847, 2849, 2850, 2899 and 3433, and California
Code of Civil Procedure Sections 580a, 580b, 580d and 726 in connection with the
enforcement of Indemnitor’s obligations under this Agreement.

 

(c)                                  LOAN AMOUNT No LIMITATION. The amount of
Indemnitor’s liability under this Agreement is unrelated to, and independent of,
the amount of any loss that Administrative Agent may suffer by reason of the
failure of the Loan to be repaid in full, and shall not be determined by
reference to the amount of any Loan loss. No amount paid to any Indemnified
Party pursuant to this Agreement shall be considered to be paid on account of
the Loan or any deficiency or loss suffered by Administrative Agent by reason of
the failure of the Loan to be repaid in full. The enforcement of this Agreement
by any Indemnified Party shall not be construed as an indirect attempt to
recover any such Loan loss. Indemnitor acknowledges that Indemnitor may have
liability under this Agreement even if the Loan is repaid in full by reason of a
full credit bid at any foreclosure sale under the Security Instrument, and that
the amount of Indemnitor’s liability hereunder could exceed the entire amount
paid by Indemnitor for the Property.

 

(d)                                 LEGAL EFFECT OF AGREEMENT. Indemnitor and
Administrative Agent agree that: (i) this Agreement is intended as
Administrative Agent’s written request for information (and Indemnitor’s
response) concerning the environmental condition of the real Property security
as required by California Code of Civil Procedure Section 726.5; and (ii) each
provision in this Agreement (together with any indemnity applicable to a breach
of any such provision) with respect to the environmental condition of the real
Property security is intended by Administrative Agent and Indemnitor to be an
“environmental provision” for purposes of California Code of Civil Procedure
Section 736, and as such it is expressly understood that Indemnitor’s duty to
indemnify any Indemnified Party hereunder shall, subject to Section 9 of this
Agreement, survive: (i) any judicial or non-judicial foreclosure under the
Security Instrument, or transfer of the Property in lieu thereof; (ii) the
release and reconveyance or

 

C-11

--------------------------------------------------------------------------------


 

cancellation of the Security Instrument; and (iii) the satisfaction of all of
Indemnitor’s obligations under the Note, the Security Instrument, the Loan
Agreement and the other Loan Documents. The indemnity in this Agreement is
intended to be operable under 42 U.S.C. 9607(e)(1) and any successor section
thereof.

 

(e)                                  INSPECTION RIGHTS. Subject to Section 3 of
this Agreement, Administrative Agent shall have the right to enter and inspect
the Property for any Hazardous Substances pursuant to California Civil Code
Section 2929.5, to obtain a court order to enforce that right, and to have a
receiver appointed pursuant to California Code of Civil Procedure Section 564 to
enforce Administrative Agent’s right to enter and inspect the Property.

 

(f)                                    REMEDIES. Subject to Sections 4 and 5 of
this Agreement, upon any breach of this Agreement (after the expiration of any
applicable notice and cure periods), Administrative Agent shall have the right
to commence and maintain an action or actions in any court of competent
jurisdiction for breach of contract pursuant to California Code of Civil
Procedure Section 736, whether commenced prior to foreclosure of the Property or
after foreclosure of the Property, and to seek the recovery of any and all
costs, damages, expenses, fees, penalties, fines, judgments, indemnification
payments to third parties, and other out-of-pocket costs or expenses actually
incurred or advanced by Administrative Agent (collectively, the “Environmental
Costs”) relating to the cleanup, remediation or other response action required
by any Environmental Laws or which Administrative Agent believes necessary to
protect the Property.

 

(g)                                 Indemnitor acknowledges and agrees that
notwithstanding any term or provision contained herein or in the Note, the
Security Instrument, the Loan Agreement or the other Loan Documents, subject to
Sections 4 and 5 of this Agreement, the Environmental Costs shall be exceptions
to any non-recourse or exculpatory provision and Indemnitor shall be fully and
personally liable for the Environmental Costs hereunder and such liability shall
not be limited to the original principal amount of the obligations secured by
the Security Instrument; provided, however, the aforementioned personal
liability of Indemnitor shall not be deemed to include the owners of equity
interests in Indemnitor or any employees or agents of Indemnitor.

 

(h)                                 REMEDIES UPON ENVIRONMENTAL IMPAIRMENT. Upon
the occurrence and continuance of any Event of Default under the Note, the
Security Instrument, the Loan Agreement or the other Loan Documents, in addition
to any other remedies provided therein and applicable law, the Indemmitee shall
have the right to waive its lien against the Property or any portion thereof,
whether fixtures or personal property, to the extent such Property is found to
be environmentally impaired in accordance with California Code of Civil
Procedure Section 726.5 and to exercise any and all rights and remedies of an
unsecured creditor against Indemnitor and all of Indemnitor’s assets and
property for the recovery of any deficiency, including, but not limited to,
seeking an attachment order pursuant to California Code of Civil Procedure
Section 483.010. As between Administrative Agent and Indemnitor, for purposes of
California Code of Civil Procedure Section 726.5, Indemnitor shall have the
burden of proving that Indemnitor or any related party (or any affiliate or
agent of Indemnitor or any related party) was not in any way negligent in
permitting the release or threatened release of the Hazardous Substance.
Indemnitor acknowledges and agrees that notwithstanding any term or provision
contained herein or in the Note, the Security Instrument, the Loan Agreement or
the other Loan Documents, all judgments and awards entered against Indemnitor
under this Section and California Code of Civil Procedure Section 726.5 shall be
exceptions to any non-recourse or exculpatory provisions of the Note or Loan
Agreement, and Indemnitor shall be fully and personally liable for all such
judgments and awards entered against Indemnitor.

 

(i)                                     CALIFORNIA CODE SECTIONS. This Agreement
is intended to be cumulative of any rights of Administrative Agent under
California Code of Civil Procedure Sections 564,

 

C-12

--------------------------------------------------------------------------------


 

726.5 and 736 and under California Civil Code Section 2929.5. Indemnitor hereby
agrees that, to the extent permitted by applicable Legal Requirements, its
liability hereunder shall not be affected by any restrictions or limitations
which such statutes may contain.

 

(j)                                     INTENTIONALLY OMITTED.

 

(k)                                  BORDER ZONE PROPERTY. Except as otherwise
disclosed by the Environmental Report issued in connection with the closing of
the Loan (a copy of which has been provided to Administrative Agent), Indemnitor
represents and warrants to Administrative Agent that, to Indemnitor’s actual
knowledge, the Property has not been designated as Border Zone Property under
the provisions of California Health and Safety Code, Sections 25220 et seq. or
any regulation adopted in accordance therewith, and there has been no occurrence
or condition on any real Property adjoining or in the vicinity of the Property
that is reasonably likely to cause the Property or any part thereof to be
designated as Border Zone Property.

 

27.                                 LOUISIANA STATE SPECIFIC PROVISIONS.

 

(a)                                  In the event of any inconsistencies between
the terms and conditions of this Section 27 and the other terms and conditions
of this Agreement, the terms and conditions of Section 27 shall control and be
binding.

 

(b)                                 If Indemnitor consists of more than one
person or entity, the obligations and liabilities of each such person hereunder
are joint, several, indivisible and solidary.

 

[NO FURTHER TEXT ON THIS PAGE]

 

C-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

 

 

INDEMNITOR:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BORROWER:

 

 

 

ROUSE PROPERTIES, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[BORROWER PLEASE CONFIRM SIGNATURE BLOCK AND PROVIDE SIGNATURE BLOCKS FOR EACH
GUARANTOR]

 

C-14

--------------------------------------------------------------------------------


 

Schedule I

 

GUARANTORS

 

1.

Animas Valley Mall, LLC, a Delaware limited liability company

2.

Birchwood Mall, LLC, a Delaware limited liability company

3.

Cache Valley, LLC, a Delaware limited liability company

4.

Chula Vista Center, LP, a Delaware limited partnership

5.

Colony Square Mall L.L.C., a Delaware limited liability company

6.

GGP-Gateway Mall L.L.C., a Delaware limited liability company

7.

Lansing Mall, LLC, a Delaware limited liability company

8.

Mall St. Vincent, LLC, a Delaware limited liability company

9.

North Plains Mall, LLC, a Delaware limited liability company

10.

Pierre Bossier Mall, LLC, a Delaware limited liability company

11.

Silver Lake Mall, LLC, a Delaware limited liability company

12.

Southland Center, LLC, a Delaware limited liability company

13.

Spring Hill Mall L.L.C., a Delaware limited liability company

14.

Sierra Vista Mall, LLC, a Delaware limited liability company

15.

Three Rivers Mall L.L.C., a Delaware limited liability company

16.

Westwood Mall, LLC, a Delaware limited liability company

17.

White Mountain Mall, LLC, a Delaware limited liability company

 

C-15

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

                      , 20   

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attention: Teresa Mager

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of January      ,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among ROUSE PROPERTIES, INC. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.                                       Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Loans to the Borrower in an aggregate amount equal to
$                                  .

 

2.                                       The Borrower requests that such
Revolving Loans be made available to the Borrower on                         ,
20   .

 

3.                                       The Borrower hereby requests that such
Revolving Loans be of the following Type:

 

[Check one box only]

o            Base Rate Loan

o            LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

o            one month

o            three months

o            six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and immediately after making such Revolving Loans, (a) no Default or
Event of Default exists or would exist, and none of the limits specified in
Section 2.14. of the Credit Agreement would be violated by the making of the
requested Revolving Loans; and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and

 

D-1

--------------------------------------------------------------------------------


 

warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents. In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the requested Revolving Loans
contained in Article V. of the Credit Agreement will have been satisfied at the
time such Revolving Loans are made.

 

If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1.(b) of the Credit Agreement.

 

[Signature on Next Page]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONTINUATION

 

                    , 20    

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attention: Teresa Mager

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as January      , 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among ROUSE PROPERTIES, INC. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

1.                                       The requested date of such Continuation
is                       , 20    .

 

2.                                       The Loans subject to such Continuation
are [Revolving] [Term] Loans.

 

3.                                       The aggregate principal amount of the
Loans for which the Interest Period is ending is $                             
and the portion of such principal amount subject to such Continuation is
$                             .

 

4.                                       The current Interest Period of the
Loans subject to such Continuation ends on                       , 20    .

 

5.                                       The duration of the Interest Period for
the Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o                      one month

o                      three months

o                      six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
the Borrower has the right to request a Continuation under the terms of the
Credit Agreement.

 

E-1

--------------------------------------------------------------------------------


 

If notice of the requested Continuation was previously given by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION

 

                   , 20    

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attention: Teresa Mager

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of January      , 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among ROUSE PROPERTIES, INC. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

1.             The requested date of such Conversion is                       ,
20    .

 

2.             The Loans to be Converted are [Revolving] [Term] Loans.

 

3.             The Type of Loans to be Converted pursuant hereto is currently:

 

[Check one box only]

 

o       Base Rate Loan

o       LIBOR Loan

 

4.             The aggregate principal amount of the Type of Loans specified in
item 3 above is $                              and the portion of such principal
amount subject to such Conversion is $                             .

 

F-1

--------------------------------------------------------------------------------


 

4.             The amount of such Loans to be so Converted is to be converted
into Loans of the following Type:

 

[Check one box only]

 

o                      Base Rate Loan

o                      LIBOR Loan, with an initial Interest Period for a
duration of:

 

[Check one box only]

 

o                     one month

o                     three months

o                     six months

 

[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, the
Borrower has the right to request a Continuation under the terms of the Credit
Agreement.](1)

 

If notice of the requested Conversion was previously given by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                  Include this paragraph only in the case of
a conversion of Base Rate Loans into a LIBOR Loans.

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                   , 20    

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attention: Teresa Mager

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of January     , 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among ROUSE PROPERTIES, INC. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.                                       Pursuant to Section 2.4(b) of the
Credit Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to
$                           .

 

2.                                       The Borrower requests that such
Swingline Loan be made available to the Borrower on
                              , 20    .

 

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or would exist, and none of the limits specified in
Section 2.14. of the Credit Agreement would be violated by the making of the
requested Swingline Loan; and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Swingline Loan contained in
Article V. of the Credit Agreement will have been satisfied at the time such
Swingline Loan is made.

 

G-1

--------------------------------------------------------------------------------


 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF CONDITIONAL ASSIGNMENT OF MANAGEMENT AGREEMENT

 

THIS CONDITIONAL ASSIGNMENT OF MANAGEMENT AGREEMENT (this “Assignment”) is made
as of the [      ] day of [            ], 20[    ], by [INSERT NAME OF PROPERTY
OWNER], a [INSERT TYPE OF ENTITY AND STATE OF FORMATION], having its principal
place of business at c/o Rouse Properties, Inc., 1114 Avenue of the Americas,
Suite 2800, New York, New York 10110 (together with its successors and assigns,
“Assignor”), for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the benefit of Secured Parties (as defined
in the Credit Agreement (hereinafter defined)) (in such capacity, together with
its successors and/or assigns in such capacity, “Administrative Agent”), and is
acknowledged and consented to by [INSERT NAME OF MANAGER], a [INSERT TYPE OF
ENTITY AND STATE OF FORMATION], having an address at
[                                    ] (together with its successors and/or
assigns, “Manager”).

 

RECITALS:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of [               ]
[      ], 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Rouse Properties, Inc., a
Delaware corporation (“Borrower”), the financial institutions from time to time
party thereto as “Lenders”, Administrative Agent and the other parties thereto,
Lenders and Administrative Agent have agreed to make available to Borrower
certain financial accommodations in an aggregate principal amount not to exceed
$650,000,000 (as the same may be increased pursuant to the terms of the Credit
Agreement) on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, pursuant to the terms of that certain Guaranty dated as of
[               ] [      ], 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) made by Assignor and each
of the other Guarantors in favor of Administrative Agent and the other Secured
Parties, Assignor has guaranteed Borrower’s obligations to Administrative Agent
and the other Secured Parties on the terms and conditions contained therein;

 

WHEREAS, pursuant to that certain [INSERT NAME OF MANAGEMENT AGREEMENT], dated
as of [                 ] [    ], [         ] (as amended, restated,
supplemented or otherwise modified from time to time, the “Management
Agreement”), by and between Assignor and Manager, Assignor has employed Manager
to operate and manage the Property (as defined in the applicable Security
Instrument); and

 

WHEREAS, to induce Administrative Agent, Lenders and other Secured Parties to
make, and to continue to make, such financial accommodations to Borrower under
the Credit Agreement, Assignor desires to assign to Administrative Agent, for
its individual benefit and the benefit of the other Secured Parties, all of its
right, title and interest in, to and under the Management Agreement on the terms
hereof to secure, among other things, Assignor’s obligations under the Guaranty.
All capitalized terms not defined herein shall have the respective meanings set
forth in the Credit Agreement.

 

H-1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Assignor, Assignor agrees as follows:

 

AGREEMENT:

 

For good and valuable consideration the parties hereto agree as follows:

 

1.             Assignment of Management Agreement. As additional collateral
security for the Guaranty, Assignor hereby conditionally transfers, sets over
and assigns to Administrative Agent, for the benefit of Secured Parties, all of
Assignor’s right, title and interest in and to the Management Agreement, said
transfer and assignment to automatically become a present, unconditional
assignment, at Administrative Agent’s option upon written notice to Assignor and
Manager, upon the occurrence and during the continuance of Event of Default.
After exercise of Administrative Agent’s rights under this Paragraph 1, Manager
shall, if Manager agrees, subject to the terms and conditions contained herein,
continue to provide management services in accordance with, and to the extent
provided for in, the Management Agreement.

 

2.             Termination. At such time as the Credit Agreement has terminated
in accordance with its terms, this Assignment and all of Administrative Agent’s
right, title and interest hereunder with respect to the Management Agreement
shall terminate.

 

3.             Assignor Covenants. Assignor hereby covenants with Administrative
Agent, for the benefit of Secured Parties, that during the term of this
Assignment: (a) Assignor shall not transfer the responsibility for the
management of the Property from Manager to any other person or entity other than
to a Qualified Manager in accordance with the terms of the Loan Documents; and
(b) Assignor shall, in the manner provided for in this Assignment, give notice
to Administrative Agent of any notice or information that Assignor receives
which indicates that Manager is terminating the Management Agreement or that
Manager is otherwise discontinuing its management of the Property.

 

4.             Agreement by Assignor and Manager. Assignor and Manager hereby
agree that all rents, security deposits, issues, proceeds and profits of the
Property collected by Manager shall be deposited in the account identified on
Exhibit B attached hereto and made a part hereof, to be held therein and
disbursed therefrom in accordance with the terms and provisions of the Credit
Agreement and the Cash Management Agreement.

 

5.             Right to Replace Manager. Assignor, upon the request of
Administrative Agent, shall terminate the Management Agreement and replace
Manager, without penalty or fee, if at any time during the term of the Credit
Agreement: (a) Manager shall become insolvent or a debtor in (i) any involuntary
bankruptcy or insolvency proceeding that is not dismissed or stayed within
ninety (90) days of the filing thereof, or (ii) any voluntary bankruptcy or
insolvency proceeding; (b) an Event of Default has occurred and is continuing;
or (c) there exists a material default by Manager beyond all applicable notice
and cure periods under the Management Agreement. At such time as Manager is
removed pursuant to this Paragraph 5, if any, Borrower shall within sixty (60)
days thereafter, appoint a Qualified Manager, which Qualified Manager shall
assume management of the Property and shall receive a property management fee
not to exceed then current market rates. The term “Qualified Manager” as used
herein shall mean (i) any Subsidiary of Borrower (but only if the Manager being
replaced is not a Subsidiary of Borrower) or (ii) a reputable and experienced
professional management organization reasonably acceptable to Administrative
Agent.

 

H-2

--------------------------------------------------------------------------------


 

6.             Subordination of Management Agreement and Management Fees.
Assignor and Manager hereby agree that at all times prior to the termination of
this Assignment, the Management Agreement shall be subordinate, inferior and
subject to the lien, payment priority and terms of this Assignment, the Credit
Agreement, the Security Instrument and the other Loan Documents. Assignor and
Manager further agree that Manager shall not be entitled to receive any fee,
commission or other amount payable to Manager under the Management Agreement
(including, without limitation, incentive management fees, if any) for and
during any period of time that an Event of Default has occurred and is
continuing; provided, however, that (i) Manager shall not be obligated to return
or refund to Administrative Agent any fee, commission or other amount already
received by Manager, and to which Manager was entitled under this Assignment and
(ii) so long as Manager is not in default under the Management Agreement and so
long as the Management Agreement has not been terminated, Borrower shall be
permitted to make, and Manager shall be permitted to receive, the payments that
regularly become due under the Management Agreement.

 

7.             Consent and Agreement by Manager. Manager hereby acknowledges and
consents to this Assignment and agrees that Manager will act in conformity with
the provisions of this Assignment and Administrative Agent’s, on behalf of
Secured Parties, rights hereunder or otherwise related to the Management
Agreement. In the event that the responsibility for the management of the
Property is transferred from Manager in accordance with the provisions hereof,
Manager shall, and hereby agrees to, fully cooperate in transferring its
responsibility to a new management company and effectuate such transfer no later
than thirty (30) days from the date the Management Agreement is terminated.
Further, Manager hereby agrees (a) not to contest or impede the exercise by
Administrative Agent, on behalf of Secured Parties, of any right it has under or
in connection with this Assignment; and (b) that it shall, in the manner
provided for in this Assignment, give at least thirty (30) days’ prior written
notice to Administrative Agent of its intention to terminate the Management
Agreement or otherwise discontinue its management of the Property.

 

8.             Manager’s Agreement. Borrower and Manager hereby acknowledge and
agree that Manager shall, in accordance with the terms and conditions contained
in the Cash Management Agreement, deposit all Rents (as defined in the Cash
Management Agreement) received by Manager into the Deposit Account (as defined
in the Cash Management Agreement).

 

9.             Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

10.           Notices. All notices required or permitted hereunder shall be
given and shall become effective as provided in the Credit Agreement.

 

All notices to Manager shall be addressed as follows:

 

[                                ]

 

11.           No Oral Change. This Assignment, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Assignor or Administrative
Agent, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

H-3

--------------------------------------------------------------------------------


 

12.           Liability. If Assignor consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Assignment shall be binding upon and inure to the benefit of
Assignor, Manager and/or Administrative Agent, for the benefit of Secured
Parties, and their respective successors and/or assigns forever.

 

13.           Inapplicable Provisions. If any term, covenant or condition of
this Assignment is held to be invalid, illegal or unenforceable in any respect,
this Assignment shall be construed without such provision.

 

14.           Headings, etc. The headings and captions of various paragraphs of
this Assignment are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

15.           Duplicate Originals; Counterparts. This Assignment may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Assignment may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Assignment. The failure of any party hereto
to execute this Assignment, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.

 

16.           Number and Gender. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

 

[NO FURTHER TEXT ON THIS PAGE]

 

H-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
and year first written above.

 

 

 

ASSIGNOR:

 

 

 

 

 

[                                   ]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

[Signatures on Next Page]

 

H-5

--------------------------------------------------------------------------------


 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

[Signatures Continue on Next Page]

 

H-6

--------------------------------------------------------------------------------


 

 

 

MANAGER:

 

 

 

 

 

[                                            ]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

H-7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MANAGEMENT AGREEMENT

 

(attached hereto)

 

H-8

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF REVOLVING NOTE

 

$

 

, 20

 

FOR VALUE RECEIVED, the undersigned, ROUSE PROPERTIES, INC. (the “Borrower”)
hereby unconditionally promises to pay to the order of
                                          (the “Lender”), in care of Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), to Wells Fargo Bank, National Association, 608 Second Avenue S.,
11th Floor, Minneapolis, Minnesota 55402-1916, or at such other address as may
be specified by the Administrative Agent to the Borrower, the principal sum of
                                AND       /100 DOLLARS ($
                       ), or such lesser amount as may be the then outstanding
and unpaid balance of all Revolving Loans made by the Lender to the Borrower
pursuant to, and in accordance with the terms of, the Credit Agreement.

 

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

 

This Revolving Note is one of the “Revolving Notes” referred to in the Credit
Agreement dated as of January        , 2012 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Borrower, the financial institutions party thereto and their assignees under
Section 12.5. thereof, the Administrative Agent, and the other parties thereto,
and is subject to, and entitled to, all provisions and benefits thereof.
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Credit Agreement. The Credit Agreement,
among other things, (a) provides for the making of Revolving Loans by the Lender
to the Borrower from time to time in an aggregate amount not to exceed at any
time outstanding the Dollar amount first above mentioned, (b) permits the
prepayment of the Revolving Loans by the Borrower subject to certain terms and
conditions and (c) provides for the acceleration of the Revolving Loans upon the
occurrence of certain specified events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Revolving Note.

 

[This Revolving Note is given in replacement of the Revolving Note
dated                 , 20     , in the original principal amount of
$                previously delivered to the Lender under the Credit Agreement.
THIS REVOLVING NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER
REVOLVING NOTE.](1)

 

--------------------------------------------------------------------------------

(1)           Language to be included in case of an assignment and need to issue
a replacement note to an existing Lender, either because such Lender’s
Commitment has increased or decreased from what it was initially.

 

I-1

--------------------------------------------------------------------------------


 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signature on Next Page]

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

WF Loan Number 1005597

 

FORM OF CASH MANAGEMENT AGREEMENT

 

THIS CASH MANAGEMENT AGREEMENT (this “Agreement”) is made as of January , 2012,
by and among each of the entities listed on Schedule I attached hereto
(collectively, “Guarantor”), ROUSE PROPERTIES, INC., a Delaware corporation
(“Borrower”), each of Guarantor and Borrower having an address at do Rouse
Properties, Inc., 1114 Avenue of the Americas, Suite 2800, New York, New York
10110, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for
the benefit of Secured Parties (as defined in the Credit Agreement (defined
below)) (in such capacity, together with its successors and/or assigns in such
capacity, “Administrative Agent”), having an address at 123 North Wacker Drive,
Suite 1900, Chicago, Illinois 60606.

 

RECITALS:

 

A.          Lenders (as defined in the Credit Agreement) are prepared to make
certain loans and other financial accommodations to Borrower (collectively, the
“Loan”), which Loan is evidenced by certain notes given by Borrower to each
Lender (collectively, the “Note”) and guaranteed by Guarantor and affiliates of
Guarantor pursuant to that certain Guaranty, dated as of the date hereof,
executed by Guarantor and certain affiliates of Guarantor (the “Guaranty”),
which Guaranty and/or the Note will be secured by, among other things, those
certain mortgages, deeds of trust and/or similar security instruments, each
dated the date hereof (together with any and all extensions, renewals,
substitutions, replacements, amendments, modifications and/or restatements
thereof, individually and/or collectively, as the context may require, the
“Security Instrument”), which grants Administrative Agent, for its benefit and
the benefit of Secured Parties, a lien on the property encumbered thereby
(individually and/or collectively, as the context may require, the “Property”)
and which Loan is made pursuant to that certain Credit Agreement, dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by Borrower, the financial institutions
party thereto and their assignees under Section 12.5 thereof (the “Lenders”),
and Administrative Agent; the Security Instrument, the Credit Agreement and any
and all documents or instruments now or hereafter executed in connection with
the Loan are collectively herein referred to as the “Loan Documents”).

 

B.           Pursuant to the terms of that certain Blocked Account Control
Agreement (the “Property Deposit Account Agreement”) of even date herewith, made
by and among Guarantor, Borrower, Administrative Agent and Bank (as defined
below), Borrower has established with Bank certain deposit accounts as more
particularly set forth in the Property Deposit Account Agreement (such accounts
referred to herein, individually and/or collectively, as the context may
require, the “Property Deposit Account”).

 

C.           Pursuant to the terms of that certain Blocked Account Control
Agreement (individually and/or collectively, as the context may require, the
“Deposit Account Agreement”) of even date herewith, made by and among Borrower,
Administrative Agent and Bank, Borrower has established with Bank that certain
deposit account as more particularly set forth in the Deposit Account Agreement
(“Deposit Account”).

 

D.          In order to fulfill certain of Borrower’s obligations under the
Credit Agreement and the other Loan Documents and Guarantor’s obligations under
the Guaranty, Borrower and Guarantor have agreed that (i) all Rents (as defined
herein) will be deposited directly into the Property Deposit Account,

 

J-1

--------------------------------------------------------------------------------


 

(ii) all sums in the Property Deposit Account shall be deposited into the
Deposit Account on each Business Day, and (iii) all sums in the Deposit Account
shall be disbursed from the Deposit Account to Administrative Agent on each
Business Day to be applied in accordance with the terms of this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.             DEFINED TERMS. As used herein, the following capitalized terms
shall have the respective meanings set forth below:

 

“Accounts” shall mean, collectively, the Cash Management Account, the Debt
Service Subaccount, the Excess Cash Flow Reserve Subaccount and any other
account established pursuant to the terms of the Loan Documents.

 

“Approved Annual Budget” shall have the meaning set forth in the definition of
Monthly Operating Expense Amount set forth herein.

 

“Bank” shall mean U.S. Bank, National Association, or any permitted successor to
Bank under the terms of the Property Deposit Account Agreement or the Deposit
Account Agreement, as applicable.

 

“Business Day” shall mean a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Minneapolis,
Minnesota are open to the public for carrying on substantially all of the
Administrative Agent’s business functions. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Cash Management Account” has the meaning set forth in Section 2 hereof.

 

“Cash Management Fees” has the meaning set forth in Section 5(c)(ii) hereof.

 

“Debt Service Subaccount” has the meaning set forth in Section 2(i) hereof.

 

“De Minimis Income” shall mean, collectively, certain de minimis amounts of
Rents received directly by a Property Owner or any property manager from sources
other than Tenant Leases, including sources such as holiday photo sales and
change retrieved from fountains.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall have the meaning set forth in the Credit Agreement.

 

J-2

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning set forth in Section 9 hereof.

 

“Excess Cash Flow” has the meaning set forth in Section 5(c)(vi) hereof.

 

“Excess Cash Flow Subaccount” has the meaning set forth in Section 2(ii) hereof.

 

“Interest Payment Date” has the meaning set forth in Section 5(c) hereof.

 

“Monthly Operating Expense Amount” shall mean the monthly amount payable for
operating expenses (which shall include management, leasing and allocated
overhead expenses) for each Property as set forth in an annual budget for each
Property delivered to and approved by Administrative Agent in its reasonable
discretion (collectively, the “Approved Annual Budget”), such approval not to be
unreasonably withheld, conditioned or delayed, together with other amounts not
set forth on such Approved Annual Budget, but incurred by Borrower in connection
with the operation and maintenance of the Property and approved by
Administrative Agent.

 

“Monthly Payment Date” has the meaning set forth in Section 5(c) hereof.

 

“Non-Core Income” shall mean, collectively, (i) De Minimus Income and
(ii) Sponsorship Income.

 

“Rents” shall mean the rents, income, receipts, revenues, issues and profits now
due or that may become due or to which any Guarantor is now or hereafter may
become entitled or that such Guarantor may demand or claim, arising or issuing
from or out of any Tenant Lease or from or out of any Property or any part
thereof or any Collateral related thereto, excluding Non-Core Income in an
amount not in excess of $25,000 per calendar year for each Property, and
including, without limiting the generality of the foregoing, minimum rents,
additional rents, percentage rents, parking maintenance charges or fees, tax and
insurance contributions, proceeds of sale of electricity, gas, chilled and
heated water and other utilities and services, deficiency rents, security
deposits and other liquidated damages following default, premiums payable by any
tenant upon the exercise of a cancellation privilege provided for in any Tenant
Lease, and all proceeds payable under any policy of insurance covering loss of
rents resulting from untenantability caused by destruction or damage to such
Property or Collateral related thereto, together with all rights and claims of
any kind that a Guarantor may have against any tenant under any Tenant Lease or
any subtenants or occupants of such Property.

 

“Sponsorship Income” shall mean, collectively, certain Rents generated pursuant
to multi-property sponsorship and advertising programs which are attributable to
the Property.

 

“Sweep Event” shall have the meaning set forth in the Credit Agreement.

 

All terms used but not otherwise defined in this Agreement shall have the same
defined meanings set forth in the Credit Agreement, unless the context otherwise
requires.

 

2.             ESTABLISHMENT OF ACCOUNTS. Administrative Agent has established
an account (the “Cash Management Account”) into which all funds in the Deposit
Account shall be deposited on each Business Day as more particularly set forth
in the Deposit Account Agreement. Administrative Agent shall maintain on a
ledger entry basis the following subaccounts of the Cash Management Account:

 

J-3

--------------------------------------------------------------------------------


 

(a)           An account into which Borrower shall deposit, or cause to be
deposited, the sums required to be deposited hereunder pursuant to
Section 5(c) hereof for the payment of interest accruing at the Post-Default
Rate, if any, and late payment charges, if any, and monthly principal and/or
interest payments (the “Debt Service Subaccount”); and

 

(b)           An account into which Borrower shall deposit, or cause to be
deposited, Excess Cash Flow pursuant to Section 5(c) hereof (the “Excess Cash
Flow Subaccount”).

 

3.             ACCOUNT NAMES AND CHARACTERISTICS. The Accounts shall each be in
the name of Borrower for the benefit of Administrative Agent, for the benefit of
Secured Parties. Each Account shall be maintained as an Eligible Account. The
Accounts shall be assigned the federal tax identification number of Borrower,
which number is [                          ]. The Accounts shall, at all times
during the term of this Agreement, be under the sole dominion and control of
Administrative Agent, who shall have the sole right to withdraw funds from the
Accounts for application in accordance with this Agreement. Borrower
acknowledges and agrees that (i) neither Borrower, any Guarantor nor any other
party claiming on behalf of, or through, Borrower or any Guarantor shall have
any right, title or interest, whether express or implied, in the Accounts or to
withdraw or make use of any amounts from the Accounts, and (ii) unless required
by Applicable Law, neither Borrower nor any Guarantor shall be entitled to any
interest on amounts held in the Accounts.

 

4.           DEPOSITS INTO DEPOSIT ACCOUNT.

 

(a)           Guarantor and Borrower shall cause (i) all Rents to be deposited
directly into the Property Deposit Account and (ii) on each Business Day, all
sums in the Property Deposit Account to be deposited directly into the Deposit
Account. Guarantor and Borrower hereby represent and warrant that the tenants at
the Property currently deposit all payments of Rents into the applicable
Property Deposit Account. Borrower and Guarantor hereby agree that, from and
after the date hereof, (i) Guarantor shall notify and advise each tenant under
each Tenant Lease executed after the date hereof to send all payments of Rents
directly to the Property Deposit Account and such notification shall be set
forth in each such Tenant Lease and (ii) Borrower and Guarantor shall not direct
any tenant under any Tenant Lease to deposit Rents in any account other than the
applicable Property Deposit Account except pursuant to a joint direction letter
from Guarantor and Administrative Agent or as otherwise approved by
Administrative Agent.

 

(b)           Commencing with the first billing statement delivered after the
date hereof and for each subsequent statement delivered, Guarantor shall
instruct all persons and entities that maintain open accounts with Guarantor or
with whom Guarantor does business on an “accounts receivable” basis with respect
to the Property to deliver all payments due under such accounts to the Property
Deposit Account. Neither Borrower nor any Guarantor shall direct any such person
or entity to make payments due under such accounts in any other manner.

 

(c)           If, notwithstanding the provisions of this Section 4, Borrower or
any Guarantor receive any Rents from the Property, then (i) such amounts shall
be deemed to be collateral for the Loan and shall be held in trust for the
benefit, and as the property, of Administrative Agent, (ii) such amounts shall
not be commingled with any other funds or property of Borrower or Guarantor, and
(iii) Borrower or Guarantor shall deposit such amounts in the Property Deposit
Account within two (2) Business Days of receipt.

 

(d)           In addition, Borrower and Guarantor shall cause all amounts
payable under any Specified Derivatives Contract to be deposited into the
Deposit Account. If, notwithstanding

 

J-4

--------------------------------------------------------------------------------


 

the provisions of this Section 4, Borrower or Guarantor receive any amounts
payable under the Specified Derivatives Contract, then (i) such amounts shall be
deemed to be collateral for the Loan and shall be held in trust for the benefit,
and as the property, of Administrative Agent, (ii) such amounts shall not be
commingled with any other funds or property of Borrower or Guarantor, and (iii)
Borrower or Guarantor shall deposit such amounts in the Deposit Account within
two (2) Business Days of receipt.

 

(e)           Upon Administrative Agent’s request from time to time, Borrower
and Guarantor shall provide a written statement to Administrative Agent
itemizing any amounts deposited in the Property Deposit Account and/or the
Deposit Account by Borrower or Guarantor for the period covered by
Administrative Agent’s request and such supporting documentation as
Administrative Agent may reasonably require.

 

5.           DEPOSITS; DISBURSEMENTS.

 

(a)           Deposits. Borrower and Guarantor shall make or cause to be made
such deposits into the Accounts as may be required by the Credit Agreement, the
Guaranty and this Agreement.

 

(b)           Disbursements with No Sweep Event. Provided no Sweep Event and no
Event of Default has occurred and is continuing, on each Business Day,
Administrative Agent shall disburse all funds, if any, on deposit in the Cash
Management Account to an account designated by Borrower in writing.

 

(c)           Disbursements During a Sweep Event. Upon the occurrence and during
the continuance of a Sweep Event and provided no Event of Default has occurred
and is continuing, Administrative Agent shall, on the first day of each calendar
month (each, a “Monthly Payment Date”) and, with respect to the payment of
interest on LIBOR Loans, on the dates set forth in Section 2.5(b) of the Credit
Agreement (each, an “Interest Payment Date”), withdraw all funds, if any, on
deposit in the Cash Management Account and disburse such funds in the following
order of priority:

 

(i)            First, on each Monthly Payment Date only, the monthly amount
required to pay all taxes and insurance premiums relating to each Property for
the immediately following calendar month as set forth in the Approved Annual
Budget shall be disbursed to Borrower;

 

(ii)           Second, on each Monthly Payment Date and on each Interest Payment
Date, funds sufficient to pay any interest accruing at the Post-Default Rate and
late payment charges, if any, and any fees necessary for the establishment,
maintenance and administration of the Accounts that are due and payable on such
date (collectively, the “Cash Management Fees”) shall be deposited in the Debt
Service Subaccount;

 

(iii)          Third, (A) on each Monthly Payment Date, funds sufficient to pay
monthly principal and/or interest payments due on such Monthly Payment Date and
(B) on each Interest Payment Date, funds sufficient to pay the interest on any
LIBOR Loans due on such Interest Payment Date, each pursuant to the terms of the
Credit Agreement, shall be deposited in the Debt Service Subaccount;

 

(iv)          Fourth, on each Monthly Payment Date only, funds sufficient to pay
the Monthly Operating Expense Amount shall be disbursed to Borrower; and

 

(v)           Fifth, (x) on each Monthly Payment Date only, all amounts
remaining in the Cash Management Account after deposits for items (i) through
(iv) above (“Excess Cash

 

J-5

--------------------------------------------------------------------------------


 

Flow”), shall be deposited into the Excess Cash Flow Reserve Account and (y) on
each Interest Payment Date that is not a Monthly Payment Date, all Excess Cash
Flow shall remain in the Cash Management Account to be disbursed on the next
Monthly Payment Date pursuant to the terms of this Section 5(c).

 

(d)           Disbursement to Borrower. Within three (3) Business Days after a
Sweep Event ceases to exist, all funds on deposit in the Excess Cash Flow
Reserve Account shall be disbursed to Borrower.

 

6.           WITHDRAWALS.

 

(a)           Withdrawals From Debt Service Subaccount. Administrative Agent
shall have the right to withdraw amounts on deposit in the Debt Service
Subaccount (i) to pay Post- Default interest and late charges, if any, (ii) to
pay all principal and/or interest payments due on each Monthly Payment Date, and
(iii) as to LIBOR Loans, to pay all principal and/or interest payments due on
each Interest Payment Date, each as more particularly set forth in the Credit
Agreement. Administrative Agent shall have the right to withdraw amounts on
deposit in the Debt Service Subaccount to pay Cash Management Fees as and when
the same are due and payable.

 

(b)           Disbursements from Excess Cash Flow Reserve Account. Subject to
Section 5(d) above, all funds in the Excess Cash Flow Reserve Account shall be
held as additional collateral for the Loan. If on the last day of any fiscal
quarter of the Borrower a Sweep Event shall exist and either (A) the Net
Operating Income attributable to the Property determined as of the last day of
such fiscal quarter is less than or equal to eighty percent (80.0%) of the Net
Operating Income attributable to such Property determined as of the date hereof
or (B) such Sweep Event has existed for four (4) consecutive fiscal quarters,
then the Administrative Agent shall apply all available funds in the Excess Cash
Flow Reserve Account to the outstanding principal balance of the Term Loans;
provided that if any Term Loans are LIBOR Loans at such time the Administrative
Agent shall only apply such available funds to such Term Loans on the last day
of the applicable Interest Periods of such Term Loans. Any application of funds
to the principal balance of the Term Loans pursuant to the preceding sentence
shall not be subject to payment of the prepayment premium required pursuant to
Section 2.7(c) of the Credit Agreement. Within three (3) Business Days after the
termination of any Sweep Event, provided that no other Sweep Event has occurred
and is continuing, Administrative Agent shall disburse all funds remaining on
deposit in the Excess Cash Flow Reserve Account, if any, to Borrower.

 

(c)           Sole Dominion and Control. Borrower and Guarantor acknowledge and
agree that the Accounts are subject to the sole dominion, control and discretion
of Administrative Agent and its authorized agents or designees, subject to the
terms hereof. Neither Borrower nor Guarantor shall have any right of withdrawal
with respect to any Account. Administrative Agent shall have the right to
control the disposition of funds in the Accounts, subject to the terms of this
Agreement and the Credit Agreement, without the further consent of Borrower or
Guarantor or any other person or entity.

 

(d)           Deficiencies. Notwithstanding anything to the contrary herein,
Borrower acknowledges that Borrower is responsible for monitoring the
sufficiency of funds deposited in the Accounts and that Borrower is liable for
any deficiency in available funds (other than as a result of any gross
negligence or willful misconduct of Administrative Agent), irrespective of
whether Borrower has received any account statement, notice or demand from
Administrative Agent. If on any Monthly Payment Date or Interest Payment Date,
the amount of the available funds in the Accounts is insufficient to make all of
the disbursements described in Sections 5(b)(i) through (iv), inclusive,
Borrower shall be required to pay directly to Administrative Agent the amounts
that would otherwise be paid to

 

J-6

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to Sections 5(b)(ii) and 5(b)(iii) of this
Agreement on or before the due dates for such payments.

 

(e)           Reconciliation of Taxes, Insurance Premiums and Operating
Expenses. On or before the fifteenth (15th) Business Day after each calendar
quarter, Borrower shall deliver to Administrative Agent a report reconciling the
taxes, insurance premiums and Operating Expenses actually incurred and paid by
Borrower or Guarantor, as applicable, for such preceding calendar quarter
(collectively, the “Actual Operating Expenses”) and the amounts disbursed to
Borrower for taxes, insurance premiums and the Monthly Operating Expense Amounts
(collectively, the “Approved Operating Expenses”) pursuant to Sections 5(c)(i)
and (iv) hereof for such calendar quarter (each a “Reconciliation Report”),
which Reconciliation Report shall be subject to Administrative Agent’s review
and reasonable approval, it being agreed that so long as expenditures made by
Borrower or Guarantor, as applicable, are consistent with the Approved Annual
Budget, such expenditures shall be deemed to be approved by Administrative
Agent. If such Actual Operating Expenses set forth in the Reconciliation Report
are less than the amounts disbursed to Borrower for Approved Operating Expenses
pursuant to Sections 5(c)(i) and (iv) hereof for the prior calendar quarter
(“Operating Expense Payment Overage”), then the next disbursement of funds for
the Monthly Operating Expense Amount shall be reduced by an amount equal to the
Operating Expense Payment Overage. If such Actual Operating Expenses are greater
than the amounts disbursed to Borrower for Approved Operating Expenses pursuant
to Sections 5(c)(i) and (iv) hereof for the prior calendar quarter (“Operating
Expense Disbursement Deficiency”), then Borrower may request such Operating
Expense Disbursement Deficiency be disbursed by Administrative Agent from the
Excess Cash Flow Reserve Account. In the event Borrower fails to use reasonable
efforts to deliver the Reconciliation Report as required by this Section 6(e),
Administrative Agent may, at its election, suspend all disbursements of any
Monthly Operating Expense Amount until such time as all delinquent
Reconciliation Reports have been delivered and reasonably approved by
Administrative Agent.

 

7.             TERMINATION OF AGREEMENT. This Agreement shall terminate upon the
indefeasible payment of the Obligations in full. Within three (3) Business Days
after any such termination, the funds remaining in the Accounts shall be
disbursed to Borrower after first deducting all amounts then currently due and
owing to Administrative Agent, Lenders and any other Secured Parties under the
Credit Agreement and the other Loan Documents.

 

8.             FUNDS IN ACCOUNTS AS SECURITY FOR THE LOAN. As security for full
payment of the Loan and timely performance of Borrower’s obligations under this
Agreement, the Credit Agreement and the other Loan Documents, Borrower hereby
pledges, transfers and assigns to Administrative Agent, and grants to
Administrative Agent a continuing perfected security interest in and to the
Accounts and all profits and proceeds thereof, which security interest is prior
to all other liens. Borrower agrees to execute, acknowledge, deliver, file or
do, at its sole but reasonable cost and expense, all other acts, assignments,
notices, agreements or other instruments as Administrative Agent may reasonably
require in order to perfect the foregoing security interest, pledge and
assignment or otherwise to fully effectuate the rights granted to Administrative
Agent by this Section. Other than in connection with the Loan, Borrower has not
sold or otherwise conveyed the Accounts. The Accounts constitute “deposit
accounts” within the meaning of the Uniform Commercial Code of the State of New
York.

 

9.             Default.

 

(a)           Borrower’s and/or Guarantor’s failure to timely and fully perform
its obligations under this Agreement shall, subject to any applicable notice and
grace period provided for in

 

J-7

--------------------------------------------------------------------------------


 

the Credit Agreement, constitute a default under this Agreement (“Event of
Default”) and also shall constitute an automatic “Event of Default” under and as
defined in the Credit Agreement and the other Loan Documents (after the
expiration of any applicable notice and grace periods provided for in the Credit
Agreement), and the occurrence of an “Event of Default” under and as defined in
the Credit Agreement or any of the other Loan Documents shall constitute an
automatic Event of Default under this Agreement.

 

(b)           Upon the occurrence of an Event of Default, Administrative Agent
shall have the continuing exclusive control of, and right to withdraw and apply,
the funds in the Property Deposit Account, the Deposit Account and the Accounts
to payment of any and all debts, liabilities and obligations of Borrower and
Guarantor to Administrative Agent, Lenders and other Secured Parties pursuant to
or in connection with this Agreement, the Credit Agreement and the other Loan
Documents, in such order, proportion and priority as Administrative Agent may
determine in its sole discretion (subject to the terms of the Credit Agreement).
Administrative Agent’s right to withdraw and apply funds in the Property Deposit
Account, the Deposit Account and the Accounts shall be in addition to all other
rights and remedies provided to Administrative Agent under this Agreement, the
Credit Agreement and the other Loan Documents and at law or in equity as a
result of Borrower’s and/or Guarantor’s default. Administrative Agent’s
continuation of payments from the Accounts when and as contemplated by this
Agreement shall not be deemed Administrative Agent’s waiver or a cure of any
Event of Default by Borrower or any Guarantor.

 

10.           Fees and Expenses. Borrower and each Guarantor acknowledges and
agrees that it solely shall be, and shall at all times remain, liable to
Administrative Agent for all customary and reasonable, out-of-pocket documented
fees, charges, costs and expenses incurred by Administrative Agent or its
designee or nominee in connection with the Accounts, this Agreement and the
enforcement hereof, including, without limitation, the establishment,
maintenance and administration of the Accounts and the reasonable fees and
expenses of legal counsel to Administrative Agent as needed to enforce, protect
or preserve the rights and remedies of Administrative Agent under this
Agreement.

 

11.           Miscellaneous.

 

(a)           Borrower’s and/or Guarantor’s failure to timely and fully perform
its obligations under this Agreement shall, subject to any applicable notice and
grace period provided for in the Credit Agreement, constitute a default under
this Agreement (“Event of Default”) and also shall constitute an automatic
“Event of Default” under and as defined in the Credit Agreement and the other
Loan Documents (after the expiration of any applicable notice and grace periods
provided for in the Credit Agreement), and the occurrence of an “Event of
Default” under and as defined in the Credit Agreement or any of the other Loan
Documents shall constitute an automatic Event of Default under this Agreement.

 

(b)           Notices. All notices and other communications under this Agreement
will be made in writing and given in accordance with the Credit Agreement with
respect to Borrower and Administrative Agent and the Guaranty with respect to
each Guarantor.

 

(c)           Entire Agreement; Modification. This Agreement sets forth the
entire agreement between the parties hereto with respect to the subject matter
hereof and supercedes all prior discussions, representations, communications and
agreements (oral and written) by and among the parties hereto with respect
thereto. Neither this Agreement nor any terms hereof shall be waived, modified,
supplemented or terminated in any manner whatsoever, except by a written
instrument signed by all parties hereto and then only to the extent expressly
set forth in such writing.

 

J-8

--------------------------------------------------------------------------------


 

(d)           Binding Effect; Joint and Several Obligations. The terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, legal representatives,
successors, and permitted assigns, whether by voluntary action of the parties or
by operation of law. The foregoing shall not be construed, however, to permit
assignments or transfers otherwise prohibited under the Credit Agreement or the
other Loan Documents. If Borrower or Guarantor consists of more than one person
or entity, each shall be jointly and severally liable to perform Borrower’s or
Guarantor’s obligations under this Agreement, as applicable.

 

(e)           Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals, and each duplicate original shall be
deemed to be an original. This Agreement (and each duplicate original) also may
be executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute a fully executed agreement
even though all signatures do not appear on the same document.

 

(f)            Unenforceable Provisions. If any provision of this Agreement is
found by competent judicial authority to be invalid or unenforceable, the other
provisions of this Agreement that can be carried out without the invalid or
unenforceable provision will not be affected, and such invalid or unenforceable
provision will be ineffective only to the extent of such invalidity or
unenforceability and otherwise construed to the greatest extent possible to
accomplish fairly the purposes and intentions of the parties hereto.

 

(g)           Ambiguity; Headings and Construction of Certain Terms. Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against Administrative Agent by virtue of the fact that such document
has originated with Administrative Agent as drafter. The parties to this
Agreement agree that this Agreement shall be construed and interpreted according
to the ordinary meaning of the words used so as to accomplish fairly the
purposes and intentions of the parties hereto. Words used in this Agreement may
be used interchangeably in singular or plural form, and any pronoun shall be
deemed to cover all genders. Section headings are for convenience only and shall
not be used in interpretation of this Agreement. “Herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or other subdivision; and “section”
refers to the entire section and not to any particular subsection, paragraph or
other subdivision. Reference to days for performance shall mean calendar days
unless Business Days are expressly indicated. References to the “Credit
Agreement” and the other “Loan Documents” shall mean such original documents and
all renewals, modifications and supplements to the foregoing.

 

(h)           Governing Law. This Agreement shall be governed by the laws of the
State of New York (without giving effect to its conflicts of law rules), except
with regard to payment of checks and other items and other issues relating to
the operations of the Accounts or any other account to which funds from the
Accounts are transferred, which issues shall be governed by the laws of the
state where the Accounts or such other account are located.

 

[NO FURTHER TEXT ON THIS PAGE]

 

J-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

BORROWER:

 

 

 

ROUSE PROPERTIES, INC., a Delaware corporation

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

GUARANTOR:

 

 

 

[SIGNATURE BLOCKS PROVIDED IN SEPARATE DOCUMENT]

 

 

[Signatures Continue on Next Page]

 

J-10

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent for Secured Parties

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as cash management bank

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

J-11

--------------------------------------------------------------------------------


 

Schedule I

 

GUARANTORS

 

18. Animas Valley Mall, LLC, a Delaware limited liability company

19. Birchwood Mall, LLC, a Delaware limited liability company

20. Cache Valley, LLC, a Delaware limited liability company

21. Chula Vista Center, LP, a Delaware limited partnership

22. Colony Square Mall L.L.C., a Delaware limited liability company

23. GGP-Gateway Mall L.L.C., a Delaware limited liability company

24. Lansing Mall, LLC, a Delaware limited liability company

25. Mall St. Vincent, LLC, a Delaware limited liability company

26. North Plains Mall, LLC, a Delaware limited liability company

27. Pierre Bossier Mall, LLC, a Delaware limited liability company

28. Silver Lake Mall, LLC, a Delaware limited liability company

29. Southland Center, LLC, a Delaware limited liability company

30. Spring Hill Mall L.L.C., a Delaware limited liability company

31. Sierra Vista Mall, LLC, a Delaware limited liability company

32. Three Rivers Mall L.L.C., a Delaware limited liability company

33. Westwood Mall, LLC, a Delaware limited liability company

34. White Mountain Mall, LLC, a Delaware limited liability company

 

J-12

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF SWINGLINE NOTE

 

$                      

 

                              , 20     

 

FOR VALUE RECEIVED, the undersigned, ROUSE PROPERTIES, INC. (the “Borrower”),
hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Swingline Lender”) to its address at 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402-1916, or at such other address as may be specified
by the Swingline Lender to the Borrower, the principal sum of
                                 AND NO/100 DOLLARS
($                            ) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Swingline Loans made by the Swingline
Lender to the Borrower under the Credit Agreement), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to made any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

 

This Swingline Note is the “Swingline Note” referred to in the Credit Agreement
dated as of January     , 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof, the Administrative Agent, and the other parties thereto, and evidences
Swingline Loans made to the Borrower thereunder. Terms used but not otherwise
defined in this Swingline Note have the respective meanings assigned to them in
the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Swingline Note.

 

K-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

K-2

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Swingline Note evidences Swingline Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:

 

 

 

Principal

 

 

 

Unpaid

 

 

 

 

 

Amount of

 

Amount Paid

 

Principal

 

Notation

 

Date of Loan

 

Loan

 

or Prepaid

 

Amount

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF TERM NOTE

 

$                      

 

                              , 20     

 

FOR VALUE RECEIVED, the undersigned, ROUSE PROPERTIES, INC. (the “Borrower”)
hereby unconditionally promises to pay to the order of
                                                       (the “Lender”), in care
of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402-1916 or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
                                   AND        /100 DOLLARS ($                ),
or such lesser amount as may be the then outstanding and unpaid balance of the
Term Loan made by the Lender to the Borrower pursuant to, and in accordance with
the terms of, the Credit Agreement (as defined below).

 

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

 

This Term Note is one of the “Term Notes” referred to in the Credit Agreement
dated as of January     , 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof, the Administrative Agent, and the other parties thereto, and is subject
to, and entitled to, all provisions and benefits thereof. Capitalized terms used
herein and not defined herein shall have the respective meanings given to such
terms in the Credit Agreement. The Credit Agreement, among other things,
(a) provides for the making of a Term Loan by the Lender to the Borrower in an
aggregate amount not to exceed the Dollar amount first above mentioned,
(b) permits the prepayment of the Term Loans by the Borrower subject to certain
terms and conditions and (c) provides for the acceleration of the Term Loans
upon the occurrence of certain specified events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Term Note.

 

[This Term Note is given in replacement of the Term Note dated
                   , 20   , in the original principal amount of $               
previously delivered to the Lender under the Credit Agreement. THIS TERM NOTE IS
NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER TERM NOTE.](1)

 

--------------------------------------------------------------------------------

(1)                                  Language to be included in case of an
assignment and need to issue a replacement note to an existing Lender, either
because such Lender’s Term Loan has increased or decreased from what it was
initially.

 

L-1

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signature on Next Page]

 

L-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date written above.

 

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

L-3

--------------------------------------------------------------------------------


 

Loan No. 1005597

 

EXHIBIT M

 

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

 

o  NEW  o  REPLACE PREVIOUS DESIGNATION  o ADD   o  CHANGE  o  DELETE LINE
NUMBER      o INITIAL LOAN DISBURSEMENT

 

The following representatives of ROUSE PROPERTIES, INC. (“Borrower”) are
authorized to request the disbursement of proceeds of the Loans and initiate
funds transfers for Loan Number 1005597 assigned to the credit facility
evidenced by the Credit Agreement dated as of January     , 2012 by and among
the Borrower, each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent for the Lenders
(the “Administrative Agent”), and the other parties thereto. The Administrative
Agent is authorized to rely on this Transfer Authorizer Designation until it has
received a new Transfer Authorizer Designation signed by Borrower, even in the
event that any or all of the foregoing information may have changed.

 

 

 

Name

 

Title

 

Maximum Wire
Amount(1)

 

1.

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

 

Initial Loan Disbursement Authorization  o  Not Applicable  o  Applicable — The
Administrative Agent is hereby authorized to accept wire transfer instructions
from                                (i.e., specify title company escrow) to be
delivered, via fax, email, letter or other method, to the Administrative Agent
for title/escrow #                        and/or loan #                    .
Said instructions shall include the title/escrow company’s Receiving Party
Account Name, city and state, Receiving Party Account Number, the Administrative
Agent’s (ABA) Routing Number, Maximum Transfer Amount required, Borrower’s name,
title order/escrow number to which the Administrative Agent shall fund the
Initial Loan Disbursement under the loan number referenced above. The amount of
said transfer shall not exceed $                       . Borrower acknowledges
and agrees that the acceptance of and wire transfer of funds by the
Administrative Agent in accordance with the title/escrow company instructions
shall be governed by this Transfer Authorizer Designation form and any other
Loan Documents. The Administrative Agent shall not be further required to
confirm said wiring instructions received from title/escrow company with
Borrower. This Initial Loan Disbursement Authorization is in effect until a new
authorization request shall be required. Borrower shall instruct title/escrow
company via a separate letter, to deliver said wiring instructions in writing,
directly to the Administrative Agent at its address. Borrower also hereby
authorizes the Administrative Agent to attach a copy of the title/escrow
company’s written wire instructions to this Transfer Authorizer Designation form
upon receipt of said instructions.

 

--------------------------------------------------------------------------------

(1)                                  Maximum Wire Amount may not exceed the Loan
Amount.

 

M-1

--------------------------------------------------------------------------------


 

Beneficiary Bank and Account Holder Information

 

 

 

 

 

1.

 

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

 

Receiving Bank Routing

 

 

 

(ABA) Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

 

 

2.

 

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

 

Receiving Bank Routing

 

 

 

(ABA) Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

 

 

3.

 

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

 

Receiving Bank Routing

 

 

 

(ABA) Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

M-2

--------------------------------------------------------------------------------


 

Date:                            , 20  

 

“BORROWER”

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signature Page to Transfer Authorizer Designation]

 

M-3

--------------------------------------------------------------------------------


 

EXHIBIT N-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of January     , 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Rouse Properties, Inc. (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Date:                       , 20  

 

 

 

N-1

--------------------------------------------------------------------------------


 

EXHIBIT N-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of January     , 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Rouse Properties, Inc. (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Date:                       , 20  

 

 

 

N-2

--------------------------------------------------------------------------------


 

EXHIBIT N-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of January     , 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Rouse Properties, Inc. (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Date:                       , 20  

 

 

 

N-3

--------------------------------------------------------------------------------


 

EXHIBIT N-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of January     , 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Rouse Properties, Inc. (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Date:                       , 20  

 

 

 

N-4

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to the Credit Agreement dated as of January     , 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Rouse Properties, Inc. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Credit Agreement.

 

Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.                                       The undersigned is the chief financial
officer of the Borrower, has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on,                    , 20   .

 

2.                                       Schedule 1 attached hereto accurately
and completely sets forth the calculations required to establish compliance with
the covenants contained in Section 9.1. of the Credit Agreement on the date of
the financial statements for the accounting period set forth above.

 

3.                                       Schedule 2 attached hereto accurately
and completed sets forth the calculations required to establish the Debt Yield
for all Mortgaged Properties at the end of the period of four consecutive fiscal
quarters most recently ended.

 

4.                                       To the best of the undersigned’s
knowledge after reasonable inquiry, no Default or Event of Default exists
[except as set forth on Attachment A hereto, which accurately describes the
nature of the conditions(s) or event(s) that constitute (a) Default(s) or (an)
Event(s) of Default and the actions which the Borrower (is taking)(is planning
to take) with respect to such condition(s) or event(s)].

 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of                    , 20   .

 

 

 

 

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

O-1

--------------------------------------------------------------------------------


 

EXHIBIT P

 

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of                        , 20    executed and
delivered by each of the undersigned parties identified as “Pledgors” on the
signature pages hereto (each a “Pledgor” and collectively, the “Pledgors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of January    , 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
ROUSE PROPERTIES, INC. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the other Secured Parties.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks and the Lenders have agreed to make available to the Borrower certain
financial accommodations on terms and conditions set forth in the Credit
Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower;

 

WHEREAS, the Borrower and each of the other Pledgors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lenders and the
Administrative Agent and to enter into Specified Derivatives Contracts through
their collective efforts;

 

WHEREAS, each Pledgor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Lenders and the Issuing Banks making
such financial accommodations available to the Borrower under the Credit
Agreement;

 

WHEREAS, each Pledgor acknowledges that it will receive direct and indirect
benefits from the Specified Derivatives Providers entering into Specified
Derivatives Contracts; and

 

WHEREAS, it is a condition to the Administrative Agent’s and the other Secured
Parties’ continuing to make such financial accommodations available to the
Borrower that the Pledgors execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

Section 1.  Pledge.  As security for the prompt performance and payment in full
of the Secured Obligations, each Pledgor hereby pledges, hypothecates, assigns,
transfers, sets over and delivers unto the Administrative Agent, for its own
benefit and for the benefit of the other Secured Parties, and grants to the
Administrative Agent, for its own benefit and for the benefit of the other
Secured Parties, a first priority security interest in, all of such Pledgor’s
right, title and interest in, to and under the following (collectively, the
“Pledged Collateral”):

 

(a)                                  the Pledged Interests;

 

P-1

--------------------------------------------------------------------------------


 

(b)                                 all of such Pledgor’s claims, rights,
powers, privileges, authority, puts, calls, options, security interests, liens
and remedies, if any, in respect of any of the Pledged Interests; and rights to
exercise and enforce each of the foregoing, including, without limitation, any
power to (i) terminate, cancel or modify any agreement in respect of any of the
foregoing, (ii) execute any instruments and to take any and all other action on
behalf of and in the name of such Pledgor in respect of any of the foregoing and
the applicable Issuer thereof, (iii) exercise voting rights or make
determinations in respect of the foregoing, (iv) exercise any election
(including, but not limited to, election of remedies) in respect of the
foregoing (v) exercise any “put”, right of first offer or first refusal, or
other option in respect of the Pledged Interests, (vi) exercise any right of
redemption or repurchase in respect of the Pledged Interests, (vii) give or
receive any notice, consent, amendment, waiver or approval in respect of the
foregoing, (viii) demand, receive, enforce, collect or receipt for any of the
foregoing, (ix) enforce or execute any checks, or other instruments or orders in
respect of any of the foregoing, or (x) file any claims and to take any action
in connection with any of the foregoing;

 

(c)                                  all certificates and instruments
representing or evidencing any of the Pledged Interests and any of the items
described in the immediately preceding clause (b); and

 

(d)                                 all Proceeds of Pledged Interests, including
without limitation, all distributions, cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange or substitution for any or
all thereof to which such Pledgor shall at any time be entitled in respect of
the Pledged Interests.

 

Section 2.  Representations and Warranties.  Each Pledgor hereby represents and
warrants to the Administrative Agent and the other Secured Parties as follows:

 

(a)                                  Title and Liens.  Such Pledgor is, and will
at all times continue to be, the legal and beneficial owner of the Pledged
Collateral of such Pledgor. None of the Pledged Collateral is subject to any
adverse claim or other Lien (other than Permitted Liens of the types described
in any of clauses (a)(i), (e) and (f) of the definition of the term “Permitted
Liens” in the Credit Agreement). No Person has control of any of the Pledged
Collateral other than the Administrative Agent.

 

(b)                                 Authorization.  Such Pledgor has the right
and power, and has taken all necessary action to authorize it, to execute,
deliver and perform this Agreement in accordance with its terms. The execution,
delivery and performance of this Agreement in accordance with its terms,
including the granting of the security interest hereunder, do not and will not,
by the passage of time, the giving of notice, or both: (i) require any material
Governmental Approval or violate in any material respect any Applicable Law
relating to such Pledgor; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of such Pledgor, or any
indenture, agreement or other instrument to which such Pledgor is a party or by
which it or any of the Pledged Collateral of such Pledgor or its other property
may be bound; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any of the Pledged Collateral of such Pledgor or
such Pledgor’s other property whether now owned or hereafter acquired other than
Liens created under the Loan Documents in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

(c)                                  Validity and Perfection of Security
Interest.  This Agreement is effective to create in favor of the Administrative
Agent, for its benefit and the benefit of the other Secured Parties, a legal,
valid and enforceable first priority security interest in the Pledged
Collateral. Such security interest will be perfected (i) with respect to any
such Pledged Collateral that is a “security” (as such term is defined in the
UCC) and is evidenced by a certificate, when such Pledged Collateral is
delivered to the

 

P-2

--------------------------------------------------------------------------------


 

Administrative Agent with duly executed stock powers with respect thereto,
(ii) with respect to any such Pledged Collateral that is a “security” (as such
term is defined in the UCC) but is not evidenced by a certificate, when UCC
financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the Pledgors or when control is
established by the Administrative Agent over such interests in accordance with
the provision of Section 8-106 of the UCC, or any successor provision, and
(iii) with respect to any such Pledged Collateral that is not a “security” (as
such term is defined in the UCC), when UCC financing statements in appropriate
form are filed in the appropriate filing offices in the jurisdiction of
organization of the Pledgors. Except as set forth in this subsection, no action
is necessary to perfect the security interest granted by any Pledgor under this
Agreement.

 

(d)                                 Pledged Equity Interests.  The information
set forth on Schedule 1 hereto with respect to the Pledged Collateral of such
Pledgor is true and correct.

 

(e)                             Name, Organization, Etc.  Such Pledgor’s exact
legal name, type of legal entity, jurisdiction of formation, organizational
identification number and location of its chief executive office are as set
forth on Schedule 1.

 

(f)                               Validly Issued, etc.  All of the Pledged
Interests have been duly authorized and are validly issued, fully paid and
nonassessable and are not subject to preemptive rights of any Person.

 

(e)                             Interests in Partnerships and LLCs.  None of the
Pledged Collateral consisting of an interest in a partnership or in a limited
liability company (i) is dealt in or traded on a securities exchange or in
securities markets, (ii) by its terms expressly provides that it is a security
governed by Article 8 of the UCC, (iii) otherwise constitutes a security, or
(iv) constitutes a financial asset.

 

Section 3.  Covenants.  Each Pledgor hereby unconditionally covenants and agrees
as follows:

 

(a)                             No Liens; No Sale of Pledged Collateral.  Each
Pledgor agrees that the pledge and security interest granted hereunder in the
Pledged Collateral in favor of the Administrative Agent for its own benefit and
for the benefit of the other Secured Parties must be a first priority security
interest and in connection therewith agrees that it will not create, assume,
incur or permit or suffer to exist or to be created, assumed or incurred, any
Lien on any of the Pledged Collateral (or any interest therein) other than
Permitted Liens of the types described in any of clauses (a)(i), (e) and (f) of
the definition of the term “Permitted Liens” in the Credit Agreement or sell,
lease, assign, transfer or otherwise Dispose of all or any portion of the
Pledged Collateral (or any interest therein) except as expressly permitted under
Section 9.6. of the Credit Agreement.

 

(b)                            Change of Name, Etc.  Without giving the
Administrative Agent at least 30-days’ prior written notice and to the extent
such action is not otherwise prohibited by any of the Loan Documents, such
Pledgor shall not: (i) change its name; (ii) reorganize or otherwise become
formed under the laws of another jurisdiction or (iii) become bound by a
security agreement of another Person under Section 9-203(d) of the UCC.

 

(c)                             Defense of Title.  Such Pledgor will warrant and
defend its title to and ownership of the Pledged Collateral of such Pledgor, at
its sole cost and expense, against the claims of all Persons.

 

(d)                            Delivery of Certificates, Etc.  If a Pledgor
shall receive any certificate (including, without limitation, any certificate
representing a stock and/or liquidating dividends, other distributions in
property, return of capital or other distributions made on or in respect of the
Pledged Collateral, whether resulting from a subdivision, combination or
reclassification of outstanding Equity Interests or received

 

P-3

--------------------------------------------------------------------------------


 

in exchange for Pledged Collateral or any part thereof or as a result of any
merger, consolidation, acquisition or other exchange of assets or on the
liquidation, whether voluntary or involuntary, or otherwise), instrument, option
or rights in respect of any Pledged Collateral, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Pledged Collateral,
or otherwise in respect thereof, such Pledgor shall hold the same in trust for
the Administrative Agent and the other Secured Parties and promptly deliver the
same to the Administrative Agent in the exact form received, if required,
together with an undated stock power covering such certificate (or other
appropriate instrument of transfer) duly executed in blank by such Pledgor and
with, if the Administrative Agent so requests, signature guaranteed, to be held
by the Administrative Agent, subject to the terms of this Agreement, as Pledged
Collateral.

 

(e)                                  Uncertificated Securities.  With respect to
any Pledged Collateral that constitutes a security and is not represented or
evidenced by a certificate or instrument, such Pledgor shall cause the Issuer
thereof either (i) to register the Administrative Agent as the registered owner
of such security or (ii) to agree in writing with the Administrative Agent and
such Pledgor that such Issuer will comply with the instructions with respect to
such security originated by the Administrative Agent without further consent of
such Pledgor.

 

(f)                                    Additional Shares; Amendments to
Organizational Documents.  Such Pledgor shall not permit any Issuer to issue any
additional Equity Interests unless such Equity Interests are pledged hereunder
as provided herein. Further, such Pledgor shall not permit any Issuer to amend
or modify any of its Organizational Documents in a manner which would materially
and adversely affect the voting, liquidation, preference or other similar rights
of any holder of the Equity Interests pledged hereunder.

 

(g)                                 Issuer Acknowledgment.  Such Pledgor shall,
upon the Administrative Agent’s request therefor, cause each Issuer of Pledged
Collateral and which Issuer is not a Pledgor itself, to execute and deliver to
the Administrative Agent an Acknowledgment and Consent substantially in the form
of Schedule 2 attached hereto.

 

Section 4.  Registration in Nominee Name, Denominations.  The Administrative
Agent shall have the right (in its sole and absolute discretion) to hold any
Equity Interests which are part of the Pledged Collateral in its own name as
pledgee, the name of its nominee (as Administrative Agent or as sub-agent) or
the name of the Pledgor thereof, endorsed or assigned in blank. Such Pledgor
will promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to any such Equity Interests
constituting Pledged Collateral registered in the name of such Pledgor. The
Administrative Agent shall at all times have the right to request that each
Issuer of any Pledged Collateral issue certificates representing the Pledged
Collateral and to exchange the certificates representing such Pledged Collateral
for certificates of smaller or larger numbers of shares for any purpose
consistent with this Agreement.

 

Section 5. Voting Rights; Dividends, etc.

 

(a)                                  So long as no Event of Default exists:

 

(i)                                     each Pledgor shall be entitled to
exercise any and all voting and/or consensual rights and powers accruing to an
owner of the Pledged Collateral or any part thereof for any purpose not
inconsistent with the terms and conditions of any of the Loan Documents;
provided, however, that no Pledgor shall exercise, or refrain from exercising,
any such right or power if any such action would have a materially adverse
effect on the value of such Pledged Collateral; and

 

P-4

--------------------------------------------------------------------------------


 

(ii)           each Pledgor shall be entitled to retain and use any and all cash
distributions paid on the Pledged Collateral, but any and all equity and/or
liquidating distributions, other distributions in property, return of capital or
other distributions made on or in respect of Pledged Collateral, whether
resulting from a subdivision, combination or reclassification of outstanding
Equity Interests which are pledged hereunder or received in exchange for Pledged
Collateral or any part thereof or as a result of any merger, consolidation,
acquisition or other exchange of assets or on the liquidation, whether voluntary
or involuntary, of any Issuer, or otherwise, shall be and become part of the
Pledged Collateral pledged hereunder and, if received by such Pledgor, shall
forthwith be delivered to the Administrative Agent to be held as collateral
subject to the terms and conditions of this Agreement.

 

The Administrative Agent agrees to execute and deliver to each Pledgor, or cause
to be executed and delivered to such Pledgor, as appropriate, at the sole cost
and expense of such Pledgor, all such proxies, powers of attorney, dividend
orders and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers which such Pledgor is entitled to exercise pursuant to clause
(i) above and/or to receive the distributions and other amounts which such
Pledgor is authorized to retain pursuant to clause (ii) above.

 

(b)           If an Event of Default exists, all rights of the Pledgors to
exercise the voting and/or consensual rights and powers which the Pledgors are
entitled to exercise pursuant to subsection (a)(i) above and/or to receive the
distributions and other amounts which the Pledgors are authorized to receive and
retain pursuant to subsection (a)(ii) above shall cease, and all such rights
thereupon shall become immediately vested in the Administrative Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and/or consensual rights and powers which the Pledgors shall otherwise be
entitled to exercise pursuant to subsection (a)(i) above and/or to receive and
retain the distributions and other amounts which the Pledgors shall otherwise be
authorized to retain pursuant to subsection (a)(ii) above. Any and all money and
other property paid over to or received by the Administrative Agent pursuant to
the provisions of this subsection (b) shall be retained by the Administrative
Agent as additional collateral hereunder and shall be applied in accordance with
the provisions of Section 8. If any Pledgor shall receive any distributions or
other property which it is not entitled to receive under this Section, such
Pledgor shall hold the same in trust for the Administrative Agent and the other
Secured Parties, without commingling the same with other funds or property of or
held by such Pledgor, and shall promptly deliver the same to the Administrative
Agent in the identical form received, together with any necessary endorsements.

 

Section 6. Event of Default Defined. For purposes of this Agreement, “Event of
Default” shall mean the occurrence of an “Event of Default” as such term is
defined in the Credit Agreement.

 

Section 7. Remedies upon Default.

 

(a)           In addition to any right or remedy that the Administrative Agent
or any of the other Secured Parties may have under the Credit Agreement, any
other Loan Document, any Specified Derivatives Contract, any Fee Letter or
otherwise under Applicable Law, if an Event of Default shall exist, the
Administrative Agent may exercise any and all the rights and remedies of a
secured party under the Uniform Commercial Code as in effect in any applicable
jurisdiction and may otherwise sell, assign, transfer, endorse and deliver the
whole or, from time to time, any part of the Pledged Collateral at a public or
private sale or on any securities exchange, for cash, upon credit or for other
property, for immediate or future delivery, and for such price or prices and on
such terms as the Administrative Agent in its discretion shall deem appropriate.
The Administrative Agent shall be authorized at any sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to Persons
who will

 

P-5

--------------------------------------------------------------------------------


 

represent and agree that they are purchasing the Pledged Collateral for their
own account in compliance with the Securities Act and upon consummation of any
such sale the Administrative Agent shall have the right to assign, transfer,
endorse and deliver to the purchaser or purchasers thereof the Pledged
Collateral so sold. Each purchaser at any sale of Pledged Collateral shall take
and hold the property sold absolutely free from any claim or right on the part
of any Pledgor, and each Pledgor hereby waives (to the fullest extent permitted
by Applicable Law) all rights of redemption, stay and/or appraisal which such
Pledgor now has or may at any time in the future have under any Applicable Law
now existing or hereafter enacted. Each Pledgor agrees that, to the extent
notice of sale shall be required by Applicable Law, at least 5 days’ prior
written notice to such Pledgor of the time and place of any public sale or
private sale shall constitute reasonable notification. Such notice, in case of
public sale, shall state the time and place for such sale, and, in the case of
sale on a securities exchange, shall state the exchange on which such sale is to
be made and the day on which the Pledged Collateral, or portion thereof, will
first be offered for sale at such exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and shall state in the notice or publication
(if any) of such sale. At any such sale, the Pledged Collateral, or portion
thereof to be sold, may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may determine in its sole and absolute
discretion. Neither the Administrative Agent nor any of the other Secured
Parties shall be obligated to make any sale of the Pledged Collateral if it
shall determine not to do so regardless of the fact that notice of sale of the
Pledged Collateral may have been given. The Administrative Agent or may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case the sale of all or any part of the
Pledged Collateral is made on credit or for future delivery, the Pledged
Collateral so sold may be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but neither the
Administrative Agent nor any of the other Secured Parties shall incur any
liability to any Pledgor in case any such purchaser or purchasers shall fail to
take up and pay for the Pledged Collateral so sold and, in case of any such
failure, such Pledged Collateral may be sold again upon like notice. At any
public sale made pursuant to this Agreement, the Administrative Agent or any of
the other Secured Parties and any other holder of any of the Secured
Obligations, to the extent permitted by Applicable Law, may bid for or purchase,
free from any right of redemption, stay and/or appraisal on the part of any
Pledgor (all said rights being also hereby waived and released to the extent
permitted by Applicable Law), any part of or all the Pledged Collateral offered
for sale and may make payment on account thereof by using any claim then due and
payable to the Administrative Agent or any of the other Secured Parties from any
Pledgor as a credit against the purchase price, and the Administrative Agent and
the Lenders may, upon compliance with the terms of sale and to the extent
permitted by Applicable Law, hold, retain and dispose of such property without
further accountability to any Pledgor therefor. Each Pledgor hereby waives any
right to require any marshaling of assets and any similar right.

 

(b)         In addition to exercising the power of sale herein conferred upon
it, the Administrative Agent shall also have the option to proceed by suit or
suits at law or in equity to foreclose this Agreement and sell the Pledged
Collateral or any portion thereof pursuant to judgment or decree of a court or
courts having competent jurisdiction.

 

(c)          The rights and remedies of the Administrative Agent and the other
Secured Parties under this Agreement are cumulative and not exclusive of any
rights or remedies which they would otherwise have.

 

Section 8. Application of Proceeds of Sale and Cash. The proceeds of any sale of
the whole or any part of the Pledged Collateral, together with any other moneys
held by the Administrative Agent or

 

P-6

--------------------------------------------------------------------------------


 

any of the other Secured Parties under the provisions of this Agreement, shall
be applied in accordance with Section 2.8 or 10.5. of the Credit Agreement, as
applicable.

 

Section 9. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor hereby
constitutes and appoints the Administrative Agent as the attorney-in-fact of
such Pledgor with full power of substitution either in the Administrative
Agent’s name or in the name of such Pledgor to do any of the following: (a) to
perform any obligation of such Pledgor hereunder in such Pledgor’s name or
otherwise; (b) to ask for, demand, sue for, collect, receive, receipt and give
acquittance for any and all moneys due or to become due under and by virtue of
any Pledged Collateral; (c) to prepare, execute, file, record or deliver
notices, assignments, financing statements, continuation statements, or like
papers to perfect, preserve or release the Administrative Agent’s security
interest in the Pledged Collateral; (d) to prepare applications for registration
or like papers or any of the documents, instruments, certificates and agreements
described in Section 12.(b); (e) to verify facts concerning the Pledged
Collateral in its own name or a fictitious name; (f) to endorse checks, drafts,
orders and other instruments for the payment of money payable to such Pledgor,
representing any interest or dividend or other distribution payable in respect
of the Pledged Collateral or any part thereof or on account thereof and to give
full discharge for the same; (g) to exercise all rights, powers and remedies
which such Pledgor would have, but for this Agreement, under the Pledged
Collateral; and (h) to carry out the provisions of this Agreement and to take
any action and execute any instrument which the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, and to do all acts and
things and execute all documents in the name of the Pledgor or otherwise, deemed
by the Administrative Agent as necessary, proper and convenient in connection
with the preservation, perfection or enforcement of its rights hereunder;
provided, however, that the Administrative Agent may exercise its rights under
the immediately preceding clauses (a), (b), and (d) through (h) only if an Event
of Default exists. Nothing herein contained shall be construed as requiring or
obligating the Administrative Agent or the other Secured Parties to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by it, or to present or file any claim or notice, or to take any action
with respect to the Pledged Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby, and no action
taken by the Administrative Agent or of the other Secured Parties or omitted to
be taken with respect to the Pledged Collateral or any part thereof shall give
rise to any defense, counterclaim or offset in favor of any Pledgor or, except
in the case of gross negligence or willful misconduct of the Administrative
Agent or any of the other Secured Parties, to any claim or action against the
Administrative Agent or any of the other Secured Parties. The power of attorney
granted herein is irrevocable and coupled with an interest.

 

Section 10. Administrative Agent’s Duty of Care. Other than the exercise of
commercially reasonable care to ensure that safe custody of the Pledged
Collateral while being held by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that each Pledgor shall
responsible for preservation of all rights of such Pledgor in the Pledged
Collateral. The Administrative Agent shall be deemed to have exercised
commercially reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters or (b) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.

 

Section 11. Reimbursement of Administrative Agent. Each Pledgor agrees to pay
promptly upon demand (and in any event within 10 Business Days of such demand)
to the Administrative Agent the

 

P-7

--------------------------------------------------------------------------------


 

amount of any and all documented, out-of-pocket reasonable expenses, including
the reasonable fees disbursements and other charges of its counsel and of any
experts or agents that the Administrative Agent may incur in connection with
(a) the administration of this Agreement, (b) the custody or preservation of, or
any sale of, collection from, or other realization upon, any of the Pledged
Collateral, (c) the exercise or enforcement of any of the rights of the
Administrative Agent or the other Secured Parties hereunder, or (d) the failure
by such Pledgor to perform or observe any of the provisions hereof. Any such
amounts payable as provided hereunder shall be Secured Obligations.

 

Section 12. Further Assurances. Each Pledgor shall, at its sole cost and
expense, take all action that may be necessary in the Administrative Agent’s
reasonable discretion, so as at all times to maintain the validity, perfection,
enforceability and priority of the Administrative Agent’s security interest in
the Pledged Collateral, or to enable the Administrative Agent or the other
Secured Parties to exercise or enforce their respective rights hereunder,
including without limitation (a) delivering to the Administrative Agent,
endorsed or accompanied by such instruments of assignment as the Administrative
Agent may specify, any and all chattel paper, instruments, letters of credit and
all other advices of guaranty and documents evidencing or forming a part of the
Pledged Collateral and (b) executing and delivering pledges, designations,
notices and assignments, in each case in form and substance reasonably
satisfactory to the Administrative Agent, relating to the creation, validity,
perfection, priority or continuation of the security interest granted hereunder.
Each Pledgor agrees to take, and if an Event of Default exists authorizes the
Administrative Agent to take on such Pledgor’s behalf, any or all of the
following actions with respect to any Pledged Collateral as the Administrative
Agent shall deem necessary to perfect the security interest and pledge created
hereby or to enable the Administrative Agent to enforce its rights and remedies
hereunder: (i) to register in the name of the Administrative Agent any Pledged
Collateral in certificated or uncertificated form; (ii) to endorse in the name
of the Administrative Agent any Pledged Collateral issued in certificated form;
and (iii) by book entry or otherwise, identify as belonging to the
Administrative Agent a quantity of securities or partnership interests that
constitutes all or part of the Pledged Collateral registered in the name of the
Administrative Agent. Notwithstanding the foregoing, each Pledgor agrees that
Pledged Collateral which is not in certificated form or is otherwise in
book-entry form shall be held for the account of the Agent. Each Pledgor hereby
authorizes the Administrative Agent to file in all necessary and appropriate
jurisdictions (as determined by the Administrative Agent) one or more financing
or continuation statements in the name of such Pledgor. To the extent permitted
by Applicable Law, a carbon, photographic, xerographic or other reproduction of
this Agreement or any financing statement is sufficient as a financing
statement. Any property comprising part of the Pledged Collateral required to be
delivered to the Administrative Agent pursuant to this Pledge Agreement shall be
accompanied by proper instruments of assignment duly executed by the Pledgors in
blank and by such other instruments or documents as the Administrative Agent may
reasonably request.

 

Section 13. Securities Act. In view of the position of any Pledgor in relation
to the Pledged Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act or any similar Applicable Law
hereafter enacted analogous in purpose or effect (such Act and any such similar
Applicable Law as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Collateral
permitted hereunder. Each Pledgor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Administrative Agent if the Administrative Agent were to attempt to dispose of
all or any part of the Pledged Collateral in accordance with the terms hereof,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral in
accordance with the terms hereof under applicable Blue Sky or other state
securities laws or similar Applicable Law analogous in purpose or

 

P-8

--------------------------------------------------------------------------------


 

effect. Each Pledgor recognizes that in light of the foregoing restrictions and
limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges and agrees that in light of the foregoing restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion, may,
in accordance with Applicable Law, (a) proceed to make such a sale whether or
not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) approach and negotiate with a single potential purchaser to effect
such sale. Each Pledgor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, neither
the Administrative Agent nor any of the other Secured Parties shall incur any
responsibility or liability for selling all or any part of the Pledged
Collateral in accordance with the terms hereof at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section will apply notwithstanding the
existence of public or private market upon which the quotations or sales prices
may exceed substantially the price at which the Administrative Agent sell.

 

Section 14. Investment Property. The Pledgor shall not, and shall not allow any
issuer of any Pledged Collateral, to the extent such issuer is a limited
liability company or a partnership, to elect that Pledged Interests, except as
directed or requested by the Administrative Agent, be securities governed by
Article 8 of the Uniform Commercial Code. No issuer of any Pledged Collateral
has made such an election.

 

Section 15. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the grant of a security interest in the Pledged Collateral and all
obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of the payment of, or in any other term of, all or any of
the Secured Obligations, or any other amendment or waiver of or any consent to
any departure from any of the documents, instruments or agreements evidencing
any of the Secured Obligations, (c) any exchange, release or nonperfection of
any other collateral, or any release or amendment or waiver of or consent to or
departure from any guaranty, for all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Pledgor in respect of the Secured Obligations or in
respect of this Agreement (other than the indefeasible payment in full of all
the Secured Obligations).

 

Section 16. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall remain in full
force and effect until it terminates in accordance with Section 22.

 

Section 17. No Waiver. Neither the failure on the part of the Administrative
Agent or any of the other Secured Parties to exercise, nor the delay on its part
in exercising any right, power or remedy hereunder, nor any course of dealing
between the Administrative Agent or any of the other Secured Parties and any
Pledgor shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power, or remedy hereunder preclude any other or the
further exercise thereof or the exercise of any other right, power or remedy.

 

P-9

--------------------------------------------------------------------------------


 

Section 18. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to a Pledgor at its address set forth below its signature
hereto, (b) to the Administrative Agent at its address for notices provided in
the Credit Agreement, or (c) as to each such party at such other address as such
party shall designate in a written notice to the other parties. Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted (except that, if not transmitted
during normal business hours for the recipient, such notice shall be deemed to
have been given at the opening of business on the next Business Day of such
recipient); (iii) if hand delivered or sent by overnight courier, when delivered
or (iv) if delivered in accordance with Section 8.5. of the Credit Agreement, to
the extent applicable; provided, however, that, in the case of the preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.

 

SECTION 19. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 20. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

Section 21. Binding Agreement; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, except that no Pledgor shall be permitted to assign this
Agreement or any interest herein or in the Pledged Collateral, or any part
thereof, or any cash or property held by the Administrative Agent or any of the
other Secured Parties as collateral under this Agreement, and any such
assignment by a Pledgor shall be null and void absent the prior written consent
of the Administrative Agent.

 

Section 22. Termination. Upon indefeasible payment in full of all of the Secured
Obligations, this Agreement shall terminate. Upon termination of this Agreement
in accordance with its terms the Administrative Agent agrees to take such
actions as the Pledgors may reasonably request, and at the sole cost and expense
of the Pledgors to evidence the termination of this Agreement.

 

Section 23. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provisions shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

Section 24. Headings. Section headings used herein are for convenience only and
are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

 

Section 25. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute but one agreement.

 

P-10

--------------------------------------------------------------------------------


 

Section 26. Definitions.

 

(a)           As used herein, the following terms have the indicated meanings:

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Event of Default” has the meaning set forth in Section 6.

 

“Issuer” means a Person which issued any Equity Interest that constitutes any
part of the Pledged Collateral.

 

“Organizational Documents” means any declaration of trust, operating agreement,
partnership agreement, by-laws, articles or certificate of incorporation,
articles of organization, certificate of limited partnership, or other similar
agreement or document.

 

“Pledged Interests” means, with respect to each Pledgor, such Pledgor’s right,
title and interest in the Equity Interests of the Issuers as described on
Schedule 1, whether now owned or hereafter acquired.

 

“Proceeds” means all proceeds (including proceeds of proceeds) of any of the
Pledged Collateral including all: (a) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, instruments, documents of title, accounts,
contract rights, inventory, equipment, general intangibles, payment intangibles,
deposit accounts, chattel paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Pledged Collateral, or proceeds
thereof (including any cash, Equity Interests, or other instruments issued after
any recapitalization, readjustment, reclassification, merger or consolidation
with respect to the Issuers and any security entitlements, as defined in
Section 8-102(a)(17) of the UCC, with respect thereto); (b) “proceeds,” as such
term is defined in Section 9-102(a)(64) of the UCC; (c) proceeds of any
insurance, indemnity, warranty, or guaranty (including guaranties of delivery)
payable from time to time with respect to any of the Pledged Collateral, or
proceeds thereof; and (d) payments (in any form whatsoever) made or due and
payable to a Pledgor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Pledged Collateral, or proceeds thereof.

 

“Secured Obligations” means, collectively, (a) with respect to the Borrower,
(i) the unpaid principal of and interest on all Loans, all Reimbursement
Obligations and all other Letter of Credit Liabilities, (ii) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower
owing to the Administrative Agent, any Lender or any Issuing Bank of any kind,
nature or description, under or in respect of the Credit Agreement or any other
Loan Document to which the Borrower is a party, whether direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and including all interest (including, to the extent
permitted by Applicable Law, interest, Fees and other amounts that would accrue
and become due after the filing of a case or other proceeding under the
Bankruptcy Code or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding), (iii) any and all costs, fees
(including attorneys’ fees), and expenses which the Borrower is required to pay
pursuant to any of the foregoing, under Applicable Law, or otherwise, (iv) all
other Obligations of the Borrower and (v) all Specified Derivatives Obligations
of the Borrower and (b) with respect to any other Pledgor, (i) all indebtedness,
liabilities, obligations, covenants and duties of such Pledgor owing to the
Administrative Agent, any Lender or any Issuing Bank of any kind, nature or
description, under or in respect of the Guaranty or any other Loan Document to
which such Pledgor is a

 

P-11

--------------------------------------------------------------------------------


 

party, whether direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and including all interest
(including, to the extent permitted by Applicable Law, interest, Fees and other
amounts that would accrue and become due after the filing of a case or other
proceeding under the Bankruptcy Code or other similar Applicable Law but for the
commencement of such case or proceeding, whether or not such amounts are allowed
or allowable in whole or in part in such case or proceeding), (ii) any and all
costs, fees (including attorneys’ fees), and expenses which such Pledgor is
required to pay or has guaranteed pursuant to any of the foregoing, under
Applicable Law, or otherwise, (iii) all other Obligations of such Pledgor and
(iv) all Specified Derivatives Obligations of such Pledgor.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given to them in the Credit Agreement. Terms which are
defined in the UCC have the meanings given such terms therein.

 

[Signatures on Next Page]

 

P-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor has executed and delivered this Pledge
Agreement as of this the date first written above.

 

 

 

PLEDGORS:

 

 

 

 

 

[                                ]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Address for Notices for all Pledgors:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Telecopy Number:

 

 

 

Telephone Number:

 

 

 

 

 

 

 

Agreed to, accepted and acknowledged
as of the date first written above,

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

P-13

--------------------------------------------------------------------------------

 


 

SCHEDULE 1 TO PLEDGE AGREEMENT

 

Pledged Equity Interests:

 

Pledgor

 

Issuer

 

Jurisdiction of
Formation of
Issuer

 

Class of
Equity
Interest

 

Certificate
Number (if
any)

 

Percentage of
Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledgor Information:

 

Pledgor

 

Jurisdiction of
Formation

 

Organizational
ID No.

 

Location of Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P-14

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO PLEDGE AGREEMENT

 

Form of Acknowledgement and Consent

 

The undersigned hereby acknowledges receipt of a copy of the Pledge Agreement
dated as of                , 20    (the “Pledge Agreement”), made by the
Pledgors party thereto in favor of Wells Fargo Bank, National Association, as
Administrative Agent. Terms not otherwise defined herein have the respective
meanings given them in the Pledge Agreement.

 

The undersigned agrees for the benefit of the Administrative Agent and the other
Secured Parties as follows:

 

(a)           The undersigned will be bound by, and comply with, the terms of
the Pledge Agreement applicable to the undersigned, including without
limitation, Sections 3(e) and 3(f).

 

(b)           The undersigned will notify the Administrative Agent in writing
promptly of the occurrence of any of the events described in Section 3(d) of the
Pledge Agreement.

 

[(c)          The undersigned will not permit any of the Equity Interests issued
by it (i) to be dealt in or traded on a securities exchange or in securities
markets; or (ii) to provide by its terms that it is a security governed by
Article 8 of the UCC.](1)

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this
Acknowledgement and Consent as of this the date first written above.

 

 

[ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)            Include only if the Issuer is a partnership or limited liability
company.

 

P-15

--------------------------------------------------------------------------------


 

EXHIIT Q

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the date set forth below by and
between                                               (“Tenant”),
                                                (“Landlord”)
and                                           (“Lender”), as follows:

 

RECITALS:

 

A.            Lender is the holder of a Mortgage, Deed of Trust or Deed to
Secure Debt (the “Security Instrument”), which secures or will secure one or
more Notes in the aggregate original principal amount of $              . The
Security Instrument and any other security instruments, executed by the Landlord
in favor of Lender, encumber Landlord’s fee title or, if applicable, leasehold
interest in the real property, together with the buildings and improvements on
that property, described as “Exhibit A”, which is attached to this document; and

 

B.            Tenant is the holder of a lease (the “Lease”)
dated                        ,        from Landlord (the “Lease”) covering
certain premises more particularly described in the Lease (referred to later as
the “Leased Premises”); and

 

C.            Tenant, Landlord and Lender desire to confirm their understanding
with respect to the Lease and the Security Instrument;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this instrument, Tenant, Landlord and Lender agree and covenant as follows:

 

1.             Now and at all times in the future, the Lease and the rights of
the Tenant thereunder shall be subject and subordinate to the Security
Instrument, and to all renewals, modifications or extensions of that Security
Instrument. However, such renewals, modifications and extensions shall be
subject and entitled to the benefits of the terms of this Agreement. Lender
acknowledges and agrees that Tenant (or its subtenants) have installed or will
install certain signs, furnishings, trade fixtures, inventory, equipments and
other property (the “Trade Fixtures”). Lender covenants and agrees that it has
no interest and waives any interest in the Trade Fixtures, or any insurance
proceeds or condemnation proceeds or payments, payable in connection therewith,
it being expressly understood that the Trade Fixtures shall remain the property
of Tenant or its subtenant, which shall not be subject to any lien or security
interest of lender against the Leased Premises or other property.

 

2.             So long as Tenant is not in default in the payment of rent or in
Tenant’s performance of any of the terms, covenants or conditions of the Lease
(beyond any notice period and any period given Tenant to cure such default):

 

(a)           Lender shall not diminish nor interfere with Tenant’s possession
of the Leased Premises, or Tenant’s rights and privileges under the Lease or
lease renewals, modifications or extensions that may be affected in accordance
with any options set forth in the Lease.

 

Q-1

--------------------------------------------------------------------------------


 

(b)           Tenant’s occupancy of the Leased Premises shall not be disturbed,
affected or impaired by Lender during the term of the Lease or any such
renewals, modifications or extensions of the Lease.

 

(c)           Tenant, or any leasehold mortgagee of Tenant (“Tenant’s
Mortgagee”) shall not be named or joined in any action or proceeding brought by
lender to enforce any of its rights in the event of default under the Note,
Security Instrument, unless such joinder be required by law for effecting those
remedies available under the security instruments. Such joinder would ONLY be
for the purposes of effecting those remedies, but not for the purpose of
terminating the Lease or affecting Tenant’s right to possession.

 

3.             Subject to the terms of this Agreement, if the interests of
Landlord shall be transferred to and owned by Lender or any other person or
entity (“New Owner”) by reason of foreclosure or other proceedings or by any
other manner, and New Owner succeeds to the interests of the Landlord under the
Lease, Tenant shall be bound to New Owner under all of the terms, covenants and
conditions of the Lease for the balance of the term remaining and for any
extensions or renewals which may be effected in accordance with any option
granted in the Lease, with the same force and effect as if New Owner had been
the original Landlord under the Lease. Tenant agrees to attorn to New Owner as
its Landlord, such attornment to be effective and self-operative without the
execution of any further instruments on the part of any of the parties to this
Agreement immediately upon New Owner succeeding to the interest of the Landlord
under the Lease. The respective rights and obligations of Tenant and New Owner
upon such attornment, to the extent of the then remaining balance of the term of
the Lease and any such extensions and renewals, shall be and are the same as now
set forth in the Lease as if New Owner was originally a party to the Lease. The
parties intent is to incorporate the Lease in this Agreement by reference with
the same force and effect as if set forth at length in this Agreement.

 

4.             During the period of New Owner’s ownership of Landlord’s interest
in the Lease, Tenant and Tenant’s Mortgagee shall have the same remedies against
New Owner for the breach of an agreement contained in the Lease that Tenant and
Tenant’s Mortgagee would have had against the Landlord if New Owner had not
succeeded to Landlord’s interest; provided, however, that even though provisions
in the Lease may be to the contrary, New Owner shall not be:

 

(a)           liable for any default of any prior landlord arising under the
Lease (including the Landlord), except where such default (i) is continuing at
the time New Owner acquires possession of the Leased Premises and New Owner
fails to cure such default after receiving notice thereof or (ii) arises after
New Owner has taken possession of the Property;

 

(b)           subject to any offsets, defenses or counterclaims which Tenant may
have against any prior landlord arising under the Lease (including the
Landlord), except where such offsets or defenses (i) arise out of a default of a
prior landlord which is continuing at the time (whether a monetary or
non-monetary default) New Owner acquires possession of the Leased Premises and
New Owner fails to cure such default after receiving notice thereof or
(ii) arise after New Owner has taken possession of the Property;

 

(c)           bound by any payment of rents or additional rent which Tenant
might have paid more than one (1) month in advance (unless otherwise required by
the Lease);

 

(d)           bound by any amendment or modification of the Lease made without
its consent to the extent its consent was required pursuant to the terms of the
Security Instrument or any related loan agreement; or

 

Q-2

--------------------------------------------------------------------------------


 

(e)                                  liable for any security deposited under the
Lease unless such security has been physically delivered to New Owner.

 

5.             Tenant shall, until the Security Instrument is released by
Lender, promptly notify Lender of any default, act or omission of Landlord which
would give Tenant the right, immediately or after the lapse of a period of time,
to cancel or terminate the Lease or to claim a partial or total eviction or to
offset rent due thereunder (“Landlord Default”). In the event of a Landlord
Default, the Tenant shall not exercise any rights available to it until Tenant
has given (A) written notice of such Landlord Default to Lender and (B) the
opportunity to cure such Landlord Default within the time periods provided for
cure by landlord, measured from the time notice is given to Lender. Except as
provided in paragraphs 2 and 3 above, Tenant acknowledges that Lender is not
obligated to cure any Landlord Default but, if Lender elects to do so, Tenant
agrees to accept cure by lender as that of Landlord under the Lease and will not
exercise any right or remedy under the Lease for a Landlord Default. Performance
rendered by lender of Landlord’s behalf is without prejudice to Lender’s rights
against Landlord under the Security Instrument or any other documents executed
by Landlord in favor of Lender in connection with the Loan.

 

6.             The terms “holder of a mortgage” and “Lender” or any similar term
in this document or in the Lease shall be deemed to include Lender and any of
its successors or assigns, including anyone who shall have succeeded to
Landlord’s interests by, through or under foreclosure of the Security
Instrument, or by deed in lieu of such foreclosure or otherwise.

 

7.             The Landlord has assigned or will assign to Lender all of
Landlord’s right, title and interest in the Lease by an Assignment of Rents and
Leases (“Rent Assignment”). If in the future there is a default by the Landlord
in the performance and observance of the terms of the Note or Security
Instrument, the Lender may, at its option under the Rent Assignment, require
that all rents and all other payments due under the Lease be paid directly to
Lender. Upon notification to that effect by the Lender to the Landlord and the
Tenant, the Landlord HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS the Tenant and
the Tenant agrees to pay any payments due under the terms of the Lease to the
Lender. Such payments shall constitute payments under the terms of the Lease and
Landlord shall have no claim against Tenant by reason of such payments made to
Lender. Neither the Rent Assignment nor its implementation shall diminish any
obligation of the Landlord under the Lease or impose any such obligations on the
Lender.

 

8.             All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, or (b) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of attempted delivery,
and by telecopier (with answer back acknowledged), or (c) electronic mail
(provided, however, any notice by electronic mail will be deemed effective as of
the date that the sender receives a response from any one required recipient, or
from an employee or representative of the Party receiving notice on behalf of
such Party, acknowledging receipt (which response may not be an automatic
computer-generated response)) addressed as follows (or at such other address and
person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

If to Tenant:

 

 

 

 

 

 

 

 

 

Q-3

--------------------------------------------------------------------------------


 

If to Landlord:

 

 

 

 

 

 

If to Lender:

 

 

 

 

 

 

9.           This Agreement may not be modified, except by a written agreement
signed by the parties or their respective successors in interest. This Agreement
shall inure to the benefit of and be binding upon the parties, their successors
and assigns. This Agreement is the entire agreement between the parties relating
to the subordination and nondisturbance of the Lease, and supersedes and
replaces all prior discussions, representations and agreements (oral and
written) with respect to the subordination and nondisturbance of the Lease. This
Agreement controls any conflict between the terms of this Agreement and the
Lease. This Agreement shall be governed by the laws of the State in which the
Property is located (without giving effect to its rules governing conflicts of
laws). Any provision of this Agreement which is determined by a government body
or court of competent jurisdiction to be invalid, unenforceable or illegal shall
be ineffective only to the extent of such holding and shall not affect the
validity, enforceability or legality of any other provision, nor shall such
determination apply in any circumstance or to any party not controlled by such
determination.

 

10.         Notwithstanding anything to the contrary contained in the Lease or
in this Agreement, in the event that Lender shall acquire title to the Leased
Premises, Lender shall have no obligation, nor incur any liability, beyond
Lender’s interest, if any, in the Leased Premises. Tenant shall look exclusively
to such interest of Lender, if any, in the Leased Premises for the payment and
discharge of any obligations imposed upon Lender under this Agreement or under
the Lease and Lender is hereby released or relieved of any other liability under
those documents. Tenant agrees that with respect to any money judgment which may
be obtained or secured by Tenant against Lender, Tenant shall look solely to the
estate or interest owned by Lender in the Leased Premises and Tenant will not
collect or attempt to collect any such judgment (i) from any officer, director,
shareholder, partner, employee, agent or representative of Lender or (ii) out of
any assets of Lender other than Lender’s estate or interest in the Leased
Premises or the proceeds from the sale of the estate or interest.

 

11.         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which, together, shall constitute
and be construed as one and the same instrument.

 

[Remainder of Page Left Intentionally Blank]

 

Q-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THIS Agreement is executed this         day
of            ,        .

 

 

 

“LENDER”

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF

 

)

 

 

)

ss.

COUNTY OF

 

)

 

 

On this . day of             ,           , before me, the undersigned Notary
Public, personally appeared                                             ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person who executed this instrument, on oath stated that he was
authorized to execute the instrument, and acknowledged that he is
the                                  of                                    , to
be the free and voluntary act and deed of said company for the uses and purposes
mentioned in the instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

(seal)

 

 

NOTARY PUBLIC.

 

 

 

 

My appointment expires

 

 

 

Q-5

--------------------------------------------------------------------------------


 

 

“TENANT”

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF

)

 

 

)

ss.

COUNTY OF

)

 

 

On this . day of            ,          , before me, the undersigned Notary
Public, personally appeared                                              ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person who executed this instrument, on oath stated that he was
authorized to execute the instrument, and acknowledged that he is the
                                    of                                 , to be
the free and voluntary act and deed of said company for the uses and purposes
mentioned in the instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

(seal)

 

 

NOTARY PUBLIC.

 

 

My appointment expires                          

 

Q-6

--------------------------------------------------------------------------------


 

 

“LANDLORD”

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF

)

 

 

)

ss.

COUNTY OF

)

 

 

On this day of                ,         , before me, the undersigned Notary
Public, personally appeared                                                ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person who executed this instrument, on oath stated that he was
authorized to execute the instrument, and acknowledged that he is the
                                of                                     , to be
the free and voluntary act and deed of said company for the uses and purposes
mentioned in the instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

(seal)

 

 

NOTARY PUBLIC.

 

 

My appointment expires           

 

Q-7

--------------------------------------------------------------------------------